Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 26, 2016 and effective as of the Effective Date (as hereinafter defined),
is made and entered into by and among STATION CASINOS LLC, a Nevada limited
liability company (the “Borrower”), the other Loan Parties, each of the Lenders
(as hereinafter defined) party hereto, Deutsche Bank AG Cayman Islands Branch,
as administrative agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”) and Red Rock Resorts, Inc., a Delaware
corporation (“PubCo”).

 

RECITALS

 

A.        The Borrower and the Lenders are parties to that certain Credit
Agreement, dated as of March 1, 2013, by and among the Borrower, the banks,
financial institutions and other entities from time to time party thereto as
lenders (including the L/C Issuer and Swing Line Lender) (collectively, the
“Lenders”), and the Administrative Agent, as amended by that certain First
Amendment to Credit Agreement, dated as of March 18, 2014 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

B.        In connection with the Credit Agreement, the Loan Parties executed
various Loan Documents to guaranty and/or secure the Obligations.

 

C.        The Borrower and its Affiliates intend to consummate certain
transactions pursuant to which, among other things, (i) Voteco will assign and
transfer all the voting Equity Interests in the Borrower to PubCo, and then
dissolve (the “VoteCo Transaction”), (ii) pursuant to the VoteCo Transaction and
certain other transactions PubCo will become a direct and indirect owner of
Equity Interests in the Borrower, (iii) an initial public offering of PubCo
stock will be consummated and (iv) the Borrower and/or certain of its
Subsidiaries will acquire Fertitta Entertainment LLC, a Delaware limited
liability company (“Fertitta Entertainment”) and its direct and indirect wholly
owned subsidiaries identified on Schedule 1 hereto (collectively, the “Fertitta
Entities”) by purchasing all of the Equity Interests issued by Fertitta
Entertainment (the “Fertitta Acquisition”).

 

D.        The Borrower has requested that the Lenders party hereto agree to
amend the Credit Agreement and certain other Loan Documents, and provide certain
consents and waivers under the Loan Documents, in each case subject to, and in
accordance with, the terms and conditions set forth herein.

 

E.         The Lenders party hereto are willing to agree to enter into this
Amendment, subject to the conditions and on the terms set forth below.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.         Definitions.  Except as otherwise expressly provided herein,
capitalized terms used in this Amendment shall have the meanings given in the
Credit Agreement, and the rules of interpretation set forth in the Credit
Agreement shall apply to this Amendment.

 

2.         Amendments to Credit Agreement.

 

(a)        The Credit Agreement is hereby amended as set forth in Exhibit A
attached hereto (double underlining indicates new language and strikethrough
indicates language that has been deleted).

 

(b)        The Schedules to the Credit Agreement are hereby supplemented and/or
updated as set forth in Exhibit B attached hereto.

 

(c)        The Administrative Agent, for itself and on behalf of the Required
Lenders, and each of the Loan Parties hereby consent to the termination of the
Equity Rights Agreement, Non-Compete Agreement, the GVR Management Fee
Subordination Agreement, the Opco Management Fee Subordination Agreement, the
Station Management Fee Subordination Agreement, and all Manager Documents in
effect as of the date hereof (such Manager Documents, the “Existing Manager
Documents” and collectively with the other agreements specified in this
Section 2(c), the “Terminated Documents”), and agree that any references in the
Credit Agreement to such Terminated Documents shall be null and void, and of no
further force and effect.

 

(d)       For purposes of all ratio determinations and other calculations to be
made under the Credit Agreement in respect of the Fertitta Acquisition,
including without limitation, all financial calculations made with reference to
a rolling four quarter period and all calculations to be made on a pro forma
basis in respect of the Fertitta Acquisition, notwithstanding anything to the
contrary set forth in the Credit Agreement or the other Loan Documents, pro
forma effect shall be given to the Fertitta Acquisition and the termination of
the Existing Manager Documents, as if such transactions had occurred on the
first day of the applicable testing period.

 

3.         Other Amendments, Waivers and Consents.

 

(a)        Amendment of Pledge Agreement.  The Administrative Agent and the
Lenders hereby consent to the amendment of the Pledge Agreement pursuant to an
amendment in substantially the form set forth on Exhibit C attached hereto (the
“Pledge Agreement Amendment”).

 

(b)        Waivers under Pledge Agreement.  The Administrative Agent and the
Lenders hereby consent to the VoteCo Transaction and waive Section 4.1.3 of the
Pledge

 

2

--------------------------------------------------------------------------------


 

Agreement with respect thereto.  The Lenders and the Administrative Agent
further waive the notice requirements set forth in Section 4.1.5 of the Pledge
Agreement with respect to the VoteCo Transaction.

 

(c)        Consent to Amendment of Borrower and Holdco Operating Agreements. 
The Administrative Agent and the Lenders hereby consent to the amendment of the
operating agreements for the Borrower and Holdco pursuant to amendments
substantially in the respective forms set forth in Exhibit D and Exhibit E
attached hereto.

 

4.         Representations and Warranties.  To induce the Lenders party hereto
to agree to this Amendment, each of the Loan Parties and PubCo represents to the
Lenders and the Administrative Agent that as of the date hereof and as of the
Effective Date:

 

(a)        each of the Loan Parties and PubCo has all requisite power and
authority to enter into, execute and deliver this Amendment and to carry out the
transactions contemplated by, and to perform its obligations under or in respect
of, this Amendment;

 

(b)        the execution and delivery of this Amendment and the performance of
the obligations of each of the Loan Parties and PubCo under or in respect of
this Amendment have been duly authorized by all necessary corporate or other
organizational action on the part of each of the Loan Parties;

 

(c)        the execution and delivery of this Amendment and the performance of
the obligations of such Loan Party or PubCo under or in respect of this
Amendment do not and will not (i) contravene the terms of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than Permitted
Liens), or require any payment to be made under (A) any Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (B) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject, or (iii) violate any material Laws;

 

(d)       this Amendment has been duly executed and delivered by each of the
Loan Parties and PubCo and constitutes a legal, valid and binding obligation of
each of the Loan Parties and PubCo, enforceable against each of the Loan Parties
and PubCo in accordance with its terms, except as enforceability may be limited
by (a) bankruptcy, insolvency, fraudulent conveyance, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally,
(b) general equitable principles (whether considered in a proceeding in equity
or at law), and (c) requirements of reasonableness, good faith and fair dealing;

 

(e)        after giving effect to this Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this Amendment or
the performance by the Loan Parties of their obligations hereunder that would
constitute a Default or an Event of Default; and

 

(f)        each of the representations and warranties made by such Loan Party in
or pursuant to the Loan Documents to which it is a party, as amended hereby, is
true and correct in

 

3

--------------------------------------------------------------------------------


 

all material respects on and as of the Effective Date as if made on and as of
such date; provided, that, to the extent that such representations or warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

 

5.         Effectiveness of this Amendment.  This Amendment shall be effective
only if and when:

 

(a)        the Loan Parties, PubCo, the Administrative Agent and the Required
Lenders have delivered their fully executed signature pages hereto to the
Administrative Agent;

 

(b)        PubCo shall have executed and delivered to the Administrative Agent a
Pledge Agreement Supplement that is substantially in the form of Exhibit F
attached hereto and shall have delivered to the Administrative Agent or its
designated custodian all membership interest certificates representing its
direct Equity Interests in the Borrower;

 

(c)        PubCo, the Administrative Agent, Wilmington Trust, National
Association and the other Loan Parties party thereto shall have executed and
delivered to the Administrative Agent a supplement to the Custodian Agreement
that is substantially in the form of Exhibit G attached hereto;

 

(d)       PubCo, the Administrative Agent and the applicable Loan Parties shall
have executed and delivered to the Administrative Agent the Pledge Agreement
Amendment;

 

(e)        the Administrative Agent shall have received evidence reasonably
satisfactory to it, that the initial public offering of PubCo stock described in
the Form S-1 Registration Statement filed by PubCo with the U.S. Securities and
Exchange Commission (File No. 333-207397), shall have occurred or shall occur
substantially concurrently with the Effective Date;

 

(f)        the Administrative Agent shall have received evidence reasonably
satisfactory to it that the acquisition by the Borrower and its Subsidiaries of
all of the Equity Interests in the Fertitta Entities shall have occurred or
shall occur substantially concurrently with the Effective Date;

 

(g)        the Administrative Agent shall have received evidence reasonably
satisfactory to it that each of the Management Agreements in effect as of the
Effective Date shall have been terminated;

 

(h)        each of the representations and warranties contained in Section 4 of
this Amendment shall be true and correct in all material respects and, in
furtherance thereof, each of the Loan Parties and PubCo shall have received all
necessary approvals and/or consents from the Gaming Authorities in form and
substance satisfactory to the Administrative Agent for the execution and
delivery of this Amendment and the performance of the obligations of each of the
Loan Parties and PubCo under or in respect of this Amendment;

 

4

--------------------------------------------------------------------------------


 

(i)         the Administrative Agent shall have received legal opinions
reasonably satisfactory to it from the counsel to the Loan Parties and PubCo
with respect to Nevada, New York, California and Delaware law matters;

 

(j)         the Administrative Agent shall have received, executed by a
Responsible Officer or other authorized signatory of the signing Loan Party and
PubCo that is party thereto and in form and substance reasonably satisfactory to
the Administrative Agent, such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party and PubCo as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer or
other authorized signatory thereof authorized to act as a Responsible Officer
and/or execute documents in connection with this Amendment and the other Loan
Documents to which such Loan Party or PubCo is a party or is to be a party on
the Effective Date;

 

(k)        the Administrative Agent shall have received for the account of each
Lender that executes and delivers this Amendment prior to 5:00pm New York time
on April 6, 2016, a cash fee (due and payable only upon satisfaction of
subclause 5(e) above) in the amount of 0.05% of such Lender’s aggregate Term
Loans and Revolving Credit Commitments outstanding on such date;

 

(l)         the Borrower shall have paid all other fees and expenses owed to the
Administrative Agent, the Joint Lead Arrangers and the Lenders (including fees
and expenses of counsel) accrued through and including the Effective Date to
such Administrative Agent, Joint Lead Arrangers and Lenders (or to such
counsel); and

 

(m)       the Administrative Agent and Lenders shall have received, at least
five (5) Business Days prior to the Effective Date (or such shorter time period
as agreed to by such Persons), all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

 

This Amendment shall be effective on the date (the “Effective Date”) on which
all of the foregoing conditions are satisfied (such conditions to be satisfied
no later than July 5, 2016).

 

6.         Acknowledgments.  By executing this Amendment, each of the Loan
Parties and PubCo (a) consents to this Amendment and the performance by each of
the Loan Parties and PubCo of their obligations hereunder, (b) acknowledges that
notwithstanding the execution and delivery of this Amendment, the obligations of
each of the Loan Parties under the Guaranty Agreement, the Pledge Agreement, the
Security Agreement and each of the other Loan Documents to which such Loan Party
is a party are not impaired or affected and the Guaranty Agreement, the Pledge
Agreement, the Security Agreement and each such Loan Document continues in full
force and effect after giving effect to this Amendment and (c) affirms and
ratifies, to the extent it is a party thereto, the Guaranty Agreement, the
Pledge Agreement, the

 

5

--------------------------------------------------------------------------------


 

Security Agreement and each other Loan Document with respect to all of the
Obligations as amended hereby.

 

7.         Miscellaneous.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT
AS EXPRESSLY PROVIDED THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.  This Amendment may be executed in one
or more duplicate counterparts and, subject to the other terms and conditions of
this Amendment, when signed by all of the parties listed below shall constitute
a single binding agreement.  Delivery of an executed signature page to this
Amendment by facsimile transmission or electronic mail shall be as effective as
delivery of a manually signed counterpart of this Amendment.  Except as amended,
waived or consented hereby, all of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect except that each
reference to the “Credit Agreement”, or words of like import in any Loan
Document, shall mean and be a reference to the Credit Agreement as amended
hereby.  This Amendment shall be deemed a “Loan Document” as defined in the
Credit Agreement.  Sections 10.16(b), 10.16(c) and 10.17 of the Credit Agreement
shall apply to this Amendment and all past and future amendments to the Credit
Agreement and other Loan Documents as if expressly set forth herein or therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written, to be effective as of the Effective
Date.

 

 

STATION CASINOS LLC

 

STATION HOLDCO LLC

 

STATION VOTECO LLC

 

 

 

By:

/S/

 

 

Name: Marc J. Falcone

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

NP AUBURN DEVELOPMENT LLC

NP RED ROCK LLC

NP BOULDER LLC

NP RENO CONVENTION CENTER LLC

NP CENTERLINE HOLDINGS LLC

NP RIVER CENTRAL LLC

NP DEVELOPMENT LLC

NP ROTMA LLC

NP DURANGO LLC

NP SANTA FE LLC

NP FH EXCESS LLC

NP STEAMBOAT LLC

NP FIESTA LLC

NP SUNSET LLC

NP GOLD RUSH LLC

NP SUNSET LINDELL LLC

NP GREEN VALLEY LLC

NP TEXAS LLC

NP HANGER LEASECO LLC

NP TOWN CENTER LLC

NP HORIZON PARK LLC

SC RANCHO DEVELOPMENT, LLC

NP INSPIRADA LLC

STATION DEVELOPMENT, LLC

NP IP HOLDINGS LLC

STATION GVR ACQUISITION, LLC

NP LAKE MEAD LLC

SONOMA LAND ACQUISITION COMPANY, LLC

NP LML LLC

NP FRESNO LAND ACQUISITIONS LLC

NP LOSEE ELKHORN HOLDINGS LLC

STATION CALIFORNIA, LLC

NP MAGIC STAR LLC

NP SONOMA LAND HOLDINGS LLC

NP MT. ROSE LLC

SC SP 1 LLC

NP NORTHERN NV ACQUISITIONS LLC

SC SP 2 LLC

NP OPCO HOLDINGS LLC

SC SP 3 LLC

NP OPCO LLC

SC SP 4 LLC

NP PALACE LLC

SC SP 5 LLC

NP PAST ENTERPRISES LLC

SC SP HOLDCO LLC

NP RANCHO LLC

 

 

 

each as a Subsidiary Guarantor

 

 

 

 

 

By:

/S/

 

 

Name: Marc J. Falcone

 

 

Title: Authorized Signatory

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

SC BUTTE DEVELOPMENT, LLC

 

SC BUTTE MANAGEMENT, LLC

 

SC MADERA DEVELOPMENT, LLC

 

SC MADERA MANAGEMENT, LLC

 

SC MICHIGAN, LLC

 

SC SONOMA DEVELOPMENT, LLC

 

SC SONOMA MANAGEMENT, LLC

 

 

 

each as a Subsidiary Guarantor

 

 

 

By:

/S/

 

 

Name: Scott M. Nielson

 

 

Title: Senior Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

RED ROCK RESORTS, INC.

 

 

 

as PubCo

 

 

 

 

 

By:

/S/

 

Name:

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Acknowledged:

 

 

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as the Administrative Agent

 

 

 

 

 

 

 

By:

/S/

 

 

 

Name: Mary Kay Cole

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/S/

 

 

 

Name: Anca Trifan

 

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LUCUMA FUNDING ULC,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Mobasharul Islam

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ASFI Loan Funding LLC,

 

as a Lender

 

By: Citibank, N.A.,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Lauri Pool

 

 

Title: Associate Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BRYCE FUNDING,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Mobasharul Islam

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

AllianceBernstein Bond Fund Inc - AllianceBernstein Limited Duration High Income
Portfolio,

 

as a Lender

 

By: AllianceBernstein L.P.

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Neil Ruffell

 

 

Title: VP - Corporate Actions

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Teachers’ Retirement System of Louisiana,

 

as a Lender

 

By: AllianceBernstein L.P., as Investment Advisor

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Neil Ruffell

 

 

Title: VP - Corporate Actions

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

AllianceBernstein Global High Income Fund,

 

as a Lender

 

By: AllianceBernstein L.P.

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Neil Ruffell

 

 

Title: VP - Corporate Actions

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

AllianceBernstein High Income Fund,

 

as a Lender

 

By: AllianceBernstein L.P.

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Neil Ruffell

 

 

Title: VP - Corporate Actions

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

AllianceBernstein Pooling Portfolios - High Yield,

 

as a Lender

 

By: AllianceBernstein L.P.

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Neil Ruffell

 

 

Title: VP - Corporate Actions

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

AllianceBernstein Institutional Investments - AXA High Yield Loan Portfolio,

 

as a Lender

 

By: AllianceBernstein L.P., as Investment Advisor

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Neil Ruffell

 

 

Title: VP - Corporate Actions

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

AllianceBernstein Institutional Investments - AXA High Yield Loan II Portfolio,

 

as a Lender

 

By:  AllianceBernstein L.P., as Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Neil Ruffell

 

 

Title: VP - Corporate Actions

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

AC AS CLO 2013-1, Ltd.,

 

as a Lender

 

By:  American Capital CLO Management, LLC (f/k/a American Capital Leveraged
Finance Management, LLC), its Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  William Weiss

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ACAS CLO 2015-1, Ltd.,

 

as a Lender

 

By:  American Capital CLO Management, LLC, its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  William Weiss

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Brian D. Corum

 

 

Title:  Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Beach Point Loan Master Fund, L.P.,

 

as a Lender,

 

 

 

 

 

 

 

By:  Beach Point Capital Management LP

 

Its Investment Manager

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Carl Goldsmith

 

 

Title:  Co-Chief Investment Officer

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Beach Point SCF IX Loan LP,

 

as a Lender,

 

 

 

 

 

 

 

By:  Beach Point Capital Management LP

 

Its Investment Manager

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Carl Goldsmith

 

 

Title:  Co-Chief Investment Officer

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Beach Point SCF Loan LP,

 

as a Lender,

 

 

 

 

 

 

 

By:  Beach Point Capital Management LP

 

Its Investment Manager

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Carl Goldsmith

 

 

Title:  Co-Chief Investment Officer

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ACE Property & Casualty Insurance Company,

 

as a Lender

 

By:  BlackRock Financial Management, Inc., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ADVANCED SERIES TRUST - AST BLACKROCK GLOBAL STRATEGIES PORTFOLIO,

 

as a Lender

 

By:  BlackRock Financial Management, Inc., its Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Multi-Asset Income Portfolio of BlackRock Funds II,

 

as a Lender

 

By:  BlackRock Advisors, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 


 

 

Houston Casualty Company,

 

as a Lender

 

By:  BlackRock Investment Management, LLC, its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Ironshore Inc.,

 

as a Lender

 

By:  BlackRock Financial Management, Inc., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMBI re Blackrock Bankloan Fund,

 

as a Lender

 

By:  BlackRock Financial Management Inc., as Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Magnetite VII, Limited,

 

as a Lender

 

By:  BlackRock Financial Management Inc., Its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Magnetite XV, Limited,

 

as a Lender

 

By:  BlackRock Financial Management, Inc., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Navy Exchange Service Command Retirement Trust,

 

as a Lender

 

By:  BlackRock Financial Management, Inc., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Rob Jacobi

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PPL Services Corporation Master Trust,

 

as a Lender

 

By: BlackRock Financial Management Inc., its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Scor Global Life Americas Reinsurance Company,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Strategic Income Opportunities Bond Fund,

 

as a Lender

 

By: BlackRock Institutional Trust Company, NA, not in its individual capacity
but as Trustee of the Strategic Income Opportunities Bond Fund

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Debt Strategies Fund, Inc.,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 


 

 

BlackRock Defined Opportunity Credit Trust,

 

as a Lender

 

By: BlackRock Financial Management Inc.,

 

its Sub-Advisor

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Arch Reinsurance LTD.,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Magnetite XI, Limited,

 

as a Lender

 

By: BlackRock Financial Management, Inc., as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Magnetite XII, LTD.,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Floating Rate Income Strategies Fund, Inc.,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Floating Rate Income Trust,

 

as a Lender

 

By: BlackRock Advisors, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Funds II, BlackRock Floating Rate Income Portfolio,

 

as a Lender

 

By: BlackRock Advisors, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Funds II, BlackRock High Yield Bond Portfolio,

 

as a Lender

 

By:  BlackRock Advisors, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Funds II, BlackRock Strategic Income Opportunities Portfolio,

 

as a Lender

 

By: BlackRock Advisors, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Global Investment Series: Income Strategies Portfolio,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock High Yield V.I. Fund of BlackRock Variable Series Funds, Inc.,

 

as a Lender

 

By: BlackRock Advisors, LLC, its investment advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock High Yield Portfolio of the BlackRock Series Fund, Inc.,

 

as a Lender

 

By: BlackRock Advisors, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Limited Duration Income Trust,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Secured Credit Portfolio of BlackRock Funds II,

 

as a Lender

 

By: BlackRock Advisors, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Senior Floating Rate Portfolio,

 

as a Lender

 

By: BlackRock Investment Management, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Corporate High Yield Fund Inc.,

 

as a Lender

 

By: BlackRock Advisors, LLC, its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Magnetite VI, Limited,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

55 Loan Strategy Fund Series 2 A Series Trust Of Multi Manager Global Investment
Trust,

 

as a Lender

 

By: BlackRock Financial Management Inc., Its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

55 Loan Strategy Fund a series Trust of Multi Manager Global Investment Trust,

 

as a Lender

 

By: BlackRock Financial Management Inc., Its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ABR Reinsurance LTD.,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 


 

 

Ace European Group Limited,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlackRock Multi-Sector Income Trust,

 

as a Lender

 

By: BlackRock Advisors, LLC, as Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

California State Teachers’ Retirement System,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Consumer Program Administrators, Inc,

 

as a Lender

 

By: BlackRock Financial Management, Inc. its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Employees’ Retirement Fund of the City of Dallas,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fixed Income Opportunities Nero, LLC,

 

as a Lender

 

By: BlackRock Financial Management Inc., Its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

iShares Advantaged Short Duration High Income ETF (CAD-Hedged),

 

as a Lender

 

By: BlackRock Institutional Trust Company, N.A. (BTC) in its capacity as
investment sub-advisor of the fund

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Magnetite IX, Limited,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Magnetite VIII, Limited,

 

as a Lender

 

By: BlackRock Financial Management Inc., Its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Magnetite XIV, Limited,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 


 

 

Magnetite XVI, Limited,

 

as a Lender

 

By: BlackRock Financial Management, Inc., as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Multi Asset Income Allocation Fund,

 

as a Lender

 

By: Blackrock Financial Management Inc., in its capacity as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Permanens Capital Floating Rate Fund LP,

 

as a Lender

 

By: BlackRock Financial Management Inc., Its Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

U.S. Specialty Insurance Company,

 

as a Lender

 

By: BlackRock Investment Management, LLC, its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

UnitedHealthcare Insurance Company,

 

as a Lender

 

By: BlackRock Financial Management Inc.; its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

MET Investors Series Trust - BlackRock High Yield Portfolio,

 

as a Lender

 

By: BlackRock Financial Management, Inc., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rob Jacobi

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlueMountain CLO 2012-1 Ltd,

 

as a Lender

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,

 

Its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Meghan Fornshell

 

 

Title: Operations Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlueMountain CLO 2011-1 Ltd,

 

as a Lender

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,

 

Its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Meghan Fornshell

 

 

Title: Operations Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Bluemountain CLO 2013-2 LTD.,

 

as a Lender

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC.

 

ITS COLLATERAL MANAGER

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Meghan Fornshell

 

 

Title: Operations Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlueMountain CLO 2014-3 Ltd.,

 

as a Lender

 

By: BlueMountain Capital Management, LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Meghan Fornshell

 

 

Title: Operations Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Bluemountain CLO 2013-1 LTD.,

 

as a Lender

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC.

 

ITS COLLATERAL MANAGER

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Meghan Fornshell

 

 

Title: Operations Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlueMountain CLO 2014-2 Ltd,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Meghan Fornshell

 

 

Title: Operations Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlueMountain CLO 2015-2, Ltd.,

 

as a Lender

 

By: BlueMountain Capital Management, LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Meghan Fornshell

 

 

Title: Operations Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BlueMountain CLO 2012-2 Ltd,

 

as a Lender

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,

 

Its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Meghan Fornshell

 

 

Title: Operations Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Battalion CLO IX Ltd.,

 

as a Lender

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James Keogh

 

 

Title: Operations Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BATTALION CLO III LTD.,

 

as a Lender

 

By: BRIGADE CAPITAL MANAGEMENT LP

 

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James Keogh

 

 

Title: Operations Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Battalion CLO VI Ltd.,

 

as a Lender

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James Keogh

 

 

Title: Operations Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Battalion CLO VII Ltd.,

 

as a Lender

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James Keogh

 

 

Title: Operations Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Battalion CLO VIII Ltd.,

 

as a Lender

 

By: BRIGADE CAPITAL MANAGEMENT, LP

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James Keogh

 

 

Title: Operations Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Battalion CLO IV Ltd.,

 

as a Lender

 

By: BRIGADE CAPITAL MANAGEMENT LP

 

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James Keogh

 

 

Title: Operations Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Battalion CLO V Ltd.,

 

as a Lender

 

By: BRIGADE CAPITAL MANAGEMENT, LP

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James Keogh

 

 

Title: Operations Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Canyon Capital CLO 2014-2, Ltd.,

 

as a Lender

 

By: Canyon Capital Advisors LLC, Its Asset Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jonathan M. Kaplan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Canyon Capital CLO 2014-1, Ltd.,

 

as a Lender

 

By: Canyon Capital Advisors LLC, Its Asset Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jonathan M. Kaplan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Canyon Capital CLO 2006-1, Ltd.,

 

as a Lender

 

By: Canyon Capital Advisors LLC, its Asset Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jonathan M. Kaplan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Canyon Capital CLO 2012-1, Ltd.,

 

as a Lender

 

By: Canyon Capital Advisors LLC, its Asset Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jonathan M. Kaplan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Canyon Capital CLO 2015-A, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jonathan Kaplan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Canyon Capital CLO 2015-1, LTD.,

 

as a Lender

 

By: Canyon Capital Advisors LLC,

 

a Delaware limited liability company,

 

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jonathan M. Kaplan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-5, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-3, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Daytona CLO, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 


 

 

Carlyle Global Market Strategies CLO 2015-1,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2012-1,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2015-5,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle High Yield Partners VIII, Ltd,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle High Yield Partners X, Ltd,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle High Yield Partners IX, Ltd,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2012-4,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2015-3,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2015-4,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-1,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-2,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2013-3,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2013-2,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2012-2,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2012-3,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-4,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle McLaren CLO, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2015-2,

 

Ltd.,

 

as a Lender

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2013-4,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2013-1,

 

Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian S. Broyles

 

 

Title: Attorney-In-Fact

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Whitney Gaston

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Warren Van Heyst

 

 

Title: Authorized Signatory

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN

 

ISLANDS BRANCH,

 

as a Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

/S/

 

 

Name: Peter Cucchiara

 

 

Title: Vice President

 

 

 

[Signature Page to Second Amendment]

For internal use only

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank (Cayman) Limited,

 

as a Lender,

 

(solely in its capacity as trustee of The Canary

 

Star Trust and its Sub-Trusts) as the Trustee

 

By: Deutsche Bank AG New York Branch

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Andrew MacDonald

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Howard Lee

 

 

Title: Assistant Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DoubleLine Capital LP as Investment Advisor to:

 

DoubleLine Core Fixed Income Fund,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Peter Hwang

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DoubleLine Capital LP as Investment Advisor to:

 

DoubleLine Shiller Enhanced CAPE,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Peter Hwang

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DoubleLine Capital LP as Investment Advisor to:

 

DoubleLine Floating Rate Fund,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Peter Hwang

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DoubleLine Capital LP as Sub-Advisor to: State Street DoubleLine Total Return
Tactical Portfolio,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Peter Hwang

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DoubleLine Capital LP as Investment Advisor to: Trustees of the Estate of
Bernice Pauahi Bishop

 

dba Kamehameha Schools,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Peter Hwang

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Boston Income Portfolio

 

as a Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Michael W. Weilheimer

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

The Regents of the University of California,

 

as a Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Michael W Weilheimer

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Federated Bank Loan Core Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: B. Anthony Delserone, Jr.

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

FIAM Floating Rate High Income

 

Commingled Pool

 

 

 

 

 

By: Fidelity Institutional Asset Management

 

Trust Company as Trustee,

 

as a Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Richard Synrod

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

FLAM Leveraged Loan, LP

 

 

 

 

 

By: FIAM LLC as Investment Manager, as a

 

Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Richard Synrod

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Advisor Series I: Fidelity Advisor

 

Floating Rate High Income Fund,

 

as a Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Advisor Series I: Fidelity Advisor

 

High Income Advantage Fund,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Canadian Balanced Fund

 

 

 

for Fidelity Investments Canada ULC as

 

Trustee of Fidelity Canadian Balanced Fund, as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Central Investment Portfolios LLC:

 

Fidelity Floating Rate Central Fund,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Title: Stacie M. Smith

 

 

Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Income Fund: Fidelity Total Bond Fund,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Floating Rate High Income Fund

 

 

 

for Fidelity Investments Canada ULC as

 

Trustee of Fidelity Floating Rate High Income Fund, as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Variable Insurance Products Fund: Floating

 

Rate High Income Portfolio, as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Puritan Trust: Fidelity Puritan Fund,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Summer Street Trust: Fidelity Series Floating Rate High Income Fund, as
a Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Master Trust Bank of Japan Ltd. Re: Fidelity

 

Us High Yield

 

 

 

 

By: Fidelity Management & Research

 

Company as Investment Manager,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity American High Yield Fund

 

 

 

for Fidelity Investments Canada ULC as

 

Trustee of Fidelity American High Yield Fund,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Advanced Series Trust-AST FI Pyramis Quantitative Portfolio

 

 

 

By: FIAM LLC as Investment Manager, as a Lender,

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Richard Synrod

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Ballyrock CLO 2013-1 Limited

 

 

 

By: Ballyrock Investment Advisors LLC, as Collateral Manager,

 

as a Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Lisa Rymut

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Ballyrock CLO 2014-1 Limited

 

 

 

By: Ballyrock Investment Advisors LLC, as Collateral Manager,

 

as a Lender,

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Lisa Rymut

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fidelity Floating Rate High Income Investment Trust

 

 

 

for Fidelity Investments Canada ULC as Trustee of Fidelity Floating Rate High
Income Investment Trust, as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Stacie M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

First Trust Tactical High Yield ETF,

 

as a Lender

 

By: First Trust Advisors L.P., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

First Trust Senior Loan ETF (CAD-Hedged),

 

as a Lender

 

By: First Trust Advisors L.P.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

First Trust Dividend and Income Fund,

 

as a Lender

 

By: First Trust Advisors L.P.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

First Trust Senior Loan Fund,

 

as a Lender

 

By: First Trust Advisors L.P., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

First Trust Senior Floating Rate Income Fund II,

 

as a Lender

 

By: First Trust Advisors L.P., its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

First Trust Short Duration High Income Fund,

 

as a Lender

 

By: First Trust Advisors L.P., its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fortress Credit BSL III Limited,

 

as a Lender

 

By: FC BSL III CM LLC, its collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jennifer Sorkin

 

 

Title: Treasurer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

FORTRESS CREDIT BSL LIMITED,

 

as a Lender

 

By: FC BSL CM LLC, its collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jennifer Sorkin

 

 

Title: Managing Director/Treasurer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fortress Credit Investments IV Limited,

 

as a Lender

 

By: Fortress Credit Investments IV CM LLC, its collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jennifer Sorkin

 

 

Title: Treasurer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

SC PRO LOAN IV LIMITED,

 

as a Lender

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Stellar Performer Global Series: Series G - Global

 

Credit,

 

as a Lender

 

By : GoldenTree Asset Management, LP

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GT Loan Financing I, Ltd.,

 

as a Lender

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Health Net of California, Inc.,

 

as a Lender

 

By: GoldenTree Asset Management, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Swiss Capital Pro Loan III Plc,

 

as a Lender

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

City of New York Group Trust,

 

as a Lender

 

By: GoldenTree Asset Management, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

The University of Chicago,

 

as a Lender

 

By: GoldenTree Asset Management, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GoldenTree Loan Opportunities VI, Ltd,

 

as a Lender

 

By: GoldenTree Asset Management, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GoldenTree Loan Opportunities V, Ltd,

 

as a Lender

 

By: GoldenTree Asset Management, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GoldenTree Loan Opportunities III, Ltd.,

 

as a Lender

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GoldenTree Loan Opportunities VIII, Limited,

 

as a Lender

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GoldenTree Loan Opportunities IX, Limited,

 

as a Lender

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GoldenTree Loan Opportunities VII, Ltd,

 

as a Lender

 

By: GoldenTree Asset Management, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

The Western and Southern Life Insurance

 

Company,

 

as a Lender

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jerry Li

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Greywolf CLO II, Ltd,

 

as a Lender

 

B: Greywolf Capital Management LP, as

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William Troy

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Greywolf CLO III, Ltd,

 

as a Lender

 

By: Greywolf Capital Management LP, as

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William Troy

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Greywolf CLO IV, Ltd.,

 

as a Lender

 

By: Greywolf Capital Management LP, as

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William Troy

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Greywolf CLO V, Ltd,

 

as a Lender

 

By: Greywolf Capital Management LP, as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William Troy

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

RS Floating Rate Fund,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Kevin Booth

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

WhiteHorse VIII, Ltd.

 

 

 

By: H.I.G. WhiteHorse Capital, LLC

 

As: Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ethan Underwood

 

 

Title: Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

WhiteHorse VII, Ltd.

 

 

 

By: H.I.G. WhiteHorse Capital, LLC

 

As: Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ethan Underwood

 

 

Title: Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

WhiteHorse X, Ltd.

 

 

 

By: H.I.G. WhiteHorse Capital, LLC

 

As: Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ethan Underwood

 

 

Title: Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

WhiteHorse VI, Ltd.

 

 

 

By: H.I.G. WhiteHorse Capital, LLC

 

As: Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ethan Underwood

 

 

Title: Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Highland/iBoxx Senior Loan ETF,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Carter Chism

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Tax Aware High Income Fund

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Louisiana State Employees’ Retirement System

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Antares Managing Agency Limited

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Aon Hewitt Investment Consulting, Inc.

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Southern Ute Indian Tribe

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Advanced Series Trust- AST High Yield Portfolio

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

National Railroad Retirement Investment Trust

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Remuda Capital Management LTD

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Global Bond Opportunities Fund

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Floating Rate Income Fund

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GIM Specialist Investment Funds- GIM Multi-Sector Credit Fund

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Short Duration High Yield Fund

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Senior Secured Loan Fund Limited

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Senior Secured Loan Fund, The Initial Trust of GIM Trust 2

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Commingled Pension Trust Fund (Floating Rate Income) of JPMorgan Chase Bank,
N.A.

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Pacholder High Yield Fund, Inc.

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Principal Funds, Inc.- High Yield Fund I,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: William T. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A.,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Marc E. Costantino

 

 

Title: Executive Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KVK CLO 2013-1, Ltd,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: David Cifonelli

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KVK CLO 2012-2, LTD.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: David Cifonelli

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KVK CLO 2014-1, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: David Cifonelli

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KVK CLO 2014-2, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: David Cifonelli

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KVK CLO 2014-3, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: David Cifonelli

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KVK CLO 2015-1, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: David Cifonelli

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KVK CLO 2013-2, LTD.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: David Cifonelli

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KVK CLO 2012-1, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: David Cifonelli

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LAKE PLACID FUNDING,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: IRFAN AHMED

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ELM CLO 2014-1, Ltd,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Erik Gunnerson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Mariner CLO 2015-1 LLC

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Erik Gunnerson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ORIX Corporate Capital Inc.

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Erik Gunnerson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

TEN PARK SPC, as a Lender.

 

 

 

By: Metropolitan Life Insurance Company,

 

acting as investment advisor.

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steve Bruno

 

 

Title: Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Metropolitan Life Insurance Company,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steve Bruno

 

 

Title: Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Manulife Floating Rate Senior Loan Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jim Roth

 

 

Title: Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Manulife U.S. Dollar Floating Rate Income Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jim Roth

 

 

Title: Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Manulife Floating Rate Income Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jim Roth

 

 

Title: Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Manulife Investments Trust — Floating Rate Income Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jim Roth

 

 

Title: Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Venture IX CDO, Limited,

 

as a Lender

 

By: its investment advisor, MJX Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Simon Yuan

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Venture VII CDO Limited,

 

as a Lender

 

By: its investment advisor, MJX Asset Management, LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Simon Yuan

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Venture VIII CDO, Limited,

 

as a Lender

 

By: its investment advisor, MJX Asset Management, LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Simon Yuan

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

VENTURE XIII CLO, Limited,

 

as a Lender

 

By: its Investment Advisor

 

MJX Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Simon Yuan

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Venture XVII CLO Limited,

 

as a Lender

 

By: its investment advisor, MJX Asset Management, LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Simon Yuan

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Regatta II Funding LP,

 

as a Lender

 

By: Napier Park Global Capital (US) LP

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Regatta III Funding Ltd,

 

as a Lender

 

By: Napier Park Global Capital (US) LP

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Regatta IV Funding Ltd,

 

as a Lender

 

By: Napier Park Global Capital (US) LP

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Regatta V Funding Ltd,

 

as a Lender

 

By: Napier Park Global Capital (US) LP

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

NB Global Floating Rate Income Fund Limited,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JNL/Neuberger Berman Strategic Income Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Maryland State Retirement and Pension System,

 

as a Lender

 

By: Neuberger Berman Investment Advisers LLC as collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

The Northern Trust Company of Connecticut,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman Investment Funds II Plc,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman - Floating Rate Income Fund,

 

as a Lender By:

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

NB Short Duration High Yield Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman Strategic Income Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman Investment Funds PLC,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman Investment Funds II PLC - Neuberger Berman US/European Senior
Floating Rate Income Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XII, LTD,

 

as a Lender

 

By: Neuberger Berman Investment Advisers LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fixed Income Opportunities NB LLC,

 

as a Lender

 

By: Neuberger Berman Investment Advisers LLC, as Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XIII, Ltd.,

 

as a Lender

 

By Neuberger Berman Investment Advisers LLC

 

as collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XIV, Ltd.,

 

as a Lender

 

By Neuberger Berman Investment Advisers LLC

 

as collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman Short Duration High Income Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XX Ltd.,

 

as a Lender

 

By: Neuberger Berman Investment Advisers LLC,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XIX, Ltd,

 

as a Lender

 

By: Neuberger Berman Investment Advisers LLC,

 

as Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XVII, Ltd.,

 

as a Lender

 

By Neuberger Berman Investment Advisers LLC

 

as collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XVI, Ltd.,

 

as a Lender

 

By Neuberger Berman Investment Advisers LLC

 

as collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XV, Ltd.,

 

as a Lender

 

By: Neuberger Berman Investment Advisers LLC

 

as collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman Senior Floating Rate Income Fund LLC,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

NEUBERGER BERMAN US STRATEGIC INCOME FUND,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XXI, LTD,

 

as a Lender

 

By: Neuberger Berman Investment Advisers LLC

 

as its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Neuberger Berman CLO XVIII, Ltd.,

 

as a Lender

 

By Neuberger Berman Investment Advisers LLC

 

as collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

NJP Bank Loan Fund 2015 A Series Trust of Multi Manager Global Investment Trust,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Water and Power Employees’ Retirement, Disability, and Death Benefit Insurance
Plan,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Colin Donlan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

SunAmerica Income Funds – SunAmerica Flexible Credit Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Kyle Jennings

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dunham Floating Rate Bond Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Kyle Jennings

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Virtus Senior Floating Rate Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Kyle Jennings

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Virtus Multi-Sector Short Term Bond Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Kyle Jennings

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Flatiron CLO 2013-1 Ltd.

 

By:

New York Life Investment Management LLC,

 

 

as Collateral Manager and Attorney-In-Fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Flatiron CLO 2011-1 Ltd.

 

By:

New York Life Investment Management LLC,

 

 

as Collateral Manager and Attorney-In-Fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

MainStay Floating Rate Fund,

 

a series of MainStay Funds Trust

 

By:

NYL Investors LLC,

 

 

its Subadvisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

MainStay VP Floating Rate Portfolio,

 

a series of MainStay VP Funds Trust

 

By:

NYL Investors LLC,

 

 

its Subadvisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

New York Life Insurance Company

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Corporate Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

New York Life Insurance and Annuity Corporation

 

By:

NYL Investors LLC,

 

 

its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Flatiron CLO 2015-1 Ltd.

 

By:

NYL Investors LLC,

 

 

as Collateral Manager and Attorney-In-Fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Flatiron CLO 2007-1 Ltd.

 

By:

New York Life Investment Management LLC,

 

 

as Collateral Manager and Attorney-In-Fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Flatiron CLO 2014-1 Ltd.

 

By:

NYL Investors LLC, as Collateral Manager and

 

 

Attorney-In-Fact

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Flatiron CLO 2012-1 Ltd.

 

By:

New York Life Investment Management LLC,

 

 

as Collateral Manager and Attorney-In-Fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Silverado CLO 2006-II Limited

 

By:

New York Life Investment Management LLC,

 

 

as Portfolio Manager and Attorney-In-Fact

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Alex Baumberger

 

 

Title: Senior Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ABBEY FUNDING ULC,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: IRFAN AHMED

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA CREDIT PARTNERS VI, LTD.,

 

as a Lender

 

By:

Oak Hill Advisors, L.P. As its portfolio manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA CREDIT PARTNERS X, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P.

 

as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA CREDIT PARTNERS VII, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P., as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Oregon Public Employees Retirement Fund,

 

as a Lender

 

By: Oak Hill Advisors, L.P., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA Credit Partners XI, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P.

 

As Warehouse Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA CREDIT PARTNERS XII, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P.

 

as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA DENMARK CUSTOMIZED CREDIT

 

FUND, L.P.,

 

as a Lender

 

By: OHA Denmark Customized Credit GenPar,

 

LLC

 

Its General Partner

 

By: OHA Denmark Customized Credit MGP, LLC

 

Its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA LOAN FUNDING 2013-1, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P.

 

as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA LOAN FUNDING 2014-1, LLC,

 

as a Lender

 

By: Oak Hill Advisors, L.P., as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA LOAN FUNDING 2015-1, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P., as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA LOAN FUNDING 2013-2, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P.

 

As Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA S.C.A., SICAV-SIF,

 

as a Lender

 

represented by OHA Management (Luxembourg)

 

S.Ã r.l.,

 

in its capacity of General Partner

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

UNISUPER,

 

as a Lender

 

By: Oak Hill Advisors, L.P.

 

as its Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA LOAN FUNDING 2012-1, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P.

 

As Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OHA CREDIT PARTNERS IX, LTD.,

 

as a Lender

 

By: Oak Hill Advisors, L.P.

 

as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Glenn August

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

US Bank N.A., solely as trustee of the DOLL Trust (for Qualified Institutional
Investors only), (and not in its individual capacity),

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Hamlet II, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XXIII, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners 24, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XXII, Ltd,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XX, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Loan Funding, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners X, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XI, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XIV, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XIX, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as collateral manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XVIII, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XV, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XVII, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Octagon Investment Partners XVI, Ltd.,

 

as a Lender

 

By: Octagon Credit Investors, LLC

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OCP CLO 2014-6, Ltd.

 

By: Onex Credit Partners, LLC, as Portfolio Manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OCP Partners, LP

 

By: Onex Credit Partners, LLC, its investment manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Onex Senior Floating Income Fund, L.P.

 

By: Onex Credit Partners, LLC, its investment manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

IDEO,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: IRFAN AHMED

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OCP CLO 2012-2, Ltd.

 

By: Onex Credit Partners, LLC, as Collateral Manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OCP CLO 2013-3, Ltd.

 

By: Onex Credit Partners, LLC, as Portfolio Manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OCP CLO 2013-4, Ltd.

 

By: Onex Credit Partners, LLC, as Portfolio Manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OCP CLO 2015-10, Ltd.

 

By: Onex Credit Partners, LLC, as Portfolio Manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Onex Senior Credit Fund, L.P.

 

By: Onex Credit Partners, LLC, its investment manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Onex Senior Credit II, LP

 

By: Onex Credit Partners, LLC, its investment manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OCP CLO 2014-5, Ltd.

 

By: Onex Credit Partners, LLC, as Portfolio Manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

OCP CLO 2015-9, Ltd.

 

By: Onex Credit Partners, LLC, as Portfolio Manager

 

 

 

 

 

___________________________________________,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Paul Travers

 

 

Title: Portfolio Manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ARCHES FUNDING ULC,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: IRFAN AHMED

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Park Avenue Institutional Advisors CLO Ltd

 

2016-1,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Kevin Booth

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PIMCO Funds: PIMCO Floating Income Fund,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

IBM 401(k) Plus Plan Trust,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PIMCO Funds: PIMCO Senior Floating Rate Fund,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PIMCO Cayman Trust: PIMCO Cayman Bank Loan Fund,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PIMCO Funds: PIMCO Diversified Income Fund,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PIMCO Funds Global Investors Series plc: Diversified Income Fund,

 

as a Lender

 

By: Pacific Investment Management Company LLC,

 

as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

A Series Trust of Multi Manager Global Investment Trust — PIMCO Cayman Bank Loan
Libor Plus Fund JPY Hedge, as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Aware Integrated, Inc.,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Blue Cross Blue Shield of Minnesota,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PIMCO Bermuda Trust II: PIMCO Bermuda Bank Loan Fund (M),

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PIMCO Funds Ireland plc: PIMCO Senior Loan Fund,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PIMCO Cayman Bank Loan LIBOR Plus Fund JPY Hedge Series 2 A Series Trust of
Multi Manager Global Investment Trust,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Regence Bluecross Blueshield of Utah,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Regence Bluecross Blueshield of Oregon,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Regence Blueshield,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Regence Blueshield of Idaho,

 

as a Lender

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Texas Children’s Hospital Foundation,

 

as a Lender

 

By: Pacific Investment Management Company LLC,

 

as its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Arthur Y.D. Ong

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Fire and Police Pension Fund, San Antonio,

 

as a Lender

 

By: PineBridge Investments LLC Its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steven Oh

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Galaxy XI CLO, Ltd.,

 

as a Lender

 

By: PineBridge Investments LLC As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steven Oh

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PineBridge Senior Secured Loan Fund Ltd.,

 

as a Lender

 

By: PineBridge Investments LLC Its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steven Oh

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Galaxy XV CLO, Ltd.,

 

as a Lender

 

By: PineBridge Investments LLC

 

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steven Oh

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Galaxy XIV CLO, Ltd.,

 

as a Lender

 

By: PineBridge Investments LLC, as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steven Oh

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Galaxy XVI CLO, Ltd.,

 

as a Lender

 

By: Pinebridge Investments LLC

 

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steven Oh

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Galaxy XVIII CLO, Ltd.,

 

as a Lender

 

By: PineBridge Investments LLC, as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steven Oh

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Saturn CLO, Ltd.,

 

as a Lender

 

By: PineBridge Investments LLC Its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Steven Oh

 

 

Title: Managing Director

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

JNL/PPM America Floating Rate Income Fund, a series of the JNL Series Trust, as
a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

PPM America, Inc., as sub-adviser

 

 

Name: David C. Wagner

 

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Eastspring Investments US Bank Loan Special

 

Asset Mother Investment Trust [Loan Claim],

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

PPM America, Inc., as Delegated Manager

 

 

Name: David C. Wagner

 

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Benefit Street Partners CLO V, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Todd Marsh

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Benefit Street Partners CLO VII, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Todd Marsh

 

 

Title: Senior Operations Associate

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Benefit Street Partners CLO I, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Todd Marsh

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Benefit Street Partners CLO IV, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Todd Marsh

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Benefit Street Partners CLO VI, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Todd Marsh

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Benefit Street Partners CLO VIII, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Todd Marsh

 

 

Title: Senior Operations Associate

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Benefit Street Partners CLO III, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Todd Marsh

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Benefit Street Partners CLO II, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Todd Marsh

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden XXII Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Prudential Investment Portfolios, Inc. 14 -

 

Prudential Floating Rate Income Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden XXVI Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Prudential Bank Loan Fund of the Prudential

 

Trust Company Collective Trust,

 

as a Lender

 

By: PGIM, Inc.,

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden XXIII Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden 30 Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden 33 Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden 34 Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden 36 Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden 37 Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden 38 Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden 40 Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden 41 Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden XXIV Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden XXV Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Dryden XXVIII Senior Loan Fund,

 

as a Lender

 

By: PGIM, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PUTNAM FLOATING RATE INCOME FUND

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Beth Mazor

 

 

Title: V.P.

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

PUTNAM FUNDS TRUST,

 

on behalf of its series, PUTNAM ABSOLUTE

 

RETURN 500 FUND

 

by Pulnam Investment Management, LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Suzanne Deshaies

 

 

Title: VP

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Four Points Multi-Strategy Master Fund, Inc.

 

as a Lender,

 

 

 

 

 

By:  SHENKMAN CAPITAL MANAGEMENT,

 

INC., as Investment Manager for the Loan Account

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Highmark Inc.

 

as a Lender,

 

 

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT,

 

INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Credos Floating Rate Fund LP

 

as a Lender,

 

 

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT,

 

INC., as General Partner

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Health Employees Superannuation Trust Australia as a Lender,

 

 

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Slater Mill Loan Fund, LP

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Trustmark Insurance Company

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

 

WM Pool — Fixed Interest Trust No. 7

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Texas PrePaid Higher Education Tuition Board

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Jefferson Mill CLO, Ltd.

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Shenkman Short Duration High Income Fund

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Brookside Mill CLO Ltd.

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Shenkman Floating Rate High Income Fund

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Cervantes Portfolio, LLC

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Associated Electric & Gas Insurance Services Limited

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Electronic Data Systems 1994 Pension Scheme

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Electronic Data Systems Retirement Plan

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Jackson Mill CLO Ltd.

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Providence Health & Services Investment Trust (Bank Loans Portfolio)

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Virginia College Savings Plan,

 

as a Lender,

 

 

 

By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Justin Slatky

 

 

Title: Executive Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Sound Point CLO II, Ltd,

 

as a Lender

 

By: Sound Point Capital Management, LP as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Misha Shah

 

 

Title: CLO Operations Associate

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Nuveen Credit Strategies Income Fund,

 

as a Lender

 

By: Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Symphony CLO IX, Limited Partnership,

 

as a Lender

 

By: Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Symphony CLO VIII, Limited Partnership,

 

as a Lender

 

By: Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ACE American Insurance Company,

 

as a Lender

 

By: T. Rowe Price Associates, Inc. as investment

 

advisor

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian Burns

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

T. Rowe Price Floating Rate Fund, Inc.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian Burns

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

FIGUEROA CLO 2013-2, LTD,

 

as a Lender

 

By: TCW Asset Management Company as Investment Manager

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Nora Olan

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Bibi Khan

 

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Metropolitan West Floating Rate Income Fund,

 

as a Lender

 

By: Metropolitan West Asset Management as Investment Manager

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Nora Olan

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Bibi Khan

 

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Figueroa CLO 2014-1, Ltd.,

 

as a Lender

 

By : TCW Asset Management Company as Investment Manager

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Nora Olan

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Bibi Khan

 

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Figueroa CLO 2013-1, Ltd.,

 

as a Lender

 

By: TCW Asset Management Company as Investment Manager

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Nora Olan

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Bibi Khan

 

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

THL Credit Wind River 2012-1 CLO Ltd.,

 

as a Lender

 

By: THL Credit Senior Loan Strategies LLC, as Investment Manager

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James R. Fellows

 

 

Title: Managing Director/Co-Head

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

THL Credit Wind River 2014-1 CLO Ltd,

 

as a Lender

 

By THL Credit Advisors LLC,

 

as Investment Manager

 

 

 

 

 

 

 

By:

/S/

 

 

Name: James R. Fellows

 

 

Title: Managing Director/Co-Head

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Doral CLO III Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Gibran Mahmud

 

 

Title: Chief Investment Officer

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Voya CLO 2014-2, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Voya CLO 2015-3, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Voya CLO 2016-1, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Axis Specialty Limited

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

Aston Hill Voya Floating Rate Income Fund

 

By: Voya Investment Management Co. LLC,

 

as its portfolio advisor

 

 

 

 

 

Voya Credit Opportunities Master Fund

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

IBM Personal Pension Plan Trust

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

Voya Investment Trust Co. Plan for Common Trust Funds – Voya Senior Loan Common
Trust Fund

 

By: Voya Investment Trust Co. as its trustee

 

 

 

 

 

Voya Investment Trust Co. Plan for Employee Benefit Investment Funds – Voya
Senior Loan Trust Fund

 

By: Voya Investment Trust Co. as its trustee

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Voya Floating Rate Fund

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

Voya Prime Rate Trust

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

Voya Senior income Fund

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

NN (L) Flex – Senior Loans

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

NN (L) Flex – Senior Loans Select

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

Voya CLO 2012-3, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Voya CLO 2012-4, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Voya CLO 2013-1, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Voya CLO 2013-2, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Voya CLO 2013-3, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Voya CLO 2014-1, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Voya CLO 2012-2, Ltd.

 

By: Voya Alternative Asset Management LLC,

 

as its investment manager

 

 

 

 

 

Medtronic Holding Switzerland GMBH

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

New Mexico State Investment Council

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

Voya Strategic Income Opportunities Fund

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

California Public Employees’ Retirement System

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

BayernInvest Alternative Loan-Funds

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

Schlumberger Group Trust

 

By: Voya Investment Management Co. LLC,

 

as its investment manager

 

 

 

 

 

as a Lender,

 

 

 

 

 

By:

/S/

 

 

Name: Robert Wilson

 

 

Title: Senior Vice President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

John Hancock Fund II Floating Rate Income Fund,

 

as a Lender

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Bill & Melinda Gates Foundation Trust,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Employees’ Retirement System of the State of Rhode Island,

 

as a Lender

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Pacific Select Fund – Diversified Bond Portfolio, as a Lender

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Symphony CLO X, Ltd,

 

as a Lender

 

By: Symphony Asset Management LLC

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Symphony CLO XIV, Ltd,

 

as a Lender

 

By: Symphony Asset Management LLC

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

SCOF-2 LTD.,

 

as a Lender

 

By: Symphony Asset Management LLC

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Symphony CLO XV, Ltd,

 

as a Lender

 

By: Symphony Asset Management LLC

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Symphony CLO II, LTD.,

 

as a Lender

 

By: Symphony Asset Management LLC

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

If two signatures required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Symphony CLO V, LTD.,

 

as a Lender

 

By:  Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Nuveen Short Duration Credit Opportunities Fund,

 

as a Lender

 

By:  Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Symphony CLO XI, Limited Partnership,

 

as a Lender

 

By:  Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Nuveen Floating Rate Income Opportunity Fund,

 

as a Lender

 

By:  Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Nuveen Floating Rate Income Fund,

 

as a Lender

 

By:  Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Nuveen Senior Income Fund,

 

as a Lender

 

By:  Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

SSF Trust,

 

as a Lender

 

By:  Symphony Asset Management LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Lucent Technologies Inc. Master Pension Trust, as
a Lender

 

By: T. Rowe Price Associates, Inc. as investment
advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian Burns

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

T. Rowe Price Floating Rate Multi-Sector Account

 

Portfolio,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian Burns

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Board of Pensions of the Evangelical Lutheran

 

Church in America,

 

as a Lender

 

By: T. Rowe Price Associates, Inc. as investment
advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian Burns

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

John Hancock Funds II – Spectrum Income Fund,

 

as a Lender

 

By: T. Rowe Price Associates, Inc. as investment
sub-advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian Burns

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

T. Rowe Price Institutional Floating Rate Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian Burns

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

T. Rowe Price Funds Series II SICAV – Credit

 

Opportunities,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Brian Burns

 

 

Title: Vice President

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

SEI Institutional Managed Trust’s Core Fixed

 

Income,

 

as a Lender

 

By : Western Asset Management Company

 

as Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Western Asset U.S. Bank Loan (Offshore) Fund,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

California State Teachers’ Retirement System,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LMP Corporate Loan Fund, Inc,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Allegheny Technologies Incorporated Master

 

Pension Trust,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Emerson Electric Co. Retirement Master Trust,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Ford Motor Company Defined Benefit Master

 

Trust,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Indiana University,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

MassMutual Select Strategic Bond Fund,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Metropolitan Life Insurance Company,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Mountain Hawk II CLO, LTD.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Mountain Hawk III CLO, Ltd,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Western Asset Funds, Inc. – Western Asset Core

 

Plus Bond Portfolio,

 

as a Lender

 

By : Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Western Asset Bank Loan (Multi-Currency) Master

 

Fund,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Mountain Hawk I CLO, LTD.,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

MT. WILSON CLO II, LTD,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Western Asset Floating Rate High Income Fund,

 

LLC,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Advanced Series Trust – AST Western Asset Core

 

Plus Bond Portfolio,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

MultiMix Wholesale Diversified Fixed Interest

 

Trust,

 

as a Lender

 

By: Western Asset Management Company as

 

Investment Manager and Agent

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Ben Kattan

 

 

Title: Security Operations Specialist

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

The Hartford Floating Rate High Income Fund,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Hartford Total Return Bond HLS Fund,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

The Hartford Total Return Bond Fund,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Safety Insurance Company,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

SunAmerica Senior Floating Rate Fund, Inc.,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Wellington Trust Company, National Association

 

Multiple Common Trust Funds Trust, Core Bond

 

Plus/High Yield Bond Portfolio,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Wellington Trust Company, National Association

 

Multiple Collective Investment Funds Trust II,

 

Core Bond Plus/High Yield Bond Portfolio,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

The Hartford Floating Rate Fund,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

The Hartford Short Duration Fund,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Metropolitan Series Fund WMC Balanced

 

Portfolio,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

UAW RETIREE MEDICAL BENEFITS TRUST,

 

as a Lender

 

By: State Street Bank and Trust Company, as

 

Trustee

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name:  Teri Carroll

 

 

Title: VP

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Wellington Multi-Sector Credit Fund,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Wellington Trust Company, National Association

 

Multiple Common Trust Funds Trust-

 

Opportunistic Fixed Income Allocation Portfolio,

 

as a Lender

 

By: Wellington Management Company, LLP as its

 

Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Jessica Gravel

 

 

Title: Analyst

 

 

 

 

 

 

 

If two signatures required:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

York CLO 2 Limited,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rizwan Akhter

 

 

Title: Authorized Signatory

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

York CLO 1 Limited,

 

as a Lender,

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Rizwan Akhter

 

 

Title: Authorized Signatory

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

[Z CAPITAL CREDIT PARTNERS CLO

 

2015-1 LTD], as a Lender

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

By:  Z Capital CLO Management L.L.C, its

 

Portfolio Manager

 

By: Z Capital Group, L.L.C., its Managing Member

 

By: James J. Zenni, Jr., its President and CEO

 

 

 

 

 

 

 

If two signatures required;

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

Acknowledged:

 

 

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS

 

BRANCH, as the Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

Name: Anca Trifan

 

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Specified Fertitta Subsidiaries

 

1.

FE Landco Management LLC, a Delaware limited liability company

2.

FE Transportation LLC, a New York limited liability company

3.

FE JV Tejon Holdco LLC, a Delaware limited liability company

4.

FE GVR Management LLC, a Delaware limited liability company

5.

FE Opco Management LLC, a Delaware limited liability company

6.

FE Propco Management LLC, a Delaware limited liability company

7.

FE Interactive Investor LLC, a Delaware limited liability company

8.

FE Special Investor LLC, a Delaware limited liability company

9.

FE JV Holdco LLC, a Delaware limited liability company

10.

FE Aviation LLC, a Delaware limited liability company

11.

FE Aviation I LLC, a Delaware limited liability company

 

Schedule 1

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

Amendments to Credit Agreement

 

 

[attached]

 

Exhibit A

 

--------------------------------------------------------------------------------


 

COMPOSITE COPY REFLECTING SECOND AMENDMENT

 

 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of March 1, 2013

 

among

 

STATION CASINOS LLC, as Borrower

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as Administrative Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as L/C Issuer,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger, Joint Book Runner and Syndication Agent,

 

DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger and Joint Book Runner,

 

and

 

J.P. MORGAN SECURITIES LLC,

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

and

 

GOLDMAN SACHS LENDING PARTNERS LLC
as Joint Lead Arrangers, Joint Book Runners and Co-Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions and Accounting Terms

1

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Other Interpretive Provisions

701

SECTION 1.03.

Accounting Terms

712

SECTION 1.04.

Rounding

713

SECTION 1.05.

References to Agreements, Laws, etc.

713

SECTION 1.06.

Times of Day

723

SECTION 1.07.

Timing of Payment or Performance

723

 

 

 

ARTICLE II The Revolving Credit Commitments and Credit Extensions

723

 

 

 

SECTION 2.01.

The Loans

723

SECTION 2.02.

Borrowings, Conversions and Continuations of Loans

734

SECTION 2.03.

Letters of Credit

746

SECTION 2.04.

Swing Line Loans

834

SECTION 2.05.

Prepayments

857

SECTION 2.06.

Termination or Reduction of Revolving Credit Commitments

923

SECTION 2.07.

Repayment of Loans

934

SECTION 2.08.

Interest

935

SECTION 2.09.

Fees

945

SECTION 2.10.

Computation of Interest and Fees

956

SECTION 2.11.

Evidence of Indebtedness

956

SECTION 2.12.

Payments Generally

967

SECTION 2.13.

Sharing of Payments

989

SECTION 2.14.

Incremental Credit Extensions

99100

SECTION 2.15.

Defaulting Lenders

1034

SECTION 2.16.

Extensions

106

 

 

106

 

 

ARTICLE III Taxes, Increased Costs Protection and Illegality

1059

 

 

SECTION 3.01.

Taxes

1059

SECTION 3.02.

Illegality

10711

SECTION 3.03.

Inability to Determine Rates

10812

SECTION 3.04.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

10812

SECTION 3.05.

Funding Losses

1103

SECTION 3.06.

Matters Applicable to All Requests for Compensation

1104

SECTION 3.07.

Replacement of Lenders under Certain Circumstances

1115

SECTION 3.08.

Survival

1126

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV Conditions Precedent to Credit Extensions

1126

 

 

 

SECTION 4.01.

Conditions of Initial Credit Extension

1126

SECTION 4.02.

Conditions to All Credit Extensions

11620

 

 

 

ARTICLE V Representations and Warranties

1217

 

 

SECTION 5.01.

Existence, Qualification and Power; Compliance with Laws

1217

SECTION 5.02.

Authorization; No Contravention

1217

SECTION 5.03.

Governmental Authorization; Other Consents

1217

SECTION 5.04.

Binding Effect

11822

SECTION 5.05.

Financial Statements; No Material Adverse Effect

11822

SECTION 5.06.

Litigation

11923

SECTION 5.07.

No Default

11923

SECTION 5.08.

Ownership of Property; Liens

11923

SECTION 5.09.

Environmental Compliance

1215

SECTION 5.10.

Taxes

1226

SECTION 5.11.

ERISA Compliance

1226

SECTION 5.12.

Subsidiaries; Equity Interests

1226

SECTION 5.13.

Margin Regulations; Investment Company Act

1237

SECTION 5.14.

Disclosure

1237

SECTION 5.15.

Intellectual Property; Licenses, etc.

1248

SECTION 5.16.

Solvency

1248

SECTION 5.17.

Maintenance of Insurance

1259

SECTION 5.18.

Labor Matters

1259

SECTION 5.19.

Collateral

1259

SECTION 5.20.

Location of Real Property

12630

SECTION 5.21.

Permits

12630

SECTION 5.22.

Fiscal Year

12630

SECTION 5.23.

Use of Proceeds

12630

SECTION 5.24.

Subordination of Junior Financing

12731

SECTION 5.25.

Cost Allocation

12731

SECTION 5.26.

Patriot Act/OFAC

12731

SECTION 5.27.

EEA Financial Institution

131

 

 

 

ARTICLE VI Affirmative Covenants

12731

 

 

SECTION 6.01.

Financial Statements

12731

SECTION 6.02.

Certificates; Other Information

12934

SECTION 6.03.

Notices

1316

SECTION 6.04.

Payment of Obligations

1327

SECTION 6.05.

Preservation of Existence, etc.

1327

SECTION 6.06.

Maintenance of Properties; Employees

1337

SECTION 6.07.

Maintenance of Insurance

1337

SECTION 6.08.

Compliance with Laws

1338

SECTION 6.09.

Books and Records; Quarterly Conference Calls

1338

SECTION 6.10.

Inspection Rights

1348

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.11.

Covenant to Guarantee Obligations and Give Security

1349

SECTION 6.12.

Compliance with Environmental Laws

13642

SECTION 6.13.

Further Assurances and Post-Closing Conditions

13742

SECTION 6.14.

Designation of Subsidiaries

1438

SECTION 6.15.

Information Regarding Collateral

1405

SECTION 6.16.

Corporate Separateness

1405

SECTION 6.17.

Existing Interest Rate Hedge Agreement

1405

SECTION 6.18.

Manager Documents

1405

SECTION 6.19.

Ratings

1449

SECTION 6.20.

Intentionally Omitted

1449

SECTION 6.21.

Subsidiary Cost Allocation Agreements

1449

SECTION 6.22.

IP Agreements, etc.

1449

 

 

 

ARTICLE VII Negative Covenants

14651

 

 

SECTION 7.01.

Liens

14651

SECTION 7.02.

Investments

1549

SECTION 7.03.

Indebtedness

1549

SECTION 7.04.

Fundamental Changes

1561

SECTION 7.05.

Dispositions

15863

SECTION 7.06.

Restricted Payments

1605

SECTION 7.07.

Change in Nature of Business

1627

SECTION 7.08.

Transactions with Affiliates

1627

SECTION 7.09.

Burdensome Agreements

1638

SECTION 7.10.

Use of Proceeds

1649

SECTION 7.11.

Financial Covenants

1649

SECTION 7.12.

Accounting Changes

1649

SECTION 7.13.

Prepayments, etc. of Indebtedness

16570

SECTION 7.14.

Equity Interests of the Borrower and Restricted Subsidiaries

16671

SECTION 7.15.

The Holding Companies

16671

SECTION 7.16.

Sale-Leaseback Transactions

1672

SECTION 7.17.

Management Agreements [Reserved]

1672

SECTION 7.18.

Designation of Senior Debt

1672

SECTION 7.19.

VoteCo SPE Reorganization

172

 

 

 

ARTICLE VIII Events of Default and Remedies

1672

 

 

SECTION 8.01.

Events of Default

1672

SECTION 8.02.

Remedies Upon Event of Default

1716

SECTION 8.03.

Application of Funds

1727

SECTION 8.04.

Borrower’s Right to Cure

1749

 

 

 

ARTICLE IX Administrative Agent and Other Agents

1749

 

 

SECTION 9.01.

Appointment and Authorization of Agents

1749

SECTION 9.02.

Delegation of Duties

17580

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.03.

Liability of Agents

17580

SECTION 9.04.

Reliance by Agents

17681

SECTION 9.05.

Notice of Default

17681

SECTION 9.06.

Credit Decision; Disclosure of Information by Agents

17782

SECTION 9.07.

Indemnification of Agents

17782

SECTION 9.08.

Agents in their Individual Capacities

1783

SECTION 9.09.

Successor Agents

1784

SECTION 9.10.

Administrative Agent May File Proofs of Claim

17984

SECTION 9.11.

Collateral and Guaranty Matters

1805

SECTION 9.12.

Other Agents; Joint Lead Arrangers and Managers

1827

SECTION 9.13.

Appointment of Supplemental Administrative Agents

1827

SECTION 9.14.

Cash Management Agreements and Secured Hedge Agreements

1838

 

 

 

ARTICLE X Miscellaneous

1838

 

 

 

SECTION 10.01.

Amendments, etc.

1838

SECTION 10.02.

Notices and Other Communications; Facsimile Copies

18691

SECTION 10.03.

No Waiver; Cumulative Remedies

18792

SECTION 10.04.

Attorney Costs, Expenses and Taxes

18793

SECTION 10.05.

Indemnification by the Borrower

18893

SECTION 10.06.

Payments Set Aside

1894

SECTION 10.07.

Successors and Assigns

1905

SECTION 10.08.

Confidentiality

198203

SECTION 10.09.

Setoff

198203

SECTION 10.10.

Interest Rate Limitation

199204

SECTION 10.11.

Counterparts

2005

SECTION 10.12.

Integration

2005

SECTION 10.13.

Survival of Representations and Warranties

2005

SECTION 10.14.

Severability

2016

SECTION 10.15.

Tax Forms

2016

SECTION 10.16.

Governing Law

2027

SECTION 10.17.

Waiver of Right to Trial by Jury

2038

SECTION 10.18.

Binding Effect

2038

SECTION 10.19.

Lender Action

2039

SECTION 10.20.

Acknowledgments

2049

SECTION 10.21.

USA Patriot Act

2049

SECTION 10.22.

Gaming Authorities and Liquor Authorities

2049

SECTION 10.23.

Certain Matters Affecting Lenders

2105

SECTION 10.24.

The Platform

2105

SECTION 10.25.

QualifiedVoteCo ISPOE Reorganization

20611

SECTION 10.26.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

211

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01A

Immaterial Subsidiaries

 

1.01B

Closing Date Mortgaged Properties

 

1.01C

Existing Letters of Credit

 

1.01D

Native American Subsidiaries

 

1.01E

Material Contracts

 

1.01F

Designated Lenders

 

1.01G

Disqualified Institutions

 

1.01H

Native American Contracts

 

1.01I

Unrestricted Subsidiaries

 

2.01(a)

B Term Loan Commitments

 

2.01(b)

Revolving Credit Commitments

 

4.01(a)

Closing Documents

 

4.01(a)(xiii)

Environmental Assessment Reports

 

5.03

Consents

 

5.05

Certain Liabilities

 

5.08(f)

Real Property Leases

 

5.10(b)

Tax Return Audits

 

5.12

Subsidiaries and Other Equity Investments

 

5.15(a)

Intellectual Property

 

5.15(c)

Data Security

 

5.17

Insurance

 

5.20

Location of Real Property

 

7.01(b)

Existing Liens

 

7.02(f)

Existing Investments

 

7.02(p)

Native American Investments

 

7.02(r)

Real Estate to be Invested by Native American Subsidiaries

 

7.03(b)

Existing Indebtedness

 

7.08

Transactions with Affiliates

 

7.09

Existing Restrictions

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C-1

B Term Note

 

C-2

Revolving Credit Note

 

C-3

Swing Line Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Guaranty

 

G-1

Security Agreement

 

G-2

Pledge Agreement

 

H

Mortgage

 

I

Intellectual Property Security Agreement

 

 

v

--------------------------------------------------------------------------------


 

J-1

Opinion Matters – New York Counsel to Loan Parties

 

J-2

Opinion Matters – Nevada Counsel to Loan Parties

 

K

Intercompany Note

 

L

Access/Cooperation Covenants

 

M

Form of Custodian Agreement

 

N

Form of Letter of Credit Application

 

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 1, 2013,
among STATION CASINOS LLC, a Nevada limited liability company (the “Borrower”),
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent (in such
capacity, together with any successor thereto, the “Administrative Agent”), each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Syndication Agent, Joint
Lead Arranger and Joint Book Runner, DEUTSCHE BANK SECURITIES INC., as Joint
Lead Arranger and Joint Book Runner, J.P. MORGAN SECURITIES LLC, as Joint Lead
Arranger, Joint Book Runner and Co-Documentation Agent, CREDIT SUISSE SECURITIES
(USA) LLC, as Joint Lead Arranger, Joint Book Runner and Co-Documentation Agent,
and GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arranger, Joint Book
Runner and Co-Documentation Agent.  All capitalized terms used herein and
defined in Section 1.01 are used herein as therein defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of (a) $1,625,000,000 in Term Loans and (b) a $350,000,000
Revolving Credit Facility;

 

WHEREAS, the proceeds of the Term Loans on the Closing Date will be used to
finance the repayment of certain other existing Indebtedness of the Borrower and
its Subsidiaries, general corporate purposes and transaction fees and expenses.
The proceeds of Revolving Credit Loans and Swing Line Loans made on and after
the Closing Date will be used for working capital and other general corporate
purposes of the Borrower and the Restricted Subsidiaries, including the
financing of Permitted Acquisitions, and Letters of Credit will be used for
general corporate purposes of the Borrower, its Restricted Subsidiaries and, to
the extent permitted under Sections 2.03(a) and 7.02, Unrestricted Subsidiaries.

 

WHEREAS, the applicable Lenders have indicated their willingness to lend, and
the L/C Issuers have indicated their willingness to issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as

 

--------------------------------------------------------------------------------


 

if references to the Borrower and the Restricted Subsidiaries in the definition
of “Consolidated EBITDA” (and in the component financial definitions used
therein) were references to such Acquired Entity or Business or Converted
Restricted Subsidiary and its Subsidiaries and without regard to
clause (A)(5) of such definition), all as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary in
accordance with GAAP.

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

 

“Additional Lender” has the meaning specified in Section 2.14(g).

 

“Additional Management Agreement” means, collectively, each Management Agreement
entered into by any Loan Party after the Closing Date in accordance with
Section 6.18(c)(iii) or (iv), which agreement shall be in the form of the GVR
Management Agreement or the Borrower Management Agreement with such changes and
modifications as are not adverse to the interests of the Lenders in any material
respect, as certified by a Responsible Officer of the Borrower to the
Administrative Agent; provided that, without limiting the foregoing, (i) the
only fees payable to the Manager under such Additional Management Agreement
shall be a “Base Management Fee,” an “Incentive Management Fee” and a
“Termination Fee,” each of which shall be calculated in the same manner, and
consist of the same percentages of “Gross Revenues” and “EBITDA,” as applicable,
of the applicable property or business as the corresponding percentages under
the GVR Management Agreement and the Borrower Management Agreement, (ii) any
such Additional Management Agreement shall contain a provision allowing the
“Owner” thereunder to terminate such Additional Management Agreement, without
any liability or fee of any kind (including without the need to pay any
termination fee, but in no event excusing any liability to pay accrued fees or
reimbursable expenses through the date of termination consistent with the
applicable Management Fee Subordination Agreement) upon (A) a “Material Loan
Default” (as defined in the GVR Management Agreement with references to “Owner”
changed to the owner or owners of the property or properties managed) or (B) the
Borrower or any Loan Party becomes “Bankrupt” (as defined in the GVR Management
Agreement), (iii) any such Additional Management Agreement need not contain
provisions equivalent to those set forth in Section 3.2 of the GVR Management
Agreement granting the “Owner” thereunder the right to terminate such Additional
Management Agreement upon a failure to achieve certain performance thresholds
and (iv) any such Additional Management Agreement shall, in any event, be
subject to the provisions of Section 7.08.  For the avoidance of doubt, any new
Management Agreement consolidating the Borrower Management Agreement, the Opco
Management Agreement and the GVR Management Agreement as permitted in
Section 6.18(c)(iv) hereof shall constitute an Additional Management Agreement
for all purposes hereof.

 

“Additional Management Agreement Guaranty” means, collectively, each Management
Agreement Guaranty executed by Fertitta Entertainment after the Closing Date in
accordance with Section 6.18(c)(iii) or (iv).

 

“Additional Management Fee Subordination Agreement” means, collectively, each
Management Fee Subordination Agreement entered into by the Administrative Agent
and a Manager after the Closing Date in accordance with Section 6.18(c)(iii) or
(iv).

 

2

--------------------------------------------------------------------------------


 

“Additional Manager Allocation Agreement” means, collectively, each Manager
Allocation Agreement entered into by any Loan Party after the Closing Date in
accordance with Section 6.18(c)(iii) or (iv).

 

“Additional Manager Documents” means, collectively, each Additional Management
Agreement, each Additional Management Agreement Guaranty, each Additional
Management Fee Subordination Agreement and each Additional Manager Allocation
Agreement.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (i) the product of (a) the LIBO Rate in
effect for such Interest Period and (b) Statutory Reserves, to the extent
applicable to any Lender and (ii) for the purposes of B Term Loans only, 1.00%
per annum.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02 or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means (a) with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that as to any
Loan Party or any Subsidiary thereof, the term “Affiliate” shall expressly
exclude the Persons constituting Lenders as of the Closing Date and their
respective Affiliates (determined as provided herein without regard to this
proviso) and (b) with respect to any Loan Party or any Subsidiary thereof,
(i) Frank J. Fertitta III and his spouse, their respective parents and
grandparents and any lineal descendants (including adopted children and their
lineal descendants) of any of the foregoing, (ii) Lorenzo J. Fertitta and his
spouse, their respective parents and grandparents and any lineal descendants
(including adopted children and their lineal descendants) of any of the
foregoing, (iii) any Affiliate (determined in accordance with this definition
without regard to this clause (iii)) of any Person described in the foregoing
clauses (i) and (ii), and (iv) any personal investment vehicle, trust or entity
owned by, or established for the benefit of, or the estate of, any Person
described in the foregoing clauses (i) and (ii).  “Control” means the
possession, directly or indirectly, of the power to (x) vote more than fifty
percent (50%) (or, for purposes of Section 7.08 and the definition of Station
Permitted Assignee, ten percent (10%)) of the outstanding voting interests of a
Person or (y) direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto. 
For purposes of this Agreement, each of Holdco and VoteCo, PubCo and, from and
after the VoteCo SPE Reorganization Date, the VoteCo SPE shall be deemed to
Control the Borrower.

 

3

--------------------------------------------------------------------------------


 

“Affiliated IP Agreements” means each of the Borrower/ IP Agreements, GVR
License Agreement, the Borrower/IP Holdco License Agreements , theand Opco/ IP
Holdco License Agreements and, other than the OpcoGVR/ANC IP Holdco Trademark
License Agreement.

 

“Affiliated Lender” means a Lender that is a Station Permitted Assignee.

 

“Agent Parties” has the meaning specified in Section 10.24.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Supplemental
Administrative Agents (if any), the Joint Lead Arrangers, the Syndication Agent
and the Co-Documentation Agents.

 

“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.

 

“Agreement” means this Credit Agreement.

 

“ANC” means the American Nevada Company, a Nevada corporation.

 

“Applicable Commitment Fee Rate” means 0.50% per annum.

 

“Applicable ECF Percentage” means, at any time, 50%, provided that, so long as
no Default has then occurred and is continuing, if the Total Leverage Ratio is
equal to or less than 4.50:1.00 but greater than 3.50:1.00 (as set forth in the
Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal year
then last ended), the “Applicable ECF Percentage” shall instead be 25%, provided
further, that, so long as no Default has occurred and is continuing, if the
Total Leverage Ratio is equal to or less than 3.50:1.00 (as set forth in the
Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal year
then last ended), the “Applicable ECF Percentage” shall instead be 0%.

 

“Applicable Period” has the meaning specified in the definition of “Applicable
Revolving Credit Rate.”

 

“Applicable Rate” means (a) with respect to B Term Loans, a percentage per annum
equal to (A) for Eurodollar Loans, 3.25%, (B) for Base Rate Loans, 2.25% and
(b) with respect to Revolving Credit Loans, the Applicable Revolving Credit
Rate.

 

“Applicable Revolving Credit Rate” means a percentage per annum equal to,
(a) until delivery of financial statements for the first full fiscal quarter
commencing on or after the Closing Date pursuant to Section 6.01, (A) for
Eurodollar Loans, 3.50% , (B) for Base Rate Loans, 2.50% and (C) for Letter of
Credit fees, 3.50% and (b) thereafter, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

4

--------------------------------------------------------------------------------


 

Applicable Revolving Credit Rate

Pricing
Level

 

Total Leverage Ratio

 

Eurodollar and
Letter of Credit Fees

 

Base Rate

 

 

 

 

 

 

 

1

 

<3.50:1.0

 

2.50%

 

1.50%

2

 

> 3.50:1.0 but <4.50:1.0

 

3.00%

 

2.00%

3

 

> 4.50:1.0

 

3.50%

 

2.50%

 

Any increase or decrease in the Applicable Revolving Credit Rate resulting from
a change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided that at the option of the
Administrative Agent or the Majority Revolving Lenders, the highest Pricing
Level shall apply as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).  In the
event that any financial statement or certification delivered pursuant to
Section 6.01 or 6.02(b) is shown to be inaccurate (an “Inaccuracy
Determination”), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Revolving Credit Rate for any period (an
“Applicable Period”) than the Applicable Revolving Credit Rate applied for such
Applicable Period, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) determine the Applicable Revolving Credit Rate for such Applicable
Period based upon the corrected Compliance Certificate and (iii) immediately pay
to the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Revolving Credit Rate for such Applicable Period (the
“Excess Amount”), which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.13.  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Loan Documents, including their rights under Section 2.08
and Article VIII and their other respective rights under this Agreement;
provided that the failure to have paid the Excess Amount due to a good faith
error in the calculation of the Total Leverage Ratio or the preparation of
corresponding financial statements shall not, in and of itself, trigger an Event
of Default under Section 8.01(a) if the Borrower pays the Excess Amount within
ten (10) Business Days after the Inaccuracy Determination (it being understood,
however, that this proviso shall not waive any other Default or Event of Default
or affect or limit the rights of the Administrative Agent, any Lender or the L/C
Issuer in connection with any other Default or Event of Default, in each case,
that may have occurred hereunder by reason of the inaccuracy of the Total
Leverage Ratio or the facts or circumstances relating to such inaccuracy).

 

“Application Date” has the meaning specified in Section 2.05(e).

 

“Appraisal” means a real estate appraisal or any update thereto (provided that
any such update has the same scope as the real estate appraisal being updated
and uses (including, without limitation, by incorporation by reference from the
real estate appraisal being

 

5

--------------------------------------------------------------------------------


 

updated) the same assumptions and methodologies as were used in the real estate
appraisal being updated), in each case conducted in accordance with the Uniform
Standards of Professional Appraisal Practice (as promulgated by the Appraisal
Standards Board of the Appraisal Foundation) and all Laws applicable to Lenders,
including in conformity with the Financial Institutions Reform Recovery and
Enforcement Act (FIRREA), undertaken by an independent appraisal firm
satisfactory to the Administrative Agent in its sole discretion, and providing
an assessment of fair market value of the subject Core Property in its then “as
is” and “as stabilized” condition.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Bank” has the meaning specified in clause (b) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2011, and the related
audited consolidated statements of income, members’ equity and cash flows for
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011
together with supplemental schedules listing the consolidating results of
(a) the Borrower and its Restricted Subsidiaries and (b) any Unrestricted
Subsidiaries, which supplements shall be unaudited.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination, the amount by which the
aggregate Revolving Credit Commitments exceeds the aggregate Revolving Credit
Exposure of the Revolving Credit Lenders as of such date.

 

“Availability Period” means the period from (but excluding) the Closing Date to
(but excluding) the Revolving Credit Maturity Date.

 

6

--------------------------------------------------------------------------------


 

“B Term Borrowing” means a borrowing consisting of simultaneous B Term Loans of
the same Type and currency and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the applicable B Term Lenders pursuant to
Section 2.01(a) or Section 2.14.

 

“B Term Lender” means, at any time, any Lender that has a B Term Loan at such
time.

 

“B Term Loan” has the meaning specified in Section 2.01(a).

 

“B Term Loan Commitment” means, with respect to each Lender, (a) the principal
amount of the B Term Loan such Lender has committed to make on the Closing Date
pursuant to Section 2.01(a) as set forth opposite such Lender’s name on Schedule
2.01(a) and (b) the principal amount of any Increase B Term Loan Commitment such
Lender has committed to provide pursuant to Section 2.14.  The aggregate amount
of the B Term Loan Commitments of all B Term Lenders on the Closing Date is
$1,625,000,000.

 

“B Term Loan Facility” means the B Term Loan Commitments and all B Term Loans
made hereunder.

 

“B Term Loan Installment” has the meaning specified in Section 2.07(a).

 

“B Term Loan Maturity Date” means the earlier of (a) the seventh anniversary of
the Closing Date (or, with respect to any B Term Loans of any Lender subject to
an Extension, such later date as requested by the Borrower pursuant to
Section 2.16 and accepted by such Lender in respect of such B Term Loans) and
(b) the date on which all B Term Loans shall become due and payable hereunder,
whether by acceleration or otherwise.

 

“B Term Note” means a promissory note of the Borrower payable to any B Term
Lender or its registered assigns in substantially the form of Exhibit C-1,
evidencing the aggregate Indebtedness of the Borrower to such B Term Lender
resulting from the B Term Loans held or deemed held by such B Term Lender.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and/or hereinafter in effect, or any successor thereto.

 

“Bankruptcy Proceedings” has the meaning specified in Section 10.07(p).

 

7

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a Eurodollar Loan
with a one-month Interest Period commencing on such day plus 1.0%.  For purposes
of this definition, the Adjusted LIBO Rate shall be determined using the LIBO
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of “LIBO Rate”, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted LIBO Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower/GVR License Agreement” means that certain Propco to GVR License
Agreement, dated as of June 17, 2011, by and between the Borrower and GVR, as
amended by that certain Amendment No. 1 to Propco to GVR License Agreement dated
as of September 28, 2012.

 

“Borrower/IP Holdco License Agreement” means that certain IP Holdco to Propco
License Agreement, dated as of June 17, 2011, by and between the Borrower and IP
Holdco, as amended by that certain Amendment No. 1 to IP Holdco to Propco
License Agreement, dated as of September 28, 2012.

 

“Borrower/Manager IP License Agreement” means that certain IP License Agreement,
dated as of June 16, 2011, by and between the Borrower and the Borrower Manager.

 

“Borrower/Manager Technology Systems License” means that certain Technology
Systems License, dated as of June 16, 2011, by and between the Borrower and
Fertitta Entertainment.

 

“Borrower IP Agreements” means, collectively, the Borrower/Manager IP License
Agreement, the Borrower/Manager Technology Systems License, the Borrower/GVR
License Agreement, and the Borrower/IP Holdco License Agreement.

 

“Borrower Management Agreement” means that certain Management Agreement, dated
as of June 16, 2011, by and among the Borrower, certain Subsidiaries of the
Borrower and the Borrower Manager.

 

8

--------------------------------------------------------------------------------


 

“Borrower Management Agreement Guaranty” means that certain Guaranty, dated as
of June 16, 2011, executed by Fertitta Entertainment in favor of the Borrower,
as amended by that certain Amendment No. 1 to Guaranty dated as of the date
hereof.

 

“Borrower Management Subordination Agreement” means that certain Subordination
of Management Agreement, dated as of the date hereof, among the Borrower, the
Borrower Manager and the Administrative Agent.

 

“Borrower Manager” means FE PropCo Management LLC, a Delaware limited liability
company.

 

“Borrower Manager Documents” means the Borrower Management Agreement, the
Borrower Management Agreement Guaranty, the Borrower Management Subordination
Agreement and the Manager Allocation Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Boulder LLC” means NP Boulder LLC, a Nevada limited liability company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York City;
provided however, that when used in connection with a Eurodollar Loan (including
with respect to all notices and determinations in connection therewith and any
payments of principal, interest or other amounts thereon), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

“Cage Cash” means all so-called “cage cash” that the Borrower and the Restricted
Subsidiaries maintain within a Hotel/Casino Facility.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

“Capitalized Lease Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

9

--------------------------------------------------------------------------------


 

“Cash Collateral Account” means a blocked account at DBCI (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(a)        readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States having maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(b)        time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii)(A) is organized
under the Laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, and (B) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with maturities of
not more than 12 months from the date of acquisition thereof;

 

(c)        investments in commercial paper maturing within 12 months from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
an Approved Bank; and

 

(e)        Investments in money market funds that (i) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, (ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000.

 

“Cash Management Agreements” means each document executed by a Cash Management
Bank with respect to the Cash Management Obligations.

 

“Cash Management Banks” means any Lender or any Affiliate of a Lender providing
Cash Management Services to the Borrower or any Restricted Subsidiary.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services, except to the extent that such Cash Management Bank, on the
one hand, and the Borrower or the applicable Restricted Subsidiary, on the other
hand, agree in writing that any

 

10

--------------------------------------------------------------------------------


 

such obligations shall not be secured by any Lien on the Collateral and such
Persons shall have delivered such writing to the Administrative Agent.

 

“Cash Management Services” means treasury, depository and/or cash management
services or any automated clearing house transfer services, provision and
operation of sweep accounts and zero balance accounts, provision of tax payment
services and controlled disbursement services and performance of cash and coin
delivery orders.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control” means:

 

(a) prior to the occurrence of a Qualified IPO (i) Holdco and VoteCo at any time
shall cease to own directly one hundred percent (100%) of the Equity Interests
of the Borrower, (ii)(A) Fertitta Holders shall fail to collectively
beneficially own, directly or indirectly, Equity Interests in Holdco
representing at least twenty-one and one half percent (21.5%) of the aggregate
equity value represented by the Equity Interests in Holdco on a fully diluted
basis and (B) any person, entity or “group” (within the meaning of
Section 13(d) of the Exchange Act) (other than Persons constituting Lenders as
of the Closing Date and their respective Affiliates) shall own, directly or
indirectly, beneficially or of record, Equity Interests in Holdco that represent
a greater percentage of the aggregate equity value represented by the Equity
Interests in Holdco on a fully diluted basis than the percentage beneficially
owned, directly or indirectly, by Fertitta Holders, (iii) the managers of VoteCo

 

11

--------------------------------------------------------------------------------


 

nominated or appointed by Fertitta Holders shall cease to constitute at least
thirty seven and one-half percent (37.5%) of the voting power of the board of
managers of VoteCo or (iv) VoteCo shall cease to hold, directly or indirectly,
one hundred percent (100%) of the voting power in the Borrower;

 

(a)        Holdco and PubCo at any time shall cease to own directly (or, with
respect to PubCo after the VoteCo SPE Reorganization Date, indirectly) one
hundred percent (100%) of the Equity Interests in the Borrower;

 

(b)        after the occurrence of a Qualified IPO, (iA) Fertitta Holders shall
fail to collectively beneficially own, directly or indirectly, Equity Interests
in the Borrower representing at least twenty-one and one half percent (21.5%) of
the aggregate direct or indirect ordinary voting power and aggregate equity
value represented by Equity Interests in the Borrower on a fully diluted basis
and (iiB) any person, entity or “group” (within the meaning of Section 13(d) of
the Exchange Act) (other than Persons constituting Lenders as of the Closing
Date and their respective Affiliates) shall own, directly or indirectly,
beneficially or of record, Equity Interests in the Borrower representing a
percentage of the aggregate direct or indirect ordinary voting power or economic
interest on a fully diluted basis greater than the percentage of the ordinary
voting power or economic interest in respect of which Fertitta Holders are
collectively the direct or indirect beneficial owners; or

 

(c)        PubCo shall cease to hold, directly (or after the VoteCo SPE
Reorganization Date, indirectly through the VoteCo SPE) 100% of the voting power
in the Borrower;

 

(d)       (c) any “change of control” (or any comparable term) in any document
pertaining to (x) the Senior Unsecured Notes, (y) any other Junior Financing or
(z) any other Indebtedness of any Holding Company, the Borrower or any
Restricted Subsidiary of the type described in subclause (a) of the definition
of Indebtedness with an aggregate principal amount or liquidation preference in
excess of the Threshold Amount.;

 

(e)        at any time after the VoteCo SPE Reorganization Date, PubCo at any
time shall cease to own directly one hundred percent (100%) of the Equity
Interests in the VoteCo SPE; or

 

(f)        at any time after the VoteCo SPE Reorganization Date, the VoteCo SPE
shall cease to hold, directly or indirectly, one hundred percent (100%) of the
voting power in the Borrower.

 

“Charges” has the meaning specified in Section 10.10.

 

“Claim” has the meaning specified in Section 10.07(p)(i).

 

“Class”  (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, B Term Lenders or Incremental Term Lenders having
Incremental Term Loan Commitments, in each case, of a particular Sseries,
(b) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing,

 

12

--------------------------------------------------------------------------------


 

are Revolving Credit Loans, Swing Line Loans, B Term Loans or Incremental Term
Loans, in each case, of a particular Sseries and (c) when used with respect to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, a B Term Loan Commitment or an Incremental Term Loan Commitment, in
each case, of a particular Sseries; provided that for purposes of waiving any
condition precedent under Section 4.02, all Lenders holding Revolving Credit
Commitments and all such Revolving Credit Commitments shall be treated as the
same Class.

 

“Closing Date” means the first date as of which all the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).

 

“Co-Documentation Agent” means each of J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC, and Goldman Sachs Lending Partners, LLC, in its capacity
as a Co-Documentation Agent hereunder.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” means, at any time, subject to applicable
Gaming Laws, the requirement that:

 

(a)        the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Closing Date pursuant to this Agreement, or
(ii) at any other time pursuant to this Agreement (including Section 6.11) or
any other Loan Document at the time so required, duly executed by each Loan
Party party thereto and PubCo, if applicable;

 

(b)        all Obligations shall have been unconditionally guaranteed by each
Restricted Subsidiary of the Borrower;

 

(c)        the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject only to non-consensual Permitted
Liens) in (i) all the Equity Interests of the Borrower and (ii) all the Equity
Interests of each Person directly owned by (A) the Borrower (including Equity
Interests of Unrestricted Subsidiaries) and (B) any Subsidiary Guarantor
(including Equity Interests of Unrestricted Subsidiaries) (other than, so long
as no Event of Default has occurred and is continuing, Equity Interests owned by
an Immaterial Subsidiary) but excluding, in the case of clause (ii), (x) to the
extent prohibited by law (except to the extent such prohibition is overridden by
the UCC) or, with the consent of the Administrative Agent, such consent not to
be unreasonably withheld, by the applicable management contract, Equity
Interests in Native American Subsidiaries and (y) Equity Interests in any joint
venture not constituting a Restricted Subsidiary if such security interest would
violate any financing agreement of such joint venture (it being understood and
agreed that in the event any such restriction exists, the Administrative Agent
and the applicable Loan Party shall agree upon an

 

13

--------------------------------------------------------------------------------


 

alternative structure (such as an intermediate holding company constituting a
Restricted Subsidiary) to effect the equivalent of an indirect pledge of such
joint venture interest);

 

(d)       except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guaranty shall have been secured by
a first-priority security interest (subject only to non-consensual Permitted
Liens) in, and mortgages on, substantially all tangible and intangible assets of
the Borrower and each Restricted Subsidiary now or hereafter acquired other than
(so long as no Event of Default has occurred and is continuing) any Immaterial
Subsidiary (including accounts, inventory, equipment, investment property,
contract rights, intellectual property, other general intangibles, deposit
accounts, securities accounts, owned and leased real property and proceeds of
the foregoing); provided that (x) security interests in real property shall, so
long as no Event of Default has occurred and is continuing, be limited to
(A) the Mortgaged Properties as of the Closing Date and owned real property from
time to time that is either (i) contiguous to any Mortgaged Property and the
Administrative Agent reasonably determines that the value of the applicable
Mortgaged Property is materially increased by encumbering such contiguous
property and such material increase in value outweighs the costs and expenses
associated with encumbering such contiguous property or (ii) has a Fair Market
Value in excess of $15,000,000 and (B) leasehold interests of the Borrower or
any Restricted Subsidiary under Ground Leases, including, without limitation,
any ground lease with an annual rent equal to or above $1,000,000 and
(y) security interests in the assets of Native American Subsidiaries, including
the Native American Contracts and real property interests of such Native
American Subsidiaries, shall, to the extent prohibited by law (except to the
extent such prohibition is overridden by the UCC) or, with the consent of the
Administrative Agent, such consent not to be unreasonably withheld, by the
applicable management contract, be excluded (provided however, that security
interests shall be granted in respect of all rights to receive (and all proceeds
thereof) income, reimbursements, repayments, cash flows and any other
distributions attributable to such assets);

 

(e)        each deposit account and securities account of each Loan Party other
than (so long as no Event of Default has occurred and is continuing) any
Immaterial Subsidiary (other than Excluded Accounts) shall be subject to a
Control Agreement in favor of the Administrative Agent;

 

(f)        none of the Collateral shall be subject to any Liens other than
Permitted Liens; and

 

(g)        the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each owned or leased property described in
paragraph (d) above or required to be delivered pursuant to Section 6.11
(collectively, the “Mortgaged Properties”) duly executed and delivered by the
record owner or lessee, as applicable, of such property, (ii) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first priority Lien
on the property described therein, free of any other Liens except Permitted
Liens, together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request from time to time, (iii) such
surveys, abstracts, appraisals,

 

14

--------------------------------------------------------------------------------


 

legal opinions and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgaged Property, (iv) flood certificates
covering each Mortgaged Property in form and substance reasonably acceptable to
the Administrative Agent, certified to the Administrative Agent in its capacity
as such and certifying whether or not each such Mortgaged Property is located in
a flood hazard zone by reference to the applicable FEMA map and (v) with respect
to each such Mortgaged Property, either (A) a letter or other written evidence
with respect to such Mortgaged Property from the appropriate Governmental
Authorities concerning current status of applicable zoning and building laws,
(B) an ALTA 3.1 zoning endorsement for the applicable Mortgage Policy or (C) a
zoning report prepared by The Planning Zoning Resource Corporation indicating
that such Mortgaged Property is in material compliance with applicable zoning
and building laws.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable
discretion of the Administrative Agent after consultation with the Borrower
(confirmed in writing by notice to the Borrower), the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the perfection of security interests in or the
obtaining of title insurance with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents to the extent appropriate and agreed between the Administrative Agent
and the Borrower and (b) the Collateral shall not include Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreement, the Mortgages, the
Control Agreements, the Custodian Agreement, each of the mortgages, collateral
assignments, Security Agreement Supplements, Pledge Agreement Supplements,
security agreements, pledge agreements, control agreements, third party
consents, landlord estoppel certificates, amendments to or reaffirmation of any
of the foregoing (or other similar agreements delivered to the Administrative
Agent and the Lenders from time to time pursuant to Section 4.01(a)(iii),
Section 6.11 or 6.13), the Guaranty, each Guaranty Supplement and each of the
other agreements, instruments or documents, and any amendments to or
reaffirmations of any of the foregoing, that creates, perfects, or consents to,
or purports to create or perfect or consent to, a Lien or Guarantee in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

15

--------------------------------------------------------------------------------


 

“Commitment” means a Revolving Credit Commitment, a B Term Loan Commitment or an
Incremental Term Loan Commitment of any Series.

 

“Commitment Date” has the meaning specified in Section 2.05(e).

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits Taxes
imposed as a result of a present or former connection between a Lender or Agent
and the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(a)        plus, without duplication and solely to the extent already deducted
(and not added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)         Consolidated Interest Expense;

 

(ii)        income tax expense (if any);

 

(iii)       depreciation and amortization;

 

(iv)       non-cash impairment losses;

 

(v)        non-operating, non-recurring losses on the sale of assets;

 

(vi)       losses attributable to the early extinguishment of Indebtedness;

 

(vii)      losses attributable to hedging obligations or other derivative
instruments; and

 

(viii)     expenses actually reimbursed in cash to the Borrower or a Restricted
Subsidiary by an Unrestricted Subsidiary pursuant to a Subsidiary Cost
Allocation Agreement;

 

16

--------------------------------------------------------------------------------


 

(b)        minus, without duplication and solely to the extent included in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:

 

(i)         non-operating, non-recurring gains on the sale of assets;

 

(ii)        gains attributable to the early extinguishment of Indebtedness;

 

(iii)       gains attributable to hedging obligations or other derivative
instruments;

 

(iv)       distributions made by the Borrower to the Holding Companies during
such period pursuant to Sections 7.06(e) and (g); and

 

(v)        payments actually made by (and not reimbursed to) any Loan Party
pursuant to the Manager Allocation Agreement to the extent not deducted in
calculation of Consolidated Net Income.

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, without
duplication:

 

(A)       the following additional items shall be added to Consolidated EBITDA
for such period (solely to the extent already deducted (and not added back) in
arriving at such Consolidated Net Income):  (1) Pre-Opening Expenses, (2) cash
restructuring charges or reserves (including restructuring costs related to
acquisitions and to closure/consolidation of facilities) incurred after the
Closing Date and unusual or nonrecurring charges (other than Pre-Opening
Expenses), including severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans; provided
that the aggregate amount added-back pursuant to this clause (2) with respect to
any period (including with respect to any Acquired EBITDA) shall not exceed 2.5%
of Consolidated EBITDA for such period, (3) Non-Cash Charges in respect of
equity compensation, (4) other Non-Cash Charges, (5) the Management Fees (as
defined in the Management Agreements) for such period and (6) payments made by
the Borrower to Holdco pursuant to the Holding Company Tax Sharing Agreement
(net of Subsidiary Tax Sharing Payments);

 

(B)       the following additional item shall be added to Consolidated EBITDA
for such period (solely to the extent not included in arriving at such
Consolidated Net Income):  the aggregate amount of distributions received by the
Borrower and the Restricted Subsidiaries from joint ventures that are not
Subsidiaries and from Unrestricted Subsidiaries during such period (other than,
for avoidance of doubt, payments made by Unrestricted Subsidiaries pursuant to
the Subsidiary Tax Sharing Agreements and the Subsidiary Cost Allocation
Agreements, and Project Reimbursements and other Subsidiary Tax Sharing
Payments);

 

(C)       the following additional item shall be deducted from Consolidated
EBITDA for such period (solely to the extent included in arriving at such

 

17

--------------------------------------------------------------------------------


 

Consolidated Net Income):  other extraordinary non-cash gains (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period);

 

(D)       there shall be included in determining Consolidated EBITDA for any
period, (1) the Acquired EBITDA of any Person, property, business or asset
acquired by the Borrower or any Restricted Subsidiary during such period (but
not the Acquired EBITDA of any related Person, property, business or assets to
the extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (2) for the purposes of
Sections 2.14, 6.14(a), 7.02(i)(B), 7.02(i)(D), 7.02(n), 7.02(v), 7.03(e),
7.03(o), 7.06(f) and 7.11, an adjustment in respect of each Acquired Entity or
Business or Converted Restricted Subsidiary equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) as specified in a certificate executed
by a Responsible Officer of the Borrower and delivered to the Lenders and the
Administrative Agent;

 

(E)       there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of by the Borrower or any Restricted
Subsidiary (including for such purpose, any Restricted Subsidiary designated as
an Unrestricted Subsidiary pursuant to Section 6.14) during such period (each
such Person, property, business or asset so sold, disposed of or designated, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer, disposition or re-designation, but excluding any
shared expenses allocated to such Sold Entity or Business that will continue to
be incurred by the Borrower and the Restricted Subsidiaries following any such
disposition);

 

(F)       there shall be included in determining Consolidated EBITDA for any
period the New Property EBITDA for such period of any New Property, to the
extent not subsequently sold, transferred or otherwise disposed of by the
Borrower or the Restricted Subsidiary that owns such New Property; and

 

(G)       for purposes of determining Consolidated EBITDA for any period ending
prior to the first anniversary of any Tribal Gaming Opening Date, the Tribal
Management Fees (excluding any one time development fees) received by the
Borrower and its Restricted Subsidiaries from the corresponding Tribe after such
Tribal Gaming Opening Date and during the applicable Test Period and

 

18

--------------------------------------------------------------------------------


 

included in Consolidated Net Income shall be multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the applicable Tribal Gaming Opening Date through the end of such Test
Period.

 

“Consolidated Interest Expense” means, for any period, the interest expense, net
of interest income, of the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
(a) for purposes of Sections 2.14, 6.14(a), 7.02(i)(B), 7.02(i)(D), 7.02(n),
7.02(v), 7.03(e), 7.03(o), 7.06(f) and 7.11, there shall be included in
determining Consolidated Interest Expense for any period the interest expense
(or income) of any Acquired Entity or Business acquired during such period and
of any Converted Restricted Subsidiary converted during such period, in each
case based on the interest expense (or income) relating to any Indebtedness
incurred or assumed as part of an acquisition of an Acquired Entity or Business
or as part of the conversion of a Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition or
conversion) assuming any Indebtedness incurred or repaid in connection with any
such acquisition had been incurred or repaid on the first day of such period and
(b) for purposes of Sections 2.14, 6.14(a), 7.02(i)(B), 7.02(i)(D), 7.02(n),
7.02(v), 7.03(e), 7.03(o), 7.06(f) and 7.11, there shall be excluded from
determining Consolidated Interest Expense for any period the interest expense
(or income) of any Sold Entity or Business disposed of or re-designated during
such period, based on the interest expense (or income) relating to any
Indebtedness relieved or repaid in connection with any such disposition of such
Sold Entity or Business for such period (including the portion thereof occurring
prior to such disposal) assuming such debt relieved or repaid in connection with
such disposition has been relieved or repaid on the first day of such period. 
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense (determined as provided
above in this definition without regard to this sentence) from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

 

“Consolidated Net Income” means, for any period, and subject to Section 1.03(d),
the net income (loss) of the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP (after
deduction of the Management Fees (as defined in the Management Agreements) for
such period), excluding, without duplication, the cumulative effect of a change
in accounting principles during such period to the extent included in the
determination of Consolidated Net Income.  There shall be excluded from
Consolidated Net Income for any period the purchase accounting effects of
adjustments to property and equipment, software and other intangible assets and
deferred revenue, as a result of any Permitted Acquisitions, or the amortization
or write-off of any amounts thereof.  There shall be excluded from Consolidated
Net Income (i) the income (or loss) of any Person that is not a Restricted
Subsidiary (including joint venture investments recorded using the equity method
and dividends and distributions paid to the Borrower or a Restricted Subsidiary
during such period) and (ii) the net income of any Restricted Subsidiary to the
extent that the declaration or payment of cash dividends or similar cash
distributions by such Restricted Subsidiary of such net income is not at the
time permitted by the operation of the terms of its

 

19

--------------------------------------------------------------------------------


 

charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Leases (but excluding, for the avoidance of doubt,
amounts payable under operating leases), debt obligations evidenced by
promissory notes or similar instruments, the maximum amount (after giving effect
to any prior drawings or reductions which may have been reimbursed) of all
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Persons, all obligations to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) any earn-out obligation
until such obligation becomes a liability on the balance sheet in accordance
with GAAP) and, without duplication, all Guarantees (other than the LandCo
Support Agreement). with respect to outstanding Indebtedness of the types
described above; provided that for purposes of determining compliance with
Section 7.11(a) at any time a Default Quarter is included in the Test Period
then most recently ended prior to a date of determination, the aggregate
principal amount of the Loans repaid pursuant to Section 2.05(b)(iv) with the
proceeds of a Permitted Equity Issuance consummated in reliance on Section 8.04
during such Default Quarter shall be deemed to be outstanding and included as
“Consolidated Total Debt” at such time.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes, if any.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”, “Controlled” and “Controlling” have the meanings specified in the
definition of “Affiliate.”

 

“Control Agreement” means a tri-party deposit account or securities account
control agreement by and among the applicable Loan Party, the Administrative
Agent and the depository or securities intermediary, and each in form and
substance reasonably satisfactory to

 

20

--------------------------------------------------------------------------------


 

the Administrative Agent and in any event providing to the Administrative Agent
“control” of such deposit account or securities account within the meaning of
Articles 8 and 9 of the UCC.

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Core Property” means, collectively, (a) the hotel, resort and casino properties
commonly known as Palace Station, Boulder Station, Sunset Station, Red Rock
Casino, Resort and Spa, Green Valley Ranch Resort, Casino and Spa, Texas Station
Gambling Hall & Hotel, Santa Fe Station Hotel & Casino and Fiesta Henderson
Casino Hotel and (b) each casino or hotel property hereafter owned or operated
by the Borrower or a Restricted Subsidiary (but not any such property that is
(i) owned by an Unrestricted Subsidiary or (ii) so long as not owned by the
Borrower or a Restricted Subsidiary, operated by an Unrestricted Subsidiary)
whose individual Consolidated EBITDA (determined in a manner acceptable to the
Administrative Agent) for the then most recently ended twelve-month period for
which financial statements are then available exceeds $10,000,000, excluding any
real property or improvements that have been released from the Liens of the
Administrative Agent in accordance with the terms of the Loan Documents.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Excess Cash Flow” means, at any time, the cumulative sum, without
duplication, of (i) Excess Cash Flow (which may be less than zero) for the
period commencing April 1, 2013 and ending on December 31, 2013 plus (ii) Excess
Cash Flow (which may be less than zero for any period) for each succeeding and
completed fiscal year at such time, in each case, with respect to which the
related financial statements and Compliance Certificate have been delivered
pursuant to Sections 6.01(a) and 6.02(b), respectively, minus (iii) the
aggregate principal amount of all Term Loans voluntarily repaid pursuant to
Section 2.05(a) which reduced the amount of the mandatory repayment of Term
Loans pursuant to Section 2.05(b)(i) by operation of clause (B) of said Section.

 

“Custodian Agreement” means that certain Custodian Agreement dated as of the
date hereof among Wilmington Trust, National Association, as custodian, the
Administrative Agent and the Loan Parties named therein, as amended by that
certain Supplement to Custodian Agreement, dated as of the Second Amendment
Effective Date pursuant to which, among other things, PubCo joined the Custodian
Agreement as a party thereto.

 

“Customer Data” has the meaning specified in Section 5.15(c).

 

“DBCI” means Deutsche Bank AG Cayman Islands Branch and any successor thereto by
merger, consolidation or otherwise.

 

“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief

 

21

--------------------------------------------------------------------------------


 

Laws of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Quarter” has the meaning specified in Section 8.04.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to any Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or takeover by a regulatory authority, or (d)  has, or has
a direct or indirect parent company that has, become the subject of a Bail-in
Action, or (e) has notified the Borrower, the Administrative Agent, an L/C
Issuer, the Swing Line Lender or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, provided that, for purposes of the L/C Back-Stop
Arrangements, the term “Defaulting Lender” shall include (i) any Lender with an
Affiliate that (x) Controls (within the meaning specified in the definition of
“Affiliate”) such Lender and (y) has been deemed insolvent or become subject to
a bankruptcy proceeding or takeover by a regulatory authority, (ii) any Lender
that previously constituted a “Defaulting Lender” under this Agreement, unless
such Lender has ceased to constitute a “Defaulting Lender” for a period of at
least 90 consecutive days, (iii) any Lender which the Administrative Agent or an
L/C Issuer believes in good faith to have defaulted under two or more other
credit facilities to which such Lender is a party, (iv) any Lender that has, for
three or more Business Days from receipt, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder and (v) any
Lender that has failed to fund any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans within
two (2) Business Days of the date DBCI (in its capacity as a Lender) has funded
its portion thereof, unless such Lender has cured such failure and remained
compliant for a period of at least 90 consecutive days.  The Administrative
Agent shall promptly notify the Borrower if, to its knowledge, any Lender
becomes a “Defaulting Lender” pursuant to clause (de) or the proviso in this
definition; provided that the failure of the Administrative Agent to give any
such notice shall not limit or otherwise affect the obligations of the Borrower
or any Lender (including any Defaulting Lender) under this Agreement and the
other Loan Documents.

 

22

--------------------------------------------------------------------------------


 

“Designated Lender” means a Station Permitted Assignee that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which no Affiliate of any Loan Party, directly or indirectly,
possesses the power to direct or cause the direction of the investment policies
of such Station Permitted Assignee; provided that such Station Permitted
Assignee has been identified by the Borrower on Schedule 1.01F or has been
notified to the Administrative Agent by the Borrower and approved by the
Administrative Agent.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its Subsidiaries and without regard to clause (A)(5) of such
definition), all as determined on a consolidated basis for such Sold Entity or
Business in accordance with GAAP.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by any
of the Holding Companies or (in connection with a Qualified IPO) the Borrower of
any of its respective Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the seventh anniversary of the Closing Date.

 

“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower on Schedule 1.01G.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

23

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any tranche (or Series) of commitments or loans
under this Agreement, the effective yield on such tranche (or Series) as
reasonably determined by the Administrative Agent, taking into account the
applicable interest rate margins, interest rate benchmark floors and all fees,
including recurring, up-front or similar fees or original issue discount
(amortized over the shorter of (x) the life of such loans and (y) the four years
following the date of incurrence thereof) payable generally to lenders making
such loans, but excluding (i) any arrangement, structuring, underwriting or
other fees payable to the Joint Lead Arrangers (or their Affiliates) or, with
respect to Incremental Term Loans of any Series, to one or more other arrangers
(or their Affiliates), in connection therewith that are not generally shared
with the lenders thereunder and (ii) any customary consent fees paid generally
to consenting lenders.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

“Environmental Laws” means any and all Federal, state, and local statutes, Laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or agreements with Governmental
Authorities relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

24

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of, or membership interests, member’s interests, limited liability
company interests, partnership interests or other economic, ownership or profit
interests or units in, such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

 

“Equity Rights Agreement” means that certain Equityholders Agreement, dated as
of June 16, 2011, by and among Holdco, VoteCo, the Borrower, certain
Subsidiaries of the Borrower, Frank J. Fertitta III, Lorenzo J. Fertitta and the
other parties party thereto, and all amendments, modifications and supplements
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) incurrence of a liability with respect to a withdrawal by any Loan Party or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) incurrence of a liability
with respect to a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or is insolvent; (d) the filing of a notice of intent to
terminate a Pension Plan or the termination of any Pension Plan, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for funding contributions in the
ordinary course or PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; or (g) the failure of any
Pension Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

25

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Amount” has the meaning specified in the definition of “Applicable
Revolving Credit Rate.”

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)        the sum, without duplication, of:

 

(i)         Consolidated Net Income for such period,

 

(ii)        an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization and non-cash losses on Dispositions) incurred
during such period to the extent deducted in arriving at such Consolidated Net
Income,

 

(iii)       decreases in Consolidated Working Capital, base stock and long-term
account receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and the Restricted Subsidiaries during such
period),

 

(iv)       an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and the Restricted Subsidiaries during such period to the extent
deducted in arriving at such Consolidated Net Income, and

 

(v)        the amount of income tax expense deducted in determining Consolidated
Net Income for such period (if any),

 

(vi)       the excess, if any, of (A) the aggregate amount of Subsidiary Tax
Sharing Payments received by the Borrower during such period over (B) the sum of
(1) the amount of cash income taxes (if any) paid by the Borrower and its
Restricted Subsidiaries to Governmental Authorities in such period plus (2) the
aggregate amount of payments by the Borrower to Holdco pursuant to the Holding
Company Tax Sharing Agreement during such period,

 

(vii)      the amount of cash payments received by the Borrower from
Unrestricted Subsidiaries pursuant to the Subsidiary Cost Allocation Agreements
during such period with respect to expenses deducted in the determination of
Consolidated Net Income, and

 

(viii)     the aggregate amount of distributions received by the Borrower and
its Restricted Subsidiaries from joint ventures that are not Subsidiaries and
from Unrestricted Subsidiaries during such period (other than Subsidiary Tax

 

26

--------------------------------------------------------------------------------


 

Sharing Payments, payments pursuant to the Subsidiary Cost Allocation Agreements
and Project Reimbursements),

 

less

 

(b)        the sum, without duplication, of

 

(i)         an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income,

 

(ii)        the amount of Capital Expenditures made in cash or accrued during
such period, except to the extent (A) that such Capital Expenditures were
financed with the proceeds of asset sales, sales or issuances of Equity
Interests, capital contributions, insurance, condemnation or Indebtedness (other
than the Revolving Credit Facility), in each case other than to the extent such
proceeds were included in arriving at such Consolidated Net Income or (B) in the
case of cash Capital Expenditures, same were accrued during a prior period,

 

(iii)       the aggregate amount of all principal payments of Indebtedness of
the Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase) made during such period (other
than (x) prepayments in respect of any revolving credit facility (including the
Revolving Credit Facility) to the extent there is not an equivalent permanent
reduction in commitments thereunder and (y) prepayments of Term Loans, except as
provided in subclause (B) above), in each case except to the extent financed
with the proceeds of asset sales (except as provided in subclause (B) of this
paragraph (iii)), sales or issuances of Equity Interests, capital contributions,
insurance, condemnation or Indebtedness (other than the Revolving Credit
Facility), in each case other than to the extent such proceeds were included in
arriving at such Consolidated Net Income,

 

(iv)       an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and the Restricted Subsidiaries during such period to the extent
included in arriving at such Consolidated Net Income,

 

(v)        increases in Consolidated Working Capital, base stock and long-term
account receivables for such period (other than any such increases arising from
acquisitions by the Borrower and the Restricted Subsidiaries during such
period),

 

(vi)       the excess, if any, of (A) the sum of (1) the amount of cash taxes
(if any) actually paid by the Borrower and its Restricted Subsidiaries to
Governmental Authorities during such period plus (2) the aggregate amount of
payments by the Borrower to Holdco pursuant to the Holding Company Tax

 

27

--------------------------------------------------------------------------------


 

Sharing Agreement during such period over (B) the aggregate amount of Subsidiary
Tax Sharing Payments received by the Borrower during such period,

 

(vii)      the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness (other than any Indebtedness that is unsecured or subordinated (in
“right of payment” or on a “lien priority” basis) to the Obligations),

 

(viii)     the amount of distributions made by the Borrower to the Holding
Companies pursuant to Sections 7.06(e) and (g),

 

(ix)       any Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries for which the Borrower provides notice of its intent to
reinvest, use or apply such Net Cash Proceeds in accordance with
Section 2.05(b)(ii)(B) or (C), in each case solely to the extent such Net Cash
Proceeds result in an increase to Consolidated Net Income for such period and
not in excess of the amount of such increase; provided that to the extent Excess
Cash Flow for any period is reduced by operation of this clause (ix) and the
applicable Net Cash Proceeds are not reinvested, used or applied in such period
or a future period, as applicable, within the time frame required by such
Section, such unutilized portion shall be added to the calculation of Excess
Cash Flow for the immediately succeeding period, and

 

(x)        to the extent included in arriving at such Consolidated Net Income,
the amount of any Project Reimbursements received by the Borrower or any of its
Restricted Subsidiaries.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (a) payroll accounts so long as such payroll accounts
are zero balance deposit accounts, (b) withholding tax and fiduciary accounts
(c) other deposit accounts of the Borrower and the Restricted Subsidiaries with
individual average daily balances of less than $200,000 and an aggregate balance
for all such accounts of less than $1,000,000 and (d) securities accounts of the
Borrower and the Restricted Subsidiaries with individual average daily balances
of less than $200,000 and an aggregate balance for all such accounts of less
than $1,000,000.

 

“Excluded Assets” means, collectively, the Excluded Assets (as defined in the
Security Agreement) (excluding the assets set forth in clause (c) of the
definition of “General Excluded Assets” therein) and the Excluded Assets (as
defined in the Pledge Agreement).

 

“Excluded Taxes” has the meaning specified in Section 3.01(a).

 

“Existing Interest Rate Hedge Agreements” means (a) that certain 2002 Master
Agreement, dated as of July 26, 2011, by and between JPMCB and Opco, together
with that certain Swap Confirmation, dated as of October 3, 2012, and (b) that
certain letter agreement re:

 

28

--------------------------------------------------------------------------------


 

Interest Rate Swap Transaction, dated as of August 4, 2011 and revised as of
August 11, 2011, by and between DBNY and the Borrower.

 

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01C.

 

“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to
Section 2.16.

 

“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.

 

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 2.16.

 

“Extension” has the meaning set forth in Section 2.16(a).

 

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, PubCo (to
the extent such Extension Amendment is entered into prior to the VoteCo SPE
Reorganization Date), the applicable extending Lenders, the Administrative Agent
and, to the extent required by Section 2.16, the L/C Issuer and/or the Swing
Line Lender implementing an Extension in accordance with Section 2.16.

 

“Extension Offer” has the meaning set forth in Section 2.16(a).

 

“Facility” means the B Term Loan Facility, any Incremental Term Loan Facility,
the Revolving Credit Facility, the Swing Line Sublimit or the Letter of Credit
Sublimit, as the context may require.

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith; provided that if the fair market value is equal to or exceeds
$25,000,000, such determination shall be approved by the board of managers of
the Borrowerdirectors of PubCo.

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor provision that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates (rounded upwards, if necessary, to the next 1/100
of 1%) on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding

 

29

--------------------------------------------------------------------------------


 

Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to JPMCB, on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Agency Fee Letter entered into by the Borrower and the
Administrative Agent.

 

“Fertitta Brothers” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Fertitta Entertainment” means Fertitta Entertainment LLC, a Delaware limited
liability company, and its successors.

 

“Fertitta Family Entity” means any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses or
lineal descendants (including, without limitation, adopted children and their
lineal descendants).

 

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

 

“Fertitta Interactive Tax Sharing Agreement” means the tax sharing agreement
dated November 16, 2012 by and between Opco and Fertitta Interactive LLC.

 

“Financial Covenant Event of Default” has the meaning specified in
Section 8.01(b).

 

“First Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain First Amendment to Credit Agreement, dated as of March 18, 2014,
among the Borrower, the other Loan Parties party thereto, the Administrative
Agent and the Lenders party thereto.

 

“First Lien Debt” means, as at any date of determination, Indebtedness under
this Agreement and all other Indebtedness of the types described in clauses (a),
(b), (d), (e), (f), (h) and (without duplication) (i) (in the case of clause
(i), as it applies to each of the foregoing clauses only) of the definition
thereof of the Borrower and the Restricted Subsidiaries that is secured by Liens
on any property of the Borrower or a Restricted Subsidiaries which, to the
extent such property constitutes Collateral, is not junior in priority to the
Lien on such property securing the Obligations.

 

“First Lien Leverage Ratio” means, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis, for any Test Period, the ratio
of (a)  First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

“First Test Date” means March 31, 2013.

 

“Foreign Lender” has the meaning specified in Section 10.15(b)(i).

 

30

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“Gaming” or “gaming” has the meaning ascribed to such term in Nevada Revised
Statutes Section 463.0153.

 

“Gaming Authority” means any applicable governmental, regulatory or
administrative state, local or Tribal agency, authority, board, bureau,
commission, department or instrumentality of any nature whatsoever involved in
the supervision or regulation of casinos, gaming and gaming activities,
including, without limitation, in the State of Nevada, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and any of their respective
successors or replacements.

 

“Gaming Laws” shall mean all laws, rules, regulations, orders and other
enactments applicable to racing, riverboat and/or casino gaming operations or
activities (including any Acquired Entity or Business of the Borrower or any of
its Subsidiaries in any jurisdiction), as in effect from time to time, including
the policies, interpretations and administration thereof by any Gaming
Authorities, including the Nevada Gaming Control Act, as codified in Chapter 463
of the Nevada Revised Statutes, as amended from time to time, and the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time.

 

“Gaming Permits” means, collectively, every license, permit, approval,
registration, finding of suitability, waiver, exemption or other authorization
required to own,

 

31

--------------------------------------------------------------------------------


 

operate and otherwise conduct non-restricted gaming operations granted or issued
by any Gaming Authority and any other applicable Governmental Authorities.

 

“Governmental Approvals” means all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any Governmental Authority, including any agency(ies) of the City
of North Las Vegas, Nevada, City of Las Vegas, Nevada, Clark County, Nevada, the
City of Reno, Nevada, the City of Henderson, Nevada, the State of Nevada and the
United States necessary for the operation of the Real Properties (including,
without limitation, as required under any Gaming Laws).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality, Tribe,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, all Gaming Authorities.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Ground Lease Properties” means, collectively, each Real Property of which the
Borrower or a Restricted Subsidiary is a tenant under a Ground Lease.

 

“Ground Leases” means, collectively, all leases of land and/or improvements
thereon under which the Borrower or any Restricted Subsidiary is the lessee, and
including all “Ground Leases” as defined in the Mortgages.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or Disposition of assets permitted under this Agreement

 

32

--------------------------------------------------------------------------------


 

(other than such obligations with respect to Indebtedness).  The term
“Guarantee” as a verb has a corresponding meaning.

 

“Guaranty” means, collectively, (a) the Guaranty Agreement made by each
Subsidiary Guarantor in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.

 

“Guaranty Supplement” has the meaning provided in the Guaranty.

 

“GVR” means Station GVR Acquisition, LLC, a Nevada limited liability company.

 

“GVR/ANC License Agreement” means that certain License Agreement, dated as of
March 2, 2011, by and between ANC and GVR, together with that certain Memorandum
of License Agreement, dated as of June 16, 2011, by and between ANC and GVR.

 

“GVR/Manager IP License Agreement” means that certain IP License Agreement,
dated as of June 16, 2011, by and between GVR and GVR Manager.

 

“GVR/Manager Technology Systems License” means that certain Technology Systems
License, dated as of June 16, 2011, by and between GVR and GVR Manager.

 

“GVR IP Agreements” means, collectively, the Borrower/GVR License Agreement, the
GVR/ANC License Agreement, the GVR/Manager IP License Agreement and the
GVR/Manager Technology Systems License.

 

“GVR Management Agreement” means that certain Management Agreement, dated as of
June 16, 2011, by and between GVR and GVR Manager.

 

“GVR Management Agreement Guaranty” means that certain Guaranty, dated as of
June 16, 2011, by Fertitta Entertainment in favor of GVR, as amended by that
certain Amendment No. 1 to Guaranty dated as of September 28, 2012.

 

“GVR Management Fee Subordination Agreement” means that certain Subordination of
Management Agreement dated as of the date hereof among GVR, GVR Manager and the
Administrative Agent.

 

“GVR Manager” means FE GVR Management LLC, a Delaware limited liability company.

 

“GVR Manager Documents” means, collectively, the GVR Management Agreement, the
Manager Allocation Agreement, the GVR Management Agreement Guaranty and the GVR
Management Fee Subordination Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,

 

33

--------------------------------------------------------------------------------


 

infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement (or, if the Secured Hedge
Agreement is in effect on the Closing Date, is a Lender or an Affiliate of
Lender on the Closing Date), in its capacity as a party thereto, and such
Person’s successors and assigns.

 

“Holdco” means Station Holdco LLC, a Delaware limited liability company.

 

“Holding Companies” means, collectively (i) prior to the VoteCo SPE
Reorganization Date, Holdco and VoteCo(ii) from and after the VoteCo SPE
Reorganization Date, Holdco and the VoteCo SPE.

 

“Holding Company Tax Sharing Agreement” means that certain Amended and Restated
Tax Distribution Agreement, dated as of March 1, 2013, between the Borrower and
Holdco.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Hotel/Casino Facilities” means, collectively, the hotel and/or gaming or casino
facilities located on any Real Property, together with all pools, parking lots
and other facilities and amenities related to any of the foregoing.

 

“Immaterial Subsidiaries” means (a) as of the Closing Date, those Subsidiaries
of Borrower which are designated as such on Schedule 1.01A, and (b) each
additional Subsidiary of Borrower which is hereafter designated as such from
time to time by written notice to Administrative Agent in a manner consistent
with the provisions of Section 6.14(b); provided that no Person shall be so
designated (or in the case of clauses (a) and (b), remain) (i) if, as of the
date of its designation, its Consolidated EBITDA for the then most recent period
of twelve months is in excess of $5,000,000, (ii) if it owns any interest in any
Core Property or any Equity Interests in Borrower or any Subsidiary Guarantor,
(iii) if it owns any material assets which are used in connection with any
gaming, lodging or hospitality business (other than a Tavern Business and other
than gaming, lodging or hospitality businesses with 250 gaming machines or
less), (iv) if it owns any Real Property required to be a Mortgaged Property
hereunder, (v) if it is IP Holdco, or (vi) when any Default or Event of Default
has occurred and remains continuing.

 

“Inaccuracy Determination” has the meaning specified in the definition of
“Applicable Revolving Credit Rate.”

 

“Increase B Term Loan” has the meaning specified in Section 2.14(i).

 

“Increase B Term Loan Commitment” has the meaning specified in Section 2.14(a).

 

“Increase Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

 

34

--------------------------------------------------------------------------------


 

“Incremental Amendment” has the meaning specified in Section 2.14(g).

 

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(h).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Series, Type and currency and, in the case of
Eurodollar Loans, having the same Interest Period made by each of the applicable
Incremental Term Lenders pursuant to Section 2.14.

 

“Incremental Term Lender” has the meaning specified in Section 2.14(j).

 

“Incremental Term Loan” has the meaning specified in Section 2.14(j).

 

“Incremental Term Loan Commitment” has the meaning specified in Section 2.14(a).

 

“Incremental Term Loan Facility” means the Incremental Term Loan Commitments of
any Series and all Incremental Term Loans made thereunder.

 

“Incremental Term Loan Maturity Date” means, with respect to any Series of
Incremental Term Loans, the date that the Incremental Term Loans of such
Series shall become due and payable in full hereunder, as specified in the
applicable Incremental Amendment, including by acceleration or otherwise (or,
with respect to any Incremental Term Loans of any Lender subject to an
Extension, such later date as requested by the Borrower pursuant to Section 2.16
and accepted by such Lender in respect of such Incremental Term Loans).

 

“Incremental Term Note” means a promissory note of the Borrower payable to any
Incremental Term Lender or its registered assigns in substantially the form of
Exhibit C-1, with such changes as may be necessary or appropriate to evidence
Incremental Term Loans of the applicable Series, evidencing the aggregate
Indebtedness of the Borrower to such Incremental Term Lender resulting from the
Incremental Term Loans of such Series held or deemed held by such
Incremental Term Lender.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)        the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

35

--------------------------------------------------------------------------------


 

(c)        net obligations of such Person under any Swap Contract (or, to the
extent of any related Swap Contracts entered into with the same counterparty and
which provide that amounts due thereunder may be set off among such Swap
Contracts, the net obligations of such Person under all such related Swap
Contracts);

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

 

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)        all Capitalized Lease Indebtedness;

 

(g)        all obligations of such Person in respect of Disqualified Equity
Interests;

 

(h)        obligations under Support Agreements; and

 

(i)         all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) exclude the obligations of the Borrower under the LandCo Support Agreement. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value as of such date.  The amount of
Indebtedness represented by Guarantees and Support Agreements shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee or Support
Agreement is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith; provided that in no event shall such amount be less than
the amount required to be reflected in the consolidated balance sheet of the
Person providing such Guarantee or Support Agreement in accordance with GAAP
(including Financial Standards Board Statement No. 5).  The amount of
non-recourse Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby. 
Operating leases shall not constitute Indebtedness hereunder regardless of
whether required to be recharacterized as Capitalized Leases pursuant to GAAP.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

36

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Restricted Payment Base Basket” has the meaning specified in
Section 7.06(f).

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form of Exhibit I.

 

“Intercompany Note” means the global intercompany note, substantially in the
form of Exhibit K.

 

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of
(i) Consolidated EBITDA for such Test Period to (ii) Consolidated Interest
Expense paid in cash for such Test Period.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Credit Maturity Date, B Term Loan Maturity Date or Incremental Term Loan
Maturity Date of the relevant Series, as applicable; provided that if any
Interest Period for a Eurodollar Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and
December and the Revolving Credit Maturity Date, B Term Loan Maturity Date or
Incremental Term Loan Maturity Date of the relevant Series, as applicable; and
(c) as to any Swing Line Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending (i) with respect to Borrowings prior to the date that
is the earlier to occur of the thirtieth day after the Closing Date and the date
upon which the Joint Lead Arrangers determine in their sole discretion that
primary syndication of the Revolving Credit Facility and the Term Loans has been
completed, one month after the Closing Date and (ii) with respect to any
Borrowing thereafter, one, two, three or six months after the date of such
Borrowing (or less than one month, with the consent of the Administrative Agent)
as selected by the Borrower in its Committed Loan Notice; provided that:

 

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

37

--------------------------------------------------------------------------------


 

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)        no Interest Period shall extend beyond the Revolving Credit Maturity
Date, B Term Loan Maturity Date or Incremental Term Loan Maturity Date of the
relevant Series, as applicable.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or a substantial part of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  Subject to Section 6.14 (in the case of
deemed Investments in Unrestricted Subsidiaries and Immaterial Subsidiaries),
for purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested (in the case of any non-cash asset invested, taking the
Fair Market Value thereof at the time the investment is made), without
adjustment for subsequent increases or decreases in the value of such
Investment.  For purpose hereof, the mere existence of the LandCo Support
Agreement as in effect on the Closing Date shall not constitute an Investment
but any payments made by the Borrower pursuant to the LandCo Support Agreement
shall constitute an Investment.

 

“Investment Base Basket” has the meaning specified in Section 7.02(n).

 

“Investment Builder Basket” has the meaning specified in Section 7.02(n).

 

“IP Holdco” means NP IP Holdings LLC, a Nevada limited liability company.

 

“IP Rights” has the meaning specified in Section 5.15.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Lead Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, Credit
Suisse Securities (USA) LLC, and Goldman Sachs Lending Partners LLC, in its
capacity as Joint Lead Arranger and Joint Book Runner hereunder.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and any successor thereto by merger,
consolidation or otherwise.

 

38

--------------------------------------------------------------------------------


 

“Junior Financing” has the meaning specified in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Land” means the land included in or underlying each of the Real Properties.

 

“LandCo” means CV PropCo, LLC, a Nevada limited liability company.

 

“LandCo Cost Allocation Agreement” means that certain Cost Sharing Agreement,
dated as of June 16, 2011, by and among the Borrower, LandCo, LandCo Holdings,
NP Tropicana LLC and any other parties signatory thereto.

 

“LandCo Credit Agreement” means (a) that certain Amended and Restated Credit
Agreement, dated as of June 16, 2011, among LandCo, the lenders party thereto
and DBCI, as administrative agent and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, renew, refinance or
replace (whether by the same or different banks) in whole or in part (under one
or more agreements) the Indebtedness and other obligations outstanding under the
LandCo Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b).

 

“LandCo Holdings” means NP Landco Holdco LLC, a Nevada limited liability
company.

 

“LandCo Holdings LLC Agreement” means the  Amended and Restated Limited
Liability Company Agreement of NP Landco Holdco LLC dated June 16, 2011.

 

“LandCo Loan Documents” means the Loan Documents (as defined in the LandCo
Credit Agreement).

 

“LandCo Support Agreement” means that certain Limited Support Agreement and
Recourse Guaranty, dated as of June 16, 2011, executed by the Borrower.

 

“Laws” means, collectively, all international, foreign, tribal, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law (including any Gaming Law or
Liquor Law).

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Back-Stop Arrangements” has the meaning provided in Section 2.15(a).

 

39

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means DBNY and any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.07(j), in each case, in its capacity as an
issuer of Letters of Credit (including Existing Letters of Credit) hereunder, or
any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Leasehold Estate” means the estate in the applicable Real Properties created by
each Ground Lease.

 

“Lender” means each Person from time to time party hereto as a Lender, including
any Person that becomes party hereto pursuant to an Assignment and Assumption or
an Incremental Amendment and, as the context requires, includes each L/C Issuer
and the Swing Line Lender, and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any Existing Letters of Credit or letter of credit
issued hereunder.  A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

 

“Letter of Credit Application” means (i) with respect to DBNY as L/C Issuer, an
application in the form of Exhibit N hereto, as may be updated from time to time
by notice of DBNY, as L/C Issuer to the Borrower and (ii) with respect to any
other L/C Issuer, an application and agreement for the issuance or amendment of
a Letter of Credit in the form from time to time in use by the relevant L/C
Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Credit Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Exposure” means, at any time, the L/C Obligations at such
time.  The Letter of Credit Exposure of any Revolving Credit Lender at any time
shall be its Pro Rata Share of the L/C Obligations at such time.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $35,000,000 (provided that a Defaulting Lender’s Pro Rata Share of the L/C
Obligations

 

40

--------------------------------------------------------------------------------


 

subject to L/C Back-Stop Arrangements shall not apply to reduce this $35,000,000
sublimit) and (b) the aggregate amount of the Revolving Credit Commitments.  The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate for eurodollar deposits for a period equal to one, two, three or six
months (as selected by the Borrower) appearing on Reuters Screen LIBOR01 Page at
approximately 11:00 a.m. (London Time) on the date two Business Days prior to
the beginning of such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.  For the avoidance of doubt, the
LIBO Rate may not be less than zero.

 

“License Revocation” means (i) the denial, revocation or suspension of any
Material Nevada Governmental Approval of a Manager, Fertitta EntertainmentPubCo
or any Loan Party by any Governmental Authority; or (ii) the filing of a
disciplinary complaint by a Governmental Authority seeking the denial,
revocation or suspension of any Material Nevada Governmental Approval of a
Manager, Fertitta EntertainmentPubCo or any Loan Party; provided that each of a
Manager, Fertitta EntertainmentPubCo and the applicable Loan Parties shall have
the greater of (a) ninety (90) days from the date of filing of such disciplinary
complaint or (b) such time period as may be granted by the applicable
Governmental Authority to cure any event or deficiency giving rise to the filing
of such disciplinary complaint such that the complaint is dismissed or settled
without a denial, revocation or suspension of such Material Nevada Governmental
Approval.  Notwithstanding any applicable cure period set forth in
clause (ii) above, if a Material Nevada Governmental Approval of a Manager,
Fertitta EntertainmentPubCo or any Loan Party is denied, revoked or suspended by
any Governmental Authority, a “License Revocation” shall be deemed to have
occurred on the effective date of such denial, revocation or suspension.
Notwithstanding the foregoing, the denial, revocation or suspension of any
Material Nevada Governmental Approval held by Fertitta Entertainment or any
Subsidiary thereof in respect of the management of the Wild Wild West gaming
facility owned by NP Tropicana LLC shall not constitute a License Revocation for
any purpose under this Agreement or the other Loan Documents.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidity” means, at any date of determination, the sum of Unrestricted cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries on such
date plus the Manager Reserves on such date plus the Availability on such date.

 

41

--------------------------------------------------------------------------------


 

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Liquor Laws” means the Laws applicable to or involving the sale and
distribution of liquor by the Borrower or any of its Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the applicable Liquor Authorities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a B Term Loan, Incremental Term Loan, Revolving Credit Loan or a
Swing Line Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, (vi) the Intercompany Note, (vii) each Incremental Amendment,
(viii) other than for the purposes of Section 10.01, the Fee Letter, (ix) the
Management Fee Subordination Agreements and (x) any other document or
certificate executed by any Loan Party, PubCo or other provider of credit
support in respect of the Obligations for the benefit of any Agent, any Lender
or any other Secured Party in connection with this Agreement or any other Loan
Document.  Notwithstanding the foregoing, Secured Hedge Agreements and Cash
Management Agreements shall not be deemed to be Loan Documents.

 

“Loan Parties” means, collectively, the Borrower, each Restricted Subsidiary and
each Holding Company.

 

“Majority Revolving Lenders” means those Revolving Credit Lenders (other than
Defaulting Lenders) which would constitute the Required Lenders under, and as
defined in, this Agreement if all outstanding Obligations with respect to the
Term Loans were repaid in full.

 

“Management Agreement Guaranties” means, collectively, the Opco Management
Agreement Guaranty, the GVR Management Agreement Guaranty, the Borrower
Management Agreement Guaranty and the Additional Management Agreement
Guaranties.

 

“Management Agreements” means, collectively, the Opco Management Agreement, the
GVR Management Agreement, the Borrower Management Agreement and the Additional
Management Agreements.

 

“Management Fee Subordination Agreements” means, collectively, the GVR
Management Fee Subordination Agreement, the Opco Management Fee Subordination
Agreement, the Borrower Management Fee Subordination Agreement and the
Additional Management Fee Subordination Agreements.

 

“Manager” means the manager under any of the Management Agreements.

 

“Manager Allocation Agreement” means that certain Manager Allocation Agreement,
dated June 16, 2011, by and among Fertitta Entertainment, the Borrower, Opco

 

42

--------------------------------------------------------------------------------


 

Manager, GVR Manager, Borrower Manager and certain other Subsidiaries of
Fertitta Entertainment.

 

“Manager Documents” means, collectively, the GVR Manager Documents, the Opco
Manager Documents, the Borrower Manager Documents and the Additional Manager
Documents.

 

“Manager Reserves” means, at any date, amounts that have been designated by the
Manager on behalf of the Borrower and the Restricted Subsidiaries in accordance
with any Management Agreement as reserved for use by the Borrower and the
Restricted Subsidiaries at such times when Revolving Credit Borrowings cannot be
made, including, without limitation, amounts reserved for the Working Capital
Requirement (as defined in the Management Agreements) or under the Reserve Fund
(as defined in the Management Agreements); provided that Manager Reserves shall
not at any time exceed $16,000,000.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any change, occurrence, event, circumstance or
development that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, condition (financial or
otherwise), operation or performance of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and, the other
Loan Parties and PubCo, taken as a whole, to perform their obligations under the
Loan Documents, (c) the validity or enforceability of any of the Loan Documents
or the rights and remedies of the Administrative Agent and other Secured Parties
or (d) the Liens in favor of the Administrative Agent on the Collateral or the
priority of such Liens.

 

“Material Contracts” means, collectively, (i) each of the Manager Documents, the
Subsidiary Cost Allocation Agreements, the Holding Company Tax Sharing Agreement
and the Subsidiary Tax Sharing Agreements, (ii) the Non-Compete Agreement,
(iii) each agreement of the Borrower or any of its Restricted Subsidiaries
evidencing Indebtedness (other than any intercompany Indebtedness among the
Borrower and the Restricted Subsidiaries) for borrowed money in an amount equal
to or greater than the Threshold Amount, (iv) each of the Borrower IP
Agreements, Opco IP Agreements and GVR IP Agreements (other than the Affiliated
IP Agreements), and (v) each other contract set forth on Schedule 1.01E, in each
case as in effect on the date hereof or as amended, restated, supplemented or
otherwise modified in accordance with the provisions of the Loan Documents.

 

“Material Nevada Governmental Approval” means, collectively, (i) any
Governmental Approval the denial, revocation or suspension of which would have a
Material Adverse Effect and (ii) any Nevada Gaming License, in each case, issued
by any Governmental Authority including any agency(ies) of the City of North Las
Vegas, Nevada; the City of Las Vegas, Nevada; the City of Reno, Nevada; the City
of Henderson, Nevada; Clark County, Nevada; or the State of Nevada (including
any Nevada Gaming Authority).

 

“Material Real Property Lease” means (i) any Real Property Lease to a single
Tenant covering 10,000 square feet or more of rentable area of any individual
property and (ii) 

 

43

--------------------------------------------------------------------------------


 

the Material Real Property Leases (including all amendments and supplements
thereto) designated as such on Schedule 5.08(f); provided that no Real Property
Lease that relates solely to a restaurant, movie theatre, bowling alley, ice
rink, bar or night club or relates solely to a short-term lease of a parking lot
shall constitute a Material Real Property Lease.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit H (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11 or 6.13.

 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement.”  On the Closing the
Mortgaged Properties shall be those properties described on Schedule 1.01B.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Native American Contracts” means (a) each contract listed under the heading
“Native American Contracts” on Schedule 1.01H, and (b) any other agreements
(including, without limitation, management agreements, development agreements
and loan documents) with Tribes related to the development, construction,
management or operation of gaming, lodging and other related businesses.

 

“Native American Investment Rollover Amount” has the meaning specified in
Section 7.02(p).

 

“Native American Investments” means Investments in the form of (i) loans or
advances or (ii) specified required payments, in any case by Native American
Subsidiaries pursuant to a Native American Contract.

 

“Native American Subsidiary” means (a) as of the Closing Date, those
Subsidiaries of the Borrower which are designated as such on Schedule 1.01D and
(b) each additional Subsidiary of the Borrower which is hereafter designated as
such from time to time by written notice to the Administrative Agent in a manner
consistent with the provisions of Section 6.14(b); provided that no such
Subsidiary shall be (or, in the case of clauses (i) and (ii), remain) so
designated (i) unless at all times such Subsidiary is engaging exclusively in
the business of managing, constructing, developing, servicing, and otherwise
supporting gaming, lodging and other related businesses under the auspices of a
Tribe in connection with a Native American Contract, (ii) unless at all times
neither it nor any of its Subsidiaries owns (x) any

 

44

--------------------------------------------------------------------------------


 

interest in any Core Property or any Equity Interests in any Person that is not
itself a Native American Subsidiary or (y) any other material asset other than
Real Property (and improvements thereon), contracts and related contract rights
and other general intangibles, promissory notes and cash and Cash Equivalents or
(iii) when any Default has occurred and is continuing.  Solely for the purposes
of (i) the definition of “Excluded Assets” set forth in the Pledge Agreement and
(ii) clause (c) of the definition of “Collateral and Guarantee Requirement” set
forth herein, “Native American Subsidiary” shall include any Person (other than
a Subsidiary) in which the Borrower or a Restricted Subsidiary holds an Equity
Interest that is designated as such by the Borrower; provided that (A) no such
Person shall be (or remain) so designated unless (x) at all times such Person is
engaging exclusively in the business of managing, constructing, developing,
servicing, and otherwise supporting gaming, lodging and other related businesses
under the auspices of a Native American tribe, band or other forms of
government, and (y) at all times neither it nor any of its Subsidiaries owns any
Equity Interests in any Person that is not itself designated as a “Native
American Subsidiary” pursuant to this sentence and (B) Borrower shall not make
such designation if a Default has occurred and is continuing.

 

“Net Cash Proceeds” means:

 

(a)        with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the remainder, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) minus (ii) the sum of (A) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness that is
secured by the asset subject to such Disposition or Casualty Event and that is
required to be repaid (and is timely repaid) in connection with such Disposition
or Casualty Event (other than Indebtedness under the Loan Documents), (B) the
reasonable out-of-pocket expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
Disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of this
clause (a) or, if such liabilities have not been satisfied in cash and such
reserve is not

 

45

--------------------------------------------------------------------------------


 

reversed within three hundred and sixty-five (365) days after such Disposition
or Casualty Event, the amount of such reserve; provided that, no such net cash
proceeds shall constitute Net Cash Proceeds under this clause (a) in any fiscal
year until the aggregate amount of all such net cash proceeds in such fiscal
year shall exceed $15,000,000 (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Cash Proceeds under this clause (a));

 

(b)        with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the remainder, if any, of (i) the sum of
the cash received by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance minus (ii) the investment banking fees,
underwriting discounts, commissions, costs and other reasonable out-of-pocket
expenses and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance;

 

(c)        with respect to the sale or issuance of any Equity Interests by, or
any capital contribution to, any Person (including any Permitted Equity
Issuance), an amount equal to the remainder, if any, of (i) the sum of the cash
received by such Person in connection with such sale, issuance or contribution
minus (ii) the investment banking fees, underwriting discounts, commissions,
costs and other reasonable out-of-pocket expenses and other customary expenses,
incurred by such Person in connection with such sale, issuance or contribution;
and

 

(d)       with respect to any Project Reimbursement received by the Borrower or
any of their Restricted Subsidiaries, the sum of the cash received by the
Borrower or such Restricted Subsidiary constituting a Project Reimbursement, net
of any reasonable reserves for taxes or equivalent payments required to be paid
by the Borrower and the Restricted Subsidiaries.

 

“Nevada Gaming License” means all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Nevada Gaming Authority necessary for or relating to
the conduct of activities under the Gaming Laws within the State of Nevada.

 

“New Property” means, with respect to any period, any new hotel and/or casino
and related amenities (as opposed to any expansion to existing properties) owned
(including, pursuant to long term ground leases) by the Borrower or its
Restricted Subsidiaries and opened for business to the public by the Borrower or
its Restricted Subsidiaries during such period.

 

“New Property EBITDA” means, with respect to any New Property for any period,
the amount for such period of Consolidated EBITDA of such New Property
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to the Person that owns such New
Property and its applicable Subsidiaries), all as determined on a consolidated
basis for such New Property; provided that, for any period, if the New Property
was not opened on the first day of such period, then the New Property EBITDA for
such period shall be equal to (i) the actual Consolidated EBITDA for such New
Property during such period as

 

46

--------------------------------------------------------------------------------


 

determined above, divided by (ii) the number of days during such period from and
after the opening of such New Property, times (iii) the total number of days in
such period.

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any non-cash impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all non-cash losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, and
(e) other non-cash charges (provided that if any non-cash charges referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA or Excess Cash Flow, as applicable, to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

 

“Non-Compete Agreement” means that certain Non-Competition Agreement, dated as
of June 16, 2011, among the Borrower, Station Holdco LLC, Fertitta
Entertainment, the GVR Manager, the Opco Manager, the Borrower Manager, Frank J.
Fertitta III, Lorenzo J. Fertitta, German American Capital Corporation and
JPMCB.

 

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any Permitted Equity Issuance, Project Reimbursements or returns or refunds
of Qualified Investments or of Cumulative Excess Cash Flow (and Excess Cash
Flow) that such amount (a) was not required to be applied to prepay the Loans
pursuant to Section 2.05(b), and (b) was not previously taken into account in
permitting a transaction under the Loan Documents where such permissibility is
(or may have been) contingent on receipt of such amount or utilization of such
amount for a specified purpose, and (c) with respect to any Permitted Equity
Issuances, was not used to make an Investment pursuant to Section 7.02(u).  For
the avoidance of doubt, the aggregate amount of Investments, Restricted
Payments, and prepayments of Junior Financing made in reliance on the amount of
such Net Cash Proceeds or Cumulative Excess Cash Flow, as applicable, pursuant
to Sections 7.02(n), 7.06(f) and/or 7.13(a) shall reduce the amount “Not
Otherwise Applied” of any such Net Cash Proceeds or Cumulative Excess Cash Flow,
as applicable.  The Borrower shall promptly notify the Administrative Agent of
any application of such amount as contemplated by (b) above.

 

“Note” means a B Term Note, an Incremental Term Note, a Revolving Credit Note or
a Swing Line Note, as the context may require.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and, its Subsidiaries and PubCo arising
under any Loan Document or with respect to any Commitment, Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due,

 

47

--------------------------------------------------------------------------------


 

now existing or hereafter arising, (y) obligations of any Loan Party and its
Subsidiaries arising under any Secured Hedge Agreement and (z) Cash Management
Obligations and including, in each of clauses (x), (y) and (z), interest, fees
and expenses that accrue after the commencement by or against any Loan Party or,
Subsidiary or PubCo of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees and expenses are allowed claims in such proceeding.  Without limiting the
generality of the foregoing, the Obligations of the Loan Parties and PubCo under
the Loan Documents (and of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, premium, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or, its Subsidiaries or
PubCo under any Loan Document and (b) the obligation of any Loan Party or, any
of its Subsidiaries or PubCo to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or, such Subsidiary or PubCo.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Opco” means NP Opco LLC, a Nevada limited liability company.

 

“Opco/IP Holdco License Agreement” means that certain IP Holdco to Opco IP
License Agreement, dated as of June 17, 2011, by and between IP Holdco and Opco,
as amended by that certain Amendment No. 1 to IP Holdco to Opco IP License
Agreement dated as of September 28, 2012.

 

“Opco/IP Holdco Trademark License Agreement” means that certain IP Holdco to
Opco Trademark License Agreement, dated as of June 17, 2011, by and between IP
Holdco and Opco, as amended by that certain Amendment No. 1 to IP Holdco to Opco
Trademark License Agreement dated as of September 28, 2012.

 

“Opco/Manager IP License Agreement” means that certain IP License Agreement,
dated as of June 16, 2011, by and between Opco and Opco Manager.

 

“Opco/Manager Technology Systems License Agreement” means that certain
Technology Systems License, dated as of June 16, 2011, by and between Opco and
Opco Manager.

 

“Opco Holdings” means NP Opco Holdings LLC, a Nevada limited liability company.

 

“Opco IP Agreements” means, collectively, the Opco/IP Holdco License Agreement,
the Opco/IP Holdco Trademark License Agreement, the Opco/Manager IP License
Agreement and the Opco/Manager Technology Systems License Agreement.

 

“Opco Management Agreement” means that certain Management Agreement, dated
June 16, 2011, by and among Opco, the Opco Manager and certain Subsidiaries of
Opco.

 

48

--------------------------------------------------------------------------------


 

“Opco Management Agreement Guaranty” means that certain Guaranty, dated June 16,
2011, executed by Fertitta Entertainment in favor of Opco, as amended by that
certain Amendment No. 1 to Guaranty dated as of September 28, 2012.

 

“Opco Management Fee Subordination Agreement” means that certain Subordination
of Management Agreement, dated as of the date hereof, among Opco, the Opco
Manager and the Administrative Agent.

 

“Opco Manager” means FE Opco Management LLC, a Delaware limited liability
company.

 

“Opco Manager Documents” means, collectively, the Opco Management Agreement, the
Manager Allocation Agreement, the Opco Management Agreement Guaranty and the
Opco Management Fee Subordination Agreement.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Financing Agreements” means (a) that certain Credit Agreement, dated
as of June 16, 2011, among the Borrower, DBCI, as administrative agent, the
lenders from time to time party thereto, DBNY, as the letter of credit issuer,
and Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC, as joint lead
arrangers and joint book runners; (b) that certain Credit Agreement, dated as of
September 28, 2012, among Opco, GVR, the lenders from time to time party
thereto, DBCI, as administrative agent, DBNY, as the letter of credit issuer,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger,
joint book runner and syndication agent, Deutsche Bank Securities Inc., as joint
lead arranger and joint book runner, and J.P. Morgan Securities LLC and Credit
Suisse Securities (USA) LLC, as joint lead arrangers, joint book runners and
co-documentation agents; and (c) that certain Indenture, dated as of January 3,
2012, among the Borrower, Boulder LLC, Palace LLC, Red Rock LLC, Sunset LLC, NP
Development LLC, NP Losee Elkhorn Holdings LLC and Wells Fargo Bank, National
Association, as trustee.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or Swing Line Loans, as

 

49

--------------------------------------------------------------------------------


 

the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 

“Palace LLC” means NP Palace LLC, a Nevada limited liability company.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Patriot Act” has the meaning specified in Section 5.26.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute.

 

“Permits” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any applicable Law (including, without limitation,
Gaming Permits and permits required under Liquor Laws).

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Equity Issuance” means (i) any issuance of Qualified Equity Interests
by any one or more of the Borrower, the Holding Companies prior to aor PubCo
after the Qualified IPO by the Borrower, (ii) any issuance of Qualified Equity
Interests by the Borrower or Holdco in respect of a Qualified IPO, (iii) any
issuance of Qualified Equity Interests by the Borrower following a Qualified IPO
by the Borrower, and (iv) any issuance of Qualified Equity Interests by the
Borrower to a Holding Company prior to a Qualified IPO by the Borrower..

 

“Permitted Lien” means each Lien permitted under Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
replacement, refunding,

 

50

--------------------------------------------------------------------------------


 

renewal or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), such
modification, refinancing, replacement, refunding, renewal or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e), at
the time thereof, no Event of Default shall have occurred and be continuing, and
(d) if such Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended is Indebtedness permitted pursuant to Section 7.03(b), 7.03(o) or
7.13(a), (i) to the extent such Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, replacement, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended, (ii) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is secured by Liens that are
subordinated to the Liens securing the Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is unsecured or
secured by Liens that are subordinated to the Liens securing the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation (including any intercreditor or similar agreements) governing the
Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (iii) the terms and conditions of any such modified, refinanced,
replaced, refunded, renewed or extended Indebtedness, taken as a whole, are not
materially less favorable to the interests of the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness and drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iv) such modification, refinancing, replacement, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

51

--------------------------------------------------------------------------------


 

“Pledge Agreement” means, collectively, the Pledge Agreement executed by the
Holding Companies, the Borrower and the Subsidiary Guarantors (other than
Immaterial Subsidiaries), substantially in the form of Exhibit G-2, as amended
by that certain First Amendment to Pledge Agreement, dated as of the Second
Amendment Effective Date, as supplemented by that certain Pledge Agreement
Supplement, dated as of the Second Amendment Effective Date, and as may be
amended or supplemented by the VoteCo SPE Pledge Joinder, together with each
other Pledge Agreement Supplement executed and delivered pursuant to
Sections 6.11 and 6.13.

 

“Pledge Agreement Supplement” has the meaning specified in the Pledge Agreement.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
conversion of an Unrestricted Subsidiary to a Converted Restricted Subsidiary,
the period beginning on the date such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than Consolidated Interest Expense) classified as “pre-opening
expenses” on the applicable financial statements of the Borrower and its
Restricted Subsidiaries for that period, prepared in accordance with GAAP
consistently applied.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DBNY as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is publicly announced as being effective.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.

 

“Principal BlockerCos” means PB Investor I LLC, a Delaware limited liability
company, and PB Investor II LLC, a Delaware limited liability company.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or a Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings in connection
with the combination of the operations of such Acquired Entity or Business or
such Converted Restricted Subsidiary with the operations of the Borrower and the
Restricted Subsidiaries, net of, in the case of any increase in such Acquired
EBITDA or Consolidated EBITDA, the amount of actual benefits realized during
such Test Period from such actions; provided that for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, it may be assumed that the cost savings related to
actions taken

 

52

--------------------------------------------------------------------------------


 

during such Post-Acquisition Period will be realizable during the entirety of
such Test Period; provided further, however, that (A) such cost savings shall be
projected by the Borrower in good faith to be realized within such
Post-Acquisition Period, (B) such cost savings must be able to be accounted for
as adjustments pursuant to Article 11 of Regulation S-X under the Securities
Act, (C) any cost savings that are not actually realized during such
Post-Acquisition Period may no longer be included as a “Pro Forma Adjustment”
after the end of the last day of such Post-Acquisition Period, (D) such actions
giving rise to such cost savings shall actually have been taken during the
Post-Acquisition Period, (E) no amounts included shall be included in the
determination of the “Pro Forma Adjustment” to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA with
respect to such period, and (F) no Pro Forma Adjustment shall be added back in
the computation of Consolidated EBITDA for such Test Period for purposes of
calculating the Applicable ECF Percentage.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the transactions described below in connection
therewith (including the incurrence of Indebtedness in connection with such
Specified Transaction) shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant.  Without limiting
the generality of the foregoing, all income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition, conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary or Investment
described in the definition of “Specified Transaction”, shall be included.  With
respect to any Indebtedness (other than intercompany Indebtedness among the
Borrower and the Subsidiary Guarantors) incurred or assumed by the Borrower or
any of the Restricted Subsidiaries that has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.  Notwithstanding the foregoing, without limiting the application
of the Pro Forma Adjustment pursuant to clause (A) above, the foregoing pro
forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are consistent with the definition of “Consolidated
EBITDA” and give effect to events (including operating expense reductions) that
are (i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
“Pro Forma Adjustment”.  In the case of any determination of Pro Forma
Compliance with, or any calculation on a Pro Forma Basis of, the financial
covenants set forth in Section 7.11 pursuant to Sections 2.14, 6.14(a),
7.02(i)(B), 7.02(i)(D), 7.02(n), 7.02(v), 7.03(e), 7.03(o) and 7.06(f) prior to
the occurrence of the First Test Date, such determination or calculation shall
be made using the covenant levels applicable to the Test Period ending March 31,
2013.

 

“Pro Rata Share” means (i) with respect to each Revolving Credit Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Credit Lender at such time and the denominator of which is the
amount of the Aggregate Commitments of all

 

53

--------------------------------------------------------------------------------


 

Revolving Credit Lenders under the Revolving Credit Facility at such time;
provided that if such Revolving Credit Commitment has been terminated, then the
Pro Rata Share of each Revolving Credit Lender shall be determined based on the
Pro Rata Share of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof; provided further, that when a Defaulting Lender shall
exist, “Pro Rata Share” shall be adjusted as provided in Section 2.15, (ii) with
respect to each B Term Lender at any time a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the aggregate
outstanding principal amount of the B Term Loans of such B Term Lender at such
time and the denominator of which is the aggregate outstanding principal amount
of all B Term Loans of all B Term Lenders at such time, and (iii) with respect
to each Incremental Term Lender having Incremental Term Loans of a particular
Series at any time a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the aggregate outstanding
principal amount of the Incremental Term Loans of such Series of such
Incremental Term Lender at such time and the denominator of which is the
aggregate outstanding principal amount of all Incremental Term Loans of such
Series of all Incremental Term Lenders at such time.

 

“Project Reimbursements” means any amounts received by the Borrower or any of
the Borrower’s Restricted Subsidiaries after the Closing Date in repayment of
any loan or advance made by it to the Federated Indians of Graton Rancheria, the
North Fork Rancheria of Mono Indians or any other Tribe (or any instrumentality
of any such Tribe) pursuant to any Native American Contract relating to a
project and, for the avoidance of doubt, including any interest, earnings or
other returns on such loan or advance paid by the applicable Tribe or
instrumentality thereof.

 

“Projections” has the meaning set forth in Section 6.01(f).

 

“PubCo” means Red Rock Resorts, Inc., a Delaware corporation.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means a “Qualified Public Offering” as defined in the
Equityholders Agreement, dated as of June 16, 2011, among Holdco and each holder
of Equity Interests thereof, VoteCo and each holder of Equity Interests thereof,
the Borrower and its Subsidiaries and the Fertitta Brothers, as in effect on the
Closing Date (as if each reference to “Newco” in such definition were a
reference to either the Borrower or Holdco) pursuant to a registration statement
(other than on Form S-8 or any other form relating to securities issuable under
any benefit plan of the Borrower or Holdco) that is declared effective by the
SEC and results in Net Cash Proceeds received by the Borrower or Holdco (which
are contributed to the Borrower) of at least $75,000,000.

 

“Qualified IPO” means the initial public offering of PubCo stock and other
related transactions described in the Form S-1 Registration Statement filed by
PubCo with the SEC (File No. 333-207397).

 

54

--------------------------------------------------------------------------------


 

“Qualifying Investments” means Investments made by the Borrower and its
Restricted Subsidiaries and either outstanding on the Closing Date or made after
the Closing Date in accordance with Section 7.02 hereof, provided however, that
Qualifying Investments shall exclude Investments in Cash and Cash Equivalents
and any Investments made in or to the Federated Indians of the Graton Rancheria,
the North Fork Rancheria of Mono Indians or any other Tribe or any
instrumentality of any such Tribe.

 

“Real Property” means all Mortgaged Properties and all other real property
(including land, improvements and fixtures) owned or leased from time to time by
any of the Borrower or any Restricted Subsidiary.

 

“Real Property Lease” means any lease, sublease or sub-sublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect), pursuant to which any Person is granted by the Borrower
or any Restricted Subsidiary a possessory interest in, or right to use or occupy
all or any portion of any space in any Real Property, and every modification,
amendment or other agreement relating to such lease, sublease, sub-sublease, or
other agreement entered into in connection with such lease, sublease,
sub-sublease, or other agreement and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Red Rock LLC” means NP Red Rock LLC, a Nevada limited liability company.

 

“Refinanced Term Loans” has the meaning specified in Section 10.01.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Person” means, as to any Person, any of such Person’s employees,
directors, officers or shareholders.

 

“Release Conditions” has the meaning specified in Section 9.11(b)(i).

 

“Rents” means all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or a Restricted Subsidiary from any and all
sources arising from or attributable to a Mortgaged Property, including, but not
limited to the Real Property Leases.

 

55

--------------------------------------------------------------------------------


 

“Replacement Term Loans” has the meaning specified in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Repricing Event” has the meaning specified in Section 2.05(d).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of B Term Loans, Incremental Term Loans or Revolving Credit
Loans, a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

 

“Required Incurrence Consolidated EBITDAM” means, with respect to any Person for
any period, the sum (without duplication) of:

 

(1)  the Required Incurrence Consolidated Net Income of such Person for such
period, plus

 

(2)  to the extent that any of the following shall have been taken into account
in determining such Required Incurrence Consolidated Net Income, and without
duplication:

 

(a)  all income taxes of such Person and its Restricted Subsidiaries paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary or nonrecurring gains or losses or taxes
attributable to sales or dispositions of assets outside the ordinary course of
business),

 

(b)  the Required Incurrence Consolidated Interest Expense of such Person for
such period,

 

(c)  depreciation and amortization expense (including the amortization of
deferred financing charges) and any amortization or write-off of goodwill or
other intangible assets and depreciation expense for such Person and its
Restricted Subsidiaries for such period,

 

(d)  all other non-cash items (other than non-cash interest) of such Person or
any of its Restricted Subsidiaries reducing such Required Incurrence
Consolidated Net Income for such period, other than any non-cash item for such
period that requires the accrual of or a reserve for cash charges for any future
period,

 

(e)  any net after-tax losses from all sales or dispositions of assets outside
of the ordinary course of business,

 

(f) any net after-tax extraordinary or non-recurring losses and losses on early
extinguishment of debt,

 

(g) management fees paid by the Borrower or its Restricted Subsidiaries pursuant
to the Management Agreements,

 

56

--------------------------------------------------------------------------------


 

(h) any non-recurring costs or expenses of an acquired company or business
incurred in connection with the purchase or acquisition of such acquired company
or business by such Person (including any restructuring expenses or charges) and
any non-recurring adjustments necessary to conform the accounting policies of
the acquired company or business to those of such Person,

 

(i) the amount of interest expense attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary to the extent paid by third
parties,

 

(j) any losses attributable to Obligations with respect to Swap Contracts
permitted to be incurred pursuant to Section 7.03(f),

 

(k) payments made in cash to the Borrower or any Restricted Subsidiary by any
Unrestricted Subsidiary to reimburse expenses pursuant to the Management
Agreements or the Subsidiary Cost Allocation Agreements,

 

(l) non-cash charges relating to compensation expense in connection with
benefits provided under employee stock option plans, restricted stock plans and
other equity compensation arrangements, and

 

(m) all non-cash losses from investments recorded using the equity method, less

 

(3)  (a) all non-cash items of such Person or any of its Restricted Subsidiaries
increasing such Required Incurrence Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, (b) all
cash payments during such period relating to non-cash items that were added back
in determining Required Incurrence Consolidated EBITDAM in any prior period and
(c) distributions made by the Borrower to the Holding Companies during such
period pursuant to Section 7.06(e) and (g), plus

 

(4)  pre-opening expenses, plus

 

(5) the Required Incurrence New Property EBITDAM for such period of any Required
Incurrence New Property, to the extent not subsequently sold, transferred or
otherwise disposed of by the Borrower or the Restricted Subsidiary that owns
such Required Incurrence New Property, plus

 

(6) cash restructuring charges or reserves (including restructuring costs
related to acquisitions and to closure/consolidation of facilities) and unusual
or non-recurring charges (other than pre-opening expenses), including severance,
relocation and costs and curtailments or modifications to pension and
post-retirement employee benefit plans; provided that the aggregate amount
added-back pursuant to this clause (6) with respect to any period shall not
exceed 2.5% of Required Incurrence Consolidated EBITDAM for such period, plus

 

(7)  payments pursuant to the Holding Company Tax Sharing Agreement paid or
accrued for such period.

 

57

--------------------------------------------------------------------------------


 

“Required Incurrence Consolidated Interest Expense” means, with respect to any
Person for any period, the sum of:

 

(1)  the consolidated interest expense of such Person and its Restricted
Subsidiaries paid or accrued during such period (including the interest
component of any deferred payment obligations, the interest component of all
payments associated with obligations under Capitalized Leases, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net payments (if any) pursuant to
Obligations under Secured Hedge Agreements); provided, however, that Required
Incurrence Consolidated Interest Expense shall not include either
(x) amortization or write-offs of debt issuance costs and deferred financing
costs (including, without limitation, related to the original issuance of the
Senior Unsecured Notes or any financing consummated prior thereto), (y) any
expensing of commitment or other financing fees or (z) write-offs relating to
termination of interest rate swap arrangements related to the original issuance
of the Senior Unsecured Notes, and

 

(2)  the consolidated interest of such Person and its Restricted Subsidiaries
that was capitalized during such period, and

 

(3)  any interest accruing on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries, and

 

(4)  the product of:

 

(a)  all dividend payments on any series of preferred stock of such Person or
any of its Restricted Subsidiaries (other than dividends paid in Qualified
Equity Interests); provided that with respect to any series of preferred stock
that did not pay cash dividends during such period but that is required to pay
cash dividends during any period prior to the B Term Loan Maturity Date, cash
dividends shall be deemed to have been paid with respect to such series of
preferred stock during the period of accrual for purposes of this clause (4);
times

 

(b)  a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory income
tax rate of such Person, expressed as a decimal, in each case, on a consolidated
basis and in accordance with GAAP.

 

“Required Incurrence Consolidated Net Income” means, with respect to any Person
for any period, the aggregate net income (or loss) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis, determined in
accordance with GAAP; provided, however, that there shall be excluded therefrom:

 

(1)  net after-tax gains and losses from all sales or dispositions of assets
outside of the ordinary course of business,

 

(2)  net after-tax extraordinary or non-recurring gains or losses and losses on
early extinguishment of debt;

 

58

--------------------------------------------------------------------------------


 

(3)  any after-tax effect of income (loss) from the early extinguishment,
conversion or cancellation of debt, Obligations under any Secured Hedge
Agreements or other derivative instruments;

 

(4)  any impairment charge or asset write-off, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP;

 

(5)  the effect of marking to market Swap Contracts permitted pursuant to
Section 7.03(f),

 

(6)  the cumulative effect of a change in accounting principles,

 

(7)  any net income of any other Person if such other Person is not a Subsidiary
and is accounted for by the equity method of accounting, except that such
Person’s equity in the net income of any such other Person for such period shall
be included in such Required Incurrence Consolidated Net Income up to the
aggregate amount of cash and the fair market value of property actually
distributed by such other Person during such period to such Person or a
Restricted Subsidiary as a dividend or other distribution,

 

(8)  [reserved]

 

(9)  any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of Required Incurrence Consolidated
Net Income accrued at any time following the Closing Date,

 

(10)  income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued),

 

(11)  in the case of a successor to such Person by consolidation or merger or as
a transferee of such Person’s assets, any net income or loss of the successor
corporation prior to such consolidation, merger or transfer of assets,

 

(12)  non-cash charges relating to compensation expense in connection with
benefits provided under employee stock option plans, restricted stock plans and
other equity compensation arrangements,

 

(13)  any net unrealized gains and losses resulting from Obligations with
respect to Secured Hedge Agreements and the application of ASC Topic 815 will be
excluded;

 

(14)  any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment permitted
pursuant to Section 7.02 or any sale, conveyance, transfer or other disposition
of assets permitted under this Agreement, to the extent actually reimbursed, or,
so long as the Borrower has made a determination that a reasonable basis exists
for indemnification or reimbursement and only to the extent that such amount is
in fact indemnified or reimbursed within 365 days of such

 

59

--------------------------------------------------------------------------------


 

determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365
days);

 

(15)  to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption;

 

(16)  the net income (but not loss) of any Unrestricted Subsidiary, except that
the Borrower’s or any Restricted Subsidiary’s equity in the net income of any
Unrestricted Subsidiary for such period shall be included in such Required
Incurrence Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Unrestricted Subsidiary during such period to the Borrower
or a Restricted Subsidiary as a dividend or other distribution,

 

(17)  any fees, expenses, premiums and other charges in connection with the
incurrence of Indebtedness under this Agreement, the issuance of the Senior
Unsecured Notes or any other issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction, amendment or other modification of
any debt instrument, acquisition, investment or asset disposition,

 

(18) payments made in cash to the Borrower or any Restricted Subsidiary by any
Unrestricted Subsidiary pursuant to the Management Agreements or the Subsidiary
Cost Allocation Agreements, and

 

(19) payments made by the Borrower or a Restricted Subsidiary to an Unrestricted
Subsidiary pursuant to the Subsidiary Tax Sharing Agreement;

 

provided further that Required Incurrence Consolidated Net Income shall be
reduced by all payments to the Holding Companies pursuant to Section 7.06(e) and
(g) and payments pursuant to the Holding Company Tax Sharing Agreement paid or
accrued for such period.

 

“Required Incurrence Interest Coverage Ratio” means, with respect to the
Borrower and its Restricted Subsidiaries for any Test Period, the ratio of
(a)  Required Incurrence Consolidated EBITDAM of the Borrower and its Restricted
Subsidiaries as of the last day of such Test Period, to (b) Required Incurrence
Consolidated Interest Expense of the Borrower and its Restricted Subsidiaries
for such Test Period (other than non-cash Required Incurrence Consolidated
Interest Expense attributable to the Senior Unsecured Notes and the Loans);

 

provided that the Required Incurrence Interest Coverage Ratio shall be
calculated giving Pro Forma Effect, as of the beginning of the applicable Test
Period, to any Investment, incurrence of Indebtedness, repayment or redemption
of Indebtedness, issuance or redemption of Disqualified Equity Interests,
designation of an Unrestricted Subsidiary as a Restricted Subsidiary or
designation of a Restricted Subsidiary as an Unrestricted Subsidiary or

 

60

--------------------------------------------------------------------------------


 

Disposition, at any time during or subsequent to such period, but on or prior to
the applicable date of determination.

 

In making such computation, Required Incurrence Consolidated Interest Expense:
(1)  attributable to any Indebtedness bearing a floating interest rate shall be
computed on a Pro Forma Basis as if the rate in effect on the date of
computation had been the applicable rate for the entire period (provided, that,
notwithstanding the provisions of the definition of “Pro Forma Basis” to the
contrary, such interest on Indebtedness, to the extent covered by Secured Hedge
Agreements, shall be deemed to accrue at the rate per annum resulting after
giving effect to the operation of such agreements); and (2)  attributable to
interest on any Indebtedness under the Revolving Credit Facility shall be
computed on a Pro Forma Basis based upon the average daily balance of such
Indebtedness outstanding during the applicable period.

 

For purposes of calculating Required Incurrence Consolidated EBITDAM and
Required Incurrence Consolidated Interest Expense of the Borrower for the
applicable Test Period:

 

(i) any Person that is a Restricted Subsidiary on the date of determination (or
would become a Restricted Subsidiary on such date of determination in connection
with the transaction that requires the determination of the Required Incurrence
Interest Coverage Ratio) shall be deemed to have been a Restricted Subsidiary at
all times during such Test Period;

 

(ii) any Person that is not a Restricted Subsidiary on such date of
determination (or would cease to be a Restricted Subsidiary on such date of
determination in connection with the transaction that requires the determination
of the Required Incurrence Interest Coverage Ratio) will be deemed not to have
been a Restricted Subsidiary at any time during such Test Period;

 

(iii) if the Borrower or any Restricted Subsidiary shall have in any manner
(A) acquired (including through a Permitted Acquisition or other Investment or
the commencement of activities constituting such operating business) any
operating business or commenced operation of any Hotel/Casino Facilities during
such Test Period or after the end of such Test Period and on or prior to the
applicable date of determination, or (B) Disposed of (including by way of a
Disposition permitted under this Agreement or the termination or discontinuance
of activities constituting such operating business) any operating business
during such Test Period or after the end of such Test Period and on or prior to
the applicable date of determination, such calculation shall be made on a Pro
Forma Basis after giving Pro Forma Effect to such transaction; provided,
however, that such calculation shall give effect to any pro forma expense and
cost reductions that have occurred or are reasonably expected to occur within
the 12-month period following the consummation of the transaction, in the
reasonable judgment of the chief financial officer or chief accounting officer
of the Borrower (to the extent such expense or cost savings could then be
reflected in pro forma financial statements in accordance with Regulation S-X
promulgated under the Securities Act or any other regulation or policy of the
SEC related thereto), provided that (1) all expense reductions and cost
reductions shall be applied solely to the extent that the same are consistent
and would be permitted by the definition of “Pro Forma Adjustment” (as if
references therein to Consolidated EBITDA were references to Required Incurrence
Consolidated EBITDAM) and (2) such adjustments are set forth in an officer’s
certificate signed by the chief financial officer or chief accounting officer of
the Borrower which states (A) the

 

61

--------------------------------------------------------------------------------


 

amount of such adjustment or adjustments, (B) that such adjustment or
adjustments are based on the reasonable good faith belief of the Borrower at the
time of such execution and (C) that any related incurrence of Indebtedness is
permitted pursuant to this Agreement.

 

“Required Incurrence New Property” means, with respect to any period, any new
hotel and/or casino and related amenities (as opposed to any expansion to
existing properties) owned by the Borrower or its Restricted Subsidiaries or
owned by a Tribe and managed by the Borrower or its Restricted Subsidiaries
pursuant to a Tribal Management Agreement and, in each case, opened for business
to the public during such period.

 

“Required Incurrence New Property EBITDAM” means, with respect to any Required
Incurrence New Property for any period, the amount for such period of Required
Incurrence Consolidated EBITDAM of such Required Incurrence New Property
(determined as if references to the Borrower and its Restricted Subsidiaries in
the definition of “Required Incurrence Consolidated EBITDAM” (and in the
component financial definitions used therein) were references to the Person that
owns such Required Incurrence New Property and its applicable Subsidiaries), all
as determined on a consolidated basis for such Required Incurrence New Property;
provided that, for any period, if the Required Incurrence New Property was not
opened on the first day of such period, then the Required Incurrence New
Property EBITDAM for such period shall be equal to (i) the actual Required
Incurrence Consolidated EBITDAM for such Required Incurrence New Property during
such period as determined above, divided by (ii) the number of days during such
period from and after the opening of such Required Incurrence New Property,
times (iii) the total number of days in such period.

 

“Required Lenders” means, as of any date of determination, Lenders (other than
Defaulting Lenders) having or holding more than 50% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, principal accounting officer, treasurer or assistant treasurer or
other similar officer of a Loan Party or PubCo, as the case may be, and, as to
any document delivered on the Closing Date, any secretary or assistant secretary
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party or PubCo shall be conclusively presumed to
have been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of such Loan Party or PubCo and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party or PubCo.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Restricted Subsidiary (unless such
appearance is related to the Loan Documents or Liens created

 

62

--------------------------------------------------------------------------------


 

thereunder), (ii) are subject to any Lien in favor of any Person other than the
Administrative Agent for the benefit of the Secured Parties (or the L/C Issuer
or the Swing Line Lender, as applicable) or as permitted by Section 7.01(s) and
clauses (i) and (ii) of Section 7.01(t), (iii) constitute Cage Cash,
(iv) constitute Manager[Reservesd], (v) are subject to pledge pursuant to the
L/C Back-Stop Arrangements, or (vi) are maintained in a Cash Collateral Account
pursuant to Section 2.05(b)(ii)(C).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Holding
Company, the Borrower or any Restricted Subsidiary (or any direct or indirect
parent or other direct or indirect equity holder of any of the foregoing), or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to any stockholders,
partners or members (or the equivalent Persons thereof) of any Holding Company,
the Borrower or any Restricted Subsidiary (or any direct or indirect parent or
other direct or indirect equity holder of any of the foregoing) or any option,
warrant or other right to acquire any such Equity Interests in any Holding
Company, the Borrower or any Restricted Subsidiary (or any direct or indirect
parent or other direct or indirect equity holder of any of the foregoing).  For
the avoidance of doubt, (i) payments made by the Borrower to the Managers
pursuant to, and in accordance with, any Management Agreement and (ii) payments
made pursuant to, and in accordance with, the Holding Company Tax Sharing
Agreement shall not constitute Restricted Payments.

 

“Restricted Payment Base Basket” has the meaning specified in Section 7.06(f).

 

“Restricted Payment Builder Basket” has the meaning specified in
Section 7.06(f).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(k).

 

“Revolving Credit Availability” means, at any time, the amount by which the
aggregate Revolving Credit Commitments at such time exceed the sum of (A) the
Outstanding Amount of Revolving Credit Loans at such time and (B) the
Outstanding Amount of L/C Obligations at such time.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to any Revolving Credit Lender, its
obligation (subject to the terms and conditions of this Agreement) to (a) make
Revolving Credit Loans to the Borrower from time to time after the Closing Date
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations in
respect of Letters of Credit, and (c) purchase

 

63

--------------------------------------------------------------------------------


 

participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name, on Schedule 2.01(b) under the caption “Revolving Credit Commitment”, in an
Incremental Amendment or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be increased
pursuant to Section 2.14 and further adjusted from time to time in accordance
with this Agreement.  The aggregate Revolving Credit Commitments of all
Revolving Credit Lenders as of the Closing Date is $350,000,000, as such amount
may be adjusted from time to time in accordance with the terms of this
Agreement.

 

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (or, after the termination thereof, Revolving
Credit Exposure at such time).

 

“Revolving Credit Loan” has the meaning provided in Section 2.01(b).

 

“Revolving Credit Maturity Date” means the earliest of (i) date occurring on the
fifth anniversary of the Closing Date (or, with respect to any Revolving Credit
Commitments of any Lender subject to an Extension, such later date as requested
by the Borrower pursuant to Section 2.16 and accepted by such Lender in respect
of such Revolving Credit Commitments), (ii) the date that the Loans become due
as a result of acceleration or otherwise, (iii) the date the Revolving Credit
Commitments are permanently reduced to zero pursuant to Sections 2.05 or 2.06,
and (iv) the date of termination of the Revolving Credit Commitments pursuant to
Section 8.02.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

 

“Revolving Obligations” means all Obligations (other than Obligations under
clauses (y) and (z) of the first sentence of the definition of “Obligations”)
relating to the Revolving Credit Loans, Swing Line Loans, Letters of Credit
(including L/C Obligations) and the Revolving Credit Commitments.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

64

--------------------------------------------------------------------------------


 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain Second Amendment to Credit Agreement, dated as of April 26, 2016,
among PubCo, the Borrower, the other Loan Parties party thereto, the
Administrative Agent and the Lenders party thereto.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Hedge Bank, except to the extent that the parties thereto agree in writing that
such Swap Contract shall not be secured by any Liens on the Collateral and such
parties have delivered such writing to the Administrative Agent.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, the Joint Lead Arrangers, the Syndication Agent, the Co-Documentation
Agents, the Supplemental Administrative Agents and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Borrower and the Subsidiary Guarantors (other than Immaterial Subsidiaries),
substantially in the form of Exhibit G-1, together with each other Security
Agreement Supplement executed and delivered pursuant to Sections 6.11 and 6.13.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Unsecured Notes” means the $500,000,000 in principal amount of 7.50%
unsecured notes of the Borrower due 2021 issued on the Closing Date pursuant to
the Senior Unsecured Notes Indenture and any Permitted Refinancing Indebtedness
in respect thereof.

 

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture,
the Senior Unsecured Notes and all other agreements, instruments and other
documents pursuant to which the Senior Unsecured Notes have been or will be
issued or otherwise setting forth the terms of the Senior Unsecured Notes.

 

65

--------------------------------------------------------------------------------


 

“Senior Unsecured Notes Indenture” means that certain Indenture, dated as of the
date hereof, by and among the Borrower, Wells Fargo Bank, National Association,
as the trustee, and the other parties thereto.

 

“Series” has the meaning specified in Section 2.14(e).

 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not, does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, Permitted Acquisition, incurrence or repayment of Indebtedness
(including incurrence of any Increase B Term Loan, Incremental Term Loan or
Increase Revolving Credit Commitment), Restricted Payment, Subsidiary
designation, or other transaction that by the terms of this Agreement set forth
elsewhere herein requires Pro Forma Compliance with a test or covenant hereunder
or requires such test or covenant to be calculated on a Pro Forma Basis.

 

“Station Permitted Assignees” means any Affiliate of any Loan Party (other than
the Holding Companies, the Borrower and their respective Subsidiaries).

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) applicable on the interest rate
determination date (expressed as a decimal) established by the Board and
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency Liabilities (as defined in Regulation D of the Board).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more

 

66

--------------------------------------------------------------------------------


 

intermediaries, by such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Subsidiary Cost Allocation Agreement” means each of (i) the LandCo Cost
Allocation Agreement and (ii) each other cost allocation agreement entered into
after the Closing Date between the Borrower and an Unrestricted Subsidiary in
the form of the Manager Allocation Agreement (with such changes as are
reasonably requested by or are acceptable to the Administrative Agent).

 

“Subsidiary Guarantor” means each Restricted Subsidiary.

 

“Subsidiary Tax Sharing Agreement” means (1) the LandCo Holdings LLC Agreement,
(2) the Fertitta Interactive Tax Sharing Agreement and (3) each tax sharing
agreement between the Borrower and an Unrestricted Subsidiary entered into after
the Closing Date in accordance with this Agreement.

 

“Subsidiary Tax Sharing Payments” means (i) all payments received by the
Borrower from Unrestricted Subsidiaries pursuant to Subsidiary Tax Sharing
Agreements and (ii) all payments received by the Borrower from LandCo Holdings
pursuant to Section 5.1(b) of the LandCo Holdings LLC Agreement.

 

“Substitute Lender” has the meaning specified in Section 10.23(a).

 

“Sunset LLC” means NP Sunset LLC, a Nevada limited liability company.

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Support Agreement” means (a) the guaranty by the Borrower or a Restricted
Subsidiary of the completion of the development, construction and opening of a
new gaming facility by any Native American Subsidiary pursuant to a Native
American Contract or of any gaming facility owned by others which is to be
managed exclusively by any such Native American Subsidiary pursuant to a Native
American Contract and/or (b) the agreement by the Borrower or a Restricted
Subsidiary to advance funds, property or services to or on behalf of a Native
American Subsidiary in order to maintain the financial condition or level of any
balance sheet item of such Native American Subsidiary pursuant to a Native
American Contract (including “keep well” or “make well” agreements) in
connection with the development, construction and operations of a new gaming
facility by such Native American Subsidiary pursuant to a Native American
Contract (or of any gaming facility owned by others which is to be managed
exclusively by such Native American Subsidiary pursuant to a Native American
Contract); provided that such guaranty or agreement is entered into in
connection with obtaining financing for such gaming facility or is required by a
Governmental Authority.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

67

--------------------------------------------------------------------------------


 

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined by the Borrower as
the mark-to-market value(s) for such Swap Contract, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means DBCI, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Exposure” means, at any time, the Swing Line Obligations at
such time.  The Swing Line Loan Exposure of any Revolving Credit Lender at any
time shall be its Pro Rata Share of the Swing Line Obligations at such time.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

68

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as Syndication Agent hereunder.

 

“Tavern Business” means a “restricted gaming location” as defined pursuant to
Nevada Revised Statutes 463.0189.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Technology Systems” has the meaning specified in Section 5.15(b).

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of any Mortgaged Property, other than the Borrower or any Restricted Subsidiary
and its respective employees and agents.

 

“Term Borrowing” means a B Term Borrowing or an Incremental Term Borrowing, as
the context may require.

 

“Term Lender” means, at any time, any Lender that has a Term Loan at such time.

 

“Term Loan” means a B Term Loan or an Incremental Term Loan.

 

“Term Loan Commitment” means, with respect to each Lender, such Lender’s B Term
Loan Commitment and such Lender’s Incremental Term Loan Commitments, if any.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended; provided that for
purposes of any calculation of Consolidated Interest Expense for any “Test
Period” ending prior to the first anniversary of the Closing Date, Consolidated
Interest Expense shall be calculated in accordance with the last sentence
appearing in the definition of “Consolidated Interest Expense.”

 

“Threshold Amount” means $50,000,000.

 

“TL Repayment Percentage” of any Class of Term Loans at any time shall be a
fraction (expressed as a percentage) (i) the numerator of which is the aggregate
principal amount of outstanding Term Loans of such Class at such time and
(ii) the denominator of which is the sum of the aggregate principal amount of
all outstanding Term Loans (of all Classes) at such time.

 

69

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

 

“Tribal Gaming Opening Date” means the date on which the casino being
constructed by a Tribe party to a Tribal Management Agreement opens for
business.

 

“Tribal Management Agreements” means, collectively, (i) the Amended and Restated
Gaming Management Agreement, dated as of July 27, 2012, between the Federated
Indians of Graton Rancheria, the Graton Economic Development Authority and SC
Sonoma Management, LLC, a California limited liability company, (ii) the Amended
and Restated Non-Gaming Management Agreement, dated as of August 6, 2012,
between the Federated Indians of Graton Rancheria, the Graton Economic
Development Authority and NP Sonoma Land Holdings LLC, a California limited
liability company, and (iii) any other management agreement entered into between
a Tribe (or an instrumentality thereof) and the Borrower or a Restricted
Subsidiary pursuant to which the Borrower or such Restricted Subsidiary manages
the gaming operations of such Tribe.

 

“Tribal Management Fees” means all management fees received by Borrower or its
Restricted Subsidiaries under the Tribal Management Agreements.

 

“Tribal Trust Property” has the meaning specified in the definition of “Tribal
Trust Property Release Conditions”.

 

“Tribal Trust Property Release Conditions” means, in the event that title to a
Real Property is to be conveyed to the United States of America in trust for a
Tribe pursuant to a Native American Contract (a “Tribal Trust Property”), the
satisfaction of each of the following conditions:

 

(i)                                  not less than three (3) days prior to the
desired release date, the Borrower shall have given to the Administrative Agent
a written request for the release accompanied, if such Real Property is a
Mortgaged Property, by a release of Lien for the applicable Mortgaged Property
for execution by the Administrative Agent, which release document shall be in a
form appropriate in the applicable state and otherwise reasonably satisfactory
to the Administrative Agent;

 

(ii)                              title to the Tribal Trust Property shall be
simultaneously conveyed to the United States of America in trust for the
relevant Tribe; and

 

(iii)                          simultaneously with such transfer to the United
States of America in trust for the relevant Tribe, the Borrower shall cause the
Administrative Agent to receive for the benefit of the Secured Parties, such
documentation as is provided for in the applicable Native American Contract
evidencing the obligation of the relevant Tribe to pay the agreed consideration
for such Tribal

 

70

--------------------------------------------------------------------------------


 

Trust Property as is provided for in such Native American Contract and pledged
to the Administrative Agent pursuant to the Security Agreement in compliance
with the Collateral and Guarantee Requirement.

 

“Tribe” means a Native American tribe, band or other form of government which is
federally recognized as an Indian Tribe pursuant to a determination of the
Secretary of the Interior, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Internal Revenue Code, Title 26
U.S.C., and/or its agencies and instrumentalities.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Unaudited Financial Statements” has the meaning set forth in Section 4.01(e).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents are
not Restricted.

 

“Unrestricted Subsidiary” means (i) LandCo Holdings and each Subsidiary thereof,
(ii) each Subsidiary of the Borrower listed on Schedule 1.01I and (iii) any
Subsidiary of the Borrower designated by the board of managers of the
Borrowerdirectors of PubCo as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date, in each case, unless subsequently
designated as a Restricted Subsidiary pursuant to Section 6.14.

 

“Unsuitable Lender” has the meaning specified in Section 10.23(a).

 

“U.S. Lender” has the meaning set forth in Section 10.15(b)(ii).

 

“VoteCo SPE” shall mean the entity that is identified to the Administrative
Agent by the Borrower in connection with the VoteCo SPE Reorganization as the
holder of all of the voting Equity Interests in the Borrower.

 

“VoteCo SPE Assignment Agreement” has the meaning set forth in Section 6.11(c).

 

“VoteCo SPE Pledge Joinder” has the meaning set forth in Section 6.11(c).

 

“VoteCo SPE Reorganization” shall mean the formation of the VoteCo SPE and the
transfer of all of the voting Equity Interests in the Borrower to the VoteCo
SPE.

 

71

--------------------------------------------------------------------------------


 

“VoteCo” means Station VoteCo LLC, a Delaware limited liability company SPE
Reorganization Date” shall mean the date that the VoteCo SPE Reorganization
occurs.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wells Fargo Indemnification Agreement” means that certain letter agreement
relating to the “Assumption of Liability by Post-Bankruptcy Entity for
Pre-Bankruptcy Deposit Accounts”, by and between Wells Fargo Bank, N.A., the
Borrower and the Restricted Subsidiaries party thereto and others (as in effect
on the June 16, 2011 and as amended, supplemented or otherwise modified from
time to time but without giving effect to any modification thereto that is
adverse to the interests of the Lenders in any material respect without the
prior consent of the Administrative Agent).

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withdrawal Period” has the meaning specified in Section 10.23(b).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.                                       Other Interpretive
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:

 

(a)                               The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                              (i) The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                              Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

72

--------------------------------------------------------------------------------


 

(iii)                          The terms “include,” “includes” and “including”
are each by way of example and not limitation and shall be deemed to be followed
by the phrase “without limitation.”

 

(iv)                          The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(v)                              Unless the context otherwise requires, any
reference herein (A) to any Person shall be construed to include such Person’s
successors and assigns and (B) to any Loan Party shall be construed to include
such Loan Party as debtor and debtor-in-possession and any receiver or trustee
for such Loan Party in any insolvency or liquidation proceeding.

 

(vi)                          The term “or” is not exclusive.

 

(c)                               In the computation of periods of time from a
specified date to a later specified date, unless otherwise specified herein, the
word “from” means “from and including”; the words “to” and “until” each mean “to
but excluding”; and the word “through” means “to and including.”

 

(d)                             Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

(e)                               The words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
rights and interests in tangible and intangible assets and properties of any
kind whatsoever, whether real, personal or mixed, including cash, securities,
Equity Interests, accounts and contract rights.

 

(f)                                The words “to the knowledge of the Borrower”
mean, when modifying a representation, warranty or other statement, that the
fact or situation described therein is known by a Responsible Officer of the
Borrower or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standards of what a reasonable Person in
similar circumstances would have) would have been known by a Responsible Officer
of the Borrower.

 

SECTION 1.03.                                       Accounting Terms.  (a) All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)                              Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any financial test or
financial covenant contained in this Agreement with respect to any Test Period
during which any Specified Transaction occurs (or, for purposes of
Sections 2.14, 6.14(a), 7.02(i)(B), 7.02(i)(D), 7.02(n), 7.02(v), 7.03(e),
7.03(o) and 7.06(f) only, thereafter and on or prior to the date of
determination), the Total Leverage

 

73

--------------------------------------------------------------------------------


 

Ratio, the First Lien Leverage Ratio, Interest Coverage Ratio and Required
Incurrence Interest Coverage Ratio shall be calculated with respect to such Test
Period and such Specified Transaction on a Pro Forma Basis.

 

(c)                               Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Holding Company, the Borrower or any of their respective
Subsidiaries at “fair value”, as defined therein.

 

(d)                             Notwithstanding any other provision contained
herein, for all purposes hereunder, including, without limitation for purposes
of calculating Consolidated Net Income for any given period, all amounts
received by the Borrower and its Restricted Subsidiaries in respect of any
Qualifying Investment shall be accounted, (i) first, as return of the amount
invested by the Borrower and its Restricted Subsidiaries in such Qualifying
Investment and (ii) after the full amount of such Qualifying Investment has been
recovered, all further amounts received in respect of such Qualifying Investment
shall be accounted for as interest or other income, as appropriate based on the
nature of the returns generated by such Qualifying Investment.

 

SECTION 1.04.                                       Rounding.  Any financial
ratios required to be maintained by the Borrower pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.05.                                       References to Agreements,
Laws, etc..  Unless otherwise expressly provided herein, (a) references to
Organization Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications are permitted by the Loan Documents; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

SECTION 1.06.                                       Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to the time of day in New York, New York (daylight savings or standard, as
applicable).

 

SECTION 1.07.                                       Timing of Payment or
Performance.  When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.

 

74

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Revolving Credit Commitments and Credit Extensions

 

SECTION 2.01.                                       The Loans.

 

(a)                               The Term Loans.  Subject to the terms and
conditions set forth herein, each B Term Lender severally agrees to make to the
Borrower on the Closing Date, a single loan denominated in Dollars in an amount
equal to such Lender’s B Term Loan Commitment (each such loan, together with
each loan made pursuant to an Increase B Term Loan Commitment, a “B Term
Loan”).  B Term Loans repaid or prepaid may not be reborrowed.  B Term Loans may
be Base Rate Loans or Eurodollar Loans, as further provided herein.

 

(b)                              The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans to the Borrower as elected by the Borrower
pursuant to Section 2.02 (each such loan, together with each loan made pursuant
to an Increase Revolving Credit Commitment, a “Revolving Credit Loan”) from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment; provided further, that the amount of Revolving Credit Loans made on
the Closing Date shall not exceed $50,000,000.  Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Loans, as further provided herein.

 

SECTION 2.02.                                       Borrowings, Conversions and
Continuations of Loans.  (a) Each B Term Borrowing, each Incremental Term
Borrowing, each Revolving Credit Borrowing, each conversion of B Term
Loans, Incremental Term Loans, or Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent
(i) not later than 12:30 p.m. three (3) Business Days prior to the requested
date of any Borrowing of Eurodollar Loans or continuation thereof or any
conversion of Base Rate Loans to Eurodollar Loans, and (ii) not later than 12:00
noon on the requested date of any Borrowing of Base Rate Loans or conversion of
any Eurodollar Loans to Base Rate Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Loans shall be in a principal amount
of $1,000,000 (in the case of Revolving Credit Loans) or $5,000,000 (in the case
of B Term Loans or Incremental Term Loans) and, in either case, a whole multiple
of $1,000,000 in excess thereof.  Except as provided in Sections 2.03(c),
2.04(b) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a

 

75

--------------------------------------------------------------------------------


 

whole multiple of $500,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a B Term Borrowing, Incremental Term Borrowing, Revolving Credit
Borrowing, a conversion of B Term Loans, Incremental Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing B Term Loans, Incremental Term Loans or Revolving Credit Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) if applicable, the Series of Incremental Term Loans to
which the Committed Loan Notice applies.  If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable B Term
Loans, Incremental Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

 

(b)                              Following receipt of a Committed Loan Notice,
the Administrative Agent shall promptly notify each Lender of the amount of its
Pro Rata Share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

 

(c)                               Except as otherwise provided herein, a
Eurodollar Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Loan unless the Borrower pays the amount
due, if any, under Section 3.05 in connection therewith.  During the existence
of (x) any Event of Default under Section 8.01(f), no Loans may be converted to
or continued as Eurodollar Loans and (y) any other Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
converted to or continued as Eurodollar Loans.

 

76

--------------------------------------------------------------------------------


 

(d)                             The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurodollar Loans upon determination of such interest rate.  The
determination of the Adjusted LIBO Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                               After giving effect to all B Term Borrowings,
all Incremental Term Borrowings, all Revolving Credit Borrowings, all
conversions of B Term Loans, Incremental Term Loans or Revolving Credit Loans
from one Type to the other, and all continuations of B Term Loans, Incremental
Term Loans or Revolving Credit Loans as the same Type, there shall not be more
than ten (10) Interest Periods in effect.

 

(f)                                The failure of any Lender to make the Loan to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Loan to be made by such other Lender on the date of any Borrowing.

 

SECTION 2.03.                                       Letters of Credit.

 

(a)                               The Letter of Credit Commitment.  (i) On and
after the Closing Date, the Existing Letters of Credit will constitute Letters
of Credit under this Agreement and for purposes hereof will be deemed to have
been issued on the Closing Date; provided however, that no Existing Letter of
Credit shall be permitted to be renewed upon the expiration thereof; provided
that Existing Letters of Credit may be replaced by letters of credit issued by
DBNY as L/C Issuer upon request by Borrower and satisfaction of the requirements
therefor set forth herein.

 

(ii)                              Subject to the terms and conditions set forth
herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the earlier of
the Letter of Credit Expiration Date and the date of the termination of the
Revolving Credit Commitments, to issue Letters of Credit on a sight basis for
the account of the Borrower (provided that any Letter of Credit may be for the
benefit of any Subsidiary of the Borrower; provided further, to the extent that
such Subsidiary is not a Loan Party, such Letter of Credit shall be deemed an
Investment in such Subsidiary and shall only be issued so long as it is
permitted under Section 7.02) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drafts under
the Letters of Credit, and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Lender would exceed such Lender’s Revolving
Credit Commitment or (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully

 

77

--------------------------------------------------------------------------------


 

revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(iii)                          An L/C Issuer shall be under no obligation to
issue, renew, extend or amend any Letter of Credit if:

 

(A)                          any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Issuer from issuing such Letter of Credit, or any Law applicable to such L/C
Issuer or any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
direct that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(for which such L/C Issuer is not otherwise compensated hereunder);

 

(B)                           subject to Section 2.03(b)(iii), the expiry date
of such requested Letter of Credit would occur more than twelve months after the
date of issuance or last renewal, unless the Required Lenders have approved such
expiry date;

 

(C)                           the expiry date of such requested Letter of Credit
would occur after the Letter of Credit Expiration Date, unless all the Revolving
Credit Lenders have approved such expiry date; or

 

(D)                          the issuance of such Letter of Credit would violate
any Laws binding upon such L/C Issuer.

 

(iv)                          An L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                              Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
12:30 p.m. at least two (2) Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion.  In the case of a request for an initial issuance of a Letter

 

78

--------------------------------------------------------------------------------


 

of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer:  (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

(ii)                              Promptly after receipt of any Letter of Credit
Application, the relevant L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof.  Upon receipt
by the relevant L/C Issuer of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be.  Immediately upon
the issuance of each Letter of Credit, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the relevant L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

 

(iii)                          If the Borrower so requests in any applicable
Letter of Credit Application, the relevant L/C Issuer shall agree to issue a
standby Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the relevant L/C Issuer to prevent any such renewal at least
once in each twelve month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonrenewal Notice Date”) in each such twelve month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the relevant L/C Issuer, the Borrower shall not be required to make
a specific request to the relevant L/C Issuer for any such renewal.  Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant L/C Issuer
shall not permit any such renewal if (A) the relevant L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(iii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent, any Revolving
Credit Lender or

 

79

--------------------------------------------------------------------------------


 

the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

 

(iv)                          Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant L/C Issuer will also deliver
to the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)                               Drawings and Reimbursements; Funding of
Participations.  (i) Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Borrower and the Administrative Agent thereof.  Not
later than 3:00 p.m. on the Business Day on which any payment is made by an L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing, together with interest on the amount so
paid or disbursed by such L/C Issuer, to the extent not reimbursed on the date
of such payment or disbursement.  If the Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro
Rata Share thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                              Each Appropriate Lender (including any Lender
acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer, in Dollars, at the Administrative Agent’s
Office for payments in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

(iii)                          With respect to any Unreimbursed Amount that is
not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed

 

80

--------------------------------------------------------------------------------


 

payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                          Until each Appropriate Lender funds its Revolving
Credit Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
relevant L/C Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Pro Rata Share of such amount shall be solely for the
account of the relevant L/C Issuer.

 

(v)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the relevant L/C Issuer, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice).  No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.

 

(vi)                          If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the relevant L/C Issuer
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to
(i) from the date such payment is required through the first Business Day
thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                             Repayment of Participations.  (i) If, at any
time after an L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

81

--------------------------------------------------------------------------------


 

(ii)                              If any payment received by the Administrative
Agent for the account of an L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by such L/C
Issuer in its discretion), each Appropriate Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to (i) from the date of such demand through the first
Business Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.

 

(e)                               Obligations Absolute.  The obligation of the
Borrower to reimburse the relevant L/C Issuer for each drawing under each Letter
of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                  any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                              the existence of any claim, counterclaim,
setoff, defense or other right that Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
relevant L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                          any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                          any payment by the relevant L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the relevant L/C Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                              any exchange, release or nonperfection of any
Collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
any Loan Party in respect of such Letter of Credit; or

 

82

--------------------------------------------------------------------------------


 

(vi)                          any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party or PubCo;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
special, exemplary or indirect damages, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

(f)                                Role of L/C Issuers.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any draft, demand, certificate or other document expressly required
by the Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential, special,
indirect or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a draft,
demand, certificate or other document strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                              Cash Collateral.  (i) If an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing and the conditions set forth in
Section 4.02 to a Revolving Credit Borrowing cannot then be met,

 

83

--------------------------------------------------------------------------------


 

(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, (iii) if any
Event of Default occurs and is continuing and the Administrative Agent or the
Required Lenders, as applicable, require the Borrower to Cash Collateralize the
L/C Obligations pursuant to Section 8.02(c), (iv) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, or (v) any L/C Obligation is
required to be Cash Collateralized pursuant to Section 2.15, then the Borrower
shall Cash Collateralize the then Outstanding Amount (or, in the case of
preceding clause (v), the portion thereof) of all L/C Obligations (in an amount
equal to (x) in the case of immediately preceding clauses (i) through (iv), such
Outstanding Amount determined as of the date of such Event of Default, such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be, or (y) in
the case of immediately preceding clause (v), the portion of such Outstanding
Amount as may be required pursuant to Section 2.15, as the case may be), and
shall do so not later than 2:00 p.m. on (x) in the case of the immediately
preceding clauses (i) through (iii), (1) the Business Day that the Borrower
receives notice thereof, if such notice is received on such day prior to 12:00
Noon or (2) if clause (1) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice and (y) in the case of
the immediately preceding clause (iv), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day.  For purposes hereof,
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked accounts at DBNY
(or another commercial bank selected in compliance with Section 9.09) and may be
invested in readily available Cash Equivalents.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at DBNY (or another commercial bank selected in compliance with
Section 9.09) as aforesaid, an amount equal to the excess of (a) such aggregate
Outstanding Amount over (b) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent reasonably determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Law, to reimburse the relevant L/C
Issuer.  To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower.

 

(h)                              Letter of Credit Fees.  The Borrower shall pay
to the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate times the
daily maximum amount then available to be drawn under such Letter

 

84

--------------------------------------------------------------------------------


 

of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit, if such maximum amount increases periodically pursuant to the
terms of such Letter of Credit); provided that the Defaulting Lender’s Pro Rata
Share of a Letter of Credit fee accruing during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable to any Defaulting Lender, so long as such Lender shall be a Defaulting
Lender (except to the extent that such Letter of Credit fee shall otherwise have
been due and payable by the Borrower prior to such time), and instead, to the
extent that the Borrower does not Cash Collateralize any portion of the L/C
Obligations, shall be paid to the Lenders to whom the Letter of Credit Exposure
has been reallocated or to the L/C Issuer, in each case, as provided in
Section 2.15; provided further, that no Defaulting Lender shall be entitled to
its Pro Rata Share of a Letter of Credit fee accruing after such Lender became a
Defaulting Lender, so long as such Lender shall be a Defaulting Lender.  Such
Letter of Credit fees shall be computed on a quarterly basis in arrears.  Such
Letter of Credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any fiscal quarter of the Borrower, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such fiscal quarter
that such Applicable Rate was in effect.

 

(i)                                  Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers.  The Borrower shall pay directly to each L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
issued by it equal to 0.25% per annum (but in no event less than $500) of the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit, if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit).  Such fronting fees shall be (x) computed on a quarterly
basis in arrears and (y) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

 

(j)                                  Conflict with Letter of Credit
Application.  Notwithstanding anything else to the contrary in this Agreement,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.

 

(k)                              Addition of an L/C Issuer.  A Revolving Credit
Lender may become an additional L/C Issuer hereunder pursuant to a written
agreement among the Borrower, the Administrative Agent and such Revolving Credit
Lender.  The Administrative Agent shall notify the Revolving Credit Lenders of
any such additional L/C Issuer.

 

SECTION 2.04.                                       Swing Line Loans.

 

85

--------------------------------------------------------------------------------


 

(a)                               The Swing Line Loans.  Subject to the terms
and conditions set forth herein, the Swing Line Lender agrees to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided further, that, the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

 

(b)                              Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000 or a whole
multiple of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the Business
Day preceding the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the Borrower.

 

(c)                               Refinancing of Swing Line Loans.  (i) The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the

 

86

--------------------------------------------------------------------------------


 

amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                              If for any reason any Swing Line Loan cannot
be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                          If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to (i) from the date such payment is required through the first Business
Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv)                          Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the

 

87

--------------------------------------------------------------------------------


 

obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)                             Repayment of Participations.  (i) At any time
after any Revolving Credit Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

(ii)                              If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to (i) from the date of such
demand through the first Business Day thereafter, the Federal Funds Rate from
time to time in effect and (ii) thereafter, the rate applicable to Base Rate
Loans.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.

 

(e)                               Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)                                Payments Directly to Swing Line Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

SECTION 2.05.                                       Prepayments.

 

(a)                               Optional.  (i) The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 12:30 p.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Loans and (B) on the date of prepayment of Base Rate
Loans; (2) any prepayment of Eurodollar Loans shall be in a principal amount of
$1,000,000 (in the case of Revolving Credit Loans) or $2,000,000 (in the case of
Term Loans) or, in either case, a whole multiple of $1,000,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
(3) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding; (4) each
prepayment of Term Loans pursuant to this Section 2.05(a)(i) shall be applied to
each Class of Term Loans pro rata (based on its respective TL Repayment
Percentage at such time) (unless the Lenders holding Term Loans

 

88

--------------------------------------------------------------------------------


 

that have been extended pursuant to an Extension agree to participate on a less
than pro rata basis with the Class from which they were extended in any
prepayment), and (5) each prepayment of Term Loans pursuant to this
Section 2.05(a)(i), if in connection with or constituting a Repricing Event,
shall be subject to Section 2.05(d).  Each such notice shall specify the date
and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid.  The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of the Loans pursuant to this Section 2.05(a)(i) shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares.  Each
prepayment of any Class or Classes of Term Loans pursuant to this
Section 2.05(a)(i) shall be applied in order of maturity to the remaining
installments of such Class or Classes of Term Loans.

 

(ii)                              The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(iii)                          Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted
from a refinancing in full of all of the Facilities, which refinancing shall not
be consummated or shall otherwise be delayed.

 

(b)                              Mandatory. (i) No later than the earlier of
(x) 105 days after the end of each fiscal year of the Borrower, commencing with
the fiscal year ending on December 31, 2013, and (y) the date on which the
financial statements with respect to such fiscal year have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall cause outstanding Term
Loans to be prepaid in an amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow, if any, for such fiscal year minus (B) the aggregate amount of
voluntary prepayments of Term Loans made pursuant to Section 2.05(a) during such
fiscal year, except to the extent financed with proceeds of asset sales, sales
or issuances of Equity Interests, capital contributions, insurance, condemnation
or Indebtedness; provided that if on the date of any mandatory prepayment
required by this Section 2.05(b)(i) the Borrower is required to maintain Manager
Reserves, the amount of any such mandatory prepayment otherwise required by this
Section 2.05(b)(i) shall be reduced to the extent necessary such that, after
giving effect thereto, the Liquidity as of such date of prepayment shall not be
less than Manager Reserves on such date; provided however, that if any
prepayment is not required to be made by operation of

 

89

--------------------------------------------------------------------------------


 

the preceding proviso and at any time thereafter the Liquidity shall exceed the
amount of the Manager Reserves, the Borrower shall cause outstanding Term Loans
to be prepaid in an amount equal to lesser of (x) such excess at such time and
(y) the remainder of (i) the aggregate amount of mandatory prepayments under
this Section 2.05(b)(i) reduced by operation of the preceding proviso less
(ii) the aggregate amount of mandatory prepayments made pursuant to this further
proviso.

 

(ii)                              (A) If (x) the Borrower or any Restricted
Subsidiary Disposes of any property or assets (other than any Disposition of any
property or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by any Restricted Subsidiary to a Loan Party), (e),
(g), (h), (i), (l), or (n)) or (y) any Casualty Event occurs, which in the
aggregate results in the realization or receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause the Loans
(first, the Term Loans and, to the extent of any excess Net Cash Proceeds, to
repay the Revolving Credit Loans and Swing Line Loans and permanently reduce
Revolving Credit Commitments and, to the extent of any excess Net Cash Proceeds,
to Cash Collateralize L/C Obligations) to be prepaid (and, to the extent
provided above, Commitments to be reduced and Letters of Credit to be Cash
Collateralized) on or prior to the date which is ten (10) Business Days after
the date of the realization or receipt of such Net Cash Proceeds in an amount
equal to 100% of all Net Cash Proceeds received; provided that, no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
within 5 Business Days of such date of realization or receipt, given written
notice to the Administrative Agent of its intent to reinvest or use such Net
Cash Proceeds in accordance with Section 2.05(b)(ii)(B) or (C), as the case may
be (which notice may only be provided if no Default has occurred and is then
continuing); provided that no such reinvestment right shall be available with
respect to any Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in respect of any Disposition of any Equity Interests of any
Unrestricted Subsidiary.

 

(B)                           With respect to up to $20,000,000 of Net Cash
Proceeds in the aggregate during any fiscal year realized or received with
respect to Dispositions by the Borrower or any of its Restricted Subsidiaries
(other than any Disposition specifically excluded from the application of
Section 2.05(b)(ii)(A)), the Borrower and its Restricted Subsidiaries may
reinvest all or any portion of such Net Cash Proceeds in assets useful for its
business within twelve (12) months following receipt of such Net Cash Proceeds;
provided that (i) so long as a Default shall have occurred and be continuing,
the Borrower and its Restricted Subsidiaries (x) shall not be permitted to make
any such reinvestments (other than pursuant to a legally binding commitment that
the Borrower or a Restricted Subsidiary entered into at a time when no Default
is continuing) and (y) shall not be required to apply such Net Cash Proceeds
which have been previously applied to prepay Revolving Credit Loans to the
prepayment of Term Loans until such time as the relevant investment period has
expired and no Default is continuing and (ii) if any Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election or if any Net Cash Proceeds are not reinvested
by the expiration of the relevant time period set forth above, an amount equal
to any such Net Cash Proceeds shall be applied first, to prepay the Term Loans
and, to

 

90

--------------------------------------------------------------------------------


 

the extent of any excess Net Cash Proceeds, to repay the Revolving Credit Loans
and Swing Line Loans permanently reduce Revolving Credit Commitments and, to the
extent of any excess Net Cash Proceeds, Cash Collateralize L/C Obligations, as
set forth in this Section 2.05(b)(ii) within five (5) Business Days after the
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested or the expiration of such time period.

 

(C)                           With respect to any Net Cash Proceeds realized or
received with respect to any Casualty Event, the Borrower and its Restricted
Subsidiaries may use all or any portion of such Net Cash Proceeds to replace or
restore any properties or assets in respect of which such Net Cash Proceeds were
paid within (x) fifteen (15) months following receipt of such Net Cash Proceeds
or (y) if the Borrower or a Restricted Subsidiary enters into a legally binding
commitment to use such Net Cash Proceeds before the expiration of the fifteen
(15) month period referred to in preceding clause (x), within one hundred and
eighty (180) days of the end of such 15-month period; provided that (i) the
amount of such Net Cash Proceeds, together with other cash available to the
Borrower and its Restricted Subsidiaries to be spent by them on Capital
Expenditures during the relevant period, equals at least 100% of the estimated
cost of replacement or restoration of the properties or assets in respect of
which such Net Cash Proceeds were paid as determined by the Borrower and as
supported by such estimates or bids from contractors or subcontractors or such
other supporting information as the Administrative Agent may reasonably request,
(ii) the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer on or prior to the date of the required prepayment stating
that such Net Cash Proceeds shall be used to replace or restore any properties
or assets in respect of which such Net Cash Proceeds were paid within
(x) fifteen (15) months following receipt of such Net Cash Proceeds or (y) if
the Borrower or a Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Cash Proceeds before the expiration of the fifteen
(15) month period referred to in the preceding clause (x), within one hundred
and eighty (180) days of the end of such 15-month period (which certificate
shall set forth the estimates of the Net Cash Proceeds to be so expended) and
also certifying the Borrower’s determination as required by preceding
clause (i) and certifying the sufficiency of business interruption insurance as
required by succeeding clause (iii), (iii) the Borrower has delivered to the
Administrative Agent such evidence as the Administrative Agent may reasonably
request in form and substance reasonably satisfactory to the Administrative
Agent establishing that the Borrower and its Restricted Subsidiaries have
sufficient business interruption insurance and that the Borrower and its
Restricted Subsidiaries will receive payments thereunder in such amounts and at
such times as are necessary, together with other funds the Borrower and its
Restricted Subsidiaries expect to be reasonably available to them, to satisfy
all obligations and expenses of the Borrower and its Restricted Subsidiaries
(including, without limitation, all debt service requirements, including
pursuant to this Agreement), without any delay or extension thereof, for the
period from the date of the respective casualty, condemnation or other event
giving rise to the Casualty Event and continuing through the completion of the
replacement or restoration of respective properties or assets, and (iv) the
entire amount of the Net Cash Proceeds of such Casualty Event shall be deposited
with the Administrative Agent pursuant to cash collateral arrangements
reasonably satisfactory to the Borrower and the Administrative Agent whereupon
such

 

91

--------------------------------------------------------------------------------


 

Net Cash Proceeds shall be disbursed at the direction of the Borrower from time
to time as needed to pay actual costs incurred by the Borrower and its
Restricted Subsidiaries in connection with the replacement or restoration of the
respective properties or assets (pursuant to such certification requirements as
may be reasonably established by the Administrative Agent), it being understood
and agreed that at any time while an Event of Default has occurred and is
continuing, the Required Lenders may direct the Administrative Agent (in which
case the Administrative Agent shall, and is hereby authorized by the Borrower
to, follow said directions) to apply any or all proceeds then on deposit
pursuant to such cash collateral arrangements to the repayment of Obligations
hereunder; provided further that (i) the aggregate amount applied to replace or
rebuild assets of the Borrower and its Restricted Subsidiaries (other than
assets consisting of casino space and assets therein) shall not exceed
$50,000,000 with respect to any Casualty Event, (ii) so long as a Default shall
have occurred and be continuing, (x) the Borrower and its Restricted
Subsidiaries shall not be permitted to so use any such Net Cash Proceeds (other
than pursuant to a legally binding commitment that the Borrower or a Restricted
Subsidiary entered into at a time when no Default is continuing) and (y) the
Borrower shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Credit Loans to the prepayment of Term
Loans until such time as the relevant use period has expired and no Default is
continuing and (iii) if any Net Cash Proceeds are no longer intended to be or
cannot be so used at any time after delivery of a notice of election to replace
or restore or if any Net Cash Proceeds are not so used by the expiration of the
relevant time periods set forth above, an amount equal to any such Net Cash
Proceeds shall be applied first, to prepay the Term Loans and, to the extent of
any excess Net Cash Proceeds, to repay the Revolving Credit Loans and Swing Line
Loans and permanently reduce Revolving Credit Commitments and, to the extent of
any excess Net Cash Proceeds, to Cash Collateralize L/C Obligations as set forth
in this Section 2.05(b)(ii) within five (5) Business Days after the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so used or the expiration of such time periods.

 

(iii)                          If the Borrower or any Restricted Subsidiary
incurs or issues any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 7.03, the Borrower shall cause Loans (first, the Term
Loans and, to the extent of any excess Net Cash Proceeds, to repay the Revolving
Credit Loans and Swing Line Loans and permanently reduce Revolving Credit
Commitments and, to the extent of any excess Net Cash Proceeds, to Cash
Collateralize L/C Obligations) to be prepaid (and, to the extent provided above,
Commitments to be reduced and Letters of Credit to be Cash Collateralized) in an
amount equal to 100% of all Net Cash Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds; provided that each prepayment of Term Loans pursuant to this
Section 2.05(b)(iii), if in connection with or constituting a Repricing Event,
shall be subject to Section 2.05(d).

 

(iv)                          If the Borrower receives any cash proceeds from
any capital contribution or any sale or issuance of its Equity Interests that
increases the Borrower’s Consolidated EBITDA as provided in Section 8.04, the
Borrower shall cause the Loans (first, Term Loans, and to the extent of any
excess Net Cash Proceeds, to repay

 

92

--------------------------------------------------------------------------------


 

Revolving Credit Loans and Swing Line Loans and permanently reduce Revolving
Credit Commitments and, to the extent of any excess Net Cash Proceeds, to Cash
Collateralize L/C Obligations) to be prepaid (and, to the extent provided above,
Commitments to be reduced and Letters of Credit to be Cash Collateralized) in an
amount equal to 100% of all Net Cash Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

 

(v)                              If for any reason the aggregate Revolving
Credit Exposures at any time exceeds the aggregate Revolving Credit Commitments
then in effect, the Borrower shall promptly prepay or cause to be promptly
prepaid Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(v) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans, the aggregate Revolving Credit
Exposures exceed the aggregate Revolving Credit Commitments then in effect.

 

(vi)                          The Borrower shall notify the Administrative Agent
in writing of any mandatory prepayment and/or commitment reduction required to
be made pursuant to Section 2.05(b)(i), (ii), (iii), (iv) or (v) at least three
(3) Business Days prior to the date of such prepayment and/or commitment
reduction.  Each such notice shall specify the date of such prepayment and/or
commitment reduction and provide a reasonably detailed calculation of the amount
of such prepayment and/or commitment reduction.  The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s notice
and of such Appropriate Lender’s Pro Rata Share of the prepayment and/or
commitment reduction.

 

(vii)                      Each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied pro rata to each Class of Term Loans (based on
the TL Repayment Percentages of the various Classes of Term Loans at such time),
and in each case, to reduce the then remaining installments of such Class of
Term Loans in inverse order of maturity.  Each prepayment of Term Loans,
Revolving Credit Loans and Swing Line Loans pursuant to this
Section 2.05(b) shall be paid to the Appropriate Lenders entitled thereto in
accordance with their respective Pro Rata Shares.

 

(c)                               Funding Losses, Etc.  All prepayments under
this Section 2.05 shall be made together with, in the case of any such
prepayment of a Eurodollar Loan on a date other than the last day of an Interest
Period thereof, any amounts owing in respect of such Eurodollar Loan pursuant to
Section 3.05.  Notwithstanding any of the other provisions of this Section 2.05,
so long as no Default shall have occurred and be continuing, if any prepayment
of Eurodollar Loans is required to be made under Section 2.05(b), other than on
the last day of the Interest Period thereof, in lieu of making any payment
pursuant to Section 2.05(b) in respect of any such Eurodollar Loan other than on
the last day of the Interest Period thereof, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in

 

93

--------------------------------------------------------------------------------


 

accordance with Section 2.05(b).  Upon the occurrence and during the continuance
of any Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans and Cash
Collateralization of Letters of Credit in accordance with the applicable
provisions of Section 2.05(b).

 

(d)                             Repricing Event Premium. In the event that on or
prior to the one (1) year anniversary of the First Amendment Effective Date a
Repricing Event (as defined below) with respect to all or any portion of a B
Term Lender’s B Term Loans occurs (x) other than as the result of an amendment
to this Agreement, then at the time thereof, the Borrower shall pay to such B
Term Lender a prepayment premium equal to 1.00% of the principal amount of B
Term Loans subject to such Repricing Event during such period and (y) as the
result of any amendment to this Agreement, then at the time thereof, the
Borrower shall pay to such B Term Lender so long as such Lender has not
consented to such amendment, a prepayment premium equal to 1.00% of the
principal amount of such non-consenting B Term Lender’s Term Loans subject to
such Repricing Event during such period.  As used herein, “Repricing Event”
shall mean (i) any prepayment or repayment of any B Term Loans pursuant to
Sections 2.05(a)(i) or 2.05(b)(iii) with the proceeds of, or any conversion (by
way of amendment, amendment and restatement, mandatory assignment or otherwise)
of the B Term Loans into, any new or replacement tranche of term loans (whether
under this Agreement or otherwise) with an “effective interest rate” less than
the “effective interest rate” applicable to the B Term Loans being prepaid and
(ii) any repricing of the B Term Loans (whether pursuant to an amendment,
amendment and restatement, mandatory assignment or otherwise including the
refinancing of any Term Loans with Replacement Term Loans pursuant to
Section 10.01) that reduces the “effective interest rate” applicable to the B
Term Loans (in each case, as such comparative “effective interest rates” are
reasonably determined by the Administrative Agent, in consultation with the
Borrower, and taking into account interest rate floors, original issue discount
and upfront fees (which shall be deemed to constitute like amounts of original
issue discount) (with original issue discount being equated to interest based on
an assumed four-year life to maturity) but excluding customary arrangement,
structuring, underwriting or commitment fees).

 

(e)                               Junior Financing Prepayments.  Anything
contained in Section 2.05(b) to the contrary notwithstanding, (i) if, following
the occurrence of any “Asset Sale” (as such term is defined in the Senior
Unsecured Notes Indenture), or similar sale or occurrence (however designated)
in any other Junior Financing Documentation, the Borrower or any Restricted
Subsidiary is required to commit by a particular date (a “Commitment Date”) to
apply or cause the other Loan Parties to apply an amount equal to any of the
“Net Cash Proceeds” (as defined in the Senior Unsecured Notes Indenture), or
apply any other amount (however designated) pursuant to any other Junior
Financing Documentation, or to apply by a particular date (an “Application
Date”) an amount equal to any such “Net Cash Proceeds” or other amount in a
particular manner, in either case in order to excuse the Borrower from being
required to make an “Net Proceeds Offer” (as defined in the Senior Unsecured
Notes Indenture), or a similar purchase offer or required prepayment, redemption
or defeasance (however designated) pursuant to any other Junior Financing
Documentation in connection with such Asset Sale or other occurrence, and the
Borrower or such Restricted Subsidiary shall have failed to so commit or to so
apply an amount equal to such Net Cash Proceeds or other amount at least 60 days
before the applicable Commitment Date or Application Date, as the case may be
or, if 60 days is not

 

94

--------------------------------------------------------------------------------


 

available under the applicable Junior Financing Documentation at least 5
Business Days prior to such Commitment Date or Application Date, or (ii) if the
Borrower or any Restricted Subsidiary at any other time shall have failed to
apply or commit or cause to be applied an amount equal to any such Net Cash
Proceeds or other amount, and, within 30 days thereafter assuming no further
application or commitment of an amount equal to such “Net Cash Proceeds” or
other amount the Borrower or such Restricted Subsidiary would otherwise be
required to make a Net Proceeds Offer or a similar purchase offer or required
prepayment, redemption or defeasance in respect thereof, then in either such
case the Borrower shall immediately pay or cause to be paid to the
Administrative Agent an amount equal to such “Net Cash Proceeds” or other amount
to be applied first, to prepay the Term Loans and, to the extent of any excess
“Net Cash Proceeds” or other amount, to repay the Revolving Credit Loans and
Swing Line Loans and permanently reduce Revolving Credit Commitments and, to the
extent of any excess “Net Cash Proceeds” or other amount, to Cash Collateralize
L/C Obligations in the manner set forth in Section 2.05(b) in such amounts as
shall excuse the Borrower from making any such Net Proceeds Offer or similar
purchase offer or required prepayment, redemption or defeasance.

 

SECTION 2.06.                                       Termination or Reduction of
Revolving Credit Commitments.

 

(a)                               Optional.  The Borrower may, upon written
notice to the Administrative Agent, terminate the unused Revolving Credit
Commitments, or from time to time permanently reduce the unused Revolving Credit
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Revolving Credit Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Revolving Credit Facility, such sublimit shall be automatically reduced by the
amount of such excess.  Except as set forth above, the amount of any Revolving
Credit Commitment reduction shall not be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower. 
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Revolving Credit Commitments if such termination would
have resulted from a refinancing of the Revolving Credit Facility, which
refinancing shall not be consummated or otherwise shall be delayed.

 

(b)                              Application of Revolving Credit Commitment
Reductions; Payment of Fees.  The Administrative Agent will promptly notify the
Revolving Credit Lenders of any termination or reduction of unused portions of
the Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06.  Upon any reduction of Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Revolving Credit Commitments are reduced (other than the termination of the
Revolving Credit Commitment of any Revolving Credit Lender as provided in
Section 3.07).  All commitment fees accrued until the effective date of any
termination or reduction of the Revolving Credit Commitments shall be paid on
the effective date of such termination or reduction.

 

SECTION 2.07.                                       Repayment of Loans.

 

 

95

--------------------------------------------------------------------------------


 

(a)                               Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the B Term Loan Lenders (i) on
the last Business Day of each March, June, September and December, commencing on
June 30, 2013, an amount equal to 0.25% of the sum of aggregate amount of all B
Term Loans outstanding on the Closing Date plus the aggregate amount of Increase
B Term Loan Commitments obtained by the Borrower pursuant to Section
2.14(a) from time to time (which payments shall be reduced as a result of the
application of prepayments in accordance with, and to the extent set forth in,
Sections 2.05(a) and 2.05(b)) and (ii) on the B Term Loan Maturity Date, the
aggregate principal amount of all B Term Loans outstanding on such date (each
payment described in clauses (i) or (ii) above, a “B Term Loan Installment”). 
Notwithstanding anything to the contrary contained in this Agreement, the
foregoing amortization payments shall be for the benefit of the B Term Loans and
any Increase B Term Loans made from time to time only, and any scheduled
amortization payments with respect to any Series of Incremental Term Loans shall
be independently agreed between the Borrower and the providers of such Series of
Incremental Term Loans.

 

(b)                              Revolving Credit Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Revolving
Credit Lenders on the Revolving Credit Maturity Date the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

 

(c)                               Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten (10) Business
Days after such Loan is made and (ii) the Revolving Credit Maturity Date.

 

SECTION 2.08.                                       Interest.  (a) Subject to
the provisions of Section 2.08(b), (i) each Eurodollar Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Adjusted LIBO Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

 

(b)                              Upon the occurrence and during the continuance
of any Event of Default described in Sections 8.01(a)(i), (a)(ii) (with respect
to interest only), (f) or (g), or, to the extent required by the Required
Lenders, any other Event of Default (or, with respect to a Financial Covenant
Event of Default that is not an Event of Default with respect to any Term Loan,
the Majority Revolving Lenders), the principal amount of all Loans outstanding
and any interest payments on the Loans and any fees or other amounts owed under
the Loan Documents shall in each case thereafter bear interest (including
post-petition interest in any proceeding under the Debtor Relief Laws) payable
on demand in cash at a rate that is equal to the lesser of (x) the Default Rate
and (y) the maximum rate of interest permitted under applicable Law; provided in
the case of Eurodollar Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such
Eurodollar Loans shall thereupon become Base Rate Loans and shall thereafter
bear interest accordingly as provided in the definition of Default Rate (or, if
less, the maximum rate of interest permitted under applicable Law).  Payment or
acceptance of the increased rates of interest provided for in this
Section 2.08(b) is not a permitted

 

96

--------------------------------------------------------------------------------


 

alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 

(c)                               Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

(d)                             Until the day that is three (3) Business Days
after the Closing Date, each B Term Loan shall be a Base Rate Loan.

 

(e)                               All computations of interest hereunder shall
be made in accordance with Section 2.10.

 

SECTION 2.09.                                       Fees.  In addition to
certain fees described in Sections 2.03(h) and (i):

 

(a)                               Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Commitment Fee Rate times the actual daily Revolving Credit Availability;
provided that any commitment fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; provided further, that no commitment fee shall
accrue on the Revolving Credit Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.  The commitment fee shall accrue at all
times from the Closing Date until the Revolving Credit Maturity Date, including
at any time during which one or more of the conditions in Article 4 is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Credit Maturity Date (or, if
earlier, upon the termination of the Aggregate Commitments).  The commitment fee
shall be calculated quarterly in arrears.

 

(b)                              Other Fees.  The Borrower shall pay to the
Agents the fees set forth in the Fee Letter and such other fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

(c)                               The Borrower shall pay each B Term Lender, on
the Closing Date, up-front fees equal to such B Term Lender’s B Term Loan
Commitment multiplied by 1.00%.

 

SECTION 2.10.                                       Computation of Interest and
Fees.  All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of three
hundred and sixty-five (365) days (or when applicable, three

 

97

--------------------------------------------------------------------------------


 

hundred and sixty-six (366) days) and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed.  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day.  Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

SECTION 2.11.                                       Evidence of Indebtedness. 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note or Notes payable to such Lender, which shall evidence such Lender’s Loans
of the applicable Class or Classes in addition to such accounts or records. 
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

(b)                              In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c)                               Entries made in good faith by the
Administrative Agent in the Register pursuant to Sections 2.11(a) and (b), and
by each Lender in its account or accounts pursuant to Sections 2.11(a) and (b),
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement and the other Loan Documents.

 

98

--------------------------------------------------------------------------------


 

SECTION 2.12.                                       Payments Generally.  (a) All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. All payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)                              If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Loans to be made
in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(c)                               Unless the Borrower or any Lender has notified
the Administrative Agent, prior to the date any payment is required to be made
by it to the Administrative Agent hereunder, that the Borrower or such Lender,
as the case may be, will not make such payment, the Administrative Agent may
assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)                                  if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and

 

(ii)                              if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to (i) from the date such
amount was made available through the first Business Day thereafter, the Federal
Funds Rate from time to time in effect and (ii) thereafter, the rate applicable
to the applicable Loan made to the Borrower.  When such Lender makes payment to
the Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such

 

99

--------------------------------------------------------------------------------


 

amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing.  Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)                             If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article 4 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                               The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit and Swing Line Loans
are several and not joint. The failure of any Lender to make any Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

 

(f)                                Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                              Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s pro rata share of the sum of
(a) the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

 

SECTION 2.13.                                       Sharing of Payments.  If,
other than as expressly provided elsewhere herein, any Lender shall obtain on
account of the Loans made by it, or the participations in L/C Obligations and
Swing Line Loans held by it, any payment (whether

 

100

--------------------------------------------------------------------------------


 

voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other applicable Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each Lender entitled to a pro rata share of such payment;
provided that (x) if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon, (y) the provisions of this Section 2.13 shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including payments to an L/C Issuer
pursuant to the L/C Back-Stop Arrangements) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant other than any Holding Company, the
Borrower or any of the Borrower’s Subsidiaries (other than to a Station
Permitted Assignee in accordance with Section 10.07(l)), and (z) nothing in this
Section 2.13 shall be construed to limit the applicability of Section 8.03 in
the circumstances where Section 8.03 is applicable in accordance with its
terms.  The Borrower agrees that any Lender so purchasing a participation from
another Lender may, to the fullest extent permitted by applicable Law, exercise
all its rights of payment (including the right of setoff, but subject to
Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

SECTION 2.14.                                       Incremental  Credit
Extensions. (a) The Borrower shall have the right, in consultation and
coordination with the Administrative Agent, to request (by written notice to the
Administrative Agent) at any time and from time to time (1) one or more
increases in the amount of Revolving Credit Commitments (each such increase, an
“Increase Revolving Credit Commitment”), (2) one or more increases in the amount
of the B Term Loan Commitments (each such increase, an “Increase B Term Loan
Commitment”) or (3) one or more new tranches of term loan commitments (each such
new tranche, an “Incremental Term Loan Commitment”); provided that

 

(i)                                  both at the time of any such request and on
the Incremental Facility Closing Date in respect of such request, no Default or
Event of Default shall have

 

101

--------------------------------------------------------------------------------


 

occurred and be continuing or result therefrom (including from the making of any
Increase B Term Loan or Incremental Term Loan made on such date);

 

(ii)                              all representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the Incremental Facility Closing Date in respect of such request
(it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date);

 

(iii)                          the Borrower shall be in compliance on a Pro
Forma Basis with each of the covenants set forth in Section 7.11, in each case
determined as of the last day of the Test Period most recently ended prior to
the relevant Incremental Facility Closing Date with respect to which financial
statements have been delivered pursuant to Section 6.01, including, without
limiting the generality of the foregoing, (A) as if the Increase B Term Loan or
Incremental Term Loan, if any, then being incurred had been incurred on the
first day of such Test Period and remained outstanding for the entire Test
Period and (B) after giving effect to the proposed use of proceeds thereof, if
any;

 

(iv)                          the aggregate amount of each request (and
provision therefor) for Revolving Credit Commitments, Increase B Term Loan
Commitments or Incremental Term Loan Commitments shall be in a minimum aggregate
amount for all applicable Lenders (including Persons who are Eligible Assignees
and will become Lenders) of at least $50,000,000 (or such lesser amount that is
acceptable to the Administrative Agent);

 

(v)                              the aggregate amount of all Increase Revolving
Credit Commitments, Increase B Term Loan Commitments and Incremental Term Loan
Commitments made available pursuant to this Section 2.14 shall not exceed
$350,000,000; provided that such aggregate amount may exceed $350,000,000 to the
extent, after giving effect to (A) all Increase Revolving Credit
Commitments, Increase B Term Loans and Incremental Term Loans incurred under
this Section 2.14 (as if they had been incurred on the first day of the most
recent Test Period and remained outstanding for the entire Test Period and after
giving effect to the proposed use of proceeds thereof, if any) and (B) the
proposed use of proceeds thereof, if any, the First Lien Leverage Ratio would be
less than or equal to 4.50:1.00; and

 

(vi)                          the Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by a Responsible
Officer of the Borrower, (A) certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (v),
inclusive, and (B) containing the calculations (in reasonable detail) required
by the preceding clause (iii).

 

(b)                              All B Term Loans, Incremental Term Loans,
Revolving Credit Loans and Swing Line Loans incurred, and Letters of Credit
issued, as applicable (and all interest, fees and other amounts payable thereon)
pursuant to an Increase Revolving Credit Commitment, Increase

 

102

--------------------------------------------------------------------------------


 

B Term Loan Commitment or Incremental Term Loan Commitment shall (x) be
Obligations under this Agreement and the other applicable Loan Documents, and
(y) rank pari passu in right of payment and be secured by the relevant
Collateral Documents, and guaranteed under each relevant Guaranty, on a pari
passu basis with all Obligations relating to the other B Term Loans, Incremental
Term Loans, if any, Revolving Credit Loans, Swing Line Loans, Letters of Credit
(including L/C Obligations) and the B Term Loan Commitments, Incremental Term
Loan Commitments, if any, and Revolving Credit Commitments (including the
Revolving Obligations) secured by each such Collateral Document and guaranteed
under each such Guaranty.

 

(c)                               The terms and provisions (including Applicable
Rates, benchmark interest rate floors, unused commitment fees and Letter of
Credit fees) of any Increase Revolving Credit Commitments and Revolving Credit
Loans and Swing Line Loans incurred, and Letters of Credit issued, thereunder
shall be identical to those of the Revolving Credit Commitments and the
Revolving Credit Loans and Swing Line Loans incurred, and Letters of Credit
issued, thereunder.

 

(d)                             The terms and provisions (including Applicable
Rates and benchmark interest rate “floors”) of any Increase B Term Loan
Commitments and Increase B Term Loans shall be identical to those of the B Term
Loan Commitments and B Term Loans.

 

(e)                               Any Incremental Term Loans made on an
Incremental Facility Closing Date shall be designated a separate series (a
“Series”) of Incremental Term Loans for all purposes of this Agreement.  The
terms and provisions of the Incremental Term Loan Commitments and Incremental
Term Loans of any Series shall, except as otherwise set forth herein or in the
applicable Incremental Amendment, be identical to those of the B Term Loan
Commitments and B Term Loans.  The Incremental Term Loans of any
Series (a) shall not mature earlier than the B Term Loan Maturity Date,
(b) shall have a Weighted Average Life to Maturity equal to or in excess of the
then longest maturing tranche of B Term Loans, and (c) shall accrue interest at
an interest rate, shall be subject to benchmark interest rate floors and shall
amortize according to an amortization schedule determined by the Borrower and
the providers of the Incremental Term Loans of such Series; provided however,
that to the extent the Effective Yield on the Incremental Term Loans of such
Series exceeds the Effective Yield on the B Term Loans or any then existing
Incremental Term Loans by more than 0.50%, the interest rates or benchmark
interest rate floors on the B Term Loans shall increase by an amount necessary
to increase the Effective Yield on the B Term Loans by the amount of such excess
minus 0.50%; and provided further that the terms and provisions applicable to
the Incremental Term Loans of such Series may differ from those applicable to
the B Term Loans to the extent such differences are reasonably satisfactory to
the Administrative Agent.

 

(f)                                Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Revolving Credit Commitments, Increase B Term Loan Commitments or
Incremental Term Loan Commitments.

 

(g)                              No Lender shall be obligated to provide any
Increase Revolving Credit Commitment, Increase B Term Loan Commitment or
Incremental Term Loan Commitment, unless it so agrees.  Increase Revolving
Credit Commitments, Increase B Term Loan Commitments and Incremental Term Loan
Commitments may be provided by any existing

 

103

--------------------------------------------------------------------------------


 

Lender or by any other bank or other financial institution that is an Eligible
Assignee (any such other bank or other financial institution that is an Eligible
Assignee being called an “Additional Lender”), provided that the Administrative
Agent (and in the case of Increase Revolving Credit Commitments, the Swing Line
Lender and each L/C Issuer) shall have consented (not to be unreasonably
withheld) to such Lender’s or Additional Lender’s providing such Increase
Revolving Credit Commitments, Increase B Term Loan Commitments or Incremental
Term Loan Commitments, as applicable, if such consent would be required under
Section 10.07 for an assignment of Loans or Revolving Credit Commitments to such
Lender or Additional Lender.  The Increase Revolving Credit
Commitments, Increase B Term Loan Commitments or Incremental Term Loan
Commitments, as applicable, provided by a Lender or an Additional Lender, as the
case may be, shall (x) become Commitments under this Agreement pursuant to an
amendment (each, an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Holding Companies, PubCo,
the Borrower, each Lender agreeing to provide such Increase Revolving Credit
Commitments, Increase B Term Loan Commitments or Incremental Term Loan
Commitments, as applicable, each Additional Lender, if any, and the
Administrative Agent and (y) constitute part of, and be added to, the Aggregate
Commitments pursuant to such Incremental Amendment.  Notwithstanding anything
herein to the contrary, the Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section,
including to include appropriately each applicable Lender or Additional Lender
in any determination of the “Required Lenders” and “Majority Revolving Lenders”
and the Lenders’ “Pro Rata Share.”

 

(h)                              The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 4.02 (it
being understood that all references to a “Credit Extension” or similar language
in such Section 4.02 shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree, including, without limitation, (i) the delivery of an acknowledgement in
form and substance reasonably satisfactory to the Administrative Agent and
executed by PubCo and each Loan Party acknowledging that all B Term
Loans, Incremental Term Loans, Revolving Credit Loans and Swing Line Loans
subsequently incurred, and Letters of Credit issued, as applicable (and all
interest, fees and other amounts payable thereon), pursuant to the applicable
Increase Revolving Credit Commitment, Increase B Term Loan Commitment or
Incremental Term Loan Commitment shall constitute “Obligations” and, if
applicable, “Revolving Obligations” under the Loan Documents, (ii) the delivery
by the Holding Companies, PubCo and their respective Subsidiaries of such
technical amendments, modifications and/or supplements to the respective
Collateral Documents as are reasonably requested by the Administrative Agent to
ensure that all B Term Loans, Incremental Term Loans, Revolving Credit Loans and
Swing Line Loans subsequently incurred, and Letters of Credit issued, as
applicable (and all interest, fees and other amounts payable thereon), pursuant
to such Increase Revolving Credit Commitment, Increase B Term Loan Commitment or
Incremental Term Loan Commitment (and related Obligations) are secured by, and
entitled to the benefits of, the relevant Collateral Documents on a pari passu
basis with the then existing Obligations secured by each such Collateral
Document, (iii) the delivery to the Administrative Agent by PubCo and each Loan
Party of such other officers’ certificates, board of director (or equivalent
governing body) resolutions and evidence of good

 

104

--------------------------------------------------------------------------------


 

standing (to the extent available under applicable Law) as the Administrative
Agent shall reasonably request, (iv) the delivery of an opinion or opinions in
form and substance substantially similar to the opinions delivered on the
Closing Date pursuant to Section 4.01(a)(v) from counsel to PubCo and the Loan
Parties reasonably satisfactory to the Administrative Agent and (v) the delivery
to the Administrative Agent of such title insurance endorsements and other
customary items as the Administrative Agent shall reasonably request.

 

(i)                                  On an applicable Incremental Facility
Closing Date on which Increase B Term Loan Commitments are effective, subject to
the satisfaction of the foregoing terms and conditions, (i) each applicable
Lender and Additional Lender shall make a Loan to the Borrower (an “Increase B
Term Loan”) in an amount equal to its Increase B Term Loan Commitment (and
thereafter such Increase B Term Loan shall be deemed a B Term Loan for all
purposes hereunder), (ii) each Increase B Term Loan Commitment shall be deemed a
B Term Loan Commitment for all purposes hereunder and (iii) each such Lender or
Additional Lender shall become a Lender hereunder with respect to the Increase B
Term Loan Commitment and the Increase B Term Loan made pursuant thereto (and
thereafter such Lender shall be deemed a B Term Lender for all purposes
hereunder).

 

(j)                                  On an applicable Incremental Facility
Closing Date on which Incremental Term Loan Commitments of any Series are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each applicable Lender and Additional Lender (each, an “Incremental Term
Lender”) shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Loan Commitment of such Series (and
thereafter such Incremental Term Loan shall be deemed a Term Loan for all
purposes hereunder) and (ii) each such Incremental Term Lender shall become a
Lender hereunder with respect to the Incremental Term Loan Commitment of such
Series and the Incremental Term Loan of such Series made pursuant thereto (and
thereafter such Lender shall be deemed a Term Lender for all purposes
hereunder).

 

(k)                              Upon each increase in the Revolving Credit
Commitments pursuant to this Section, the Increase Revolving Credit Commitments
shall be added to and become part of the Revolving Credit Facility.  In
furtherance of the foregoing, (a) each Revolving Credit Lender immediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Lender or Additional Lender providing a portion of the Increase
Revolving Credit Commitments (each, a “Revolving Commitment Increase Lender”) in
respect of such increase, and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Credit Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment and (b) if, on the date of such increase, there are any Revolving
Credit Loans outstanding, the Borrower shall, in coordination with the
Administrative Agent, repay outstanding Revolving Credit Loans of certain of the
Revolving Credit Lenders, and incur additional Revolving Credit Loans from
certain other

 

105

--------------------------------------------------------------------------------


 

Revolving Credit Lenders (including the Additional Lenders), in each case to the
extent necessary so that all of the Revolving Credit Lenders participate in each
outstanding Borrowing of Revolving Credit Loans in accordance with their
respective Pro Rata Share (after giving effect to any increase in the Aggregate
Commitments pursuant to this Section 2.14) and with the Borrower being obligated
to pay to the respective Revolving Credit Lenders any costs of the type referred
to in Section 3.05 in connection with any such repayment and/or Borrowing.  Each
Revolving Commitment Increase Lender shall become a Lender hereunder with
respect to the Revolving Credit Facility on the applicable Incremental Facility
Closing Date and thereafter shall be deemed a Revolving Credit Lender for all
purposes hereunder.  The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

SECTION 2.15.                                       Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Credit Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Revolving Credit Lender is a
Defaulting Lender:

 

(a)                               if any Swing Line Loan Exposure or Letter of
Credit Exposure exists at the time a Revolving Credit Lender becomes a
Defaulting Lender then:

 

(A)                          all or any part of such Swing Line Loan Exposure
and Letter of Credit Exposure shall be reallocated among the Revolving Credit
Lenders that are not Defaulting Lenders in accordance with their respective Pro
Rata Shares but only to the extent (x) the sum of all Revolving Credit Exposures
of all Revolving Credit Lenders that are not Defaulting Lenders plus such
Defaulting Lender’s Swing Line Loan Exposure and Letter of Credit Exposure does
not exceed the aggregate amount of all Revolving Credit Commitments of all
Revolving Credit Lenders that are not Defaulting Lenders, (y) immediately
following the reallocation to a Revolving Credit Lender that is not a Defaulting
Lender, the Revolving Credit Exposure of such Revolving Credit Lender does not
exceed its Revolving Credit Commitment at such time and (z) the conditions set
forth in Sections 4.02(a) and (b) are satisfied at such time (it being
understood that all references to a “Credit Extension” or similar language in
such Section 4.02 shall be deemed to refer to the date of such reallocation);

 

(B)                           if the reallocation described in clause (A) above
cannot, or can only partially, be effected, the Borrower shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
the portion of such Swing Line Loan Exposure that has not been reallocated among
the Revolving Credit Lenders that are not Defaulting Lenders pursuant to
clause (A) above and (y) second, Cash Collateralize such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) in aggregate amount equal to 100% of such
Defaulting Lender’s Letter of Credit Exposure for so long as such Letter of
Credit Exposure is outstanding (the “L/C Back-Stop Arrangements”);

 

106

--------------------------------------------------------------------------------


 

(C)                           the Borrower shall not be required to pay any fees
to such Defaulting Lender pursuant to Section 2.03(h) with respect to such
Defaulting Lender’s Letter of Credit Exposure;

 

(D)                          if the Letter of Credit Exposure of the Revolving
Credit Lenders that are not Defaulting Lenders is reallocated pursuant to
clause (A) above, then the fees payable to the Revolving Credit Lenders pursuant
to Section 2.03(h) shall be adjusted in accordance with the Pro Rata Shares of
such Revolving Credit Lenders that are not Defaulting Lenders; and

 

(E)                            if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to this
Section 2.15(a), then, without prejudice to any rights or remedies of any L/C
Issuer or any Revolving Credit Lender hereunder, all Letter of Credit fees
payable under Section 2.03(h) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the applicable L/C Issuer until such Letter
of Credit Exposure is Cash Collateralized and/or reallocated; and

 

(b)                              notwithstanding anything to the contrary
contained in Section 2.03 or 2.04, so long as any Revolving Credit Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loan and no L/C Issuer shall be required to issue, amend, renew or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Credit Commitments of the Revolving Credit
Lenders that are not Defaulting Lenders and/or cash collateral has been provided
by the Borrower in accordance with Section 2.15(a), and (ii) participating
interests in any such newly issued, amended, renewed or increased Letter of
Credit or newly made Swing Line Loan shall be allocated among Revolving Credit
Lenders that are not Defaulting Lenders in a manner consistent with
Section 2.15(a)(A) (and Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower, each L/C Issuer and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Credit Lender to be a Defaulting
Lender, then (i) the Swing Line Loan Exposure and Letter of Credit Exposure of
the Revolving Credit Lenders shall be readjusted to reflect the inclusion of
such Revolving Credit Lender’s Revolving Credit Commitments and on such date
such Revolving Credit Lender shall purchase at par such of the Revolving Credit
Loans of the other Revolving Credit Lenders as the Administrative Agent shall
determine may be necessary in order for such Revolving Credit Lender to hold
such Revolving Credit Loans in accordance with its Pro Rata Share and (ii) so
long as no Event of Default then exists, all funds held as cash collateral
pursuant to the L/C Back-Stop Arrangements shall thereafter be promptly returned
to the Borrower.  If the Revolving Credit Commitments have been terminated, all
other Revolving Obligations have been paid in full and no Letters of Credit are
outstanding, then, so long as no Event of Default then exists, all funds held as
cash collateral pursuant to the L/C Back-Stop Arrangements shall thereafter be
promptly returned to the Borrower.

 

SECTION 2.16.                                   Extensions.

 

(a)                              The Borrower may, by written notice to the
Administrative Agent from time to time, request an extension (each, an
“Extension”) of the maturity date of the

 

107

--------------------------------------------------------------------------------


 

Revolving Credit Commitments, B Term Loans or Incremental Term Loans of any
Class to the extended maturity date specified in such notice. Such notice shall:
(i) set forth the amount of the applicable Revolving Credit Commitments or Term
Loans that will be subject to such Extension (which shall be in minimum
increments of $10,000,000 and a minimum amount of $50,000,000); (ii) set forth
the date on which such Extension is requested to become effective (which shall
be not less than ten (10) Business Days nor more than sixty (60) days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)); (iii) identify the
relevant Revolving Credit Commitments and/or Term Loans to which such Extension
relates; and (iv) specify any other amendments or modifications to this
Agreement to be effected in connection with such Extension, which amendments or
modifications shall apply only to the applicable Extended Revolving Credit
Commitments or Extended Term Loans and shall comply with Section 2.16(c). Each
Lender of the applicable Class of Revolving Credit Commitments or Term Loans
shall be offered (an “Extension Offer”) an opportunity to participate in such
Extension on a pro rata basis and on the same terms and conditions as each other
Lender of such Class pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent and the Borrower. If the aggregate
principal amount of Revolving Credit Commitments or Term Loans in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Credit Commitments or Term
Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Credit Commitments or Term Loans, as
applicable, subject to such Extension held by such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer.  Each group of
Term Loans or Revolving Credit Commitments, as applicable, in each case as so
extended pursuant to this Section 2.16, as well as the Term Loans and the
Revolving Credit Commitments made on the Closing Date (in each case not so
extended), shall be deemed a separate series; any Extended Term Loans shall
constitute a separate series of Term Loans from the series of Term Loans from
which they were converted; and any Extended Revolving Credit Commitments shall
constitute a separate series of Revolving Credit Commitments from the series of
Revolving Credit Commitments from which they were converted.

 

(b)                             The following shall be conditions precedent to
the effectiveness of any Extension: (i) no Default or Event of Default shall
have occurred and be continuing immediately prior to and immediately after
giving effect to such Extension; (ii) the representations and warranties set
forth in Article V and in each other Loan Document shall be deemed to be made
and shall be true and correct in all material respects (except to the extent any
such representation or warranty is qualified as to materiality, “Material
Adverse Effect” or similar language, in which case, such representation or
warranty shall be true and correct in all respects) on and as of the effective
date of such Extension; (iii) the L/C Issuer and the Swing Line Lender shall
have consented to any Extension of the Revolving Credit Commitments, to the
extent that such Extension provides for the issuance or extension of Letters of
Credit or making of Swing Line Loans at any time during the extended period; and
(iv) the terms of such Extended Revolving Credit Commitments and Extended Term
Loans shall comply with Section 2.16(c).

 

108

--------------------------------------------------------------------------------


 

(c)                               The terms of each Extension shall be
determined by the Borrower and the applicable extending Lenders and set forth in
an Extension Amendment; provided that (i) the final maturity date of any
Class of Extended Revolving Credit Commitments or Class of Extended Term Loans
shall be no earlier than the Revolving Credit Maturity Date or the B Term Loan
Maturity Date for the applicable Class from which such Extended Revolving Credit
Commitments or Extended Term Loans were extended, respectively; (ii)(A) there
shall be no scheduled amortization of the loans or reductions of commitments
under any Extended Revolving Credit Commitments and (B) the Weighted Average
Life to Maturity of any Class of Extended Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of each existing Class of Term
Loans; (iii) the Extended Revolving Credit Loans and the Extended Term Loans
will rank pari passu in right of payment and with respect to security with the
existing Revolving Credit Loans and the existing Term Loans and the borrower and
guarantors of the Extended Revolving Credit Commitments or Extended Term Loans,
as applicable, shall be the same as the Borrower and guarantors with respect to
the existing Revolving Credit Loans or Term Loans, as applicable; (iv) the
interest rate margin, rate floors, fees, original issue discount and premium
applicable to any Class of Extended Revolving Credit Commitment (and the
Extended Revolving Credit Loans thereunder) and any Class of Extended Term Loans
shall be determined by the Borrower and the applicable extending Lenders;
(v)(A) any Class of Extended Term Loans may participate on a pro rata or less
than pro rata (but not greater than pro rata) basis in voluntary or mandatory
prepayments with the other Class of Term Loans and (B) borrowing and prepayment
of Extended Revolving Credit Loans, or reductions of Extended Revolving Credit
Commitments, and participation in Letters of Credit and Swing Line Loans, shall
be on a pro rata basis with the other Revolving Credit Loans or Revolving Credit
Commitments (except that the Borrower shall be permitted to permanently repay
and terminate commitments of any Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class); and
(vi) the terms of the Extended Revolving Credit Commitments or Extended Term
Loans, as applicable, shall be substantially identical to the terms set forth
herein (except as set forth in clauses (i) through (v) above and for terms
applicable only after the Revolving Credit Maturity Date (in the case of
Extended Revolving Credit Commitments) or the latest of the B Term Loan Maturity
Date, Incremental Term Loan Maturity Date and Revolving Credit Maturity Date (in
the case of Extended Term Loans)).

 

(d)                             In connection with any Extension, the Loan
Parties, PubCo (to the extent such Extension closes prior to the VoteCo SPE
Reorganization Date), the Administrative Agent and each applicable extending
Lender shall execute and deliver or cause to be delivered to the Administrative
Agent an Extension Amendment and such other documentation (including, without
limitation, supplements or amendments to the Collateral Documents, customary
legal opinions, officer’s certificates and resolutions duly adopted by the board
of directors (or equivalent governing body) of each Loan Party and PubCo (to the
extent such Extension closes prior to the VoteCo SPE Reorganization Date)
authorizing such Extension) as the Administrative Agent shall reasonably specify
to evidence the Extension. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension.  The Administrative Agent and
the Lenders hereby consent to Extensions  effectuated in accordance with this
Section 2.16, and the other transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, the

 

109

--------------------------------------------------------------------------------


 

payment of any interest, fees or premium in respect of any Extended Term Loans,
Extended Revolving Commitments and/or Extended Revolving Credit Loans on such
terms as may be set forth in the relevant Extension Offer or Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.16.  Without limiting the
generality of the foregoing, any Extension Amendment may, without the consent of
any Lender other than the applicable extending Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to implement the terms of any such Extension, including any amendments
necessary to establish Extended Revolving Credit Commitments or Extended Term
Loans as a new Class of Revolving Credit Commitments or Term Loans, as
applicable, and such other amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Class (including to preserve the pro rata
treatment of the extended and non-extended Class and to provide for the
reallocation of Revolving Credit Exposure upon the expiration or termination of
the commitments under any Class or tranche), in each case on terms consistent
with this section.

 

 

 

 

 

 

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01.                                       Taxes.  (a) Except as
provided by applicable Law, any and all payments by the Borrower (the term
“Borrower” as used in this Article 3 being deemed to include any Subsidiary for
whose account a Letter of Credit is issued or any other Loan Party making a
payment under any Loan Document) to or for the account of any Agent or any
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, whether now or hereafter imposed, levied, collected, withheld or
assessed by any relevant Governmental Authority (“Taxes”).  If any Taxes are
required to be deducted or withheld from or in respect of any sum payable under
and in respect of any Loan Document to any Agent or any Lender, (i) the Borrower
(or the applicable withholding agent, as the case may be) shall make such
deductions or withholdings, (ii) the Borrower (or the applicable withholding
agent, as the case may be) shall pay the full amount deducted to the appropriate
Governmental Authority in accordance with applicable Laws, (iii) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Borrower
(or the applicable withholding agent, as the case may be) shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent and (iv) except, in the case of each
Agent and each Lender, with respect to (aA) Taxes imposed on or measured by

 

110

--------------------------------------------------------------------------------


 

its net income (and franchise or similar Taxes imposed in lieu of net income
taxes), in each case (iI) by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is organized or maintains a Lending Office, and all liabilities (including
additions to tax, penalties and interest) with respect thereto or (iiII) that
are imposed as a result of a present or former connection between the Agent or
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(bB) branch profits taxes imposed by the jurisdiction described in clause (aA),
(cC) in the case of a Lender (other than an assignee pursuant to a request by
the Borrower under Section 3.07(a)), any U.S. federal withholding Taxes
resulting from any law in effect on the date such Lender becomes a party (other
than pursuant to Section 3.07(a)) to this Agreement (or designates a new Lending
Office) or is attributable to such Lender’s failure to comply with
Section 10.15, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of  assignment (or designation of a new Lending
Office), to receive additional amounts from the Borrower with respect to such
withholding Taxes pursuant to this Section 3.01 and (dD) any withholding taxes
imposed by FATCA (all such Taxes described in (aA) through (dD) being “Excluded
Taxes”), the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions or withholdings in respect of Indemnified Taxes or Other
Taxes been made.  If the Borrower fails to pay any Taxes or Other Taxes when due
to the Governmental Authority or fails to remit to any Agent or any Lender the
required receipts or other required documentary evidence, the Borrower shall
indemnify such Agent and such Lender for any incremental taxes, interest or
penalties that may become payable by such Agent or such Lender arising out of
such failure.

 

(b)                              In addition, the Borrower agrees to pay any and
all present or future stamp, court or documentary taxes and any other excise,
property, intangible, filing, or mortgage recording taxes or charges or similar
levies which arise from any payment made under or in respect of any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from any performance, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)                               (i) The Borrower agrees to indemnify each
Agent and each Lender for and hold it harmless against (A) the full amount of
Indemnified Taxes and Other Taxes (including any Indemnified Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid or payable by such Agent and such Lender and (B) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Indemnified
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts.  Payment under this
Section 3.01(c)(i) shall be made within thirty (30) days after the date such
Lender or such Agent makes a demand therefor.  Such written statement shall be
conclusive of the amount so paid or payable absent manifest error.

 

111

--------------------------------------------------------------------------------


 

(ii)                              Each Lender shall severally indemnify the
Agents (but only to the extent that the Borrower has not already indemnified
such Agent for such amounts and without limiting the obligation of the Borrower
to do so) for (A) the full amount of Taxes and Other Taxes (including any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) attributable to such Lender paid by such Agent and (B) any
liability (including additions to tax, penalties, interest and reasonable
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent provides such Lender with a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts.  Payment under this Section 3.01(c)(ii) shall be
made within thirty (30) days after the date such Agent makes a demand therefor.

 

(d)                             If any Lender or Agent determines, in its sole
discretion exercised in good faith, that it has received a refund in respect of
any Taxes or Other Taxes as to which it has received indemnification payments or
additional amounts from the Borrower pursuant to this Section 3.01, it shall
remit such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund plus any
interest included in such refund by the relevant Governmental Authority
attributable thereto) to the Borrower, net of all out-of-pocket expenses of such
Lender or Agent, as the case may be and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Lender or Agent,
as the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund (plus any penalties, interest
or other charges imposed by the relevant Governmental Authorities) to the
relevant Governmental Authority.  Such Lender or Agent, as the case may be,
shall provide the Borrower with a written statement setting forth in reasonable
detail the basis and calculation of the amounts required to be repaid to the
relevant Governmental Authority.  Notwithstanding anything to the contrary in
this paragraph (d), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (d) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  Nothing herein contained shall
interfere with the right of a Lender or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or any other
confidential information or require any Lender or Agent to do anything that
would prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

 

(e)                               Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.01(a) or (c) with respect
to such Lender it will, if requested by the Borrower, use commercially
reasonable efforts (subject to such Lender’s overall internal policies of
general application and legal and regulatory restrictions) to designate another
Lending Office for any Loan or Letter of Credit affected by such event if in the
judgment of such Lender, such designation (i) would eliminate or reduce amounts
payable pursuant to Section 3.01(a) or (c), as

 

112

--------------------------------------------------------------------------------


 

the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. 
Nothing in this Section 3.01(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).

 

(f)                                Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 3.01 shall survive the termination of the
Loan Documents.

 

SECTION 3.02.                                       Illegality.  If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurodollar Loans, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert Base Rate Loans
to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurodollar
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

SECTION 3.03.                                       Inability to Determine
Rates.  If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the Adjusted LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan, or that
the Adjusted LIBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such Eurodollar Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.04.                                       Increased Cost and Reduced
Return; Capital Adequacy; Reserves on Eurodollar Loans.  (a) If any Lender
determines that as a result of any Change in Law (i) there shall be any increase
in the cost to such Lender of agreeing to make or making,

 

113

--------------------------------------------------------------------------------


 

funding or maintaining Eurodollar Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from reserve requirements contemplated by Section 3.04(c)), or
(ii) any Lender shall be subject to any Taxes (other than (A) Taxes indemnified
under Section 3.01, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans,
Letters of Credit, Revolving Credit Commitment or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then from
time to time within fifteen (15) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.

 

(b)                              If any Lender determines that any Change in Law
regarding capital requirements has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

 

(c)                               The Borrower shall pay to each Lender, (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(except for Statutory Reserves to the extent included in the determination of
the Adjusted LIBO Rate), additional interest on the unpaid principal amount of
each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Credit Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Credit Commitment or Loan by such Lender (as determined by such Lender
in good faith, which determination shall be conclusive absent manifest error)
which in each case shall be due and payable on each date on which interest is
payable on such Loan; provided that the Borrower shall have received at least
fifteen (15) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or cost from such Lender.  If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

 

(d)                             Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant

 

114

--------------------------------------------------------------------------------


 

to Section 3.04(a), (b) or (c) for any such increased cost or reduction incurred
more than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided further, that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

(e)                               If any Lender requests compensation under this
Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; provided further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

 

SECTION 3.05.                                       Funding Losses.  Upon demand
of any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense (but not loss of profit margin) incurred by it as
a result of:

 

(a)                               any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                              any failure by the Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower;

 

including any loss or expense (but not loss of profit margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

SECTION 3.06.                                       Matters Applicable to All
Requests for Compensation.  (a) Any Agent or any Lender claiming compensation
under this Article 3 shall deliver a certificate to the Borrower setting forth
the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error.  In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)                              With respect to any Lender’s claim for
compensation under Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
eighty (180) days prior to the date that such Lender notifies the

 

115

--------------------------------------------------------------------------------


 

Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another Eurodollar Loans, or to convert Base Rate
Loans into Eurodollar Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)                               If the obligation of any Lender to make or
continue from one Interest Period to another any Eurodollar Loan, or to convert
Base Rate Loans into Eurodollar Loans shall be suspended pursuant to
Section 3.06(b), such Lender’s Eurodollar Loans shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurodollar Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.01, 3.02, 3.03 or 3.04 that gave rise to such conversion
no longer exist:

 

(i)                                  to the extent that such Lender’s Eurodollar
Loans have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurodollar Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)                              all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurodollar Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurodollar Loans shall
remain as Base Rate Loans.

 

(d)                             If any Lender gives notice to the Borrower (with
a copy to the Administrative Agent) that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 that gave rise to the conversion of such
Lender’s Eurodollar Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurodollar Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurodollar Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurodollar Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Pro Rata Shares.

 

SECTION 3.07.                                       Replacement of Lenders under
Certain Circumstances.  (a) If at any time (i) the Borrower becomes obligated to
pay additional amounts or indemnity payments described in Section 3.01 or 3.04
as a result of any condition described in such Sections or any Lender ceases to
make Eurodollar Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Revolving Credit Lender becomes a Defaulting Lender or
(iii) any Lender becomes a Non-Consenting Lender, then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to

 

116

--------------------------------------------------------------------------------


 

Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; provided further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to the applicable departure, waiver or
amendment of the Loan Documents.

 

(b)                              Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s Revolving Credit Commitment and outstanding Loans
and participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent.  Pursuant
to such Assignment and Assumption, (A) the assignee Lender shall acquire all or
a portion, as the case may be, of the assigning Lender’s Revolving Credit
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans and participations so assigned shall be paid in full at
par by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Revolving Credit Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.  If the Lender being
replaced does not comply with its obligations in the first sentence of this
Section 3.07(b), then the Administrative Agent shall be entitled (but not
obligated) and authorized to execute an Assignment and Assumption on behalf of
such replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the assignee Lender shall be effective for purposes of
this Section 3.07.

 

(c)                               Notwithstanding anything to the contrary
contained above, any Lender that acts as an L/C Issuer may not be replaced
hereunder at any time that it has any Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such L/C Issuer (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such L/C Issuer or the depositing
of cash collateral into a Cash Collateral Account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.09.

 

(d)                             In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of the Loans and (iii) the

 

117

--------------------------------------------------------------------------------


 

Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

 

SECTION 3.08.                                       Survival.  All of the
Borrower’s obligations under this Article 3 shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV

 

Conditions Precedent to Credit Extensions

 

SECTION 4.01.                                       Conditions of Initial Credit
Extension.  The obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)                               The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer or other authorized signatory of the signing Loan Party party thereto,
each in form and substance reasonably satisfactory to the Administrative Agent
and its legal counsel:

 

(i)                                  executed counterparts of this Agreement and
the Guaranty;

 

(ii)                              a Note executed by the Borrower in favor of
each Lender party to this Agreement on the Closing Date that has requested a
Note at least two Business Days in advance of the Closing Date;

 

(iii)                          each Collateral Document set forth on
Schedule 4.01(a), duly executed by each Loan Party party thereto, together with:

 

(A)                          certificates, if any, representing the Equity
Interests constituting Collateral accompanied by undated stock powers or
assignments separate from certificate executed in blank and instruments
constituting Collateral indorsed in blank (provided that, the pledge of any
Equity Interests of any Person that is subject to the jurisdiction of the Nevada
Gaming Authorities as a licensee or registered company under the Nevada Gaming
Laws will require the approval of the Nevada Gaming Authorities in order to be
effective, and no certificates evidencing the Equity Interests of such Person or
any undated stock powers or assignments separate from certificate relating
thereto shall be delivered to the Administrative Agent or any custodial agent
thereof until such approval has been obtained; provided further that, all
certificates representing such Equity Interests (and the corresponding undated
stock powers or assignments separate from certificate) shall be held in the
State of Nevada by a bailee reasonably agreed to by the Administrative Agent
pursuant to a Custodian Agreement in the form of Exhibit M attached hereto);

 

(B)                           opinions of counsel for the Loan Parties other
than Immaterial Subsidiaries in states in which such Loan Parties are formed or
the Mortgaged Properties are located, with respect to perfection of the Liens
granted pursuant to the

 

118

--------------------------------------------------------------------------------


 

Collateral Documents (including the Mortgages) and any related filings,
recordations or notices (including fixture filings), in each case, in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(C)                           evidence that all other actions, recordings and
filings that the Administrative Agent may deem reasonably necessary to satisfy
the Collateral and Guarantee Requirement (including UCC financing statements,
other filings, recordations or notices and with respect to the Mortgaged
Properties, title insurance, surveys and environmental assessments referred to
in the Collateral and Guarantee Requirement) shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;

 

(iv)                          such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer or other
authorized signatory thereof authorized to act as a Responsible Officer and/or
execute documents in connection with this Agreement and the other Loan Documents
to which such Loan Party is a party or is to be a party on the Closing Date;

 

(v)                              (A) a legal opinion from Milbank, Tweed,
Hadley & McCloy LLP, New York counsel to the Loan Parties substantially in the
form of Exhibit J-1 and (B) a legal opinion from Brownstein Hyatt Farber
Schreck, LLP, Nevada counsel to the Loan Parties, substantially in the form of
Exhibit J-2;

 

(vi)                          a certificate signed by a Responsible Officer of
the Borrower certifying that (A) there has been no change, effect, event or
occurrence since December 31, 2011, that has had or could reasonably be expected
to have a Material Adverse Effect, (B) no Default shall exist, or would result
from the Credit Extensions on the Closing Date or from the application of the
proceeds therefrom and (C) the representations and warranties of the Borrower
contained in Article 5 and those of the Borrower and each other Loan Party
contained in each other Loan Document to which such Person is a party shall be
true and correct in all material respects on and as of the Closing Date;
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on and as of the Closing Date;

 

(vii)                      a certificate attesting to the Solvency of the Loan
Parties (taken as a whole) after giving effect to the Credit Extensions on the
Closing Date, from the principal accounting officer or treasurer of the
Borrower;

 

(viii)                  evidence that all insurance (including title insurance)
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect and that the Administrative Agent has been named as lender loss
payee or additional insured, as applicable, under each insurance policy with
respect to such insurance as to which the Administrative Agent shall have
requested to be so named;

 

119

--------------------------------------------------------------------------------


 

(ix)                          certified copies of the Manager Documents, the
Borrower IP Agreements, the Opco IP Agreements, the GVR IP Agreements, the
Non-Compete Agreement and each Native American Contract (or, in the case of
Native American Contracts, forms of such contracts), duly executed by the
parties thereto, together with all other Material Contracts, each including
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Closing Date;

 

(x)                              a Committed Loan Notice or Letter of Credit
Application, as applicable, relating to the Credit Extensions (if any) on the
Closing Date;

 

(xi)                          a certified copy of the Holding Company Tax
Sharing Agreement, duly executed by all parties thereto which is in full force
and effect on the Closing Date;

 

(xii)                      all information and copies of all documents and
papers, including records of each Loan Party proceeding, Governmental Approval,
good standing certificate and bring-down telegram or facsimile, if any, which
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by the proper Loan
Party or Governmental Authorities;

 

(xiii)                  (A) a Phase I environmental assessment report, conducted
under the ASTM International E1527-05 Standards, issued by a recognized
environmental consultant for each Mortgaged Property described on Part 1 of
Schedule 4.01(a)(xiii), which report shall be reasonably satisfactory to the
Administrative Agent and either be addressed to, or accompanied by a reliance
letter addressed to, the Administrative Agent, and (B) a reliance letter
addressed to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, for each Mortgaged Property described on Part 2 of
Schedule 4.01(a)(xiii) with respect to the Phase I environmental assessment
reports described on Part 2 of Schedule 4.01(a)(xiii);

 

(xiv)                  certified copies of all agreements entered into by the
Holding Companies or any of their Subsidiaries governing the terms and relative
rights of their Equity Interests and the Equity Rights Agreement; and

 

(xv)                      each of the other documents, instruments and
certificates set forth on Schedule 4.01(a).

 

(b)                              The Administrative Agent shall have received
all such evidence as may have been reasonably requested by the Administrative
Agent to evidence the repayment in full of all of the Indebtedness under the
Original Financing Agreements and/or to evidence the repayment of the same in
connection with the initial advance of the proceeds of the Loans (or, with
respect to the Indebtedness described in clause (c) of the definition of
Original Financing Agreement, the Borrower has delivered on the Closing Date a
notice of redemption of such Indebtedness to the trustee of such Indebtedness
for a redemption thereof and deposited into escrow with such trustee an amount
equal to the amount necessary to redeem all such Indebtedness that is not
redeemed, repurchased or otherwise terminated prior to or on the Closing Date)
and all such releases as may have been requested by the Administrative Agent
with respect to the termination and release of the Liens on the Collateral or
security

 

120

--------------------------------------------------------------------------------


 

documentation relating to the Original Financing Agreements or other obligations
of the Loan Parties, which releases shall be in form and substance satisfactory
to the Administrative Agent.

 

(c)                               All costs, fees and expenses required to be
paid hereunder and under the other Loan Documents and invoiced before the
Closing Date shall have been paid in full in cash.

 

(d)                             After giving effect to the initial Credit
Extensions, (a) Borrower and its Subsidiaries shall have no outstanding
preferred Equity Interests or Indebtedness, except for (i) Indebtedness listed
on Schedule 7.03(b) and described in Section 7.03(s) and (ii) preferred stock
held by the Borrower in its Subsidiaries and preferred stock held by one Loan
Party in another Loan Party, so long as, in each such case, such preferred stock
does not constitute Disqualified Equity Interests, is not otherwise entitled to
any mandatory dividends or redemptions, and contains terms that are otherwise
reasonably satisfactory to the Administrative Agent, and (b) all stock of
Borrower shall be owned, collectively, by the Holding Companies free and clear
of Liens (other than those securing the Obligations).

 

(e)                               The Joint Lead Arrangers and the Lenders shall
have received (i) the Audited Financial Statements and the audit report for such
financial statements (which shall not be subject to any qualification) and
(ii) unaudited consolidated balance sheets and related statements of income,
members’ equity and cash flows of the Borrower and its Subsidiaries, along with
a schedule prepared by the Borrower showing the balance sheets and related
statements of income, members’ equity and cash flows the Borrower, for the
fiscal quarter ended September 30, 2012 (collectively, the “Unaudited Financial
Statements”), which financial statements described in clauses (i) and (ii) shall
be prepared in accordance with GAAP.

 

(f)                                The Administrative Agent shall have received
all such evidence as may have been reasonably requested by the Administrative
Agent to evidence the execution and delivery of the Senior Unsecured Notes
Indenture and Senior Unsecured Notes and the incurrence by the Borrower of the
Indebtedness thereunder.

 

(g)                              All material Permits necessary in connection
with the consummation of the transactions contemplated by the Loan Documents
(including all necessary approvals under applicable Gaming Laws but excluding
the approval of the pledge of Equity Interests in Persons subject to the
jurisdiction of the Nevada Gaming Authorities as a licensee or registered
company under the Nevada Gaming Laws) and the continuing operations of the
Borrower and its Subsidiaries (including shareholder approvals, if any) shall
have been obtained on terms satisfactory to the Administrative Agent and the
Lenders and shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions upon the consummation of the transactions contemplated by the Loan
Documents.

 

SECTION 4.02.                                       Conditions to All Credit
Extensions.  The obligation of each Lender to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Loans) is subject to
the following conditions precedent:

 

121

--------------------------------------------------------------------------------


 

(a)                               The representations and warranties of the
Borrower contained in Article 5 and those of the Borrower and, each other Loan
Party and PubCo contained in each other Loan Document to which such Person is a
party shall be true and correct in all material respects on and as of the date
of such Credit Extension; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided further that,
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

 

(b)                              No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(c)                               The Administrative Agent and, if applicable,
the relevant L/C Issuer or the Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

Representations and Warranties

 

The Borrower represents and warrants to the Agents, the L/C Issuers and the
Lenders that:

 

SECTION 5.01.                                       Existence, Qualification and
Power; Compliance with Laws.  Each of the Borrower, each other Loan Party and,
each of their Subsidiaries and PubCo (a) is a Person duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own, license or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, licensing, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and decrees and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted, except (A) in the case of the Borrower and,
each other Loan Party and PubCo, in each case referred to in clause (c), (d) or
(e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect and (B) in the case of the Unrestricted
Subsidiaries, to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.02.                                       Authorization; No
Contravention. The execution, delivery and performance by the Borrower and, each
other Loan Party and PubCo of each Loan Document to which such Person is a
party, and the consummation of the transactions

 

122

--------------------------------------------------------------------------------


 

contemplated hereby, are within such Loan Party’s or PubCo’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than
Permitted Liens), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law.

 

SECTION 5.03.                                       Governmental Authorization;
Other Consents.  No material approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, the Borrower of this
Agreement or the Borrower or, any other Loan Party or PubCo of any other Loan
Document to which such Person is a party, or for the transactions contemplated
hereby, (b) the grant by the Holding Companies or, any other Loan Party or PubCo
of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties and
PubCo in favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings, including all required Gaming
Permits, which have been duly obtained, taken, given or made and are in full
force and effect (except as set forth in clause (v) below), (iii) filings
necessary to release collateral provided under the Original Financing Agreements
or in connection with other obligations of the debtors which have been delivered
to the Administrative Agent for filing, (iv) those items set forth on
Schedule 5.03, (v) approval from the applicable Gaming Authorities of the Pledge
Agreement, and (vi) approvals, consents, authorization or Permits required from
any Governmental Authority in connection with an exercise of remedies under any
of the Collateral Documents with respect to the Disposition of Equity Interests,
gaming equipment or liquor.

 

SECTION 5.04.                                       Binding Effect.  This
Agreement and each other Loan Document has been duly executed and delivered by
each Loan Party that isand PubCo to the extent a party thereto.  This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party and PubCo, enforceable against each such Person that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

SECTION 5.05.                                       Financial Statements; No
Material Adverse Effect.  (a) The Audited Financial Statements and the Unaudited
Financial Statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.  During the period from December 31, 2011 to and
including the Closing Date, there has been (i) no sale, transfer or other
Disposition by the Borrower or any of its Subsidiaries of any

 

123

--------------------------------------------------------------------------------


 

material part of the business or property of the Borrower or any of its
Subsidiaries, and (ii) no purchase or other acquisition by the Borrower or any
of its Subsidiaries of any business or property (including any Equity Interests
of any other Person) material in relation to the consolidated financial
condition of the Borrower or any of its Subsidiaries, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto or has
not otherwise been disclosed in writing to the Lenders prior to the Closing
Date.

 

(b)                              Since the Closing Date, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(c)                               The forecasts of consolidated balance sheets,
income statements and cash flow statements of the Borrower and its Restricted
Subsidiaries for each fiscal year ending after the Closing Date until the
seventh anniversary of the Closing Date, copies of which have been furnished to
the Administrative Agent prior to the Closing Date in a form reasonably
satisfactory to it, have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such forecasts, it being understood that actual
results may vary from such forecasts and that such variations may be material.

 

(d)                             As of the Closing Date, none of the Borrower,
any Holding Company or any Restricted Subsidiary has any material Indebtedness
or other obligations or liabilities, direct or contingent (other than (i) the
Senior Unsecured Notes, (ii) the liabilities reflected on Schedule 5.05,
(iii) the Obligations and (iv) liabilities incurred in the ordinary course of
business).

 

SECTION 5.06.                                       Litigation.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Holding
Company, the Borrower or any of their respective Subsidiaries or against any of
their properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.07.                                       No Default.  None of the
Borrower, any Holding Company nor any of their respective Subsidiaries is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

SECTION 5.08.                                       Ownership of Property;
Liens.  (a) Each of the Holding Companies, the Borrower and each of their
respective Restricted Subsidiaries has good and marketable title to, or valid
leasehold (or subleasehold, as applicable) interests in, all its material
properties and assets (including all Real Property), except for minor defects in
title that, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ability of such party to conduct its business as currently conducted or
to utilize such properties and assets for their intended purposes and subject to
Permitted Liens.  Except where the failure could not reasonably be expected to
have a

 

124

--------------------------------------------------------------------------------


 

Material Adverse Effect, each building constructed on a parcel of Real Property
is free from material structural defects and all building systems contained
therein are in good working order and condition, ordinary wear and tear
excepted, suitable for the purposes for which they are currently being used.  No
portion of the Real Property has suffered any material damage by fire or other
casualty loss that has not heretofore been completely repaired and restored to
its original condition, except where such damage could not reasonably be
expected to have a Material Adverse Effect.  Each parcel of Real Property and
the current use thereof complies in all material respects with all applicable
Laws (including building and zoning ordinances and codes) and with all insurance
requirements, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.  None of the Real Property constitutes a
nonconforming use under applicable zoning ordinances and codes, except where
such non-conforming use could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                              Except as, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(i) none of the Borrower or its Restricted Subsidiaries, or, to the knowledge of
the Borrower, any other party thereto, is in material default under any Ground
Lease to which it is a party and no event has occurred and no fact exists which
could become a default with the giving of notice or the passage of time and all
such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms, (ii) each of the Borrower and its
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such Ground Leases and (iii) no landlord Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any lease
payment under any Ground Lease.

 

(c)                               As of the Closing Date, none of the Borrower
or any of the other Loan Parties has received any notice of, nor has any
knowledge of, any pending or contemplated condemnation proceeding affecting any
Real Property or any sale or Disposition thereof in lieu of condemnation.

 

(d)                             None of the Borrower or any other Loan Party,
or, to the knowledge of the Borrower, any other party thereto, is in default in
any material respect under any Material Contract.

 

(e)                               Each of the Borrower and its Restricted
Subsidiaries has good, marketable and insurable (i) leasehold interests in the
Land and the improvements thereon relating to its respective Ground Lease
Properties, and enjoy the quiet and peaceful possession of the Leasehold Estate
related thereto in all material respects, and (ii) fee simple title to the Land
and the improvements thereon relating to all Real Property thereof other than
the Ground Lease Properties, except for minor defects in title that, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or materially interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes, in each case free and clear of all Liens
whatsoever except Permitted Liens.  Each of the Loan Parties has good and
marketable title to the remainder of the material properties and assets of the
Loan Parties, free and clear of all Liens whatsoever except Permitted Liens. 
PubCo has good and marketable title to the voting Equity Interests issued to it
by Borrower, free and clear of all Liens whatsoever except Permitted Liens.  The
Collateral Documents, when properly recorded in the appropriate records,
together with any

 

125

--------------------------------------------------------------------------------


 

Uniform Commercial Code financing statements required to be filed or recorded in
connection therewith, will create (i) a valid, perfected first mortgage Lien on
the Land and the improvements thereon or the Leasehold Estate therein, as
applicable, subject only to Permitted Liens and (ii) valid, perfected first
priority security interests in and to, and perfected collateral assignments of,
all personal property or any leases of equipment from third parties, all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Liens.  To the knowledge of the Borrower, there are no claims for
payment for work, labor or materials affecting the Mortgaged Properties or other
properties or assets of the Loan Parties or PubCo which are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents
other than Permitted Liens.

 

(f)                                As of the Closing Date, (i) the Real Property
owned or leased by the Borrower or its Restricted Subsidiaries are not subject
to any material leases other than the Real Property Leases set forth on
Schedule 5.08(f), (ii) no Person has any possessory interest in any Real
Property or right to occupy the same except under and pursuant to the provisions
of such Real Property Leases, (iii) the Material Real Property Leases are in
full force and effect and to the best of the Borrower’s knowledge, there are no
material defaults thereunder by either party (other than as expressly disclosed
on Schedule 5.08(f)), (iv) no Rent under any Material Real Property Lease has
been paid more than one (1) month in advance of its due date, except as
disclosed on Schedule 5.08(f), (v) there has been no prior sale, transfer or
assignment, hypothecation or pledge by the Borrower or any Restricted Subsidiary
of any Real Property Lease or of the Rents received therein, which will be
outstanding following the Closing Date, other than those assigned to the
Administrative Agent on the Closing Date.

 

SECTION 5.09.                                       Environmental Compliance. 
(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                              Except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (i) none of
the properties currently or formerly owned, leased or operated by any Loan Party
or any of its Subsidiaries is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list or is adjacent to any
such property; (ii) there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned, leased or operated by any Loan
Party or any of its Subsidiaries or, to the Borrower’s knowledge, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

 

(c)                               The properties owned, leased or operated by
the Borrower and its Subsidiaries do not contain any Hazardous Materials in
amounts or concentrations which

 

126

--------------------------------------------------------------------------------


 

(i) constitute, or constituted a violation of, (ii) require remedial action
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

(d)                             Neither the Borrower nor any of its Subsidiaries
is undertaking, and has not completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(e)                               All Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect.

 

(f)                                Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, none of
the Loan Parties and their Subsidiaries has contractually assumed any liability
or obligation under or relating to any Environmental Law.

 

SECTION 5.10.                                       Taxes.

 

(a)                               The Holding Companies, the Borrower and the
Borrower’s Subsidiaries have filed all U.S. federal and other material tax
returns and reports required to be filed by them and all such tax returns are
true, correct and complete in all material respects.  Each of the Holding
Companies, the Borrower and the Borrower’s Subsidiaries has timely paid or
timely caused to be paid all material Federal and state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  No Lien has been filed, and to the knowledge of the Borrower, no claim is
being asserted, with respect to any liability of any Holding Company, the
Borrower or any of the Borrower’s Subsidiaries for Taxes.  As of the Closing
Date, none of Holdco, the Borrower or any Subsidiary is treated as a corporation
for U.S. federal income tax purposes.

 

(b)                              Except as set forth on Schedule 5.10(b), as of
the Closing Date, no U.S. federal or other material tax return is under audit or
examination by any Governmental Authority and no notice of such audit or
examination or any assertion of any claim for taxes has been received from any
Governmental Authority.  All amounts required to be withheld have been withheld
by the Holding Companies, the Borrower and the Borrower’s Subsidiaries from
their respective employees’ wages for all periods in full and complete
compliance with the tax, social security and unemployment withholding provisions
of the applicable Law and such withholdings have been timely paid to the
respective Governmental Authorities.

 

127

--------------------------------------------------------------------------------


 

SECTION 5.11.                                       ERISA Compliance. 
(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

 

(b)                              (i) No ERISA Event has occurred during the five
year period prior to the date on which this representation is made or deemed
made or is reasonably expected to occur with respect to any Pension Plan;
(ii) no Pension Plan has failed to satisfy the minimum funding standards (as
defined in Section 412 of the Code and Sections 302 and 303 of ERISA), whether
or not waived, or has been or is reasonably expected to be determined “at risk”
(as defined in Section 430 of the Code and Sections 302 and 303 of ERISA) of not
satisfying minimum funding standards (within the meaning of Section 412 of the
Code or 302 of ERISA); and (iii) neither any Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

SECTION 5.12.                                       Subsidiaries; Equity
Interests.  As of the Closing Date, neither the Borrower nor any other Loan
Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in the Borrower and
its Subsidiaries have been validly issued, and as to any Subsidiaries which are
corporations, are fully paid and nonassessable, and all Equity Interests owned
by the Holding Companies, PubCo (in respect of the voting Equity Interests
issued by the Borrower only), the Borrower and each of the Borrower’s Restricted
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any nonconsensual Permitted Lien.  As of
the Closing Date, Schedule 5.12 (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of the Holding Companies,
thePubCo (in respect of the voting Equity Interests issued by the Borrower
only), the Borrower and any other Subsidiary in the Borrower and each
Subsidiary, including the percentage of such ownership, (c) identifies each
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement and
(d) identifies the Immaterial Subsidiaries, the Unrestricted Subsidiaries and
the Native American Subsidiaries.

 

SECTION 5.13.                                       Margin Regulations;
Investment Company Act.  (a) NoNeither any Loan Party nor PubCo is engaged nor
will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for purchasing
or carrying margin stock or for the purpose of purchasing, carrying or trading
in any securities under such circumstances as to involve the Borrower in a
violation of Regulation X or to involve any broker or dealer in a violation of
Regulation T.  No Indebtedness being reduced or retired out of the proceeds of
any Loans or Letters of Credit was or will be incurred for the purpose of
purchasing or carrying any margin stock.  Following the application of the
proceeds of the Loans and the Letters of Credit, margin stock will not
constitute more than 25% of the value of the assets of the Borrower and its
Subsidiaries.  None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of

 

128

--------------------------------------------------------------------------------


 

the Regulations of the Board, including Regulation T, U or X.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

 

(b)                              None of the Loan Parties or, any Subsidiary of
any Loan Party or PubCo is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

SECTION 5.14.                                       Disclosure.  No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party or any Affiliate of a Loan Party to any Agent, Joint
Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
pro forma financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

 

SECTION 5.15.                                       Intellectual Property;
Licenses, etc..

 

(a)  Each of the Borrower and its Restricted Subsidiaries (collectively) owns
free and clear of any Liens (except Permitted Liens) or has a written license to
use all of the trademarks, service marks, trade names, domain names, other
source indicators, copyrights, patents, patent rights, licenses, technology,
software, trade secrets, know-how, database rights, design rights and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
or used in the ownership, management or operation of the businesses of the
Borrower and the Restricted Subsidiaries.  Except as disclosed in
Schedule 5.15(a), no IP Rights, Customer Data, advertising, product, process,
method, substance, part or other material used by or for the benefit of the
Borrower or any Restricted Subsidiary in the operation of their respective
businesses as currently conducted infringes upon, misappropriates or violates
any valid intellectual property rights held by any Person except for such
infringements, misappropriations or violations, either individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect.  Except as disclosed in Schedule 5.15(a), no offer or demand to take a
license, claim, litigation, opposition or cancellation regarding any of the
IP Rights or Customer Data owned or licensed by the Loan Parties or any
Restricted Subsidiary is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(b)  Each of the Borrower and its Restricted Subsidiaries have taken
commercially reasonable efforts consistent with industry standards to protect
the confidentiality, integrity and security of its computers, software,
databases, systems (including reservations systems), servers, workstations,
routers, hubs, switches, circuits, networks, Internet sites and all other
information

 

129

--------------------------------------------------------------------------------


 

technology equipment (collectively, the “Technology Systems”) owned by the
Borrower or any Restricted Subsidiary, from unauthorized access, interruption or
corruption.

 

(c)  Except as set forth in Schedule 5.15(c), there has not, to the knowledge of
the Borrower, occurred any material event of unauthorized access, lack of
availability or failure of integrity of any data material to the businesses of
the Holding Companies and the other Loan Parties within the past two (2) years. 
Each of the Borrower and its Restricted Subsidiaries has reasonable safeguards
in place to protect Customer Data in the each party’s possession or control from
unauthorized access by third parties.  As used herein, “Customer Data” means any
data in the possession or control of any Loan Party, whether by itself or in
combination with other information collected or used by a Loan Party, that would
enable a Loan Party to identify or locate a particular Person, including the
name, address, telephone number, email address, IP address, social security
number, bank account number or credit card number of any Person.

 

SECTION 5.16.                                       Solvency.  (a) After giving
effect to the Loans and Letters of Credit to be made or issued on the Closing
Date or any other date and after giving effect to the application of proceeds of
such Loans or Letters of Credit, the Loan Parties (taken as a whole) are
Solvent.

 

(b)                              After giving effect to the Loans or Letters of
Credit to be made or issued on the Closing Date or such other date as Loans or
Letters of Credit requested hereunder are made or issued:

 

(i)                                  the Loan Parties (taken as a whole) have
not, do not intend to, and do not believe that they will incur debts beyond the
ability of the Loan Parties (taken as a whole) to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by them and
the timing of the amounts of cash to be payable on or in respect of their
respective Indebtedness; and

 

(ii)                              the Loan Parties (taken as a whole) are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which the Loan Parties’ property would constitute an
unreasonably small capital.

 

SECTION 5.17.                                       Maintenance of Insurance. 
The Borrower and the Restricted Subsidiaries, as applicable, maintain insurance
in accordance with the requirements set forth in Section 6.07.  None of the
Borrower or any of its Restricted Subsidiaries (a) has received notice from any
insurer (or any agent thereof) that substantial capital improvements or other
substantial expenditures will have to be made in order to continue such
insurance or (b) has any reason to believe that it will not be able to renew its
existing coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a substantially similar cost except in each
case as would not, individually or in the aggregate, have a Material Adverse
Effect.  Schedule 5.17 sets forth a true, complete and correct description of
all insurance maintained by or on behalf of the Borrower and the Restricted
Subsidiaries as of and after giving effect to the Closing Date.

 

SECTION 5.18.                                       Labor Matters.  Except as,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:  (a) there are no strikes or other labor

 

130

--------------------------------------------------------------------------------


 

disputes against any of the Holding Companies, the Borrower or the Borrower’s 
Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each of the
Borrower or its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Laws dealing with such matters; and
(c) all payments due from any of the Borrower or its Restricted Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.  All persons employed at
properties of the Borrower and the Borrower’s Restricted Subsidiaries, in each
case at or below the general manager level, are employees of the Borrower or any
of its Restricted Subsidiaries (other than those that would constitute employees
of the tenant at any portions of the properties leased out to third party
operators).

 

SECTION 5.19.                                       Collateral.  To the extent
required by the Collateral and Guarantee Requirement and Section 4.01(a), the
provisions of the Collateral Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Permitted Liens) on all right, title
and interest of the respective Loan Parties and PubCo in the Collateral, and no
filing, recording, registration or other action will be necessary to perfect or
protect such Liens, except (a) for the filing of all applicable UCC financing
statements and all applicable filings with the United States Patent and
Trademark Office and United States Copyright Office to be filed on the Closing
Date or immediately thereafter, (b) as provided under applicable Law with
respect to the filing of UCC financing statements, and (c) approval from the
applicable Gaming Authorities of the Pledge Agreement.

 

SECTION 5.20.                                       Location of Real Property. 
Schedule 5.20 lists completely and correctly, as of the Closing Date, all
material owned or leased Real Property and the addresses thereof, indicating for
each parcel whether it is owned or leased, including in the case of leased Real
Property, the landlord name, lease date and lease expiration date.  The Borrower
and its Restricted Subsidiaries own in fee or have valid leasehold interests in,
as the case may be, all the real property set forth on Schedule 5.20.

 

SECTION 5.21.                                       Permits.  (a) The Borrower
and each Restricted Subsidiary has obtained and holds all Permits (including,
without limitation, all Gaming Permits) required in respect of all Real Property
and for any other property otherwise operated by or on behalf of, or for the
benefit of, such Person and for the operation of each of its businesses as
presently conducted and as proposed to be conducted, (b) all such Permits are in
full force and effect, and each such Person has performed and observed all
requirements of such Permits, (c) no event has occurred that allows or results
in, or after notice or lapse of time would allow or result in, revocation or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (d) no such Permits contain any restrictions,
either individually or in the aggregate, that are materially burdensome to any
such Person, or to the operation of any of its businesses or any property owned,
leased or otherwise operated by such Person, (e) each such Person reasonably
believes that each of its Permits will be timely renewed and complied with,
without material expense, and that any additional Permits that may be required
of such Person will be timely obtained and complied with, without material
expense and (f) no such Person has any knowledge or reason to believe that any
Governmental Authority is considering limiting, suspending, revoking or renewing
on materially burdensome terms any such Permit, in each case

 

131

--------------------------------------------------------------------------------


 

except as which could not reasonably be expected to have a Material Adverse
Effect.  The use being made of each Real Property is in conformity with the
certificate of occupancy issued for such Real Property, to the extent applicable
(except to the extent any such failure would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect).  All
Gaming Permits required to be held by the Borrower and its Restricted
Subsidiaries are current and in good standing and the Borrower and the relevant
Restricted Subsidiaries presently hold all Gaming Permits necessary for the
continued operation of each Hotel/Casino Facility as a non-restricted gaming
facility.

 

SECTION 5.22.                                       Fiscal Year.  The fiscal
year of each Holding Company, the Borrower and each Restricted Subsidiary ends
on December 31 of each calendar year.

 

SECTION 5.23.                                       Use of Proceeds.  The
proceeds of the B Term Loans and the proceeds of the Revolving Credit Loans made
on the Closing Date will be used to repay the debt outstanding under the
Original Financing Agreements and to pay transaction fees and expenses and for
general corporate purposes.  On and after the Closing Date, proceeds of any
Revolving Credit Loans and Swing Line Loans will be used for working capital and
other general corporate purposes of the Borrower and its Restricted
Subsidiaries, including the financing of Permitted Acquisitions and other
Investments to the extent permitted under Section 7.02.  Letters of Credit will
be used for general corporate purposes of the Borrower, the Restricted
Subsidiaries and, to the extent permitted under Sections 2.03(a) and 7.02,
Unrestricted Subsidiaries.

 

SECTION 5.24.                                       Subordination of Junior
Financing.  The Obligations are “Senior Debt,” “Senior Indebtedness,” “Priority
Lien Debt,” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

 

SECTION 5.25.                                       Cost Allocation.  As of the
Closing Date, the allocation of “Overhead Costs” (as defined in the Manager
Allocation Agreement) among the Holding Companies, the Borrower and their
respective Subsidiaries pursuant to the Manager Allocation Agreement, is
generally consistent with the historical cost allocation practices of the
Holding Companies and their Subsidiaries as in effect on the Closing Date.

 

SECTION 5.26.                                       Patriot Act/OFAC.  To the
extent applicable, each Loan Party and PubCo is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(USA Patriot Act of 2001) (the “Patriot Act”).  No part of the proceeds of any
Loan will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. 
NoNeither any Loan Party nor PubCo (i) is a Sanctioned Person, (ii) has more
than 10% of its assets in Sanctioned Countries, or (iii) derives more than 10%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries.  No part of the proceeds of any Credit
Extension

 

132

--------------------------------------------------------------------------------


 

hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.

 

SECTION 5.27.                                   EEA Financial Institution.  None
of the Loan Parties or PubCo is an EEA Financial Institution.

 

ARTICLE VI

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall cause each Restricted Subsidiary to:

 

SECTION 6.01.                                       Financial Statements. 
Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)                               as soon as available, but in any event within
one hundred and five (105) days after the end of each fiscal year of the
Borrower beginning with the fiscal year ended December 31, 2012,
(x) consolidated balance sheets of the Borrower and its Subsidiaries (or, if the
VoteCo SPE Reorganization has not occurred and the financials for the Borrower
and its Subsidiaries are consolidated with the financials for PubCo, PubCo and
its Subsidiaries) as at the end of such fiscal year, and the related
consolidated statements of income or operations, members’ equity and cash flows
for such fiscal year, together with supplemental schedules listing the
consolidating results of (i) the Borrower and its Restricted Subsidiaries and
(ii) any Unrestricted Subsidiaries, setting forth in each case in comparative
form (A) the figures for the previous fiscal year and (B) in the case of such
statements of income or operations, beginning with the fiscal year ended
December 31, 2012, the budget for such fiscal year, all in reasonable detail and
prepared in accordance with GAAP, and, (1) in the case of each such consolidated
financial statements, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, and (2) in the case of such
consolidated and consolidating financial statements certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, members’ equity and cash flows of
the Borrower and each of its Restricted Subsidiaries in accordance with GAAP and
(y) management’s discussion and analysis of the important operational and
financial developments of the Borrower and the Restricted Subsidiaries during
such fiscal year;

 

(b)                              as soon as available, but in any event within
forty-five (45) days after the end of each fiscal quarter of the Borrower
beginning with the fiscal quarter ended March 31, 2013 (other than the last
fiscal quarter in any fiscal year), (x) a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries (or (1) if the VoteCo SPE
Reorganization has not occurred and the financials for the Borrower and its
Subsidiaries are consolidated with the financials for PubCo, PubCo and its
Subsidiaries or (2) the Borrower and its Subsidiaries,

 

133

--------------------------------------------------------------------------------


 

in which case such financial statements shall include supplemental schedules
listing the consolidating results of (A) the Borrower and its Restricted
Subsidiaries and (B) any Unrestricted Subsidiaries) as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form (A) the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year and (B) in the
case of such statements of income or operations, the budget for such fiscal
quarter and the portion of the fiscal year then ended, for the elapsed portion
of the fiscal year then ended and for the Test Period ended on the last day of
such fiscal quarter, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and (y) management’s
discussion and analysis of the important operational and financial developments
of the Borrower and the Restricted Subsidiaries during such fiscal quarter;

 

(c)                               as soon as available, but in any event within
thirty (30) days after the end of each fiscal month of the Borrower beginning
with the fiscal month ended February 28, 2013 (other than the last month in any
fiscal quarter), (i) a monthly revenue report in respect of the Hotel/Casino
Facilities of the Borrower and its Restricted Subsidiaries for such fiscal
month, for the corresponding fiscal month of the previous fiscal year and for
the corresponding portion of the previous fiscal year and (ii) consolidated
statements of income or operations of the Borrower and its Restricted
Subsidiaries for such fiscal month and for the portion of the fiscal year then
ended, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(d)                                   intentionally omitted;

 

(e)                               Intentionally omitted;

 

(f)                                as soon as available, and in any event no
later than ninety (90) days after the end of each fiscal year of the Borrower, a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto), and, as soon
as available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall (x) in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect and (y) identify
and set forth the Borrower’s best estimate, after due consideration, of all
revenue, costs, and expenses for the Borrower and the Restricted Subsidiaries,
including, without limitation, amounts due monthly and annually under the

 

134

--------------------------------------------------------------------------------


 

Material Contracts to which the Borrower and its Restricted Subsidiaries are a
party and under the Management Agreements for such fiscal year; and

 

(g)                              within fifteen (15) days after filing thereof,
copies of the reports required under Regulation 6.080 of Nevada Gaming
Commission Regulation 6 (Accounting Regulations).

 

Documents required to be delivered pursuant to Sections 6.01(a), 6.01(b) or
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower or PubCo
posts such documents, or provides a link thereto on the Borrower’s or PubCo’s
website on the Internet at www.sclv.com; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that the Borrower shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

SECTION 6.02.                                       Certificates; Other
Information.  Deliver to the Administrative Agent for prompt further
distribution to each Lender:

 

(a)                               concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent registered public accounting firm certifying such financial
statements and stating that in making the examination necessary therefor no
knowledge was obtained of any Event of Default under Section 7.11 or, if
knowledge of any such Event of Default was so obtained, relevant information
stating the nature and status of such event;

 

(b)                              concurrently with the delivery of the financial
statements referred to in Section 6.01(a) and (b) starting with the fiscal
quarter ending March 31, 2013, a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower and, if such Compliance Certificate
demonstrates an Event of Default of any covenant under Section 7.11, Holdco may
deliver, together with such Compliance Certificate, notice of its intent to cure
(a “Notice of Intent to Cure”) such Event of Default pursuant to Section 8.04;
provided that the delivery of a Notice of Intent to Cure shall in no way affect
or alter the occurrence, existence or continuation of any such Event of Default
or the rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document, in addition such Compliance Certificate shall
include an annex showing in summary form the calculations for Management Fees
(as defined in the applicable Management Agreement) paid to any Mmanager by the
Borrower, any Restricted Subsidiary or any Unrestricted Subsidiary during the
period covered by such Compliance Certificate;

 

135

--------------------------------------------------------------------------------


 

(c)                               promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which the Borrower files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(d)                             no later than five (5) days after the delivery
of each Compliance Certificate pursuant to Section 6.02(b) (or, if not received
by the Borrower or the applicable Subsidiary prior to the date of such delivery,
promptly after the furnishing thereof), copies of any material requests or
material notices received by the Borrower or any Restricted Subsidiary (other
than in the ordinary course of business) for the fiscal period covered by such
Compliance Certificate or material statements or material reports furnished to
any holder of debt securities of the Borrower or any Restricted Subsidiary
pursuant to the terms of any Junior Financing Documentation (including pursuant
to the terms of the Senior Unsecured Notes Documents), or any other Indebtedness
(other than intercompany Indebtedness among the Borrower and the Restricted
Subsidiaries) of the Borrower or any Restricted Subsidiary for the fiscal period
covered by such Compliance Certificate in a principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

 

(e)                               no later than five (5) days after the delivery
of each Compliance Certificate pursuant to Section 6.02(b), (i) updated exhibits
to the Security Agreement in accordance with Section 4.14 of the Security
Agreement and updated exhibits to the Pledge Agreement in accordance with
Section 4.6 of the Pledge Agreement or confirming that there has been no change
in either such exhibits since the Closing Date (or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal period covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b), (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted Subsidiary, or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate and
indicates whether such Subsidiary is a Native American Subsidiary or an
Immaterial Subsidiary and (iv) a report setting forth the payments and receipts
made or received, as applicable, under the Manager Allocation Agreement or the
Subsidiary Cost Allocation Agreements by any Holding Company, the Borrower or
any of their respective Subsidiaries during the applicable period;

 

(f)                                no later than five (5) days after the
delivery of each Compliance Certificate pursuant to Section 6.02(b) (or, if not
received by the Borrower or the applicable Subsidiary prior to the date of such
delivery, promptly after receipt thereof), a copy of each amendment,
modification, consent or waiver to the Manager Documents, the Holding Company
Tax Sharing Agreement, any Subsidiary Cost Allocation Agreement, any Borrower IP
Agreement, any Opco IP Agreement, any GVR IP Agreement or any Subsidiary Tax
Sharing Agreement entered into during such fiscal period not previously
delivered pursuant to Section 6.03(b);

 

(g)                              promptly following the Administrative Agent’s
or any Lender’s request therefor, all documentation and other information that
the Administrative Agent or such Lender

 

136

--------------------------------------------------------------------------------


 

reasonably requests in order to comply with its ongoing obligations under the
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act; and

 

(h)                              promptly, such additional information regarding
the business, legal, financial or corporate affairs of any Holding Company, any
Loan Party or any of their respective Subsidiaries, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks/IntraAgency or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

SECTION 6.03.                                       Notices.  Promptly after
obtaining knowledge thereof, notify the Administrative Agent of:

 

(a)                               the occurrence of any Default (such notice to
be provided within two Business Days of such knowledge by a Responsible
Officer);

 

(b)                              any material amendment, waiver or other
modification made to, or delivery of any notice of default or termination or
assignment of, any Manager Document, any Management Fee Subordination Agreement,
any Subsidiary Cost Allocation Agreement, the Holding Company Tax Sharing
Agreement, any Borrower IP Agreement, any Opco IP Agreement, any GVR IP
Agreement or any Subsidiary Tax Sharing Agreement;

 

(c)                               any material amendment, waiver or other
material modification made to, or delivery of any notice of default or
termination of, or the entry into, any Material Contract or any LandCo Loan
Document (together with a copy of any such amendment, waiver, modification or
notice);

 

137

--------------------------------------------------------------------------------


 

(d)                             the entering into by the Borrower or any
Subsidiary of any management contract (together with a copy of any such
management contract) whereby another Person will manage the gaming operations at
one or more of the properties owned or leased by the Borrower or its
Subsidiaries;

 

(e)                               any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including arising
out of or resulting from (i) breach or non-performance of, or any default or
event of default under, a Contractual Obligation of any Loan Party or any
Subsidiary, (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority, (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws or in respect of IP Rights or the
assertion or occurrence of any noncompliance by any Loan Party or as any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (iv) the occurrence of any ERISA Event;

 

(f)                                the occurrence of a Casualty Event or the
damage, loss or destruction of a material portion of the Collateral;

 

(g)                              with respect to Plan years beginning on or
after December 31, 2011, any documents or notices described in Section 101(k) of
ERISA that any Loan Party or ERISA Affiliate has received with respect to any
Multiemployer Plan; and

 

(h)                              receipt by PubCo, any Holding Company, the
Borrower or any Restricted Subsidiary of any written communication to PubCo, any
Holding Company, the Borrower, any Restricted Subsidiary, any Manager or
Fertitta Entertainment from any Gaming Authority advising it of a material
violation of or material noncompliance with any Gaming Law by PubCo, any Holding
Company, the Borrower, any Restricted Subsidiary, any Manager or Fertitta
Entertainment.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) through (h) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04.                                       Payment of Obligations. 
File all U.S. federal and other material tax returns required to be filed in any
jurisdiction and pay, discharge or otherwise satisfy as the same shall become
due and payable, all its material obligations and liabilities in respect of
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property.

 

SECTION 6.05.                                       Preservation of
Existence, etc..  (a) Preserve, renew and maintain in full force and effect its
legal existence under the Laws of the jurisdiction of its organization except in
a transaction permitted by Section 7.04 or 7.05 and (b) take all reasonable
action to maintain all rights, privileges (including its good standing),
Permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except, in the case of this

 

138

--------------------------------------------------------------------------------


 

clause (b), (i) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 7.04 or 7.05.

 

SECTION 6.06.                                       Maintenance of Properties;
Employees.  Except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.  The Borrower
shall cause all persons employed at properties of the Borrower and its
Restricted Subsidiaries, in each case at or below the general manager level, to
be employees of the Borrower or any of its Restricted Subsidiaries (except those
portions of any properties leased out to third party operators).

 

SECTION 6.07.                                       Maintenance of Insurance. 
Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons and ensure
that the Agents and the Lenders are additional insureds and/or loss payees, as
applicable, under such insurance, as reasonably requested by the Administrative
Agent.

 

SECTION 6.08.                                       Compliance with Laws. 
(a) Comply in all material respects with any requirements of all Laws, and all
orders, writs, injunctions and decrees, of any Governmental Authority applicable
to it or to its business or property, except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (b) take, or cause to
be taken, all action necessary to maintain in full force and effect and in good
standing any and all Gaming Permits and approvals or other entitlements allowing
for the conduct, either currently or in the future, of nonrestricted gaming
activities on any applicable Real Property (or any portion thereof), in each
case, that are material to the operation of such Real Property, and (c) take, or
cause to be taken, all action necessary to maintain in full force and effect and
in good standing any and all other Permits (including all Gaming Permits and
Permits under Liquor Laws) material to the operation of each Hotel/Casino
Facility and its IP Rights, Customer Data and Technology Systems.

 

SECTION 6.09.                                       Books and Records; Quarterly
Conference Calls.  (a) Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower and each Subsidiary.

 

(b)                              At the request of the Administrative Agent,
within 10 days after the date of the delivery (or, if later, required delivery)
of the annual or quarterly financial information pursuant to
Sections 6.01(a) and (b), beginning with the delivery of the financial
information for the fiscal year ended December 31, 2012, hold a conference call
or teleconference, at a time

 

139

--------------------------------------------------------------------------------


 

selected by the Borrower and reasonably acceptable to the Administrative Agent,
with all of the Lenders that choose to participate, to review the financial
results of the previous fiscal year or fiscal quarter, as the case may be, and
the financial condition of Holdco and its Subsidiaries and the Borrower and the
Restricted Subsidiaries and the Projections for the current fiscal year.

 

SECTION 6.10.                                       Inspection Rights. 
(a) Subject to applicable Gaming Laws, permit representatives, designees and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its officers and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice.  The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

(b)                              Comply, and cause its Restricted Subsidiaries
to comply, with the covenants specified in Exhibit L.

 

SECTION 6.11.                                       Covenant to Guarantee
Obligations and Give Security.  (a) At the Borrower’s expense, promptly take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied.

 

(b)                              Without limiting the foregoing provisions of
Section 6.11(a), upon (A) the formation or acquisition of any new direct or
indirect Subsidiary (other than an Unrestricted Subsidiary) by the Borrower or
any Subsidiary, (B) the designation in accordance with Section 6.14(a) of any
existing direct or indirect Unrestricted Subsidiary as a Restricted Subsidiary
or (C) an Immaterial Subsidiary’s ceasing to be designated as such pursuant to
6.14(b):

 

(i)                                  Within thirty (30) days after such
formation, acquisition, designation or cessation or such longer period as the
Administrative Agent may agree in its discretion:

 

(A)                          cause each such Restricted Subsidiary that is
required to grant Liens on its property under the Collateral and Guarantee
Requirement to furnish to the Administrative Agent a description of the Real
Properties owned or leased by such Restricted Subsidiary, in detail reasonably
satisfactory to the Administrative Agent;

 

140

--------------------------------------------------------------------------------


 

(B)                           cause (x) each such Restricted Subsidiary that is
required to grant Liens on its property pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Administrative Agent Mortgages,
Security Agreement Supplements, Pledge Agreement Supplements, Intellectual
Property Security Agreements, Control Agreements and a counterpart of the
Intercompany Note and to execute, deliver, file and record any such other
documents, statements, assignments, instruments, agreements or other papers and
take all other actions necessary in order to create a perfected security
interest (subject only to Permitted Liens) in all of its assets that are
required to be pledged pursuant to the Collateral and Guarantee Requirement
(including, with respect to such Mortgages, the documents listed in
Section 6.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (to the extent applicable
due to similar jurisdiction and/or type of property, consistent with the
Mortgages, Security Agreement, Pledge Agreement, Intellectual Property Security
Agreement and other security agreements in effect on the Closing Date), in each
case granting Liens required by the Collateral and Guarantee Requirement and
(y) each direct or indirect parent of each such Restricted Subsidiary to duly
execute and deliver to the Administrative Agent such Security Agreement
Supplements and Pledge Agreement Supplements and to execute, deliver, file and
record any such other documents, statements, assignments, instruments,
agreements or other papers and take all other actions (with the priority
required by the Collateral Documents) as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (to the extent
applicable due to similar jurisdiction and/or type of property, consistent with
the Security Agreement and the Pledge Agreement in effect on the Closing Date),
in each case granting Liens required by the Collateral and Guarantee
Requirement;

 

(C)                           subject to the receipt of any approvals required
under applicable Gaming Laws, (x) cause each such Restricted Subsidiary to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Administrative Agent and (y) cause each direct or indirect parent of such
Restricted Subsidiary to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents indorsed in blank to the
Administrative Agent;

 

(D)                          take and cause such Restricted Subsidiary and each
direct or indirect parent of such Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements and (subject to applicable Gaming Laws) delivery of stock
and membership interest certificates and delivery of promissory notes duly
endorsed in favor of the Administrative

 

141

--------------------------------------------------------------------------------


 

Agent (if any such Investment is by way of loan or advance)) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity;

 

(E)                            cause each such Restricted Subsidiary to duly
execute and deliver to the Administrative Agent a Guaranty Supplement or a new
guaranty, in each case in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the Obligations; and

 

(F)                             cause each such Restricted Subsidiary to deliver
to the Administrative Agent such documents and certificates as would have been
required pursuant to Sections 4.01(a)(iii) and (iv) of this Agreement had such
Subsidiary been a Restricted Subsidiary on the Closing Date;

 

(ii)                              within thirty (30) days after the request
therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its discretion), deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Secured Parties, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters of law set forth in this
Section 6.11(b) as the Administrative Agent may reasonably request;

 

(iii)                          as promptly as practicable after the request
therefor by the Administrative Agent, deliver to the Administrative Agent with
respect to each parcel of Real Property that is required to be subject to a Lien
for the benefit of the Lenders pursuant to the Collateral and Guarantee
Requirement any existing title reports, surveys or environmental assessment
reports; and

 

(iv)                          after the Closing Date, concurrently with (x) the
acquisition of any material personal property by any Restricted Subsidiary other
than (so long as no Event of Default has occurred and is continuing) an
Immaterial Subsidiary, (y) the acquisition of any owned Real Property by the
Borrower or any Restricted Subsidiary that is required to be subject to a Lien
for the benefit of the Lenders pursuant to the Collateral and Guarantee
Requirement or (z) the entering into, or renewal, by any Restricted Subsidiary
of a material ground lease in respect of Real Property that is required to be
subject to a Lien for the benefit of the Lenders pursuant to the Collateral and
Guarantee Requirement, and such personal property, owned Real Property or lease
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such assets to be
subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to Real Property.

 

142

--------------------------------------------------------------------------------


 

(c)                               Provide the Administrative Agent with at least
15 Business Days’ prior written notice of the consummation of the VoteCo SPE
Reorganization, and concurrently with the consummation thereof, deliver to the
Administrative Agent (i) an assignment agreement, in form and substance
satisfactory to the Administrative Agent (the “VoteCo SPE Assignment
Agreement”), executed by PubCo and the VoteCo SPE pursuant to which PubCo
assigns all of its Equity Interests in the Borrower to the VoteCo SPE, (ii) a
joinder to the Pledge Agreement, in form and substance reasonably satisfactory
to the Administrative Agent (the “VoteCo SPE Pledge Joinder”), executed by the
VoteCo SPE, (iii) corporate documentation (including resolutions, articles of
incorporation and bylaws), together with such opinions of counsel to PubCo, the
VoteCo SPE and the Loan Parties, as may be reasonably requested by the
Administrative Agent in respect of the VoteCo SPE Assignment Agreement, the
VoteCo SPE Pledge Joinder, the VoteCo SPE, PubCo and the Loan Parties, (iv) such
supplements to the schedules to this Agreement and the Pledge Agreement as may
be necessary to reflect the consummation of the VoteCo SPE Reorganization and
(v) evidence of the completion of all actions, recordings and filings (including
delivery of stock certificates, transfer powers, UCC financing statements and
amendments or joinders to the Custodian Agreement) of or with respect to the
VoteCo SPE Pledge Joinder that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby (with a first priority,
except as otherwise provided for in the Pledge Agreement), including payment of
all fees and taxes relating thereto.

 

SECTION 6.12.                                       Compliance with
Environmental Laws.  Except, in each case, to the extent that the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, comply, and take all reasonable actions to cause all
lessees and other Persons operating or occupying its properties to comply with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and, in
each case to the extent required by Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws.

 

SECTION 6.13.                                       Further Assurances and
Post-Closing Conditions.  (a) Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

 

(b)                              In the case of any Real Property referred to in
Section 6.11(b)(i)(B) or 6.11(b)(iv), and, upon the occurrence of an Event of
Default, in the case of any Real Property owned or leased by Borrower or its
Restricted Subsidiaries that is not already a Mortgaged Property, provide the
Administrative Agent with Mortgages with respect to such owned Real Property
within thirty (30) days of the occurrence of such Event of Default or the event
specified in Section 6.11(b)(A), (B) or (C) or the acquisition of, or, if
requested by the Administrative

 

143

--------------------------------------------------------------------------------


 

Agent, entry into, or renewal of, a material ground lease (determined, so long
as no Event of Default has occurred and is continuing, as provided in the
definition of “Collateral and Guarantee Requirement” or, if an Event of Default
has occurred and is continuing, in the reasonable determination of the
Administrative Agent) in respect of, such Real Property, together with:

 

(i)                                  evidence that counterparts of the Mortgages
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem reasonably necessary or desirable in order to create a valid and
subsisting perfected Lien on the property and/or rights described therein in
favor of the Administrative Agent for the benefit of the Secured Parties and
that all filing and recording taxes and fees have been paid or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent;

 

(ii)                              fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or the equivalent or other
form available in each applicable jurisdiction (the “Mortgage Policies”) in form
and substance, with endorsements (including endorsements for future advances
under the Loan Documents) and in amount, reasonably acceptable to the
Administrative Agent (not to exceed the value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Administrative Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Permitted Liens, and providing for such
other affirmative insurance and such coinsurance and direct access reinsurance
as the Administrative Agent may reasonably request;

 

(iii)                          opinions of local counsel for the Loan Parties in
states in which such Real Properties are located, with respect to the
enforceability of and the creation of a valid Lien of record under, and
perfection of, the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iv)                          flood certificates covering each Mortgaged
Property in form and substance reasonably acceptable to the Administrative
Agent, certified to the Administrative Agent in its capacity as such and
certifying whether or not each such Mortgaged Property is located in a flood
hazard zone by reference to the applicable FEMA map;

 

(v)                              either (A) a letter or other evidence with
respect to each Mortgaged Property from the appropriate Governmental Authorities
concerning the current status of applicable zoning and building laws, (B) an
ALTA 3.1 zoning endorsement for the Mortgage Policies or (C) a zoning report
prepared by The Planning Zoning Resource Corporation indicating that such
Mortgaged Property is in material compliance with applicable zoning and building
laws; and

 

144

--------------------------------------------------------------------------------


 

(vi)                          such other evidence that all other actions that
the Administrative Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in the Mortgages has
been taken.

 

(c)                               Upon the occurrence and during the
continuation of an Event of Default, in the case of any property owned or leased
by any Immaterial Subsidiary, take or cause such Immaterial Subsidiary and each
direct or indirect parent of such Immaterial Subsidiary to take whatever action
(including the filing of Uniform Commercial Code financing statements, the
execution of Security Agreement Supplements and Pledge Agreement Supplements,
and (subject to applicable Gaming Laws) delivery of stock and membership
interest certificates and delivery of promissory notes duly endorsed in favor of
the Administrative Agent (if any Investment is by way of loan or advance)) as
may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid Liens required by the Collateral and Guarantee
Requirement (as if any such Immaterial Subsidiary was not an Immaterial
Subsidiary hereunder), enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.

 

SECTION 6.14.                                       Designation of
Subsidiaries.  (a) At the Borrower’s election, at any time after the Closing
Date designate any Restricted Subsidiary (other than GVR, NP Lake Mead LLC, NP
Santa Fe LLC, NP Texas LLC, Boulder LLC, Red Rock LLC, Palace LLC, Sunset LLC or
IP Holdco or any other Restricted Subsidiary into which any portion of the
assets (other than de minimis assets) of any of the foregoing entities are
transferred on or after the Closing Date (by Investment, Disposition, merger,
consolidation or otherwise)) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower and the
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 7.11 (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any Junior Financing, any Indebtedness in an aggregate principal
amount greater than or equal to the Threshold Amount or any Permitted
Refinancing Indebtedness in respect thereof, (iv) the Investment resulting from
the designation of any such Subsidiary as an Unrestricted Subsidiary pursuant to
this Section 6.14(a) is permitted by Section 7.02, (v) any Indebtedness or Liens
of any Unrestricted Subsidiary designated as a Restricted Subsidiary pursuant to
this Section 6.14(a) are permitted by Sections 7.03 and 7.01, respectively,
(vi) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it was previously designated an Unrestricted Subsidiary, (vii) prior to the
First Test Date, no Unrestricted Subsidiary may be designated as a Restricted
Subsidiary, (viii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it owns a Core Property, (ix) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if (after giving effect to such
designation) it will provide any Guarantee of any Indebtedness of the Borrower
or any other Restricted Subsidiary; and (x) neither LandCo Holdings nor any of
its Subsidiaries may be designated as a Restricted Subsidiary unless and until
all commitments and letters of credit under the LandCo Credit Agreement and the
LandCo Loan Documents have been terminated and all loans and other

 

145

--------------------------------------------------------------------------------


 

obligations thereunder (other than customary indemnification and expense
reimbursement obligations not then due and payable that expressly survive the
termination thereof) have been paid in full in cash.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the Fair
Market Value of the assets of such Subsidiary (less any liabilities of such
Subsidiary, excluding the Obligations, that will not constitute liabilities of
any Loan Parties after such designation) at the time that such Subsidiary is
designated as an Unrestricted Subsidiary.  The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

 

(b)                              At the Borrower’s election, at any time,
designate a Restricted Subsidiary as an Immaterial Subsidiary, but only to the
extent that such designation is consistent with the definition of “Immaterial
Subsidiary,” or as a Native American Subsidiary, but only to the extent that
such designation is consistent with the definition of “Native American
Subsidiary”.  Upon any Immaterial Subsidiary’s or Native American Subsidiary’s
(whether designated as such on the Closing Date or thereafter pursuant to the
preceding sentence) ceasing to satisfy any of the requirements set forth in the
definition of such term, the Borrower shall notify the Administrative Agent
thereof and shall take the actions required pursuant to Section 6.11 and such
Subsidiary shall cease to be an Immaterial Subsidiary or Native American
Subsidiary, as the case may be.  Notwithstanding the foregoing, after the
Closing Date the Borrower may not designate any Subsidiary as an Immaterial
Subsidiary if (i) the Fair Market Value of the assets of such Subsidiary at the
time of designation exceeds $25,000,000 or (ii) the sum of the Fair Market Value
of the assets of such Subsidiary and all other Subsidiaries so designated after
the Closing Date (determined at the time of designation), plus the aggregate
amount of Investments made by the Loan Parties in Immaterial Subsidiaries as
provided in Section 7.02(c) exceeds $75,000,000.

 

SECTION 6.15.                                       Information Regarding
Collateral.  Furnish to the Administrative Agent prompt written notice of any
change (a) in any Loan Party’s or PubCo’s corporate name, (b) in the location of
any Loan Party’s or PubCo’s chief executive office, its principal place of
business, and, upon request of the Administrative Agent, in the location of any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (c) in any Loan Party’s
or PubCo’s identity, jurisdiction of organization or organizational structure or
(d) in any Loan Party’s or PubCo’s U.S. Federal Taxpayer Identification Number,
as applicable, and, in any event, no such change shall be effected or permitted
unless all filings have been made (or will be made on a timely basis) under
applicable Laws or otherwise and all other actions have been taken (or will be
taken on a timely basis) that are required in order for the Administrative Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral; provided that any such
written notice under clauses (a) or (c) above shall be given to the
Administrative Agent not less than thirty (30) days prior to such change (or
such shorter period as the Administrative Agent may agree in writing); provided
further, that no Loan Party or PubCo (prior to the VoteCo SPE Reorganization)
shall change its jurisdiction of organization to a jurisdiction located outside
the United States without the consent of the Required Lenders.

 

146

--------------------------------------------------------------------------------


 

SECTION 6.16.          Corporate Separateness.  (a) Satisfy, and cause each of
its Restricted Subsidiaries and Unrestricted Subsidiaries to satisfy, customary
corporate, limited liability company and other formalities, including, as
applicable, the holding of regular board of managers’ or members’ meetings or
action by managers or members without a meeting and the maintenance of corporate
records.

 

(b)        Ensure that (i) no bank account of any Unrestricted Subsidiary shall
be held jointly with the Borrower or any of its Restricted Subsidiaries and no
bank account of the Borrower or any Restricted Subsidiary shall be held jointly
with any of the Unrestricted Subsidiaries or any other Person, and (ii) any
financial statements distributed to any creditors of any Unrestricted Subsidiary
shall clearly establish or indicate the corporate separateness of such
Unrestricted Subsidiary from the Holding Companies, the Borrower and their
respective Restricted Subsidiaries.

 

SECTION 6.17.          Existing Interest Rate Hedge Agreement.  Maintain in
effect, without reducing the notional amount thereunder, through the expiration
date thereof, the Existing Interest Rate Hedge Agreements, as in effect on the
date hereof, including all transactions thereunder.

 

SECTION 6.18.          Manager Documents.

 

(a)        Payment of Sums Due Under Manager Documents.  Subject to the
Management Fee Subordination Agreements, pay all management fees and other
charges reserved in or payable under the Manager Documents on or prior to the
due date thereof except where (i) the validity or amount thereof is being
contested in good faith, (ii) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)        Performance of Covenants.  (i) Promptly perform and observe in all
material respects all of the terms, covenants and conditions required to be
performed and observed by any Loan Party under the Manager Documents, the breach
of which would permit any party to any Manager Document validly to terminate
such Manager Document (including, without limitation, all payment obligations),
(ii) do all things commercially reasonable to preserve and to keep unimpaired
its rights under the Manager Documents, (iii) not waive, excuse or discharge any
of the material obligations of the Manager or any other party to any of the
Manager Documents without the Administrative Agent’s prior written consent in
each instance, and (iv) enforce the material obligations of each Manager and the
other parties to each of the Manager Documents, except, in the case of the
foregoing clauses (i) through (iv), in any such case where same would not
reasonably be expected to have a Material Adverse Effect.

 

(c)        No Modification or Termination.

 

(i)         Not consent to or acquiesce in any amendment, modification, waiver
or change to any Manager Document in any manner adverse to the interests of the
Lenders in any material respect; it being acknowledged and agreed by the parties
hereto, that in any event any amendment, waiver or other modification which
would have the

 

147

--------------------------------------------------------------------------------


 

effect of (A) increasing management fees, required reserves or termination fees
or (B) shortening the term thereof shall be deemed adverse to the interests of
the Lenders in a material respect.

 

(ii)        Not permit, consent to or acquiesce in any cancellation, termination
or surrender of any Manager Document.

 

(iii)       Notwithstanding Sections 6.18(c)(i) and (ii) above, the Loan Parties
may (A) upon acquiring or opening a new Hotel/Casino Facility or Tavern Business
in accordance with the terms hereof, enter into (1) an Additional Management
Agreement in respect thereof and/or (2) an Additional Manager Allocation
Agreement in the same form as the Manager Allocation Agreement with such changes
as are reasonably requested by or are acceptable to the Administrative Agent, in
each case with an Affiliate of Fertitta Entertainment, and in each case so long
as such Affiliate and Fertitta Entertainment executes a Management Fee
Subordination Agreement and Fertitta Entertainment signs a Management Agreement
Guaranty in respect thereof in substantially the same form and substance as the
Borrower Management Fee Subordination Agreement and Borrower Management
Agreement Guaranty, and (B) upon closing or Disposing of any Hotel/Casino
Facility or Tavern Business in accordance with the terms hereof, terminate the
Manager Documents applicable to such Hotel/Casino Facility or Tavern Business;
provided that any Additional Management Agreement or Additional Manager
Allocation Agreement entered into pursuant to this clause (iii) may also contain
provisions by which additional Loan Parties, Hotel/Casino Facilities and Tavern
Businesses may be added after the execution of such Additional Management
Agreement or Additional Manager Allocation Agreement by joinder, in form and
substance reasonably satisfactory to the Administrative Agent, and any
Management Fee Subordination Agreement and Management Agreement Guaranty entered
into in connection with the execution of such Additional Management Agreement or
Additional Manager Allocation Agreement is amended in connection with such
joinder to include such additional Loan Party, Hotel/Casino Facility or Tavern
Business.

 

(iv)       Notwithstanding Sections 6.18(c)(i) and (ii) above, the Loan Parties
may terminate the Borrower Management Agreement, the Opco Management Agreement
and/or the GVR Management Agreement so long as, concurrently with such
termination, the Loan Parties party thereto enter into one or more Additional
Management Agreements with respect to all Hotel/Casino Facilities previously
encumbered by the applicable Borrower Management Agreement, the Opco Management
Agreement and the GVR Management Agreement, with an Affiliate of Fertitta
Entertainment, and so long as such Affiliate and Fertitta Entertainment executes
a Management Fee Subordination Agreement and Fertitta Entertainment signs a
Management Agreement Guaranty in respect thereof in substantially the same form
and substance as the Borrower Management Fee Subordination Agreement and
Borrower Management Agreement Guaranty; provided that any Additional Management
Agreement entered into pursuant to this clause (iv) may also contain provisions
by which additional Loan Parties, Hotel/Casino Facilities and Tavern Businesses
may be added after the execution of such Additional Management Agreement by
joinder, in form and substance reasonably satisfactory to the Administrative
Agent, and any Management Fee

 

148

--------------------------------------------------------------------------------


 

Subordination Agreement and Management Agreement Guaranty entered into in
connection with the execution of such Additional Management Agreement is amended
in connection with such joinder to include such additional Loan Party,
Hotel/Casino Facility or Tavern Business.

 

(d)       Notices of Default.  Promptly (but in no event later than two
(2) Business Days after the Borrower’s receipt thereof) deliver (or cause to be
delivered) to the Administrative Agent copies of any written notice of default
by any party under any Manager Document, or of any written notice from any
Manager or any other party to any Manager Document of its intention to terminate
such Manager Document.

 

(e)        Delivery of Information.  Promptly furnish (or cause to be furnished)
to the Administrative Agent copies of such information and evidence as the
Administrative Agent may reasonably request concerning the Borrower’s and other
Loan Parties’ due observance, performance and compliance with the terms,
covenants and conditions of each Manager Document.

 

(f)        Other Management Agreements; Delegation of Manager’s Duties.  Except
as permitted under Section 6.18(c)(iii) or (iv) above, not enter into any
management agreements other than the Management Agreements in effect on the
Closing Date or permit any Manager to assign or sub-contract its duties or
responsibilities under any Management Agreement (except as permitted under the
Management Agreements as in effect on the date hereof or in any Additional
Management Agreement, as the case may be).

 

(g)        Further Assurances.  At its sole cost and expense, shall execute and
deliver to Administrative Agent, within five (5) Business Days after request,
such documents, instruments or agreements as may be reasonably required to
permit the Administrative Agent to cure any default under any Manager Document.

 

(h)        Management Agreement Cure By Administrative Agent.  In the event of a
default by the Borrower or any other Loan Party in the performance of any of its
obligations under any Manager Document beyond any applicable notice and cure
periods therein, including, without limitation, any default in the payment of
any sums payable thereunder, then, in each and every such case, subject to
applicable Gaming Laws, the Administrative Agent may, at its option, cause the
default or defaults to be remedied.  The Borrower shall, on demand, reimburse
the Administrative Agent for all advances made and out-of-pocket expenses
incurred by the Administrative Agent in curing any such default (including,
without limitation, reasonable attorneys’ fees and disbursements), together with
interest thereon computed at the Default Rate from the date that such advance is
made to and including the date the same is paid to the Administrative Agent.

 

(i)         Subordination.  At all times cause each Management Agreement and all
management fees payable thereunder to be subordinated to the Obligations and the
Liens held by the Administrative Agent pursuant to the Management Fee
Subordination Agreements (or otherwise on terms satisfactory to the
Administrative Agent in its sole discretion).

 

149

--------------------------------------------------------------------------------


 

(j)         Rights of Administrative Agent.  The Administrative Agent shall have
the right (but shall have no obligation) at any time that there shall exist and
be continuing an Event of Default, to take in Administrative Agent’s own name or
in the name of the applicable Loan Party (but at the Borrower’s expense, which
shall be reimbursed to the Administrative Agent upon demand and shall constitute
part of the Obligations), such action as Administrative Agent may at any time or
from time to time determine to be necessary, subject to applicable Gaming Laws:

 

(i)         to exercise any of the rights of the Loan Parties under the Manager
Documents and to request and require any Manager to attorn to Administrative
Agent (or its designee);

 

(ii)        to terminate any Manager Document in accordance with, and subject to
the terms of, such Manager Document and, if applicable, the corresponding
Management Fee Subordination Agreement;

 

(iii)       to amend, modify or extend any Manager Document by agreement with
the corresponding Manager or other parties thereto;

 

(iv)       to cure any default under any Manager Document; and

 

(v)        to protect the rights of the Administrative Agent and the Secured
Parties hereunder and under any Manager Document;

 

and the Administrative Agent shall incur no liability as between itself and the
Loan Party if any action taken by or on its behalf in good faith pursuant hereto
shall prove to be, in whole or in part, inadequate or invalid.  Without limiting
any of the rights, powers and privileges granted to the Administrative Agent in
the other Loan Documents, the Borrower hereby irrevocably makes, constitutes and
empowers and authorizes the Administrative Agent (and all officers, employees or
agents designated by the Administrative Agent) and hereby irrevocably appoints
the Administrative Agent as the Borrower’s attorney-in-fact (which irrevocable
appointment is coupled with an interest) for the purpose of enforcing the
Borrower’s rights under each Management Agreement and the Administrative Agent’s
rights in Section 6.18(h) and (j) (in the case of 6.18(j), upon the occurrence
and continuance of an Event of Default).  The Borrower shall, within five
(5) Business Days after written request is made therefor by the Administrative
Agent, execute and deliver to the Administrative Agent or to any party
designated by the Administrative Agent, such further instruments, agreements,
powers, assignments, conveyances or the like as may be reasonably necessary or
desirable to complete or perfect the interest, rights or powers of the
Administrative Agent pursuant to this Section 6.18 or as may otherwise be
required by the Administrative Agent.

 

SECTION 6.19.          Ratings.  Use commercially reasonable efforts to obtain
and maintain at all times on and after the Closing Date (i) a public corporate
family rating of the Borrower (or, if the VoteCo SPE Reorganization has not
occurred and the financials for the Borrower and its Subsidiaries are
consolidated with the financials for PubCo, PubCo) and a rating of the Loans, in
each case from Moody’s, and (ii) a public corporate credit rating of the
Borrower (or, if the VoteCo SPE Reorganization has not occurred and the
financials for the

 

150

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries are consolidated with the financials for PubCo,
PubCo) and a rating of the Loans, in each case from S&P (it being understood and
agreed that “commercially reasonable efforts” shall in any event include the
payment by the Borrower (or PubCo, as the case may be) of customary rating
agency fees, cooperation with information and data requests by Moody’s and S&P
in connection with their ratings process and the participation by senior
management of the Borrower and PubCo in a ratings presentation to Moody’s and
S&P).

 

SECTION 6.20.          Intentionally Omitted.

 

SECTION 6.21.          Subsidiary Cost Allocation Agreements.  (i) Promptly
perform and observe in all material respects all of the terms, covenants and
conditions required to be performed and observed by the Borrower under any
Subsidiary Cost Allocation Agreement, (ii) do all things commercially reasonable
to preserve and to keep unimpaired its material rights under any Subsidiary Cost
Allocation Agreement, (iii) not waive, excuse or discharge any of the material
obligations of any Unrestricted Subsidiary under any Subsidiary Cost Allocation
Agreement without the Administrative Agent’s prior written consent in each
instance, and (iv) enforce the material obligations of each Unrestricted
Subsidiary under any Subsidiary Cost Allocation Agreement.

 

SECTION 6.22.          IP Agreements, etc..  (a) (i) Promptly perform and
observe in all material respects all of the terms, covenants and conditions
required to be performed and observed by the Holding Companies, the Borrower and
their respective Subsidiaries under the Borrower IP Agreements, the Opco IP
Agreements and the GVR IP Agreements (other than the Affiliated IP Agreements),
(ii) do all things commercially reasonable to preserve and to keep unimpaired
their respective material rights under the Borrower IP Agreements, the Opco IP
Agreements and the GVR IP Agreements (other than the Affiliated IP Agreements),
(iii) not waive, excuse or discharge any of the material obligations of the
Managers or any other party under any of the Borrower IP Agreements, the Opco IP
Agreements and the GVR IP Agreements (other than the Affiliated IP Agreements)
without the Administrative Agent’s prior written consent in each instance, and
(iv) enforce the material obligations of the Managers and any other party under
the Borrower IP Agreements, the Opco IP Agreements and the GVR IP Agreements
(other than the Affiliated IP Agreements).

 

(b)        Cure by Administrative Agent.  In the event of a default by the
Borrower or any other Loan Party in the performance of any of their respective
obligations under any of the Borrower IP Agreements, the Opco IP Agreements or
the GVR IP Agreements beyond any applicable notice and cure periods respectively
set forth in such agreements, including, without limitation, any default in the
payment of any sums payable under either agreement, then, in each and every such
case, subject to applicable Gaming Laws, the Administrative Agent may, at its
option, cause the default or defaults to be remedied.  The Borrower shall, on
demand, reimburse the Administrative Agent for all advances made and
out-of-pocket expenses incurred by the Administrative Agent in curing any such
default (including, without limitation, reasonable attorneys’ fees and
disbursements), together with interest thereon computed at the Default Rate from
the date that such advance is made to and including the date the same is paid to
the Administrative Agent.

 

151

--------------------------------------------------------------------------------


 

(c)        Rights of Administrative Agent.  The Administrative Agent shall have
the right (but shall have no obligation) at any time that there shall exist and
be continuing an Event of Default, to take in Administrative Agent’s own name or
in the name of the Borrower (but at the Borrower’s expense, which shall be
reimbursed to the Administrative Agent upon demand and shall constitute part of
the Obligations), such action as Administrative Agent may at any time or from
time to time determine to be necessary, subject to applicable Gaming Laws:

 

(i)         to exercise any of the rights of the Borrower or any other Loan
Party under any Borrower IP Agreement, any Opco IP Agreement or any GVR IP
Agreement;

 

(ii)        to terminate any Borrower IP Agreement, any Opco IP Agreement or any
GVR IP Agreement in accordance with the terms of each such agreement;

 

 

(iii)       to amend, modify or extend any Borrower IP Agreement, any Opco IP
Agreement or any GVR IP Agreement by agreement with the other parties thereto;

 

(iv)       to cure any default under any Borrower IP Agreement, any Opco IP
Agreement or any GVR IP Agreement; and

 

(v)        to protect the rights of the Administrative Agent and the Lenders
hereunder and under the Borrower IP Agreements, the Opco IP Agreements and the
GVR IP Agreements;

 

and the Administrative Agent shall incur no liability as between itself and the
Borrower and other Loan Parties if any action taken by or on its behalf in good
faith pursuant hereto shall prove to be, in whole or in part, inadequate or
invalid.  Without limiting any of the rights, powers and privileges granted to
the Administrative Agent in the other Loan Documents, the Borrower hereby
irrevocably makes, constitutes and empowers and authorizes the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) and hereby irrevocably appoints the Administrative Agent as the
Borrower’s attorney-in-fact (which irrevocable appointment is coupled with an
interest) for the purpose of enforcing the Borrower’s rights under the Borrower
IP Agreements, the Opco IP Agreements and the GVR IP Agreements and the
Administrative Agent’s rights in Section 6.22(b) and (c) (in the case of
6.22(c), upon the occurrence and continuance of an Event of Default).  The
Borrower shall, within five (5) Business Days after written request is made
therefor by the Administrative Agent, execute and deliver to the Administrative
Agent or to any party designated by the Administrative Agent, such further
instruments, agreements, powers, assignments, conveyances or the like as may be
reasonably necessary or desirable to complete or perfect the interest, rights or
powers of the Administrative Agent pursuant to this Section 6.22 or as may
otherwise be required by the Administrative Agent.

 

152

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of the Restricted Subsidiaries to, directly
or indirectly:

 

SECTION 7.01.          Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)        Liens pursuant to any Loan Document;

 

(b)        Liens existing on the Closing Date and listed on Schedule 7.01(b) and
any modifications, replacements, renewals or extensions thereof; provided that
(i) any such Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (ii) such Liens
shall secure only those obligations which they secure on the Closing Date and
refinancings, extensions, renewals and replacements thereof permitted hereunder;

 

(c)        Liens for taxes, assessments or governmental charges which are not
yet due or delinquent or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)       statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)        (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

 

(f)        deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money
and Capitalized Leases), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

153

--------------------------------------------------------------------------------


 

(g)        public and private easements, rights-of-way, restrictions,
encroachments, protrusions, franchises, licenses, permits, zoning laws,
covenants, conditions, restrictions and other similar non-monetary encumbrances
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the Borrower or any Restricted Subsidiary and any and all exceptions to title
disclosed on Schedule B of each of the Mortgage Policies to the extent
reasonably acceptable to the Administrative Agent;

 

(h)        Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

 

(i)         Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within two hundred
seventy (270) days after the acquisition of the property subject to such Liens,
(ii) such Liens do not at any time encumber any property except for the property
financed by such Indebtedness, accessions thereto and the proceeds and the
products thereof, (iii) with respect to Capitalized Leases, such Liens do not at
any time extend to or cover any assets (except for accessions to such assets)
other than the assets subject to such Capitalized Leases; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender and
(iv) the amount of Indebtedness secured thereby does not exceed the cost of the
acquisition of such property;

 

(j)         (i) Real Property Leases and other leases, licenses, subleases or
sublicenses, in each case, granted to others in the ordinary course of business
and which do not (x) interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary or (y) secure any Indebtedness;

 

(k)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(l)         Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry and
(iv) in favor of Wells Fargo Bank, N.A. in the form of debit and set-off rights
arising under the Wells Fargo Indemnification Agreement;

 

(m)       Liens (i) on cash advances in favor of the seller of any property to
be acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) to
be applied against the purchase price for such Investment, and (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

154

--------------------------------------------------------------------------------


 

(n)        Liens in favor of the Borrower or a Subsidiary Guarantor (other than
an Immaterial Subsidiary) securing Indebtedness permitted under Section 7.03(d);

 

(o)        Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products
thereof), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e);

 

(p)        any interest or title of a lessor under leases entered into by the
Borrower or any of the Restricted Subsidiaries (in their capacities as lessee)
in the ordinary course of business;

 

(q)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(r)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

 

(s)        Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(t)        Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(u)        Liens solely on any cash earnest money deposits made by the Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(v)        Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(w)       Ground Leases on which facilities owned or leased by the Borrower or
any of its Restricted Subsidiaries are located; and

 

155

--------------------------------------------------------------------------------


 

(x)        other Liens on assets securing Indebtedness outstanding in an
aggregate principal amount not to exceed $25,000,000; provided however that no
Liens on assets constituting Collateral shall be permitted pursuant to this
clause (x).

 

SECTION 7.02.          Investments.  Make or hold any Investments, except:

 

(a)        Investments by the Borrower or a Restricted Subsidiary in assets that
were Cash Equivalents when such Investments were made;

 

(b)        loans or advances to officers, directors, board managers and
employees of the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes so long as made in accordance with applicable Law and
(ii) in connection with such Person’s purchase of Equity Interests of Holdco
(provided that the amount of such loans and advances described in this
clause (b)(ii) shall be contributed to the Borrower in cash as common equity);
provided the aggregate principal amount of all loans and advances made in
reliance on this clause (b) shall not exceed $10,000,000 at any time
outstanding;

 

(c)        Investments by the Borrower or any Restricted Subsidiary in any
Restricted Subsidiary (excluding any new Restricted Subsidiary which becomes (or
would become) a Subsidiary Guarantor concurrently with such Investment) or by a
Restricted Subsidiary in the Borrower; provided that (i) the sum of the
aggregate amount of Investments in any Immaterial Subsidiary plus, if such
Subsidiary was designated as an Immaterial Subsidiary after the Closing Date in
accordance with Section 6.14, the Fair Market Value of the assets of such
Subsidiary at the time of designation, shall not exceed $25,000,000 and (ii) the
sum of the aggregate amount of all Investments in all Immaterial Subsidiaries
plus the Fair Market Value of the assets of all  Subsidiaries designated as
Immaterial Subsidiaries after the Closing Date (determined at the time of
designation) in accordance with Section 6.14 shall not exceed $75,000,000;

 

(d)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)        Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively; provided that for purposes of any Indebtedness
incurred by a Restricted Subsidiary that is an Immaterial Subsidiary in favor of
the Borrower or a Restricted Subsidiary, and any Dispositions by the Borrower or
a Restricted Subsidiary to a Restricted Subsidiary that is an Immaterial
Subsidiary, such Investments shall be required to be permitted pursuant to the
other provisions of this Section 7.02 (and not solely pursuant to this
clause (e));

 

(f)        Investments existing on the Closing Date and set forth on
Schedule 7.02(f) by the Borrower or any Restricted Subsidiary; provided that
(x) the amount of the original Investment is not increased except by the terms
of such Investment or as otherwise permitted by this Section 7.02 and (y) any
Investment in the form of Indebtedness of the Borrower or any

 

156

--------------------------------------------------------------------------------


 

Restricted Subsidiary owed to any Restricted Subsidiary that is an Immaterial
Subsidiary shall be subject to the subordination terms set forth in the
Intercompany Note;

 

(g)        Investments in Swap Contracts permitted under Section 7.03;

 

(h)        promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)         the purchase or other acquisition after the Closing Date by the
Borrower or a wholly owned Restricted Subsidiary of the Borrower of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or Equity Interests in a Person
that, upon the consummation thereof, will be a Restricted Subsidiary (including
as a result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Acquisition”):

 

(A)       subject to clause (B) below, all property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral
(unless the same constitute Excluded Assets) and the Borrower, each applicable
Restricted Subsidiary and any such newly created or acquired Subsidiary (and, to
the extent required under the Collateral and Guarantee Requirement, the
Subsidiaries of such created or acquired Subsidiary) shall be a Subsidiary
Guarantor and shall have complied with the requirements of Section 6.11, within
the times specified therein;

 

(B)       the aggregate amount of consideration (cash and noncash and including
the Fair Market Value of all Equity Interests issued or transferred to the
sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and reserves for liabilities with respect thereto and
all assumptions of debt, liabilities and other obligations in connection
therewith) paid during the term of this Agreement in respect of all Permitted
Acquisitions shall not exceed $500,000,000, provided that the aggregate amount
of such consideration may exceed $500,000,000 if the First Lien Leverage Ratio
(as determined on a Pro Forma Basis after giving effect to all such purchases or
acquisitions (including any Indebtedness incurred in connection therewith)) is
less than or equal to 4:50:1.00; provided further, that the aggregate amount of
consideration in respect of acquisitions of Persons that do not become
Restricted Subsidiaries (including Persons who do not become wholly owned
Subsidiaries of the Borrower) shall not exceed $35,000,000;

 

(C)       the acquired property, assets, business or Person is in the same line
of business as the Borrower or a Restricted Subsidiary;

 

(D)       (1) immediately before and immediately after giving Pro Forma Effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition (including any Indebtedness incurred in connection therewith), the
Borrower

 

157

--------------------------------------------------------------------------------


 

and the Restricted Subsidiaries shall be in Pro Forma Compliance with all of the
covenants set forth in Section 7.11, with such compliance with preceding
clause (2) to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the four-quarter fiscal period covered
thereby and evidenced by a certificate from a Responsible Officer of the
Borrower demonstrating such compliance calculation in reasonable detail;

 

(E)       no Person acquired pursuant to, or formed to effect, a Permitted
Acquisition may be designated as an Unrestricted Subsidiary simultaneously with
the consummation of such Permitted Acquisition;

 

(F)       any Person acquired pursuant to a Permitted Acquisition that will,
upon the consummation thereof, become a Restricted Subsidiary of the Borrower
shall be a Restricted Subsidiary not less than 85% of the Equity Interests of
which are owned by the Borrower or another wholly owned Restricted Subsidiary of
the Borrower; and

 

(G)       the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

(j)         [reserved];

 

(k)        Investments in the ordinary course of business consisting of
Article 3 of the Uniform Commercial Code endorsements for collection or deposit
and Article 4 of the Uniform Commercial Code customary trade arrangements with
customers consistent with past practices;

 

(l)         Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(m)       loans and advances to the Holding Companies (or any direct or indirect
parent thereof) in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to the Holding Companies
in accordance with Section 7.06(e) and (g);

 

(n)        so long as immediately before and immediately after giving effect to
any such Investment, (i) no Default has occurred and is continuing, (ii) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11, (iii) with respect to Investments made
using the Investment Base Basket, the

 

158

--------------------------------------------------------------------------------


 

Required Incurrence Interest Coverage Ratio shall be greater than 2.00:1.00 (as
determined on a Pro Forma Basis after giving effect to such Investments), and
(iv) with respect to Investments made using the Investment Builder Basket, the
First Lien Leverage Ratio (as determined on a Pro Forma Basis after giving
effect to such Investments) shall be less than or equal to 4.50:1.00, with the
compliance under the preceding clauses (ii), (iii) and (iv) determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Investments had been made as of the first day of the four-quarter fiscal period
covered thereby and evidenced by a certificate from the principal accounting
officer of the Borrower demonstrating such compliance in reasonable detail and
indicating whether a particular Investment is being made using the Investment
Base Basket (and, if so, whether it is using the amount made available pursuant
to clause (A), (B) and/or (C) below) or the Investment Builder Basket (it being
understood that the Borrower shall be permitted to elect to use either basket or
a combination of the two baskets, to the extent available, in respect of any
particular Investment), Investments in an aggregate amount from and after the
Closing Date not to exceed the sum of (A) an amount equal to $300,000,000, plus
(B) the Initial Restricted Payment Base Basket, less the aggregate amount of
Restricted Payments made using the Initial Restricted Payment Base Basket; plus
(C) an amount equal to the Project Reimbursements received by the Borrower and
its Restricted Subsidiaries from Persons other than Loan Parties after the
Closing Date that is Not Otherwise Applied (the cumulative amount available for
Investments pursuant to clause (A), (B) and (C), the “Investment Base Basket”),
plus (D) the aggregate amount of the Net Cash Proceeds of Permitted Equity
Issuances (other than Permitted Equity Issuances made pursuant to Section 8.04)
received by the Borrower (provided, that, in the case of such Permitted Equity
Issuances by the Holding Companies or PubCo, such Net Cash Proceeds shall have
been received by the Borrower in the form of a capital contribution from the
applicable Holding Company or PubCo) after the Closing Date that are Not
Otherwise Applied, plus (E) the amount of Cumulative Excess Cash Flow that is
Not Otherwise Applied plus (F) an amount equal to the returns or refunds of
Qualifying Investments (excluding any interest, earnings, returns or other gains
in respect of such Qualifying Investments determined in the manner set forth in
Section 1.03(d)) received by the Borrower and its Restricted Subsidiaries from
Persons other than Loan Parties after the Closing Date that is Not Otherwise
Applied (the cumulative amount available for Investments pursuant to clauses
(D) through (F), collectively, the “Investment Builder Basket”);

 

(o)        advances of payroll payments to employees of the Borrower and the
Restricted Subsidiaries in the ordinary course of business;

 

(p)        so long as no Event of Default has occurred and is continuing or
would result therefrom, (x) Native American Investments of the type described in
clause (ii) of the definition thereof as set forth in Schedule 7.02(p) and
(y) Native American Investments of the type described in clause (i) of the
definition thereof; provided that the aggregate amount of all such Native
American Investments made in reliance on preceding sub-clause (y) in any fiscal
year shall not exceed $5,000,000; provided further, that (i) to the extent the
aggregate amount of all such Native American Investments made in any fiscal year
in reliance on preceding sub-clause (y) is less than $5,000,000, the amount of
such difference (the “Native American Investment Rollover Amount”) may be
carried forward one time and used to make Native American Investments of the
type described in clause (i) of the definition thereof in the next succeeding
fiscal year and (ii) any such Native American Investments made in any fiscal
year

 

159

--------------------------------------------------------------------------------


 

shall be counted against the $5,000,000 base amount with respect to such fiscal
year after being counted against any Native American Investment Rollover Amount
available with respect to such fiscal year;

 

(q)        Investments of a Restricted Subsidiary acquired after the Closing
Date or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date, to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

(r)        Investments consisting of the contribution or other transfer of
(i) real estate described on Part 1 of Schedule 7.02(r) (and owned by a Native
American Subsidiary on the Closing Date) pursuant to a Native American Contract,
so long as the Tribal Trust Property Release Conditions are satisfied at the
time of such contribution or transfer, (ii) the real property described in
Item 2 of Part 2 of Schedule 7.02(r), so long as title to such real property is
transferred to the Federated Indians of Graton Rancheria or its nominee and
(iii) real estate described in Item 1 of Part 2 of Schedule 7.02(r) to a joint
venture, so long as no Default then exists;

 

(s)        Investments consisting of Support Agreements to the extent such
Support Agreements are permitted in accordance with Section 7.03(q);

 

(t)        [reserved];

 

(u)        Investments in Unrestricted Subsidiaries made using the proceeds of
Cure Note (as defined in the Equity Rights Agreement) Indebtedness to the extent
such proceeds are contributed as capital to the Borrower and applied
substantially concurrently to cure or prevent a Specified Event (as defined in
the Equity Rights Agreement) other than a Specified Event occurring by reason of
this Agreement; and[reserved]; and

 

(v)        so long as immediately before and immediately after giving effect to
any such Investment, (i) no Default has occurred and is continuing, (ii) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11, and (iii) the First Lien Leverage Ratio
(as determined on a Pro Forma Basis after giving effect to such Investments)
shall be less than or equal to 4.50:1.00, with the compliance under the
preceding clauses (ii) and (iii) determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Investments had been made as
of the first day of the four-quarter fiscal period covered thereby and evidenced
by a certificate from the principal accounting officer of the Borrower
demonstrating such compliance in reasonable detail, Investments in SC
Interactive Investor LLC and its Subsidiaries in an aggregate amount from and
after the Closing Date not to exceed $50,000,000;

 

provided, that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financing.

 

160

--------------------------------------------------------------------------------


 

SECTION 7.03.          Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)        Indebtedness of the Loan Parties under the Loan Documents;

 

(b)        Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof;

 

(c)        Guarantees by the Borrower and the Restricted Subsidiaries in respect
of Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Junior Financing shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty, (B) if the Indebtedness being Guaranteed is subordinated
to the Obligations in Lien priority and/or right of payment, such Guarantee
shall be subordinated to the Guarantee of the Obligations in Lien priority
and/or right of payment, as the case may be, on terms at least as favorable to
the Lenders as those contained in the subordination of such Indebtedness and/or
Lien securing the same and (C) any Guarantee by the Borrower or any Restricted
Subsidiary of Indebtedness of any Restricted Subsidiary that is an Immaterial
Subsidiary shall only be permitted to the extent constituting an Investment
expressly permitted by Section 7.02 (other than clause (e) thereof);

 

(d)       Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment expressly permitted by Section 7.02; provided that, (i) all such
Indebtedness shall be evidenced by an Intercompany Note and, in the case of an
Intercompany Note issued to a Subsidiary Guarantor, pledged to the
Administrative Agent for the benefit of the Secured Parties in accordance with
the Collateral Documents and Section 6.11 and (ii) all such Indebtedness of any
Subsidiary Guarantor owed to any Person that is not a Subsidiary Guarantor shall
be subject to the subordination terms set forth in the Intercompany Note;

 

(e)        (i) so long as immediately after giving effect to the incurrence of
any such Indebtedness, no Event of Default has occurred and is continuing and
the Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance
with the covenants set forth in Section 7.11, Capitalized Lease Indebtedness and
other Indebtedness (including Capitalized Leases) financing the acquisition of
furniture, fixtures and equipment (including gaming equipment), software, and
associated warranties and/or service contracts (all of which shall be of a type
that is readily removable from and not integral to the structure of any Real
Property or improvements thereon); provided that such Indebtedness is incurred
concurrently with or within two hundred seventy (270) days after the applicable
acquisition, and (ii) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (i); provided further that the aggregate
principal amount of all Indebtedness permitted under this
Section 7.03(e) (including all Permitted Refinancing Indebtedness described in
preceding clause (ii)), shall not exceed $75,000,000 at any time outstanding;

 

(f)        Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks of the
Borrower or its

 

161

--------------------------------------------------------------------------------


 

Restricted Subsidiaries incurred in the ordinary course of business and not for
speculative purposes;

 

(g)        Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

 

(h)        Indebtedness consisting of promissory notes issued by the Borrower to
current or former officers, directors, managers and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdco or the Borrower permitted by Section 7.06(d);
provided that (i) such Indebtedness shall be subordinated in right of payment to
the Obligations on terms reasonably satisfactory to the Administrative Agent (it
being understood that, subject to the dollar limitation described below, such
subordination provisions shall permit the payment of interest and principal in
cash if no Event of Default has occurred and is continuing) and (ii) the
aggregate amount of all cash payments (whether principal or interest) made by
the Borrower in respect of such notes since the Closing Date, when combined with
the aggregate amount of Restricted Payments made pursuant to
Section 7.06(d) since the Closing Date, shall not exceed $10,000,000;

 

(i)         Indebtedness incurred by the Borrower or the Restricted Subsidiaries
in (i) a Permitted Acquisition, (ii) any other Investment expressly permitted
hereunder or (iii) any Disposition, in the case of each of the foregoing
clauses (i), (ii) and (iii), constituting customary indemnification obligations
or customary obligations in respect of purchase price or other similar
adjustments;

 

(j)         Indebtedness consisting of obligations of the Borrower or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

 

(k)        (i) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts and (ii) Indebtedness of the Borrower and its
Restricted Subsidiaries arising under the Wells Fargo Indemnification Agreement;

 

(l)         Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(m)       Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

 

162

--------------------------------------------------------------------------------


 

(n)        obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
the Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(o)        (i) Indebtedness of the Loan Parties under the Senior Unsecured
Notes, so long as the principal amount of such Indebtedness does not exceed
$500,000,000 at any time, (ii) additional unsecured Indebtedness of the Borrower
and its Restricted Subsidiaries so long as, after giving effect thereto, no
Default has occurred and is continuing, the Borrower shall be in compliance with
Section 7.11 and the Required Incurrence Interest Coverage Ratio shall be
greater than 2.00:1.00, in each case, determined on a Pro Forma Basis, based on
the financial information most recently delivered to the Administrative Agent
and the Lenders under Sections 6.01(a) or (b) as though the incurrence of such
Indebtedness had occurred on the first day of the four-quarter fiscal period
covered thereby and remained outstanding through the end of such four-quarter
fiscal period and evidenced by a certificate of a Responsible Officer of the
Borrower demonstrating such compliance calculation in reasonable detail and
(iii) Permitted Refinancing Indebtedness in respect of the Indebtedness
described in the preceding clause (ii);

 

(p)        all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest (other than
pay-in-kind interest or other interest capitalized as principal) on obligations
described in clauses (a) through (o) above;

 

(q)        Guarantees consisting of Support Agreements of the Borrower and its
Restricted Subsidiaries in an aggregate amount not exceeding $75,000,000 at any
time;

 

(r)          Indebtedness of the Borrower under the LandCo Support Agreement;
and

 

(s)          for the period from the Closing Date through the seventh (7th)
Business Day following the Closing Date, Indebtedness of the Borrower in respect
of the Original Financing Agreement described in clause (c) of the definition
thereof in an aggregate principal amount not to exceed $0 (reduced by any
principal payments from time to time made thereon); provided that all such
outstanding Indebtedness has been called or notified for redemption or other
termination as provided in Section 4.01(b).

 

SECTION 7.04.          Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)        any Restricted Subsidiary may merge with (i) the Borrower; provided
that (x) the Borrower shall be the continuing or surviving Person and (y) such
merger does not result in the Borrower ceasing to be incorporated under the Laws
of the United States, any state thereof or the District of Columbia, or (ii) any
one or more other Restricted Subsidiaries; provided further that when any
Restricted Subsidiary that is not an Immaterial Subsidiary is merging with
another Restricted Subsidiary that is an Immaterial Subsidiary, the continuing
or surviving Person shall not be an Immaterial Subsidiary;

 

163

--------------------------------------------------------------------------------


 

(b)        any Restricted Subsidiary may liquidate or dissolve or change its
legal form (provided that (A) such transaction shall not reduce the Borrower’s
direct or indirect share of the aggregate ordinary voting power and aggregate
equity value in such Restricted Subsidiary, (B) the Borrower or Restricted
Subsidiary shall comply with its obligations under Sections 6.11 and 6.13 in
connection with such transaction and (C) such transaction shall have been
undertaken for a valid purpose (which includes the reduction of taxes for direct
or indirect owners of Equity Interests in the Borrower) and shall not be
disadvantageous to the Lenders in any manner);

 

(c)        any Restricted Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is not an Immaterial Subsidiary or the Borrower, then (i) the
transferee must either be the Borrower or a Subsidiary Guarantor that is not an
Immaterial Subsidiary or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in accordance with Section 7.02 (other
than by reason of Section 7.02(e));

 

(d)       so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

 

(e)        so long as no Default exists or would result therefrom, the Borrower
or any Restricted Subsidiary may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 7.05; and

 

(f)        notwithstanding anything set forth in this Section 7.04, in this
Agreement or in any other Loan Document, if any one or more Additional
Management Agreements are entered into pursuant to which the Borrower Management
Agreement, the Opco Management Agreement and the GVR Management Agreement are
consolidated, in each case in accordance with this Agreement, then the Borrower
and the Restricted Subsidiaries may (a) dissolve IP Holdco and transfer all of
its assets to the Borrower or otherwise cause IP Holdco to be merged into the
Borrower and (b) terminate any of the Borrower IP Agreements, the Opco IP
Agreements or the GVR IP Agreements or any other Affiliated IP Agreements.; and

 

(g)        the Loan Parties and their respective Subsidiaries may consummate a
Qualified IPO and the VoteCo SPE Reorganization.

 

provided that in the case of clauses (a), (b), (c) and (f) above, (x) the
security interest of the Administrative Agent in the property of such person
formed by such merger or consolidation (or such Person resulting from such
change in corporate form) shall be no less favorable than the security interest
of the Administrative Agent in the property of the Borrower or Subsidiary prior
to such merger or consolidation (or change in corporate form) and (y) the
Guarantee by such person formed by such merger or consolidation (or such Person
resulting from such change in corporate form) of the Obligations shall be no
less favorable to the Lenders than the Guarantees

 

164

--------------------------------------------------------------------------------


 

of the Obligations of the Subsidiary prior to such merger or consolidation (or
change in corporate form), in each case, as reasonably determined by the
Administrative Agent.

 

SECTION 7.05.          Dispositions.  Make any Disposition or enter into any
agreement (other than any non-binding agreement contingent upon obtaining the
consent of the Required Lenders) to make any Disposition, except:

 

(a)        Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, and Dispositions of
furniture, fixtures and equipment no longer used or useful in the ordinary
course of business of the Loan Parties;

 

(b)        Dispositions of inventory (including Cage Cash) and assets of de
minimis value, in any case in the ordinary course of business;

 

(c)        Dispositions of property (other than Real Property) in the ordinary
course of business to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are promptly applied to the purchase price of similar
replacement property;

 

(d)       Dispositions of property to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such property is a Subsidiary
Guarantor that is not an Immaterial Subsidiary or the Borrower (i) the
transferee thereof must either be the Borrower or another Subsidiary Guarantor
that is not an Immaterial Subsidiary or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02
(other than by reason of Section 7.02(e));

 

(e)        (i) Permitted Liens constituting Dispositions and (ii) Dispositions
permitted by (x) Section 7.04 and (y) Section 7.06;

 

(f)        non-assignable, non-sublicensable licenses of information technology
systems to a Manager pursuant to any Management Agreement or a license agreement
executed in connection therewith;

 

(g)        Dispositions of Cash Equivalents in the ordinary course of business;

 

(h)        Real Property Leases and other leases, licenses, subleases or
sublicenses, in each case, granted to others in the ordinary course of business
and which do not materially interfere with the business of the Borrower or the
Restricted Subsidiaries;

 

(i)         transfers of property subject to Casualty Events upon receipt of the
Net Cash Proceeds of such Casualty Event;

 

(j)         Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate Fair Market Value of all property Disposed of in
reliance on this clause (j) shall not exceed $200,000,000 in the aggregate, and
(iii) with respect to any Disposition pursuant to this clause (j), the Borrower
or a Restricted

 

165

--------------------------------------------------------------------------------


 

Subsidiary shall receive not less than 75% of such consideration in the form of
cash, Cash Equivalents or (except in connection with the Disposition of any
business or operation containing table games or slot machines) Equity Interests
in the entity or joint venture to which the assets subject to such Disposition
were transferred, in each case, at the time of the consummation of such
Disposition (in each case, free and clear of all Liens at the time received,
other than nonconsensual Permitted Liens and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t)); provided however,
that for the purposes of this clause (iii), each of the following shall be
deemed to be cash received at closing:  (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing and (B) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition;

 

(k)        [reserved];

 

(l)         Dispositions of Real Properties (i) that constitute Tribal Trust
Property, to the extent permitted by Section 7.02(r)(i), (ii) to the extent
permitted by Section 7.02(r)(ii), and (iii) to the extent permitted by
Section 7.02(r)(iii);

 

(m)       Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements; and

 

(n)        Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business (and not as part of any financing transaction);

 

provided that (1) any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e)(ii)(y) and 7.05(l)(ii) and except for
Dispositions from the Borrower or a Restricted Subsidiary to the Borrower or a
Restricted Subsidiary other than an Immaterial Subsidiary), shall be for no less
than the Fair Market Value of such property at the time of such Disposition,
(2) in no case shall the Borrower or any Subsidiary be permitted to effect a
Disposition of (a) GVR, NP Lake Mead LLC, NP Santa Fe LLC, NP Texas LLC, Boulder
LLC, Red Rock LLC, Palace LLC, Sunset LLC or IP Holdco (except, in the case of
IP Holdco, to the extent provided in Section 7.04(f)) or a significant portion
of their respective properties, or (b) any part of the Technology Systems.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Restricted Subsidiary,
such Collateral shall be Disposed of free and clear of the Liens created by the
Loan Documents, and the Administrative Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

 

166

--------------------------------------------------------------------------------


 

SECTION 7.06.          Restricted Payments.  Declare or make or agree to declare
or make, directly or indirectly, any Restricted Payment, or incur any
obligations (contingent or otherwise) to do so, except:

 

(a)        each Restricted Subsidiary may make Restricted Payments (i) to the
Borrower and to other Restricted Subsidiaries and (ii) in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Borrower
and any other Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests; provided that no Restricted Payment of the
type described in preceding clause (ii) shall be made at any time an Event of
Default has occurred and is continuing;

 

(b)        the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person; provided that to the extent required pursuant to
the Collateral and Guarantee Requirement or the Collateral Documents, such
Equity Interests shall be pledged to the Administrative Agent and, in the case
of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests;

 

(c)        to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than
Sections 7.08(a) and (c);

 

(d)       the Borrower may make Restricted Payments to allow any direct or
indirect parent thereof to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of HoldcoPubCo by any
future, present or former employee, manager or director of the Borrower or any
of its Restricted Subsidiaries (other than the Fertitta Brothers or any of their
Affiliates) upon the death, disability or termination of employment of such
persons or pursuant to any employee, manager or director equity plan, employee,
manager or director stock option plan or any other employee, manager or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, manager or director of the Borrower or any of its
Restricted Subsidiaries (other than the Fertitta Brothers or any of their
Affiliates); provided that the aggregate amount of Restricted Payments made
pursuant to this clause (d) after the Closing Date, when combined with the
aggregate amount of all cash payments (whether principal or interest) made by
the Borrower in respect of any promissory notes pursuant to
Section 7.03(h) after the Closing Date, shall not exceed $10,000,000;

 

(e)        the Borrower and its Restricted Subsidiaries may make Restricted
Payments to the Holding Companies or PubCo:

 

(i)         the proceeds of which shall be used by a Holding Company or PubCo to
pay franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company or corporate existence; and

 

167

--------------------------------------------------------------------------------


 

(ii)        of up to $2,500,000 per year (in the aggregate with any loans and
advances made to the Holding Companies pursuant to Section 7.02(m) in reliance
on this clause (e)(ii)), the proceeds of which shall be used by the Holding
Companies or PubCo to pay corporate overhead expenses;

 

(f)        in addition to the foregoing Restricted Payments and so long as
(i) no Default shall have occurred and be continuing or would result therefrom,
(ii) immediately after giving effect thereto the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, (iii) with respect to Restricted Payments made using the
Restricted Payment Base Basket, the Required Incurrence Interest Coverage Ratio
shall be greater than 2.00:1.00 (as determined on a Pro Forma Basis after giving
effect to such Restricted Payments), and (iv) with respect to Restricted
Payments made using the Restricted Payment Builder Basket, the First Lien
Leverage Ratio (as determined on a Pro Forma Basis after giving effect to such
Restricted Payments) shall be less than or equal to 4.50:1.00, with the
compliance under the preceding clauses (ii), (iii) and (iv) determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Restricted Payments had been made as of the first day of the four-quarter fiscal
period covered thereby and evidenced by a certificate from the principal
accounting officer of the Borrower demonstrating such compliance in reasonable
detail and indicating whether a particular Restricted Payment is being made
using the Restricted Payment Base Basket (and, if so, whether it is using the
Initial Restricted Payment Base Basket) or the Restricted Payment Builder Basket
(it being understood that the Borrower shall be permitted to elect to use either
basket or a combination of the two baskets, to the extent available, in respect
of any particular Restricted Payment), Restricted Payments in an aggregate
amount from and after the Closing Date not to exceed the sum of (A) an amount
equal to $150,000,000 (the amount described in this clause (A), the “Initial
Restricted Payment Base Basket”), plus (B) an amount equal to the Project
Reimbursements received by the Borrower and its Restricted Subsidiaries from
Persons other than Loan Parties after the Closing Date that is Not Otherwise
Applied (the cumulative amount available for Restricted Payments pursuant to
clauses (A) and (B), less the aggregate amount of Investments made in reliance
on Section 7.02(n)(B), collectively, the “Restricted Payment Base Basket”) plus
(C) the aggregate amount of the Net Cash Proceeds of Permitted Equity Issuances
(other than Permitted Equity Issuances made pursuant to Section 8.04) received
by the Borrower (provided, that, in the case of any such Permitted Equity
Issuances by the Holding Companies or PubCo, such Net Cash Proceeds shall have
been received by the Borrower in the form of a capital contribution from the
applicable Holding Company or PubCo), in each case after the Closing Date that
are Not Otherwise Applied and, plus (D) the amount of Cumulative Excess Cash
Flow that is Not Otherwise Applied, plus (E) an amount equal to the returns or
refunds of Qualifying Investments (excluding any interest, earnings, returns or
other gains in respect of such Qualifying Investments determined in the manner
set forth in Section 1.03(d)) received by the Borrower and its Restricted
Subsidiaries from Persons other than Loan Parties after the Closing Date that is
Not Otherwise Applied (the cumulative amount available for Restricted Payments
pursuant to clauses (C) through (E), collectively, the “Restricted Payment
Builder Basket”), minus (F) the aggregate amount of Investments made in reliance
on Section 7.02(n)(B); and

 

(g)         the Borrower may make Restricted Payments to Holdco, the proceeds of
which shall be distributed by Holdco to the Principal BlockerCos:

 

168

--------------------------------------------------------------------------------


 

(i)         which distributions shall be used by the Principal BlockerCos to pay
franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company existence; and

 

(ii)        of up to $250,000 during the first twelve months after the Closing
Date and up to $100,000 during any twelve-month period thereafter (in the
aggregate with any loans and advances made to the Holdco pursuant to
Section 7.02(m) in reliance on this paragraph (g)), which distributions shall be
used by the Principal BlockerCos to pay corporate overhead expenses.

 

SECTION 7.07.          Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the Restricted Subsidiaries on the date hereof or any
business reasonably related or ancillary thereto.

 

SECTION 7.08.          Transactions with Affiliates.  Enter into any transaction
(or series of related transactions) of any kind with any Affiliate of the
Borrower or any of its Subsidiaries, whether or not in the ordinary course of
business, other than (a) transactions among the Borrower and the Subsidiary
Guarantors or any entity that becomes a Subsidiary Guarantor as a result of such
transaction, (b) on terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
provided that (i) with respect to any transaction (or series of related
transactions) involving consideration of more than $2,000,000, such transaction
shall be approved by the majority of the directors of  the Holding Companies
(or, following a Qualified IPO of the Borrower, a majority of the board of
directors of the Borrower)PubCo and (ii) with respect to any transaction (or
series of related transactions) involving consideration of more than
$20,000,000, the Borrower shall have received a favorable fairness opinion from
a reputable third-party appraiser of recognized standing, (c) loans and other
transactions by the Borrower and the Restricted Subsidiaries to the extent
expressly permitted under this Article 7, (d) employment and severance
arrangements between the Borrower and its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business,
(e) payments by the Holding Companies, the Borrower and their respective
Subsidiaries pursuant to, and in accordance with the terms of, the Holding
Company Tax Sharing Agreement or a Subsidiary Tax Sharing Agreement, as
applicable, provided that payments in respect of the Holding Companies members’
actual state and United States federal income tax liabilities in respect of
income earned by Unrestricted Subsidiaries during any period shall be permitted
solely to the extent of payments received from (or credits used by) Unrestricted
Subsidiaries pursuant to the Subsidiary Tax Sharing Agreements with respect to
such period, (f) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers, board
managers and employees of the Borrower and its Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries, (g) transactions
pursuant to permitted agreements in existence on the Closing Date and set forth
on Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (h) transactions pursuant to the
Management Agreements and, subject to the Management Fee Subordination
Agreements, payments of fees and expenses owing thereunder, (i) dividends,
redemptions and repurchases permitted under Section 7.06,

 

169

--------------------------------------------------------------------------------


 

(j) the Non-Compete Agreement, (k) transactions pursuant to the Borrower IP
Agreements, Opco IP Agreements and the GVR IP Agreements, (l) customary expense
sharing arrangements entered into between the Borrower and Unrestricted
Subsidiaries in the ordinary course of business pursuant to which such
Unrestricted Subsidiaries shall reimburse the Borrower for certain shared
expenses, and (m) payments by the Holding Companies or their respective
Subsidiaries to a Manager and its Subsidiaries (other than the Holding Companies
and their respective Subsidiaries) pursuant to, and in accordance with the terms
of, the Manager Allocation Agreement, (n) a Qualified IPO, and (o) the VoteCo
SPE Reorganization.

 

SECTION 7.09.          Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary or (b) the Borrower or any Restricted Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Facilities and the Obligations or under
the Loan Documents or any Holding Company or PubCo on the Collateral pledged by
such Holding Company or PubCo with respect to the Facilities and the
Obligations; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
and (y) to the extent Contractual Obligations permitted by clause (x) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not, in the reasonable
opinion of the Administrative Agent, expand the scope of such limits in such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided further, that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14 at the time it so becomes a Restricted Subsidiary,
(iii) arise in connection with any Disposition permitted by Section 7.05, so
long as such restrictions relate solely to the assets subject thereto,
(iv) subject to Sections 6.11 and 6.13, are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (v) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness (and excluding in any
event any Indebtedness constituting any Junior Financing), (vi) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions solely relate to the assets
subject thereto, (vii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (viii) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary, (ix) subject to Section 6.13, are customary provisions
restricting assignment of any agreement entered into in the ordinary course of

 

170

--------------------------------------------------------------------------------


 

business, or (x) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business.

 

SECTION 7.10.          Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses described in Section 5.23.

 

SECTION 7.11.          Financial Covenants.

 

(a)        Total Leverage Ratio.  Permit the Total Leverage Ratio as of the last
day of any Test Period (beginning with the Test Period ending on March 31, 2013)
to be greater than the ratio set forth below opposite the last day of such Test
Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2013

 

8.00:1.00

 

8.00:1.00

 

8.00:1.00

 

8.00:1.00

 

2014

 

7.75:1.00

 

7.25:1.00

 

7.25:1.00

 

7.00:1.00

 

2015

 

6.75:1.00

 

6.50:1.00

 

6.50:1.00

 

6.00:1.00

 

2016

 

5.75:1.00

 

5.75:1.00

 

5.50:1.00

 

5.50:1.00

 

2017

 

5.50:1.00

 

5.50:1.00

 

5.00:1.00

 

5.00:1.00

 

 

(b)        Interest Coverage Ratio.  Permit the Interest Coverage Ratio for any
Test Period (beginning with the Test Period ending on March 31, 2013) to be less
than the ratio set forth below opposite the last day of such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2013

 

2.00:1.00

 

2.00:1.00

 

2.00:1.00

 

2.00:1.00

 

2014

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

 

2015

 

2.50:1.00

 

2.50:1.00

 

3.00:1.00

 

3.00:1.00

 

2016

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2017

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

 

SECTION 7.12.          Accounting Changes.  Make any change in fiscal year;
provided however, that the Borrower may elect (by providing 30 days’ prior
written notice to the Administrative Agent) to change its fiscal year end to any
other date reasonably acceptable to the Administrative Agent; provided further,
that no such election shall become effective until the Borrower and the
Administrative Agent shall have entered into such amendments to this Agreement
and the other Loan Documents as may be required, in the judgment of the
Administrative Agent (but without prejudice to its rights under Article VIII),
to preserve the intended benefits of the baskets, restrictions, reporting
requirements and other provisions of this Agreement and the other Loan Documents
that tie to the fiscal year of the Borrower (with the Required Lenders hereby
authorizing the Administrative Agent to execute and deliver such amendments on
their behalf).

 

SECTION 7.13.          Prepayments, etc. of Indebtedness.  (a) Prepay, redeem,
purchase, defease (including substance or legal defeasance), set apart assets
for a sinking fund or similar fund or otherwise satisfy prior to the scheduled
maturity thereof in any manner (including

 

171

--------------------------------------------------------------------------------


 

any principal payments, it being understood that payments of regularly scheduled
interest shall be permitted) any Indebtedness that is required to be
subordinated (in “right of payment” or on a “lien priority” basis) to the
Obligations pursuant to the terms of the Loan Documents, any other Indebtedness
(excluding Indebtedness permitted under Sections 7.03(e) and (q)) in excess of
the Threshold Amount (including the Indebtedness incurred pursuant to the Senior
Unsecured Notes) or any Permitted Refinancing of any of the foregoing
Indebtedness (collectively, “Junior Financing”) or make any payment in violation
of any subordination terms of any Junior Financing Documentation, except, so
long as no Default shall have occurred and be continuing or would result
therefrom, (i) the refinancing thereof with the Net Cash Proceeds of any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing), to the extent not required to prepay any Loans pursuant to
Section 2.05(b), (ii) the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of any Holding Company or PubCo,
(iii) the prepayment of Indebtedness of the Borrower, any Holding Company, PubCo
or any Restricted Subsidiary to the Borrower or any Restricted Subsidiary to the
extent permitted by the subordination provisions contained in the Intercompany
Note and (iv) prepayments of Junior Financing made solely with the Net Cash
Proceeds of Permitted Equity Issuances (other than Permitted Equity Issuances
made pursuant to Section 8.04) received by the Borrower (provided, that, in the
case of any such Permitted Equity Issuances by the Holding Companies or PubCo,
such Net Cash Proceeds shall have been received by the Borrower in the form of a
capital contribution from the applicable Holding Company or PubCo) after the
Closing Date that are Not Otherwise Applied.

 

(b)        Amend, modify or change (i) in any manner adverse to the interests of
the Lenders in any material respect any term or condition of any Junior
Financing Documentation (other than any Senior Unsecured Notes Document) or the
LandCo Support Agreement, or (ii) any term or condition of any Senior Unsecured
Notes Document to the extent such amendment, modification or change would
(A) increase any component of the interest rate or yield provisions applicable
to the Senior Unsecured Notes by more than 2% per annum in the aggregate over
the interest rate or yield provisions applicable to the Senior Unsecured Notes
in effect on the date hereof, (B) change any default or event of default under
the Senior Unsecured Notes Documents in a manner materially adverse to the Loan
Parties, (C) change (to an earlier date) any date upon which a payment of
principal, mandatory redemption, defeasance or sinking fund payment or deposit
or interest is due on the Senior Unsecured Notes Documents or increase the
amount of any such payment redemption, defeasance or deposit due on the Senior
Unsecured Notes, (D) increase materially the obligations of the Loan Parties
under the Senior Unsecured Notes Documents or confer any additional material
rights of the holders of the Senior Unsecured Notes (or a representative on
their behalf) which would be adverse to any Loan Parties or any Lenders in any
material respect or (E) impose any restriction or limitation on the Collateral.

 

(c)        Amend, modify, change or waive any provision of the Holding Company
Tax Sharing Agreement or any Subsidiary Tax Sharing Agreement in any manner that
is adverse to the interests of the Holding Companies, their Subsidiaries or the
Lenders in any material respect or enter into any new tax sharing agreement, tax
allocation agreement, tax indemnification agreement or similar agreement without
the prior written consent of the Required Lenders (other than a Subsidiary Tax
Sharing Agreement on terms substantially identical to the terms of the existing
Subsidiary Tax Sharing Agreements).

 

172

--------------------------------------------------------------------------------


 

(d)       Without the consent of the Administrative Agent, enter into any
contractual arrangement that includes a “key-man” or “change of control”
provision (or comparable provision) other than any “change of control” (or
similar provision) included in any agreement governing Indebtedness or
certificate of designation governing preferred Equity Interests that are, in
either case, permitted by this Agreement and held by Persons not constituting
Affiliates of any Loan Party or any Subsidiary thereof.

 

(e)        Except as expressly permitted in Section 7.04(f), without the consent
of the Administrative Agent, amend, modify, change, or waive in any manner
adverse to the interests of any Holding Company, their Subsidiaries or the
Lenders in any material respect any term or condition of the Manager Allocation
Agreement, the Non-Compete Agreement, any Borrower IP Agreement, any Opco IP
Agreement or any GVR IP Agreement (other than any Affiliated IP Agreement).

 

(f)        Agree to (or vote in favor of) amending, modifying, changing or
waiving in any manner that is materially adverse to the interests of the Lenders
any term or condition of any Material Contract (other than a Material Contract
referred to in clause (i), (ii), (iii) or (iv) of the definition thereof); it
being acknowledged and agreed by the parties hereto that any amendment,
modification, change or waiver which would have the effect of (i) reducing any
fees payable to the Borrower or any Restricted Subsidiary under any such
Material Contract, (ii) increasing any fees payable by the Borrower or any
Restricted Subsidiary under any such Material Contract, (iii) shortening the
term of any such Material Contract or (iv) allowing fees or other amounts
payable to the Borrower or any Restricted Subsidiary under any such Material
Contract to be paid to Persons other than the Borrower or such Restricted
Subsidiary shall, in each case, be deemed to be materially adverse to the
interests of the Lenders.

 

(g)        Amend, modify, waive or change any provision of any Subsidiary Cost
Allocation Agreement in any manner that is adverse to the interests of the
Borrower, the Restricted Subsidiaries or the Lenders in any material respect or
enter into any new Subsidiary Cost Allocation Agreement or similar agreement
without the prior written consent of the Administrative Agent (other than a
Subsidiary Cost Allocation Agreement on terms substantially identical to the
terms of the Manager Allocation Agreement).

 

SECTION 7.14.          Equity Interests of the Borrower and Restricted
Subsidiaries.  Permit any Domestic Subsidiary that is a Restricted Subsidiary to
be (or become) a non-wholly owned Subsidiary, except (i) as a result of or in
connection with a dissolution, merger, consolidation or Disposition of a
Restricted Subsidiary permitted by Section 7.04 or 7.05 or an Investment in any
Person permitted under Section 7.02 or (ii) so long as such Restricted
Subsidiary continues to be a Subsidiary Guarantor.

 

SECTION 7.15.          The Holding Companies.  Permit any of the Holding
Companies to hold or maintain the ownership of any assets or properties
(including Equity Interests in Subsidiaries) other than (a) the Equity Interests
of the Borrower and (b) cash and Cash Equivalents

 

SECTION 7.16.          Sale-Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or

 

173

--------------------------------------------------------------------------------


 

personal or mixed, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred except to the extent that (i) the sale of
such property is permitted by Section 7.05 and (ii) any Capitalized Leases or
Liens arising in connection therewith are permitted by Sections 7.03 and 7.01,
respectively.

 

SECTION 7.17.          Management Agreements[Reserved].

 

Pay any Management Fees (as defined in the Management Agreements) or any other
amounts to any of the Managers except as permitted under the Management Fee
Subordination Agreements.

 

SECTION 7.18.          Designation of Senior Debt.  Designate any Indebtedness
(other than the Indebtedness under the Loan Documents) of the Borrower or any of
the Restricted Subsidiaries as (i) Indebtedness permitted by
Section 4.09(b)(3) of the of the Senior Unsecured Notes Indenture, or
(ii) “Senior Debt,” “Senior Indebtedness”, “Priority Lien Debt”, “Senior Secured
Financing” or similar designation in any Junior Financing Documentation that is
subordinated to the Obligations.

 

SECTION 7.19.         VoteCo SPE Reorganization.  Prior to the VoteCo SPE
Reorganization Date, suffer PubCo to engage in any material business or
activity, or own any assets or incur any liabilities other than (i) the
ownership, directly or indirectly, of Equity Interests in the Borrower, the
ownership of Equity Interests in Holdco, and the ownership of Cash and Cash
Equivalents (ii) the execution, delivery and performance of the Loan Documents
to which it is a party and (iii) activities ancillary to the foregoing.

 

ARTICLE VIII

 

Events of Default and Remedies

 

SECTION 8.01.          Events of Default.  Any of the following shall constitute
an Event of Default:

 

(a)        Non-Payment.  The Borrower or any other Loan Party fails to pay,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within five (5) Business Days after
the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

 

(b)        Specific Covenants.  The Borrower or any other Loan Party (i) fails
to perform or observe any term, covenant or agreement contained in any of
Section 2.15, 6.03(a), 6.05(a) (solely with respect to the Borrower and each
Restricted Subsidiary that owns a Core Property) or, 6.18(c), (f) or (i), 6.22
(but only in so far as the provisions therein relate to the Borrower IP
Agreements, the Opco IP Agreements or the GVR IP Agreements (other than the
Affiliated IP Agreements)), or Article 7 (subject to, in the case of the
financial covenant in Section 7.11, the cure rights contained in Section 8.04
and the following proviso); provided that a Default under Section 7.11 (a
“Financial Covenant Event of Default”) shall not constitute an

 

174

--------------------------------------------------------------------------------


 

Event of Default with respect to any Term Loan unless and until the Majority
Revolving Lenders shall have terminated their Revolving Credit Commitments and,
if any amounts are outstanding under the Revolving Credit Facility, declared all
amounts outstanding under the Revolving Credit Facility to be due and payable,
(ii) fails to perform or observe any covenant or agreement contained in
Section 6.21 or 6.22 on its part to be performed or observed and such failure
continues for ten (10) Business Days after the earlier of actual knowledge
thereof by a Responsible Officer of the Borrower or the applicable Restricted
Subsidiary and notice thereof by the Administrative Agent to the Borrower, or
(iii) fails to perform or observe any covenant or agreement contained in
Section 6.01, 6.02(a), (b), (e) or (f) or 6.10 on its part to be performed or
observed and (so long as no other Default has occurred and is continuing) such
failure continues for ten (10) Business Days after the earlier of actual
knowledge thereof by a Responsible Officer of the Borrower or the applicable
Restricted Subsidiary and notice thereof by the Administrative Agent to the
Borrower; or

 

(c)        Other Defaults.  The Borrower or, any other Loan Party or PubCo fails
to perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after the
earlier of actual knowledge thereof by a Responsible Officer of the applicable
Loan Party or PubCo and notice thereof by the Administrative Agent to the
Borrower; or

 

(d)       Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or, any other Loan Party or PubCo herein, in any other Loan Document,
or in any document or certificate required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
(or, in the case of any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in any respect)
when made or deemed made or furnished; or

 

(e)        Cross-Default.  Any Loan Party (i) fails to make any payment beyond
the applicable grace period with respect thereto, if any (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and any intercompany
Indebtedness among the Borrower and its Restricted Subsidiaries) having an
aggregate principal amount of not less than the Threshold Amount, or (ii) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(ii) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

 

(f)        Insolvency Proceedings, Etc.  Any Loan Party or PubCo institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an

 

175

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)        Inability to Pay Debts; Attachment.  (i) Any Loan Party or PubCo
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due or makes a general assignment for the benefit of its
creditors, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Loan Parties or PubCo, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

 

(h)        Judgments.  There is entered against any Loan Party a final judgment
or order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

 

(i)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

 

(j)         Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason (other
than as expressly permitted hereunder or thereunder, including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or Manager or any other Person contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party or
Manager or any other Person party thereto (other than a Secured Party) denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

 

(k)        Change of Control.  There occurs any Change of Control; or

 

176

--------------------------------------------------------------------------------


 

(l)         Collateral Documents.  (i) Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof, including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any portion
of the Collateral having a Fair Market Value in excess of $2,500,000 purported
to be covered thereby, subject to Permitted Liens, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements (so long as such failure does
not result from the breach or non-compliance by a Loan Party or PubCo with the
terms of any Loan Document), or (ii) any of the Equity Interests of the Borrower
or any Subsidiary Guarantor ceasing to be pledged pursuant to the applicable
Collateral Documents free of Liens other than Liens created by the Collateral
Documents or any nonconsensual Permitted Liens arising solely by operation of
Law; or

 

(m)       Junior Financing Documentation.  (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness,” “Senior Debt,” “Priority Lien Debt,” or “Senior Secured
Financing” (or, with respect to each of the foregoing, any comparable term)
under, and as defined in any Junior Financing Documentation or (ii) the
subordination provisions set forth in any Junior Financing Documentation shall,
in whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of any Junior Financing, if applicable; or

 

(n)        Loss or Revocation of Casino License.  The occurrence of a License
Revocation (after giving effect to any applicable cure period expressly set
forth in the definition of “License Revocation”) that continues for more than
five (5) Business Days during which time enforcement is not stayed by appeal or
similar proceeding with the applicable Gaming Authority; or

 

(o)        Cessation of Operations.  The Borrower or any Restricted Subsidiary
ceases to operate a casino (and, as applicable, hotel) at any Core Property or
ceases to conduct significant gaming and hotel activities thereon for any reason
whatsoever (other than the operations of an Immaterial Subsidiary and other than
the temporary cessation in connection with alterations permitted hereunder or
restoration following a Casualty Event); or

 

(p)        Amendment or Termination of Material Contracts.  Any Material
Contract (other than Material Contracts referred to in clauses (i) and (iv) of
the definition thereof) shall, in whole or in part, be amended, modified or
changed (or any provision thereof waived) (other than as permitted by
Section 7.13(f)), terminated (other than as permitted in Section 7.04(f) or upon
the expiration of the term thereof), cease to be effective or cease to be the
legally valid, binding and enforceable obligation in any material respect of any
party thereto, in each case if the effect of such amendment, modification,
change, waiver, termination or other action, could reasonably be expected to
have a Material Adverse Effect; or

 

(q)        Amendment or Termination of Certain Contracts.  (i) Any Manager
Document, Management Fee Subordination Agreement, Borrower IP Agreement (other
than any

 

177

--------------------------------------------------------------------------------


 

Affiliated IP Agreement), Opco IP Agreement (other than any Affiliated IP
Agreement), GVR IP Agreement (other than any Affiliated IP Agreement), or
Subsidiary Cost Allocation Agreement (or any provision thereof) shall, in whole
or in part, be amended, supplemented, modified or waived (other than as
permitted by Section 6.18, 7.04(f), 7.13(e), or 7.13(g), as the case may be),
terminated (other than upon the expiration of the term thereof), cease to be
effective or cease to be the legally valid, binding and enforceable obligation
in any material respect of any party thereto or (ii) the Holding Companies, the
Borrower or any of the Borrower’s Restricted Subsidiaries or any other party
thereto shall breach any material provision of, or default in the performance of
its payment or other material obligations under any Manager Document, Subsidiary
Cost Allocation Agreement, Borrower IP Agreement (other than any Affiliated IP
Agreement), Opco IP Agreement (other than any Affiliated IP Agreement), or GVR
IP Agreement (other than any Affiliated IP Agreement); or

 

(r)        IP Holdco.  (i) Except as otherwise permitted under this
Agreement, IP Holdco shall Dispose of or otherwise transfer any of its IP Rights
(other than (x) the Disposition of obsolete assets which are no longer used by
Borrower or any of its Subsidiaries in operation of their business and (y) the
licensing of such IP Rights pursuant to the Borrower IP Agreements, the Opco IP
Agreements, GVR IP Agreements, and substantially similar intercompany license
agreements with other Unrestricted Subsidiaries of the Borrower no less
favorable to IP Holdco than the Borrower IP Agreements, the Opco IP Agreements,
and the GVR IP Agreements), or (ii) IP Holdco shall breach any provision of, or
default in the performance of its obligations under, any Borrower IP Agreement,
Opco IP Agreement or GVR IP Agreement (other than any Affiliated IP Agreement);
or

 

(s)        Tax Sharing Agreements.  (i) Any of the Loan Parties or any of their
Subsidiaries shall breach any material provision of, or default in the
performance of its material obligations under, the Holding Company Tax Sharing
Agreement, or fail to make any payment to any Holding Company or any of their
Subsidiaries (other than the Loan Parties and their respective Subsidiaries) in
respect of taxes attributable to the operations of the Loan Parties or their
respective Subsidiaries, (ii) the Holding Companies or any of their Subsidiaries
(other than the Loan Parties) shall fail to make any material payment to any of
the Loan Parties or their respective Subsidiaries in breach of any material
provision of the Holding Company Tax Sharing Agreement, or (iii) any
Unrestricted Subsidiary or any of its Subsidiaries shall fail to make any
material payment to the Borrower or any other Loan Party in breach of any
material provision of the applicable Subsidiary Tax Sharing Agreement, in each
case other than in accordance with the terms of the respective agreement,
including any applicable grace periods with respect thereto.

 

SECTION 8.02.          Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent may and, at the request of
the Required Lenders shall, take any or all of the following actions, provided
however, that solely in the case of a Financial Covenant Event of Default,
unless and until such Financial Covenant Event of Default shall constitute an
Event of Default with respect to any Term Loan, then the Administrative Agent
shall take such actions at the request of, or with the consent of, the Majority
Revolving Lenders only, and in such case, without limiting Section 8.01(b), only
with respect to the Revolving Credit Facility, the Swing Line Facility, and any
Letters of Credit, L/C Credit Extensions and L/C Obligations:

 

178

--------------------------------------------------------------------------------


 

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to 105% of the then Outstanding Amount thereof);

 

(d)       exercise the right of the Administrative Agent under the Control
Agreements to transfer funds maintained in the deposit accounts and securities
accounts of the Loan Parties to such account as the Administrative Agent shall
determine;

 

(e)        obtain a new Appraisal for each Core Property; and

 

(f)        exercise on behalf of itself and the Lenders all other rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of any event described in Section 8.01(f) or
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

SECTION 8.03.          Application of Funds.  (a) After the exercise of remedies
(including rights of setoff) provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
(whether as a result of a payment under a Guaranty, any realization on the
Collateral, any setoff rights, any distribution in connection with any
proceedings or other action of any Loan Party or PubCo in respect of Debtor
Relief Laws or otherwise and whether received in cash or otherwise) shall be
applied by the Administrative Agent in the following order:

 

(1)        to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3, Sections 6.18(h) and (j) and 6.22(b) and (c)) payable to the
Administrative Agent in its capacity as such;

 

179

--------------------------------------------------------------------------------


 

(2)        to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Secured Parties (including Attorney Costs payable under Section 10.04 and
amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause (2) payable to them;

 

(3)        to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Secured
Parties in proportion to the respective amounts described in this
clause (3) payable to them;

 

(4)        to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value of transactions
under Secured Hedge Agreements and the Cash Management Obligations, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause (4) held by them;

 

(5)        to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

 

(6)        to the payment of all other Obligations of the Loan Parties and PubCo
that are due and payable to the Administrative Agent and the other Secured
Parties on such date, ratably based upon the respective aggregate amounts of all
such Obligations owing to the Administrative Agent and the other applicable
Secured Parties on such date; and

 

(7)        the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law;

 

provided that any amounts received by the Administrative Agent (for the account
of any L/C Issuer) upon the exercise of remedies available under the L/C
Back-Stop Arrangements shall first be applied to the obligations of the
applicable L/C Issuer in accordance with the terms of the L/C Back-Stop
Arrangements, with any excess amount remaining after such application to be
applied to the other Obligations, if any, in the order set forth above.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (5) above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, such remaining amount shall be paid to the
Borrower or as otherwise required by Law.

 

180

--------------------------------------------------------------------------------


 

(b)        If any Secured Party collects or receives any amounts received on
account of the Obligations to which it is not entitled under
Section 8.03(a) hereof, such Secured Party shall hold the same in trust for the
applicable Secured Parties entitled thereto and shall forthwith deliver the same
to the Administrative Agent, for the account of such Secured Parties, to be
applied in accordance with Section 8.03(a) hereof, in each case until the prior
payment in full in cash of the applicable Obligations of such Secured Parties.

 

SECTION 8.04.          Borrower’s Right to Cure.  Notwithstanding anything to
the contrary contained in Section 8.01, in the event of any Event of Default
under any covenant set forth in Section 7.11 and until the expiration of the
tenth (10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, PubCo, the
Holding Companies and the Borrower may engage in a Permitted Equity Issuance
(provided, that in the event a Holding Company or PubCo engages in a Permitted
Equity Issuance in connection with a cure made under this Section, such Holding
Company or PubCo makes a capital contribution of the proceeds thereof to the
Borrower) and the Borrower may apply the amount of the Net Cash Proceeds thereof
to increase Consolidated EBITDA with respect to such applicable fiscal quarter
(such fiscal quarter, a “Default Quarter”); provided that such Net Cash Proceeds
(i) are actually received by the Borrower (including through capital
contribution of such Net Cash Proceeds by Holdco or PubCo to the Borrower) no
later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such Default Quarter hereunder, and
(ii) do not exceed the aggregate amount necessary to cause the Borrower to be in
compliance with Section 7.11 for the applicable period (but, for such purpose,
not taking into account any repayment of Indebtedness in connection therewith
required pursuant to Section 2.05(b)(iv)); provided further, that the Borrower,
PubCo and the Holding Companies shall not be permitted to engage in any more
than (A) two Permitted Equity Issuances pursuant to this Section 8.04 in any
period of four consecutive fiscal quarters or (B) five Permitted Equity
Issuances pursuant to this Section 8.04 during the term of this Agreement.  The
parties hereby acknowledge that this Section 8.04 may not be relied on for
purposes of calculating any financial ratios other than as applicable to
Section 7.11 and shall not result in any adjustment to Consolidated EBITDA other
than for purposes of compliance with Section 7.11 on the last day of a given
Test Period (and not, for avoidance of doubt, for purposes of determining Pro
Forma Compliance with Section 7.11 for any other purposes of this Agreement).

 

ARTICLE IX

 

Administrative Agent and Other Agents

 

SECTION 9.01.          Appointment and Authorization of Agents.  (a) Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants,

 

181

--------------------------------------------------------------------------------


 

functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)        Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

(c)        The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable), a
potential Hedge Bank or a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent (A) to act as the agent of (and
to hold any security interest created by the Collateral Documents for and on
behalf of or in trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties and
PubCo to secure any of the Obligations, together with such powers and discretion
as are reasonably incidental thereto and (B) without limiting the generality of
the appointment and authorization of the foregoing clause (A), to enter into the
Collateral Documents.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 (including Section 9.07) (with
respect to any co-agents, sub-agents or attorneys in fact, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“Administrative Agent” under the Loan Documents), as if set forth in full herein
with respect thereto.

 

SECTION 9.02.          Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, employees or
attorneys-in-fact, including for the purpose of any Borrowings, such sub-agents
as shall be deemed necessary by the Administrative Agent, and shall be entitled
to advice of counsel and other consultants or experts concerning all matters
pertaining to such duties.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or sub-agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct by the
Administrative Agent (as determined in the final judgment of a court of
competent jurisdiction).

 

182

--------------------------------------------------------------------------------


 

SECTION 9.03.          Liability of Agents.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party, PubCo or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party, PubCo or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of PubCo, any Loan Party or any Affiliate thereof.

 

SECTION 9.04.          Reliance by Agents.  (a) Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent.  The Administrative Agent shall be permitted, without obtaining the
consent of the Required Lenders, to make any determination hereunder that,
pursuant to the terms hereof, requires the consent, approval or other
determination of the Administrative Agent; provided however that the
Administrative Agent shall be permitted to request instructions from the
Required Lenders with respect to such matters.  Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 

(b)        For purposes of determining compliance with the conditions specified
in Section 4.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the Closing Date specifying its objection thereto.

 

183

--------------------------------------------------------------------------------


 

SECTION 9.05.                                       Notice of Default.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice.  The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article 8; provided that unless and until the Administrative Agent has received
any such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default as it shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06.                                       Credit Decision; Disclosure
of Information by Agents.  Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

SECTION 9.07.                                       Indemnification of Agents. 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Administrative Agent, the Supplemental
Administrative Agents (if any), each Joint Lead Arranger, each Co-Documentation
Agent and the Syndication Agent and, in each such case, their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons (to the extent not reimbursed by or on behalf of any Loan Party
and without limiting the obligation of any Loan Party to do so), pro rata, and
hold harmless each such Person from and against any and all Indemnified
Liabilities incurred by it in exercising the powers, rights and remedies of the
Administrative Agent, the Supplemental Administrative Agents (if any), a Joint

 

184

--------------------------------------------------------------------------------


 

Lead Arranger, a Co-Documentation Agent or the Syndication Agent or performing
duties of the Administrative Agent, the Supplemental Administrative Agents (if
any), a Joint Lead Arranger, a Co-Documentation Agent or the Syndication Agent
hereunder or under the other Loan Documents or otherwise in its capacity as the
Administrative Agent, the Supplemental Administrative Agents (if any), a Joint
Lead Arranger or the Syndication Agent or, in the case of the Administrative
Agent and the Joint Lead Arrangers, their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of the
Administrative Agent, any Supplemental Administrative Agents, the
Co-Documentation Agents, the Joint Lead Arrangers and the Syndication Agent, any
and all Indemnified Liabilities incurred by it in making any determinations of
the Administrative Agent, any Supplemental Administrative Agents, the
Co-Documentation Agents, the Joint Lead Arrangers and the Syndication Agent as
described above; provided that no Lender shall be liable for the payment to any
such Person of any portion of such Indemnified Liabilities resulting from such
Person’s own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction; provided further that no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.07.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 9.07 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

 

SECTION 9.08.                                       Agents in their Individual
Capacities.  DBCI, DBNY, Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Credit Suisse LLC,
Goldman Sachs Lending Partners LLC and their respective Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though such entities were not the
Administrative Agent, the Swing Line Lender, an L/C Issuer or other Agent, as
applicable, hereunder and without notice to or consent of the Lenders.  The
Lenders acknowledge that, pursuant to such activities, any of such entities or
its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
none of the Administrative Agent, the Swing Line Lender, the L/C Issuer or other
Agent shall be under any obligation to provide such information to them.  With
respect to its Loans, if any, each of the above entities and their Affiliates
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent, the Swing Line Lender, an L/C Issuer or other

 

185

--------------------------------------------------------------------------------


 

Agent, as applicable, and the terms “Lender” and “Lenders” shall, if applicable,
include the above entities and their Affiliates in their individual capacities.

 

SECTION 9.09.                                       Successor Agents.  The
Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ notice to the Lenders and the Borrower.  If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed).  If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders.  Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent,” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated.  After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article 9 and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement.  If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

 

SECTION 9.10.                                       Administrative Agent
May File Proofs of Claim.  In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to PubCo or any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

186

--------------------------------------------------------------------------------


 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(h) and
(i), 2.09, 10.04 and 10.05) allowed in such judicial proceeding; and

 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11.                                       Collateral and Guaranty
Matters.

 

(a)                               Each Lender authorizes and directs the
Administrative Agent to enter into the Collateral Documents for the benefit of
the Lenders and the other Secured Parties.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Administrative
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Collateral Documents which may be necessary to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Collateral Documents.

 

(b)                              The Lenders irrevocably agree:

 

(i)                                  that any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (A) upon termination of the Aggregate Commitments, the payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
not yet due and

 

187

--------------------------------------------------------------------------------


 

payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable (in the
case of clauses (x) and (y), as to which arrangements satisfactory to the
applicable Hedge Bank or Cash Management Bank, as applicable, shall have been
made)) and the cash collateralization (by pledge of, and deposit with or
delivery to the applicable L/C Issuer of, Cash Collateral in an amount equal to
105% of the Outstanding Amount of such Letter of Credit pursuant to
documentation in form and substance reasonably satisfactory to such L/C Issuer),
expiration or termination of, or the implementation of other arrangements
satisfactory to the applicable L/C Issuer in its sole discretion in respect of,
all Letters of Credit (collectively, the “Release Conditions”), (B) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder and under each other Loan
Document to any Person other than the Borrower or any other Loan Party,
(C) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (D) if the
property subject to such Lien is owned by a Subsidiary Guarantor, upon release
of such Subsidiary Guarantor from its obligations under its Guaranty pursuant to
clause (iii) below;

 

(ii)                              to release or subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Permitted Lien on such property that is permitted by
Section 7.01(i); and

 

(iii)                          that any Subsidiary Guarantor shall be
automatically released from its obligations under the Guaranty and the Liens
granted by such Person under the Collateral Documents shall be automatically
released (A) upon satisfaction of the Release Conditions or (B) if such Person
ceases to be a Restricted Subsidiary as a result of a transaction or designation
permitted hereunder (including as a result of a Subsidiary Guarantor being
designated as an Unrestricted Subsidiary); provided that no release described in
the foregoing clause (B) shall occur if (after giving effect to such release)
such Subsidiary Guarantor is a guarantor of any Indebtedness of the Borrower or
any Restricted Subsidiary; and.

 

(iv) to release the Liens granted to or held by the Administrative Agent from
the Holding Companies in the Equity Interests of the Borrower pursuant to the
Pledge Agreement upon the occurrence of a Qualified IPO by the Borrower.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11(b).  In each case as specified in this Section 9.11(b), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Subsidiary Guarantor from its

 

188

--------------------------------------------------------------------------------


 

obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11(b).

 

(c)                               The Administrative Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by PubCo or any Loan Party or is cared for,
protected or insured or that the Liens granted to the Administrative Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section 9.11
or in any of the Collateral Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent’s own interest in the Collateral as
one of the Lenders and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 9.12.                                       Other Agents; Joint Lead
Arrangers and Managers.  None of the Lenders or other Persons identified on the
facing page or signature pages of this Agreement as a “joint book runner”,
“joint lead arranger”, “co-documentation agent” or “syndication agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, to the extent any such persons are Lenders hereunder,
those applicable to all Lenders as such (other than the rights to
indemnification set forth in Section 10.04 and their rights as Secured Parties
hereunder).  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or such other Persons in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

SECTION 9.13.                                       Appointment of Supplemental
Administrative Agents.  (a) It is the purpose of this Agreement and the other
Loan Documents that there shall be no violation of any Law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction.  It is recognized
that in case of litigation under this Agreement or any of the other Loan
Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

 

(b)                              In the event that the Administrative Agent
appoints a Supplemental Administrative Agent with respect to any Collateral,
(i) each and every right, power, privilege or

 

189

--------------------------------------------------------------------------------


 

duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to the Administrative Agent with
respect to such Collateral shall be exercisable by and vest in such Supplemental
Administrative Agent to the extent, and only to the extent, necessary to enable
such Supplemental Administrative Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article 9 and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

 

(c)                               Should any instrument in writing from the
Borrower, or any other Loan Party be required by any Supplemental Administrative
Agent so appointed by the Administrative Agent for more fully and certainly
vesting in and confirming to him or it such rights, powers, privileges and
duties, the Borrower shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent.  In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

 

SECTION 9.14.                                       Cash Management Agreements
and Secured Hedge Agreements.  No Cash Management Bank or Hedge Bank that
obtains the benefits of Article VIII, any Guaranty or any Collateral by virtue
of the provisions hereof or of any Guaranty or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.                               Amendments, etc.  Except as
otherwise set forth in this Agreement, no amendment, modification, supplement or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or, any other Loan Party or PubCo
therefrom, shall be effective unless in writing signed by the

 

190

--------------------------------------------------------------------------------


 

Required Lenders (or the Administrative Agent acting upon the written
instructions of the Required Lenders) and the Borrower or, the applicable Loan
Party or PubCo, as the case may be, and each such waiver, amendment,
modification, supplement or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, modification, supplement, waiver or consent shall:

 

(a)                               extend or increase the Commitment of any
Lender without the written consent of each Lender directly affected thereby (it
being understood that a waiver of any condition precedent set forth in
Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Revolving Credit Commitments (other than any such required
reduction of the Revolving Credit Commitments on the Revolving Credit Maturity
Date) shall not constitute an extension or increase of any Commitment of any
Lender);

 

(b)                              postpone any date scheduled for, or reduce the
amount of, any payment of principal or interest under Section 2.07 or 2.08 or
any fees without the written consent of each Lender directly affected thereby,
it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment of any Loans required under Section 2.05(b) shall not
constitute a postponement of any date scheduled for, or reduction of the amount
of, the payment of principal or interest;

 

(c)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to
clauses (i) and (iii) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that any change to the definition of Total Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in any such rate of
interest; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(d)                             change any provision of this Section 10.01, the
definition of “Required Lenders,” “Majority Revolving Lenders” or “Pro Rata
Share” or Section 2.13 or 8.03 or the second proviso appearing in Section 8.02,
in any such case without the written consent of all Lenders directly affected
thereby or change the order of application of any prepayment of Loans among the
Facilities from the application thereof in Section 2.05(b) in a manner that
materially and adversely affects the Lenders under any Facility without the
consent of (i) in the case of the Revolving Credit Facility, the Majority
Revolving Lenders and (ii) in the case of any other Facility, Lenders holding a
majority of the principal amount of Loans outstanding under such Facility;
provided however, that the definition of “Pro Rata Share” and Section 2.13 may
be amended by the Required Lenders to permit the prepayment of Loans by the
Borrower at a discount to par on terms and conditions approved by the Required
Lenders, so long as any such prepayment is offered on a ratable basis to all
Lenders of the applicable Class (and made ratably to all accepting Lenders of
the applicable Class);

 

(e)                               other than in a transaction permitted under
Sections 7.04 or 7.05, release all or a substantial portion of the Collateral in
any transaction or series of related transactions, without the written consent
of each Lender;

 

191

--------------------------------------------------------------------------------


 

(f)                                other than in connection with a transaction
permitted under Section 7.04 or 7.05, release all or a substantial portion of
the aggregate value of the Guarantees under the Guaranty, without the written
consent of each Lender; or

 

(g)                              (i) amend or otherwise modify Section 7.11 (or
for the purposes of determining whether the Borrower is in compliance (or Pro
Forma Compliance) with Section 7.11, any defined term used therein), (ii) waive
or consent to any Default resulting from a breach of Section 7.11 or (iii) alter
the rights or remedies of the Majority Revolving Lenders arising pursuant to
Article VIII as a result of a breach of Section 7.11, in each case, without the
written consent of the Majority Revolving Lenders, provided that the amendments,
modifications, waivers and consents described in this clause (g) shall not
require the consent of any Lenders other than the Majority Revolving Lenders;

 

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments or Loans shall be
required with respect to any amendment that (x) waives any condition precedent
set forth in Section 4.02 solely with respect to the making of Loans or other
extensions of credit by such Class (it being understood that a general waiver of
an existing Default by the Required Lenders or an amendment approved by the
Required Lenders that has the effect of “curing” an existing Default and
permitting the making of Loans or other extensions of credit shall constitute a
waiver of a condition precedent governed under this clause) or (y) by its terms
adversely affects the rights of such Class in respect of payments hereunder in a
manner different than such amendment affects other Classes.  Any such waiver and
any such amendment, modification or supplement in accordance with the terms of
this Section 10.01 shall apply equally to each of the Lenders and shall be
binding on the Loan Parties, PubCo, the Lenders, the Agents and all future
holders of the Loans and Commitments.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Revolving Credit
Commitment of such Lender may not be increased or extended without the consent
of such Lender (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders).

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in

 

192

--------------------------------------------------------------------------------


 

respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and the Revolving Credit Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the “Required
Lenders” and “Majority Revolving Lenders” and the Lenders’ “Pro Rata Share”.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement or the other Loan Documents, amended and waived with the consent of
the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

In addition, subject to Section 2.05(d), notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans to
permit the refinancing of all outstanding Term Loans of a given Class (the
“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (the “Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (b) the Effective
Yield on such Replacement Term Loans shall not be higher than the Effective
Yield on such Refinanced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Loans), and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Loans in effect immediately prior to such
refinancing.

 

In addition, notwithstanding anything to the contrary contained in this
Section 10.01, the Borrower, the Administrative Agent and each Lender agreeing
to provide Increase Revolving Credit Commitments, Increase B Term Loan
Commitments or Incremental Term Loan Commitments of a particular Series may, in
accordance with the provisions of Section 2.14, enter into an Incremental
Amendment without the consent of the Required Lenders, provided that, after the
execution and delivery by the Borrower, the Administrative Agent and each such
Lender of such Incremental Amendment, such Incremental Amendment may thereafter
only be modified in accordance with the requirements of this Section 10.01.

 

SECTION 10.02.                               Notices and Other Communications;
Facsimile Copies.

 

(a)                               General.  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder or under any
other Loan Document shall be in

 

193

--------------------------------------------------------------------------------


 

writing (including by facsimile transmission).  All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                  if to the Borrower, the Administrative
Agent, an L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii)                              if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the L/C Issuers and the
Swing Line Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person.  In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

(b)                              Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, PubCo, the Agents and the Lenders.

 

(c)                               Reliance by Agents and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct of such Agent-Related
Person or Lender (as determined by a final non-appealable judgment of a court of
competent jurisdiction).  All telephonic notices to the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

194

--------------------------------------------------------------------------------


 

SECTION 10.03.                               No Waiver; Cumulative Remedies.  No
failure by any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

SECTION 10.04.                               Attorney Costs, Expenses and
Taxes.  The Borrower agrees (a) to pay or reimburse the Administrative Agent and
the Joint Lead Arrangers and the L/C Issuers for all reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation,
initial syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
of Latham & Watkins LLP, and (b) to pay or reimburse the Administrative Agent,
each Joint Lead Arranger, each L/C Issuer and each Lender for all out-of-pocket
costs and expenses, including Attorney Costs, incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent).  The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees and taxes related thereto, and other (reasonable, in
the case of the foregoing clause (a)) out-of-pocket expenses incurred by any
Agent and any Joint Lead Arranger, as applicable.  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

 

SECTION 10.05.                               Indemnification by the Borrower. 
Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each L/C
Issuer, each Joint Lead Arranger, each Syndication Agent, each Co-Documentation
Agent, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for

 

195

--------------------------------------------------------------------------------


 

payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee, in each case as determined by a final, non-appealable judgment
issued by a court of competent jurisdiction.  No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that nothing contained in this sentence shall limit the
Loan Parties’ indemnification obligations to the extent set forth hereinabove to
the extent such special, punitive, indirect or consequential damages are
included in any third party claim in connection with which such Indemnitee is
entitled to indemnification hereunder.  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors, members or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated. 
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05.  To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.05 may be
unenforceable in whole or in part because they are violative of any Law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all Indemnified Liabilities incurred by any Indemnitee.  The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

SECTION 10.06.                               Payments Set Aside.  To the extent
that any payment by or on behalf of the Borrower is made to any Agent, any L/C
Issuer or any Lender, or any Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or

 

196

--------------------------------------------------------------------------------


 

preferential, set aside or required (including pursuant to any settlement
entered into by such Agent, such L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and the Agents’, the
L/C Issuer’s and the Lenders’ Liens, security interests, rights, powers and
remedies under this Agreement and each Loan Document shall continue in full
force and effect, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent or L/C Issuer, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  In such event, each Loan
Document shall be automatically reinstated (to the extent that any Loan Document
was terminated) and the Borrower shall take (and shall cause each other Loan
Party and PubCo to take) such action as may be requested by the Administrative
Agent, the L/C Issuers and the Lenders to effect such reinstatement.

 

SECTION 10.07.                               Successors and Assigns.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.07(b), (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                              (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than to Disqualified Institutions, natural Persons or a Defaulting Lender)
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)                          the Borrower; provided that no consent of the
Borrower shall be required for an assignment (1) to a Lender, an Affiliate of a
Lender, an Approved Fund (excluding therefrom Disqualified Institutions), (2) of
funded Term Loans (excluding therefrom Disqualified Institutions) or (3) if an
Event of Default has occurred and is continuing, to any Assignee; provided
further, that the Borrower shall be deemed to have consented to an assignment
(other than an assignment to a Disqualified

 

197

--------------------------------------------------------------------------------


 

Institution) unless it shall object thereto by written notice to the
Administrative Agent within ten (10) days after having received notice thereof;

 

(B)                           the Administrative Agent; provided that no consent
of the Administrative Agent shall be required for an assignment of any Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund and no consent of the
Administrative Agent shall be required for an assignment to an Agent or an
Affiliate of an Agent;

 

(C)                           in the case of any assignment of any Revolving
Credit Commitment, each L/C Issuer at the time of such assignment; provided that
no consent of the L/C Issuers shall be required for any assignment to an Agent
or an Affiliate of an Agent; and

 

(D)                          in the case of any assignment of any Revolving
Credit Commitment, the Swing Line Lender; provided that no consent of the Swing
Line Lender shall be required for any assignment to an Agent or an Affiliate of
an Agent.

 

(ii)                              Assignments shall be subject to the following
additional conditions:

 

(A)                          except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents; provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)                           the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

(C)                           the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; and

 

(D)                          none of (i) the Holding Companies or PubCo,
(ii) except as provided in Section 10.07(l), any Station Permitted Assignee,
(iii) the Borrower, (iv) any Subsidiary of any Holding Company or the Borrower
or (v) any Person that has been denied an approval or a license, or otherwise
found unsuitable, under applicable Gaming Laws in any jurisdiction shall be an
Eligible Assignee; provided that no Person that is a Lender on the Closing Date
or an Affiliate of such Lender shall cease to be

 

198

--------------------------------------------------------------------------------


 

treated as an Eligible Assignee by operation of preceding clause (ii) or
(iv) for purposes of this Agreement.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

(c)                               Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 10.07(d), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e).

 

(d)                             The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)                               Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or a Disqualified
Institution) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,

 

199

--------------------------------------------------------------------------------


 

modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant.  Subject to Section 10.07(f), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c).  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(f)                                A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

 

(g)                              Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(h)                              Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be

 

200

--------------------------------------------------------------------------------


 

obligated to make such Loan pursuant to the terms hereof.  Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

(i)                                  Notwithstanding anything to the contrary
contained herein, (1) any Lender may in accordance with applicable Law create a
security interest in all or any portion of the Loans owing to it and the Note,
if any, held by it and (2) any Lender that is a Fund may create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.

 

(j)                                  Notwithstanding anything to the contrary
contained herein, any L/C Issuer or the Swing Line Lender may, upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as an L/C Issuer or
the Swing Line Lender, respectively; provided that on or prior to the expiration
of such 30-day period with respect to such resignation, the relevant L/C Issuer
or the Swing Line Lender shall have identified a successor L/C Issuer or Swing
Line Lender reasonably acceptable to the Borrower willing to accept its
appointment as successor L/C Issuer or Swing Line Lender, as applicable.  In the
event of any such resignation of an L/C Issuer or the Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor L/C Issuer or Swing Line Lender hereunder; provided
that no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be, except as expressly provided above.  If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation,

 

201

--------------------------------------------------------------------------------


 

including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

(k)                              Notwithstanding anything to the contrary
contained herein, no Assignee shall have recourse to the provisions of
Sections 3.01 and 3.05 if the condition upon which such recourse is based was in
existence at the time of the applicable assignment under this Section 10.07
(except to the extent that any Lender was entitled to the payment of additional
amounts or indemnification for Indemnified Taxes or Other Taxes under
Section 3.01 or the payment of compensation under Section 3.05, in each case, at
the time of such applicable assignment).

 

(l)                                  Subject to the conditions set forth in
Section 10.07(b), any Lender may assign all or a portion of its Term Loan
Commitments and Term Loans to a Station Permitted Assignee; provided that (i) no
Default or Event of Default shall have occurred and be continuing at the time of
such assignment or would result therefrom, (ii) such Station Permitted Assignee
shall identify itself in writing as a Station Permitted Assignee to the
Administrative Agent and the counterparty in the Term Loan assignment
transaction, (iii) provide either (x) a representation to the Administrative
Agent to the effect that neither such Station Permitted Assignee nor any of its
directors or officers are in possession of any material non-public information
with respect to the business of any Holding Company, the Borrower or any of
their respective Subsidiaries, or (y) indicate in writing to the Administrative
Agent and the counterparty in the Term Loan assignment transaction that such
Station Permitted Assignee cannot make the representation described in clause
(x) above, and (iv) the aggregate principal amount of all Term Loans held by
Station Permitted Assignees, after giving effect to such assignment, shall not
exceed twenty percent (20%) of the aggregate principal amount of Term Loans then
outstanding.

 

(m)                          Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no Affiliated Lender shall have any right
to (i) attend (including by telephone) any meeting or discussions (or portion
thereof) involving any of the Agents or Lenders to which representatives of the
Loan Parties are not invited, or (ii) receive any information or materials
prepared by any of the Agents or Lenders or any communication by or among any of
the Agents or Lenders, except to the extent such information or materials have
been made available to any Loan Party or its representatives.

 

(n)                              Notwithstanding anything in Section 10.01 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders, all affected Lenders, all Lenders or
any percentage of Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party or PubCo
therefrom, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, an Affiliated Lender shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliated Lenders; provided
that no amendment, modification, waiver, consent or other action with respect to
any Loan Document shall deprive such Affiliated Lender of any payments to which
such Affiliated Lender is entitled under the Loan Documents without such
Affiliated Lender providing its consent; provided further that such Affiliated
Lender shall

 

202

--------------------------------------------------------------------------------


 

have the right to approve any amendment, modification, waiver or consent of the
type described in Section 10.01(a), (b), (c), (d), (e) or (f) of this Agreement,
in each case to the extent that such Affiliated Lender is directly and adversely
affected thereby in any material respect as compared to other Lenders; and in
furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver any ballot or other instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Section 10.07(n); provided that if the
Affiliated Lender fails to promptly execute such ballot or other instrument such
failure shall in no way prejudice any of the Administrative Agents’ rights under
this paragraph and (y) the Administrative Agent is hereby appointed (such
appointment being coupled with an interest) by the Affiliated Lender as the
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of the Affiliated Lender and in the name of the Affiliated Lender, from time to
time in the Administrative Agent’s discretion to take any action and to execute
any ballot or other instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this Section 10.07(n).

 

(o)                              Each Affiliated Lender, solely in its capacity
as a Lender, hereby agrees that such Affiliated Lender shall not bring any
claims, actions, suits or proceedings against any Agent or Lender in connection
with the Loans held by such Affiliated Lender or its rights and obligations
under this Agreement and the other Loan Documents, and each Affiliated Lender,
solely in its capacity as a Lender, hereby waives all such claims and rights to
bring such actions, suits and proceedings against the Agents and the other
Lenders.

 

(p)                              Each Affiliated Lender, solely in its capacity
as a Lender, hereby further agrees that, if PubCo, any Loan Party or Restricted
Subsidiary shall be subject to any voluntary or involuntary proceeding commenced
under any Debtor Relief Laws (“Bankruptcy Proceedings”):

 

(i)                                  such Affiliated Lender, solely in its
capacity as a Lender, shall not take any step or action in such Bankruptcy
Proceeding to object to, impede, or delay the exercise of any right or the
taking of any action by the Administrative Agent (or the taking of any action by
a third party that is supported by the Administrative Agent) in relation to such
Affiliated Lender’s claim with respect to its Loans (a “Claim”) (including,
without limitation, objecting to any debtor in possession financing, use of cash
collateral, grant of adequate protection, sale or disposition, compromise or
plan of reorganization or liquidation or similar scheme);

 

(ii)                              with respect to any matter requiring the vote
of Lenders during the pendency of a Bankruptcy Proceeding (including, without
limitation, voting on any plan of reorganization or liquidation or similar
scheme), the Loans held by such Affiliated Lender (and any Claim with respect
thereto) shall be deemed to be voted in accordance with
Section 10.07(n) regardless of whether such Loans are separately cClassified in
any such plan or scheme from Loans held by non-Affiliated Lenders. In
furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver any ballot or other instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Section 10.07(p)(ii); provided that if
the Affiliated Lender fails to promptly execute such ballot or other instrument
such failure shall in no way prejudice any of the Administrative Agent’s rights

 

203

--------------------------------------------------------------------------------


 

under this paragraph and (y) the Administrative Agent is hereby appointed (such
appointment being coupled with an interest) by the Affiliated Lender as the
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of the Affiliated Lender and in the name of the Affiliated Lender, from time to
time in the Administrative Agent’s discretion to take any action and to execute
any ballot or other instrument that Administrative Agent may deem reasonably
necessary to carry out the provisions of this Section 10.07(p)(ii);

 

(iii)                          it shall not, without the prior written consent
of the Administrative Agent (as directed by the Required Lenders) as to both
form and substance, (1) file any motion or other application, objection, joinder
or other filing in connection with sections 362, 363, 364 and/or 506 of the
Bankruptcy Code (or any similar law, rule or provision under any applicable
Debtor Relief Law) or in connection with any valuation issues or (2) participate
in or otherwise support the “priming” of any of the Liens supporting the
Obligations in connection with a proposed debtor-in-possession facility or
otherwise;

 

(iv)                          in connection with any (1) plan of reorganization
or liquidation or similar scheme or (2) distribution of cash or property with
respect to an asset sale supported by the Secured Parties (other than the
Affiliated Lenders) in any Bankruptcy Proceeding, such Affiliated Lender, solely
in its capacity as a Lender, shall not oppose in any way a distribution of
property or cash to other classes of claims or interests, regardless of the
amount of such distributions (if any) to such Affiliated Lender.  In addition,
and without limiting the foregoing, each Affiliated Lender, solely in its
capacity as a Lender, hereby:

 

(A)                          agrees that any purchase pursuant to any credit bid
by the Secured Parties (other than the Affiliated Lenders) under section
363(k) of the Bankruptcy Code (or any similar law, rule or provision under any
applicable Debtor Relief Law) or otherwise shall have the effect of discharging
such Affiliated Lender’s liens, claims, encumbrances and interests in the
Collateral, and that title acquired pursuant to such credit bid shall be
acquired free and clear of any liens, claims, encumbrances or interests arising
under or by reason of the Obligations owed to the Affiliated Lenders or any Loan
Document, whether or not the court order approving the sale pursuant to such
credit bid expressly so provides;

 

(B)                           consents to the entry of an order approving the
sale of any or all of the Collateral in one or more transactions under section
363 of the Bankruptcy Code (or any similar law, rule or provision under any
applicable Debtor Relief Law), whether for cash or other consideration,
including a credit bid by the Secured Parties (other than the Affiliated
Lenders) under section 363(k) of the Bankruptcy Code (or any similar law,
rule or provision under any applicable Debtor Relief Law) or otherwise, that
expressly provides that any lien, claim, encumbrance or interest is discharged
and title acquired pursuant to the sale is free and clear of any liens, claims,
or encumbrances held by the Affiliated Lenders arising under or by reason of the
Obligations or any Loan Document, provided that such sale is supported by the
Secured Parties (other than the Affiliated Lenders); and

 

204

--------------------------------------------------------------------------------


 

(C)                           consents to the Secured Parties (other than the
Affiliated Lenders) credit bidding all or any portion of the Obligations owed to
the Affiliated Lenders in connection with any credit bid by such Secured Parties
under section 363(k) of the Bankruptcy Code (or any similar law, rule or
provision under any applicable Debtor Relief Law) or otherwise, which shall have
the effect of discharging the Affiliated Lenders’ liens, claims, encumbrances
and interests in the Collateral, and agree that title acquired by such Secured
Parties pursuant to such credit bid shall be acquired free and clear of any
liens, claims, encumbrances or interests arising under or by reason of the
Obligations owed to the Affiliated Lenders or any Loan Document, whether or not
the court order approving the sale pursuant to such credit bid expressly so
provides.

 

(q)                              Section 10.07(n) and (p) shall not apply to any
Designated Lender.

 

SECTION 10.08.                               Confidentiality.  Each of the
Agents and the Lenders agrees to use commercially reasonable efforts (equivalent
to the efforts each such Person applies to maintain the confidentiality of its
own confidential information) to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08; (h) to any Governmental Authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any Agent or Lender or Affiliates of any Agent or
Lender; (i) in connection with the exercise of (or in preparation to exercise)
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder; or
(j) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender).  In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions.  For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereof, such information (i) is
clearly identified at the time of delivery as confidential or (ii) is delivered
pursuant to Section 6.01, 6.02 or 6.03.

 

205

--------------------------------------------------------------------------------


 

SECTION 10.09.                               Setoff.  (a) In addition to any
rights and remedies of the Agents and the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Agent, each
Lender and their respective Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Agent, such Lender or their respective Affiliates to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Agent, such Lender or their
respective Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that any recovery by any Agent, any Lender or their respective Affiliates
pursuant to its setoff rights under this Section 10.09 is subject to the
provisions of Section 8.03.  Each Lender agrees promptly to notify the Borrower
and each Agent after any such set off and application made by such Lender;
provided that, the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Agent and each Lender under
this Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that such Agent and such Lender may have.

 

(b)                              NOTWITHSTANDING THE FOREGOING SUBSECTION (a),
AT ANY TIME THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL
PROPERTY LOCATED IN CALIFORNIA OR IN NEVADA, NO LENDER OR AGENT SHALL EXERCISE A
RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION
OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY
NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE
EXTENT REQUIRED BY SECTION 10.01 OF THIS AGREEMENT, ALL OF THE LENDERS, OR
APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 2924 OF THE CALIFORNIA CIVIL
CODE, IF APPLICABLE, SECTION 40.430 OF THE NEVADA REVISED STATUTES OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED
TO THE ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT
OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. 
THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND
THE ADMINISTRATIVE AGENT HEREUNDER.

 

SECTION 10.10.                               Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan

 

206

--------------------------------------------------------------------------------


 

Documents (collectively, the “Charges”) shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.  To the extent permitted by applicable Law,
the interest and other Charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section 10.10
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Rate to the date of repayment, shall have been received by
such Lender.  Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in this Agreement, unless and until the rate
of interest again exceeds the Maximum Rate, and at that time this Section 10.10
shall again apply.  In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Rate.  If the Maximum Rate is calculated pursuant to this
Section 10.10, such interest shall be calculated at a daily rate equal to the
Maximum Rate divided by the number of days in the year in which such calculation
is made.  If, notwithstanding the provisions of this Section 10.10, a court of
competent jurisdiction shall finally determine that a Lender has received
interest hereunder in excess of the Maximum Rate, the Administrative Agent
shall, to the extent permitted by applicable Law, promptly apply such excess in
the order specified in this Agreement and thereafter shall refund any excess to
the Borrower or as a court of competent jurisdiction may otherwise order.

 

SECTION 10.11.                               Counterparts.  This Agreement and
each other Loan Document may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by telecopier of an executed counterpart
of a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document.  The Agents may also require that any such documents
and signatures delivered by telecopier be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by
telecopier.

 

SECTION 10.12.                               Integration.  This Agreement,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter.  In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was

 

207

--------------------------------------------------------------------------------


 

drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

SECTION 10.13.                               Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by each Agent and each Lender, regardless of any investigation made by any
Agent or any Lender or on their behalf and notwithstanding that any Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied (other than
Obligations under Secured Hedge Agreements, Cash Management Obligations or
contingent indemnification obligations, in any such case, not then due and
payable) or any Letter of Credit or Revolving Credit Commitment shall remain
outstanding.

 

SECTION 10.14.                               Severability.  If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby.  The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

SECTION 10.15.                               Tax Forms.  (a)  Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.15(b)(i) through (iii) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(b) Without limiting the foregoing:

 

(i)  Each Lender and each Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it is legally entitled to do so and if not previously delivered,
deliver to the Borrower and the Administrative Agent, on or prior to the date
which is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein), two duly signed, properly completed copies of
either IRS Form W-8BEN, IRS Form W-8ECI or W-8IMY (and any

 

208

--------------------------------------------------------------------------------


 

applicable attachments thereto), or any successors thereto,  relating to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document or in the case of a
Foreign Lender claiming such an exemption under Section 881(c) of the Code, IRS
Form W-8BEN and a certificate that establishes in writing to the Borrower and
the Administrative Agent that such Foreign Lender is not (i) a “bank” as defined
in Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d) of the
Code.  Thereafter, each such Foreign Lender to the extent it is legally entitled
to do so shall promptly submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities), in each case,
(1) on or before the date that any such form, certificate or other evidence
expires or becomes obsolete, (2) after the occurrence of any event requiring a
change in the most recent form, certificate or evidence previously delivered by
it to the Borrower and the Administrative Agent and (3) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent
or, in each case, promptly notify the Borrower and the Administrative Agent of
its inability to do so.

 

(ii)  Each Lender and each Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall, if not
previously delivered, deliver to the Administrative Agent and the Borrower two
duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  If such U.S. Lender fails to
deliver such forms, then the Administrative Agent may withhold from any payment
to such U.S. Lender an amount equivalent to the applicable backup withholding
tax imposed by the Code.

 

(iii)  If a payment made to a Lender under any Loan Document would be subject to
FATCA if such Lender were to fail to comply with the applicable reporting
requirements thereof (including those contained in Section 1471(b) or 1472(b) of
the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (iii), FATCA
shall include any amendments made to FATCA after the date of this Agreement.

 

(iv)  Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly

 

209

--------------------------------------------------------------------------------


 

completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

SECTION 10.16.                               Governing Law.  (a) THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN)
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(b)                              ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

(c)                               NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 10.16, NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
AGENTS, THE JOINT LEAD ARRANGERS, THE L/C ISSUER OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES OR ASSETS IN THE COURTS OF ANY JURISDICTION.

 

SECTION 10.17.                               Waiver of Right to Trial by Jury. 
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS

 

210

--------------------------------------------------------------------------------


 

SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.18.                               Binding Effect.  This Agreement
shall become effective when it shall have been executed by each party hereto and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

 

SECTION 10.19.                               Lender Action.  Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party, PubCo or any other
obligor under any of the Loan Documents or the Secured Hedge Agreements or (with
respect to the exercise of rights against the collateral) documentation of Cash
Management Obligations (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party or PubCo, without the prior written consent of the Administrative
Agent.  The provisions of this Section 10.19 are for the sole benefit of the
Agents and Lenders and shall not afford any right to, or constitute a defense
available to, any Loan Party or PubCo.

 

SECTION 10.20.                               Acknowledgments.  The Borrower
hereby acknowledges that:

 

(a)                               it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                              no Agent, Joint Lead Arranger or Lender has any
fiduciary relationship with or duty to the Borrower or any other Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Agents, the Joint Lead Arrangers and
the Lenders, on one hand, and the Borrower and the other Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)                               no joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Agents, the Joint Lead Arrangers and the Lenders
or among the Borrower, the other Loan Parties and the Lenders.

 

The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 10.19, each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 10.21.                               USA Patriot Act.  Each Lender
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
BorrowerLoan Parties and PubCo, which information includes the name and address
of the BorrowerLoan Parties and PubCo and other information

 

211

--------------------------------------------------------------------------------


 

that will allow such Lender to identify the BorrowerLoan Parties and PubCo in
accordance with the Patriot Act.

 

SECTION 10.22.                               Gaming Authorities and Liquor
Authorities.  This Agreement and the other Loan Documents are subject to all
applicable Gaming Laws and the Liquor Laws.  Without limiting the foregoing, the
Agents and the Lenders acknowledge that rights, remedies and powers in or under
the Loan Documents may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Laws and the Liquor
Laws and only to the extent that any required approvals (including prior
approvals) are obtained from the requisite Gaming Authorities and the Liquor
Authorities.  Each of the Agents, the Joint Lead Arrangers and Lenders agrees to
cooperate with the applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over the
Borrower and the other Loan Parties, including to the extent not inconsistent
with the internal policies of such Agent, Joint Lead Arranger or Lender and any
applicable legal or regulatory restrictions, the provision of such documents or
other information as may be requested by any such Gaming Authorities or Liquor
Authorities relating to the Agents, the Joint Lead Arrangers, any of the Lenders
or the Borrower or any other Loan Party, or the Loan Documents.  Notwithstanding
any other provision of this Agreement, the Borrower expressly authorizes, and
will cause each other Loan Party to authorize, each Agent, each Joint Lead
Arranger and each Lender to cooperate with the applicable Gaming Authorities and
Liquor Authorities as described above.

 

SECTION 10.23.                               Certain Matters Affecting Lenders. 
(a) If any Gaming Authority shall determine that any Lender does not meet
suitability standards prescribed under applicable Gaming Laws (a “Unsuitable
Lender”), the Administrative Agent shall have the right (but not the duty) to
cause such Unsuitable Lender (and such Unsuitable Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Commitments, if any, in full to
one or more Eligible Assignees (each, a “Substitute Lender”) in accordance with
the provisions of Section 10.07 and the Unsuitable Lender shall pay any fees
payable thereunder in connection with such assignment; provided (1) on the date
of such assignment, the Substitute Lender shall pay to the Unsuitable Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Unsuitable Lender, (B) an
amount equal to all Unreimbursed Amounts and participations that have been
funded by such Unsuitable Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Unsuitable Lender; and (2) on the date of
such assignment, the Borrower shall pay any amounts payable to such Unsuitable
Lender pursuant to Article III or otherwise as if it were a prepayment.  The
Borrower shall bear the costs and expenses of any Lender required by any Gaming
Authorities to file an application for a finding of suitability in connection
with the investigation of an application by the Borrower or the other Loan
Parties for a license to operate a gaming establishment.

 

(b)                              Notwithstanding the provisions of
Section 10.23(a), if any Lender becomes a Unsuitable Lender, and if the
Administrative Agent fails to find a Substitute Lender pursuant to
Section 10.23(a) within any time period specified by the appropriate Gaming
Authority for the withdrawal of a Unsuitable Lender (the “Withdrawal Period”),
the Borrower shall immediately prepay in full the Outstanding Amount of all
B Term Loans, Incremental Term Loans and Revolving Credit Exposure of such
Unsuitable Lender, together with all unpaid fees

 

212

--------------------------------------------------------------------------------


 

owing to such Unsuitable Lender pursuant to Section 2.09 and any amounts payable
to such Unsuitable Lender pursuant to Article III or otherwise as if it were a
prepayment and, in each case where applicable, with accrued interest thereon to
the earlier of (x) the date of payment or (y) the last day of the applicable
Withdrawal Period.  Upon the prepayment of all amounts owing to any Unsuitable
Lender and the termination of such Unsuitable Lender’s Commitments, if any
(whether pursuant to Section 10.23(a) or 10.23(b)), such Unsuitable Lender shall
no longer constitute a “Lender” for purposes hereof; provided any rights of such
Unsuitable Lender to indemnification hereunder shall survive as to such
Unsuitable Lender.

 

SECTION 10.24.                               The Platform.  THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent, any
Joint Lead Arranger or any of their respective Affiliates, directors, officers,
employees, counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively, the “Agent Parties”) have any liability to any Holding Company,
the Borrower, any other Loan Party, any Lender, any L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided however, that in no event shall any Agent Party have
any liability to any Holding Company, the Borrower, any other Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

SECTION 10.25.                               QualifiedVoteCo ISPOE
Reorganization.  Notwithstanding anything to the contrary in this Agreement and
the other Loan Documents, from and after the occurrence of a QualifiedVoteCo
ISPOE by the BorrowerReorganization, (i) the Holding CompaniesPubCo shall no
longer constitute Loan Parties or be required to provide any collateral security
for the Obligations and, (ii) all covenants and, obligations and representations
and warranties under the Loan Documents applicable to the Holding CompaniesPubCo
shall cease to apply with respect to the Holding CompaniesPubCo and (iii) all
references to PubCo in Section 8.01 shall be deemed deleted.

 

SECTION 10.26.       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject

 

213

--------------------------------------------------------------------------------


 

to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                              the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender hereto that is an EEA
Financial Institution; and

 

(b)                             the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

214

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

STATION CASINOS LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN

 

ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Joint Lead Arranger and Joint Book Runner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger,
Joint Book Runner and Syndication Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger, Joint Book Runner and
Co-Documentation Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead Arranger, Joint Book Runner
and Co-Documentation Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arranger, Joint Book Runner
and Co-Documentation Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

__________________, as a Revolving Credit Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

____________________, as a Term Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

Exhibit B

 

 

Supplements to Credit Agreement Schedules

 

 

[attached

 

Exhibit B

 

--------------------------------------------------------------------------------


 

Schedule 1.01 A

Immaterial Subsidiaries

 

 

NP Auburn Development LLC

NP Development LLC

NP FH Excess LLC

NP Fresno Land Acquisitions LLC

NP Gold Rush LLC

NP Green Valley LLC

NP Hanger Leaseco LLC

NP Horizon Park LLC

NP LML LLC

NP Losee Elkhorn Holdings LLC

NP Magic Star LLC

NP Northern NV Acquisitions LLC

NP Past Enterprises LLC

NP Rancho LLC

NP River Central LLC

NP ROTMA LLC

NP Sunset Lindell LLC

SC Butte Development, LLC

SC Butte Management, LLC

SC Rancho Development, LLC

SC SP 1 LLC

SC SP 2 LLC

SC SP 3 LLC

SC SP 4 LLC

SC SP 5 LLC

SC SP Holdco LLC

Sonoma Land Acquisition Company, LLC

Station California, LLC

Station Development, LLC

 

Schedule 1.01A

 

--------------------------------------------------------------------------------


 

Schedule 1.01 B

Closing Date Mortgage Properties

 

 

1.              Fiesta Henderson Casino Hotel - 777 West Lake Mead Parkway,
Henderson, Nevada 89015

 

2.              Fiesta Rancho Casino Hotel - 2400 North Rancho Drive, North Las
Vegas, Nevada 89130

 

3.              Santa Fe Station Hotel & Casino - 4949 North Rancho Drive, Las
Vegas, Nevada 89130

 

4.              Texas Station Gambling Hall & Hotel - 2101 Texas Star Lane,
North Las Vegas, Nevada 89032

 

5.              Green Valley Ranch Resort Casino Spa - 2300 Paseo Verde Parkway,
Henderson, Nevada 89052

 

6.              Boulder Station Hotel & Casinos - 4111 Boulder Highway, Las
Vegas, Nevada 89121

 

7.              Red Rock Casino Resort Spa - 11011 West Charleston Boulevard,
Las Vegas, Nevada 89135

 

8.              Palace Station Hotel & Casino - 2411 West Sahara Avenue, Las
Vegas, Nevada 89102

 

9.              Sunset Station Hotel & Casino - 1301 West Sunset Road,
Henderson, Nevada 89014

 

Schedule 1.01B

 

--------------------------------------------------------------------------------


 

Schedule 1.01C

Existing Letters of Credit

 

 

Letter of Credit

Beneficiary

Amount

Issuance Date

Expiry Date

 

DBS-19381

American Express Travel Related Services Co., Inc.

 

$233,250.00

7/25/11

7/25/13(Auto Extension)

DBS-19426

Commissioners of Insurance of State of Nevada

 

$538,430.00

8/23/11

8/23/13 (Auto Extension)

DBS-19383

County of Washoe

$25,000.00

8/12/11

7/26/13(Auto Extension)

 

DBS-19312

Commissioner of Insurance State of Nevada

 

$751,570.00

6/17/11

5/25/13(Auto Extension)

DBS-19313

American Express Travel Related Services Co. Inc.

 

$200,000.00

6/17/11

5/25/13(Auto Extension)

DBS-19315

American Express Travel Related Services Co. Inc.

 

$1,011,068.00

6/17/11

5/25/13(Auto Extension)

DBS-19317

State of Nevada Department of Taxation

 

$1,571,897.00

6/17/11

5/25/13

DBS-19318

State of Nevada Department of Taxation

 

$2,149,555.00

6/17/11

5/25/13

DBS-19488

Shell Energy North America (US), L.P.

 

$1,500,000.00

11/23/11

11/23/13(Auto Extension)

 

Schedule 1.01C

 

--------------------------------------------------------------------------------


 

Schedule 1.01D
Native American Subsidiaries

 

 

SC Madera Development, LLC

 

SC Madera Management, LLC

 

SC Sonoma Development, LLC

 

SC Sonoma Management, LLC

 

Sonoma Land Acquisition Company, LLC

 

NP Sonoma Land Holdings LLC

 

SC Michigan, LLC

 

Schedule 1.01D

 

--------------------------------------------------------------------------------


 

Schedule 1.01E

Material Contracts

 

 

That certain Ground Lease dated June 1, 1995, between TEXAS GAMBLING HALL &
HOTEL, INC., a Nevada corporation (“Texas Landlord”), as landlord, and STATION
CASINOS, INC., a Nevada corporation (“SCI”), as tenant, (a) as assigned by SCI
to Texas Station, Inc., a Nevada corporation (“TS, Inc.”), which thereafter
merged with and into Texas Station, LLC, a Nevada limited liability company (“TS
LLC”), as further assigned to NP Texas LLC, a Nevada limited liability company
(“NP Texas”), pursuant to the Assignment and Assumption Agreement, dated as of
June 16, 2011, (b) as evidenced of record by that certain Memorandum of Lease
dated as of June 1, 1995, recorded in the land records of the County of Clark,
State of Nevada, on July 6, 1995, as Book 950706, Instrument No. 00814, and
(c) as amended by that certain: (i) First Amendment to Ground Lease dated
June 30, 1995, between Texas Landlord and SCI, (ii) Lease Amendment No. 1 dated
December 23, 1996, between Texas Landlord and TS, Inc., (iii) Second Amendment
to Ground Lease dated January 7, 1997, between Texas Landlord and TS, Inc.,
(iv) letter agreement dated May 12, 2000 between TS, Inc. and TGH&H Real Estate
Trust, (v) letter dated August 1, 2005 from William J. Bullard on behalf of
Texas Landlord to Glenn C. Christenson of SCI, and (vi)  Third Amendment to
Ground Lease dated June 16, 2011, between Texas Landlord and NP Texas.

 

That certain Ground Lease and Sublease, dated as of June 1, 1993, between KB
ENTERPRISES, a Nevada corporation (“Boulder Landlord”), as landlord, and BOULDER
STATION, INC., a Nevada corporation (“BSI”), as tenant, (i) as assigned by BSI
to Boulder Propco, LLC (which thereafter merged with and into FCP PROPCO, LLC, a
Delaware limited liability company (“FCP Propco”)) pursuant to that certain
Assignment of Lessee’s Interest in Lease dated November 7, 2007, recorded in the
land records of the County of Clark, State of Nevada, on November 7, 2007, in
Book 20071107, as Document No. 000025 and as further assigned by FCP Propco to
NP Boulder LLC, a Nevada limited liability company (“NP Boulder”), pursuant to
the Assignment and Assumption Agreement, dated as of June 16, 2011, (ii) as
evidenced by that certain Memorandum of Lease dated as of June 1, 1993, recorded
in the land records of the County of Clark, State of Nevada, on July 5, 1995, as
Book 950705, Instrument No. 00674 and (iii) as amended by that certain:
(a) First Amendment to Ground Lease and Sublease dated as of June 30, 1995,
between Boulder Landlord and BSI; (b) Lease Amendment No. 1 dated December 23,
1996, between Boulder Landlord and BSI; (c) Second Amendment to Ground Lease and
Sublease dated as of January 7, 1997, between Boulder Landlord and BSI; and
(d) letter dated March 28, 2003 from Glenn C. Christensen on behalf of BSI, to
William J. Bullard, of KB Enterprises.

 

Schedule 1.01E

 

--------------------------------------------------------------------------------


 

Schedule 1.01F
Designated Lenders

 

 

 

NONE

 

Schedule 1.01F

 

--------------------------------------------------------------------------------


 

Schedule 1.01G

Disqualified Institutions

 

 

 

The following institutions shall be not be permitted to become Lenders under
this Agreement, (collectively, “Disqualified Institutions”):

 

Genting Group

Melco PBL Entertainment

Cordish Company

Wynn Resorts, Limited;

Las Vegas Sands Corporation;

MGM Resorts International;

Caesars Entertainment Corporation;

Boyd Gaming Corporation;

Penn National Gaming Inc.;

Pinnacle Entertainment, Inc.;

Ameristar Casinos, Inc.;

Isle of Capri Casinos, Inc.;

Cannery Casino Resorts, LLC;

Peninsula Gaming, LLC;

Tropicana Las Vegas Hotel and Casino, Inc.;

Tropicana Entertainment Inc.;

American Casino & Entertainment Properties, LLC;

Midwest Gaming and Entertainment, LLC;

Affinity Gaming, LLC;

Each successor by merger or by acquisition of all or substantially all the
assets of any of the entities identified above;

 

Each entity that, at the time of the proposed transfer of equity to such entity,
owns a local casino/hotel property with at least 100 slot machines located
within the Competitive Market (as defined in the Equityholder’s Agreement);

 

Each wholly-owned subsidiary of any of the entities identified above;

 

provided, however, for the avoidance of doubt, that no investor or stockholder
in or member of any of the entities identified above (regardless of the control
or percentage held) shall constitute a Disqualified Institution unless
specifically identified as a Disqualified Institution in the list above (by way
of example, but not by way of limitation of the foregoing, Apollo, TPG, Goldman
Sachs, Oaktree, Fidelity, Serengeti, Neil Bluhm, and Carl Icahn shall not
constitute Disqualified Institutions).

 

 

Schedule 1.01G

 

--------------------------------------------------------------------------------


 

Schedule 1.01H
Native American Contracts

 

1.         First Amended and Restated Development Agreement dated September 8,
2010 between the Federated Indians of Graton Rancheria and SC Sonoma
Development, LLC

 

2.         Amended and Restated Gaming Management Agreement dated July 27, 2012
among Graton Economic Development Authority, Federated Indians of Graton
Rancheria and SC Sonoma Management, LLC

 

3.         Amended and Restated Non-Gaming Management Agreement dated August 6,
2012 among Graton Economic Development Authority, the Federated Indians of
Graton Rancheria  and NP Sonoma Land Holdings LLC

 

4.         First Amended and Restated Development Agreement dated February 1,
2013 between The North Fork Rancheria of Mono Indians of California and SC
Madera Development, LLC

 

5.         First Amended and Restated Management Agreement dated February 1,
2013 between The North Fork Rancheria of Mono Indians of California and SC
Madera Management, LLC

 

6.         First Amended and Restated Operating Agreement of MPM Enterprises,
L.L.C. dated November 13, 2003 between SC Michigan, LLC, Barton W. LaBelle,
Douglas N. Labelle, W. Sidney Smith and James C. Fabiano; and the First
Amendment to the First Amended and Restated Operating Agreement dated April 1,
2010 between SC Michigan, LLC, Barton W. LaBelle, Douglas N. Labelle, James C.
Fabiano, W. Sidney Smith and Judith Smith as Joint Tenants with Full Rights of
Survivorship.

 

 

Schedule 1.01H

 

--------------------------------------------------------------------------------


 

Schedule 1.01I

Unrestricted Subsidiaries

 

 

 

CV PropCo, LLC

 

NP Tropicana LLC

 

NP Landco Holdco LLC

 

SC Interactive Investor LLC

 

Fertitta Interactive LLC

 

Ferttita Acquisitionsco LLC

 

 

Schedule 1.01I

 

--------------------------------------------------------------------------------


 

Schedule 2.01(a)

B Term Loan Commitments

 

 

Lender

B Term Loan
Commitment

BANK OF AMERICA, N.A.

$1,625,000,000

TOTAL

$1,625,000,000

 

 

Schedule 2.01(a)

 

--------------------------------------------------------------------------------


 

Schedule 2.01(b)

Revolving Credit Commitments

 

 

Lender

Revolving Credit Commitment

BANK OF AMERICA, N.A.

$75,000,000

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

$35,000,000

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

$125,000,000

JPMORGAN CHASE BANK, N.A.

$100,000,000

GOLDMAN SACHS BANK USA

$15,000,000

TOTAL

$350,000,000

 

 

Schedule 2.01(b)

 

--------------------------------------------------------------------------------


 

Schedule 4.01(a)
Closing Documents

 

 

1.              Credit Agreement, dated as of the Closing Date, by and among the
Borrower, the Administrative Agent and the banks, financial institutions and
other entities party thereto.

 

2.              Agency Fee Letter, dated as of the Closing Date, by and between
the Borrower and the Administrative Agent.

 

3.              Revolving Credit Note issued by the Borrower to Deutsche Bank AG
Cayman Islands Branch.

 

4.              Guaranty Agreement, dated as of the Closing Date, by the
Subsidiary Guarantors in favor of the Administrative Agent.

 

5.              Security Agreement, dated as of the Closing Date, by and among
the Borrower, the Subsidiary Guarantors party thereto and the Administrative
Agent.

 

6.              Pledge Agreement, dated as of the Closing Date, by and among the
Borrower, Holdco, VoteCo, the Subsidiary Guarantors party thereto and the
Administrative Agent.

 

7.              Master Intercompany Note, dated as of the Closing Date, by and
among the Borrower and the Restricted Subsidiaries.

 

8.              Confirmatory Grant of Security Interest in United States
Intellectual Property, dated as of the Closing Date, by and among the Borrower,
Opco, GVR, IP Holdco and the Administrative Agent.

 

9.              Deposit Account Control Agreement, dated as of the Closing Date,
by and among NP Boulder LLC, NP Fiesta LLC, NP Gold Rush LLC, NP Lake Mead LLC,
NP LML LLC, NP Magic Star LLC, Opco, NP Palace LLC, NP Rancho LLC, NP Red Rock
LLC, NP Santa Fe LLC, NP Sunset LLC, NP Texas LLC, the Borrower, GVR, the
Administrative Agent, and Wells Fargo Bank, National Association as bank.

 

10.       Subordination of Management Agreement, dated as of the Closing Date,
among Opco, the Opco Manager, Fertitta Entertainment, certain subsidiaries of
Opco and the Administrative Agent.

 

11.       Subordination of Management Agreement, dated as of the Closing Date,
by and among GVR, the GVR Manager, Fertitta Entertainment and the Administrative
Agent.

 

12.       Subordination of Management Agreement, dated as of the Closing Date,
by and among the Borrower, the Borrower Manager, Fertitta Entertainment, NP
Boulder LLC, NP Palace LLC, NP Red Rock LLC, NP Sunset LLC, NP Development LLC,
NP Losee Elkhorn Holdings LLC and the Administrative Agent.

 

13.       Custodian Agreement, dated as of the Closing Date, by and among
Wilmington Trust, National Association, Opco, Opco Holdings, Holdco, VoteCo, the
Borrower and the Administrative Agent.

 

14.       Estoppel Certificate, dated as of the Closing Date, by and between
American Nevada Company and the Administrative Agent.

 

15.       Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated as of the Closing Date, by NP Lake Mead LLC, as Trustor,
to Nevada Title Company, as Trustee, for the benefit of the Administrative
Agent, as Beneficiary.

 

16.       Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated as of the Closing Date, by NP Santa Fe LLC, as Trustor, to
Nevada Title Company, as Trustee, for the benefit of the Administrative Agent,
as Beneficiary.

 

 

Schedule 4.01(a)

 

--------------------------------------------------------------------------------


 

17.       Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated as of the Closing Date, by GVR, as Trustor, to Nevada
Title Company, as Trustee, for the benefit of the Administrative Agent, as
Beneficiary.

 

18.       Leasehold Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing, dated as of the Closing Date, by NP Texas LLC, as
Trustor, to Nevada Title Company, as Trustee, for the benefit of the
Administrative Agent, as Beneficiary.

 

19.       Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated as of the Closing Date, by NP Fiesta LLC, as Trustor, to
Nevada Title Company, as Trustee, for the benefit of the Administrative Agent,
as Beneficiary.

 

20.       Fee and Leasehold Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated as of the Closing Date, by NP
Boulder LLC, as Trustor, to Nevada Title Company, as Trustee, for the benefit of
the Administrative Agent, as Beneficiary.

 

21.       Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated as of the Closing Date, by NP Red Rock LLC, as Trustor, to
Nevada Title Company, as Trustee, for the benefit of the Administrative Agent,
as Beneficiary.

 

22.       Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated as of the Closing Date, by NP Sunset LLC, as Trustor, to
Nevada Title Company, as Trustee, for the benefit of the Administrative Agent,
as Beneficiary.

 

23.       Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated as of the Closing Date, by NP Palace LLC, as Trustor, to
Nevada Title Company, as Trustee, for the benefit of the Administrative Agent,
as Beneficiary.

 

24.       Ground Lessor Estoppel Certificate, dated as of the Closing Date,
delivered by Texas Gambling Hall & Hotel, Inc., a Nevada corporation.

 

25.       Fee Mortgagee Estoppel Certificate [Texas Station], dated as of the
Closing Date, delivered by Bank of America, N.A.

 

26.       Ground Lessor Estoppel Certificate, dated as of the Closing Date,
delivered by KB Enterprises, a Nevada corporation.

 

27.       Fee Mortgagee Estoppel Certificate [Boulder Station], dated as of the
Closing Date, delivered by Bank of America, N.A.

 

28.       Subordination, Nondisturbance and Attornment Agreement, dated as of
the Closing Date, by and among Regal Cinemas, Inc., a Tennessee corporation,
GVR, and Administrative Agent.

 

29.       Subordination, Nondisturbance and Attornment Agreement, dated as of
the Closing Date, by and among Eastgate Theatre, Inc., an Oregon corporation, NP
Texas LLC, a Nevada limited liability company, and Administrative Agent.

 

30.       Subordination, Nondisturbance and Attornment Agreement, dated as of
the Closing Date, by and among Regal Cinemas, Inc., a Tennessee corporation, NP
Lake Mead LLC, a Nevada limited liability company, and Administrative Agent.

 

31.       Subordination, Nondisturbance and Attornment Agreement, dated as of
the Closing Date, by and among Century Theatres, Inc., a California corporation,
NP Santa Fe LLC, a Nevada limited liability company, and Administrative Agent.

 

 

Schedule 4.01(a)

 

--------------------------------------------------------------------------------


 

32.       Subordination, Nondisturbance and Attornment Agreement, dated as of
the Closing Date, by and among Eastgate Theatre, Inc., an Oregon corporation, NP
Boulder LLC, a Nevada limited liability company, and Administrative Agent.

 

33.       Subordination, Nondisturbance and Attornment Agreement, dated as of
the Closing Date, by and among Regal Cinemas, Inc., a Tennessee corporation, NP
Red Rock LLC, a Nevada limited liability company, and Administrative Agent.

 

34.       Subordination, Nondisturbance and Attornment Agreement, dated as of
the Closing Date, by and among Eastgate Theatre, Inc., an Oregon corporation, NP
Sunset LLC, a Nevada limited liability company, and Administrative Agent.

 

 

Schedule 4.01(a)

 

--------------------------------------------------------------------------------


 

Schedule 4.01(a)(xiii)

Environmental Assessment Reports

 

Part 1.                                                  Phase I Environmental
Assessment Reports

 

1.         Phase I Environmental Site Assessment for Texas Station Gambling
Hall & Casino, 2101 Texas Star Lane in North Las Vegas, Nevada, dated
September 11, 2012 (the “Texas Phase I”), prepared by Broadbent &
Associates, Inc. (“Broadbent”) in connection with this Agreement.

 

2.         Phase I Environmental Site Assessment for Fiesta Rancho Casino &
Hotel, 2400 North Rancho Drive, North Las Vegas, Nevada 89032, dated
September 12, 2012 (the “Fiesta Rancho Phase I”), prepared by Broadbent in
connection with this Agreement.

 

3.         Phase I Environmental Site Assessment for Santa Fe Station Hotel and
Casino, 4949 North Rancho Drive in Las Vegas, Nevada, dated September 13, 2012
(the “Santa Fe Phase I”), prepared by Broadbent in connection with this
Agreement.

 

4.         Phase I Environmental Site Assessment for Fiesta Henderson Hotel &
Casino, 777 West Lake Mead Parkway in Henderson, Nevada, dated September 14,
2012 (the “Fiesta Henderson Phase I”), prepared by Broadbent in connection with
this Agreement.

 

5.         Phase I Environmental Site Assessment for Boulder Station Hotel &
Casino, 4111 Boulder Highway, Las Vegas, Nevada, dated February 13, 2013 (the
“Boulder Phase I”), prepared by Broadbent in connection with this Agreement.

 

6.         Phase I Environmental Site Assessment for Sunset Station Hotel &
Casino, 1301 West Sunset Road, Henderson, Nevada, dated February 13, 2013 (the
“Sunset Phase I”), prepared by Broadbent in connection with this Agreement.

 

7.         Phase I Environmental Site Assessment for Red Rock Casino, Resort &
Spa, 11011 West Charleston Boulevard, Las Vegas, Nevada, dated February 13, 2013
(the “Red Rock Phase I”), prepared by Broadbent in connection with this
Agreement.

 

8.         Phase I Environmental Site Assessment for Palace Station Hotel &
Casino, 2411 West Sahara Avenue, Las Vegas, Nevada, dated February 13, 2013 (the
“Palace Phase I”), prepared by Broadbent in connection with this Agreement.

 

9.         Phase I Environmental Site Assessment for Green Valley Ranch Resort,
Spa, & Casino, 2300 Paseo Verde Parkway, Henderson, Nevada, dated February 13,
2013 (the “GVR Phase I”), prepared by Broadbent in connection with this
Agreement.

 

Part 2.             Reliance Letters

 

1.         Reliance Letter, dated February 22, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the Texas Phase I.

 

2.         Reliance Letter, dated February 22, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the Fiesta Rancho Phase I.

 

 

Schedule 4.01(a)(xiii)

 

--------------------------------------------------------------------------------


 

3.         Reliance Letter, dated February 22, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the Santa Fe Phase I.

 

4.         Reliance Letter, dated February 22, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the Fiesta Henderson Phase I.

 

5.         Reliance Letter, dated February 20, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the Boulder Phase I.

 

6.         Reliance Letter, dated February 20, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the Sunset Phase I.

 

7.         Reliance Letter, dated February 20, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the Red Rock Phase I.

 

8.         Reliance Letter, dated February 20, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the Palace Phase I.

 

9.         Reliance Letter, dated February 20, 2013, issued by Broadbent in
favor of the Administrative Agent and the Lenders, along with their respective
successors and assigns, in connection with the GVR Phase I.

 

 

Schedule 4.01(a)(xiii)

 

--------------------------------------------------------------------------------


 

Schedule 5.03
Consents

 

 

NONE

 

 

Schedule 5.03

 

--------------------------------------------------------------------------------


 

Schedule 5.05
Certain Liabilities

 

 

 

Nature of Indebtedness

 

Original Principal Amount

 

Amount Outstanding

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-111-011

 

$1,229,613.25

 

$356,535.61

 

 

 

 

 

Improvement District No. 128
Assessment No. 7572
APN No. 164-01-111-011

 

$2,768,666.17

 

$1,575,500.17

 

 

 

 

 

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-210-003

 

$97,070.73

 

$28,145.57

 

 

 

 

 

Improvement District No. 128
Assessment No. 7572
APN No. 164-01-210-003

 

$218,569.89

 

$124,375.70

 

 

 

 

 

NP Town Center LLC

 

$1,524,490

 

$899,590.11

 

 

 

 

 

Station GVR Acquisition, LLC

 

$2,358,250

 

$1,508,475.49

 

 

 

 

 

Office Lease dated November 1, 2007, entered into between Cole So Las Vegas
NY, Inc, as landlord, and Station Casinos, Inc. as tenant, which lease was
assigned to Borrower on June 16, 2011 the lease pertains to the offices at 1505
Pavilion Center Drive, Las Vegas, NV.

 

$41,800,000

 

$39,252,548.64

 

 

 

 

 

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-21-0004

 

 

 

$18,450

 

 

 

 

 

Improvement District No. 108
Assessment No. 7572
APN No. 164-01-21-0004

 

 

 

$81,532

 

 

Schedule 5.05

 

--------------------------------------------------------------------------------


 

Schedule 5.08(f)
Real Property Leases

 

Material Real Property Leases

 

 

A.    Boulder Station

 

1.   Eastgate Theater:  That certain Lease dated December 9, 1994, between NP
Boulder Station LLC, as successor in interest to Boulder Station, Inc., as
landlord, and Eastgate Theatre, Inc., as tenant, as amended by that certain
First Lease Amendment, dated September 11, 2009.1

2.   Las Vegas Auto Spa:  That certain Sublease dated December 1, 2002, between
NP Boulder Station LLC, as successor in interest to Boulder Station, Inc., as
lessor, and Auto Spa, LLC (“Auto Spa”), as tenant, as assigned by Auto Spa to
Nevada West Investments, Inc. pursuant to that certain Consent to Assignment of
Sublease dated December 1, 2002, as amended by that certain First Amendment,
dated July 1, 2006 and further amended by that certain Second Amendment, dated
May 1, 2011.

3.   Children’s Choice:  That certain Ground Lease Agreement dated June 18,
1999, between NP Boulder Station LLC, as successor in interest to Boulder
Station, Inc., as landlord, and Children’s Choice Nevada Property, L.L.C., as
tenant.

 

B.    Fiesta Henderson

 

1.      Tenant Regal Cinemas, Inc., a Tennessee corporation (“Tenant”), as
tenant, and NP Lake Mead LLC, a Nevada limited liability company, as successor
in interest to Lake Mead Station, Inc., a Nevada corporation (“Landlord”), as
landlord, entered into a lease dated February 8, 2006, as amended by that
certain Addendum dated February 8, 2006  and executed by Eastgate Theatre, Inc.,
Sunset Station, Inc., Boulder Station, Inc. and Texas Station, LLC, further
amended by that certain First Amendment to Lease dated January 9, 2008, further
amended by that certain Confirmation of Commencement Date letter agreement
signed on November 12, 2007 and December 12, 2007, and further amended by that
certain Second Lease Amendment dated September 11, 2009 (as amended, the
“Lease”), pursuant to which Landlord leased to Tenant a portion of the Property
more particularly described in the Lease.  A Memorandum of Lease dated
February 8, 2006 with respect to the Lease was recorded as Instrument
No. 20060310-0003824 in the Official Records of Clark County, Nevada.2

 

C.  Palace Station

 

None.

 

D.  Red Rock Casino

 

1.   Yard House:  That certain Sublease Agreement dated September 11, 2009,
between NP Red Rock LLC, as successor in interest to Charleston Station, LLC, as
landlord, and Yard House Summerlin, LLC, as successor in interest to Yard House
USA, Inc., d/b/a Yard House Restaurant, as tenant.

 

 

 

--------------------------------------------------------------------------------

1  Real Property Lease does not constitute a Material Real Property Lease.

2  Real Property Lease does not constitute a Material Real Property Lease.

 

 

Schedule 5.08(f)

 

--------------------------------------------------------------------------------


 

2.   Regal Cinemas:  That certain Lease dated August 31, 2004, between NP Red
Rock LLC, as successor in interest to Charleston Station, LLC, as landlord, and
Regal Cinemas, Inc., as tenant, as amended by that certain First Lease Amendment
dated September 11, 2009.3

 

E.  Santa Fe

 

NP SANTA FE LLC, a Nevada limited liability company, as successor in interest to
Santa Fe Station, Inc., a Nevada corporation (“Landlord”) has leased a portion
of the Premises to Century Theatres, Inc., a California corporation (“Tenant”),
pursuant to that certain agreement captioned “Lease”, dated March 23, 2004,
executed by and between Landlord and Tenant, as amended from time to time (the
“Lease”), notice of which is given by the Memorandum of Lease recorded with the
Clark County Recorder (Clark County, Nevada) on September 12, 2005 as Document
Number 20050912-0003415.4

 

F.   Sunset Station

 

1.   Eastgate Theatre:  That certain Lease dated December 9, 1994, between NP
Sunset LLC, as successor in interest to Sunset Station, Inc., as landlord, and
Eastgate Theatre, Inc., as tenant, as amended by that certain First Lease
Amendment dated December 3, 2008, further amended by that certain Second Lease
Amendment dated April 14, 2004 and further amended by that certain Third Lease
Amendment, dated September 11, 2009.5

 

2.   Children’s Choice:  That certain Ground Lease Agreement dated June 18,
1999, between NP Sunset LLC, a successor in interest to Sunset Station, Inc., as
landlord, and Children’s Choice Nevada Property, L.L.C., as tenant, as amended.

 

G.  Texas Station

 

1.   Children’s Choice:  That certain Ground Lease Agreement dated June 18,
1999, between NP Texas LLC, as successor in interest to Texas Station, Inc., as
landlord, and Children’s Choice Nevada Property, L.L.C., as tenant, as amended.

 

2.    Eastgate Theater:  That certain lease between the predecessor to NP Texas
LLC and the predecessor to Eastgate Theatre, Inc., dated December 9, 1994, as
amended by that certain Contingency Agreement dated December 9, 1994, further
amended by that certain Amendment No. 1 dated January 31, 1995, further amended
by that certain letter agreement dated February 20, 1995, further amended by
that certain Termination of Contingency Agreement dated December 14, 1995,
further amended by that certain Second Amendment to Lease dated October 12,
1996, and further amended by that certain Third Lease Amendment dated
September 11, 2009.6

 

H.    Green Valley Ranch

 

1.   Regal Cinemas:  That certain Lease dated May 9, 2001, between Station GVR
Acquisition, LLC, as successor in interest to Green Valley Ranch Gaming, LLC, as
landlord, and Regal

 

--------------------------------------------------------------------------------

3  Real Property Lease does not constitute a Material Real Property Lease.

4  Real Property Lease does not constitute a Material Real Property Lease.

5  Real Property Lease does not constitute a Material Real Property Lease.

6  Real Property Lease does not constitute a Material Real Property Lease.

 

 

Schedule 5.08(f)

 

--------------------------------------------------------------------------------


 

Cinemas, Inc., as tenant, as amended by that certain First Lease Amendment dated
September 11, 2009.7

 

Material Defaults under Material Real Property Leases

 

None.

 

 

 

Prepayment of Material Real Property Leases.

 

No rent under any Material Real Property Lease has been paid more than one
(1) month in advance of its due date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

7  Real Property Lease does not constitute a Material Real Property Lease.

 

 

Schedule 5.08(f)

 

--------------------------------------------------------------------------------


 

Schedule 5.10(b)

Tax Return Audits

NONE

 

 

Schedule 5.10(b)

 

--------------------------------------------------------------------------------


 

Schedule 5.12
Subsidiaries and Other Equity Investments

 

I.    Borrower

 

Borrower

 

Jurisdiction
of Formation

 

 

Holders of ownership interests of
Borrower

 

Ownership interests
pledged?

Station Casinos LLC

 

Nevada

 

Station Holdco LLC (100% economic non-voting)
Station Voteco LLC (100% non-economic voting)

 

Yes

 

II.  Subsidiaries of Borrower

 

Name of
Subsidiary

Jurisdiction of
Formation

Holder(s) of ownership
interests (and
percentage of
ownership)

 

Native
American
Subsidiary
(Yes/No)

Ownership
interests of
Subsidiary
pledged
(Yes/No)

Immaterial
Subsidiary

Restricted
or
Unrestricted
Subsidiary

NP Auburn Development LLC

 

California

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Centerline Holdings LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

No

Restricted

NP Durango LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

No

Restricted

NP FH Excess LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

Yes

Restricted

NP Fiesta LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

No

Restricted

NP Fresno Land Acquisitions LLC

 

California

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Gold Rush LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

Yes

Restricted

NP Green Valley LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Hanger Leaseco LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Horizon

 

Nevada

NP Opco LLC

No

Yes

Yes

Restricted

 

 

Schedule 5.12

 

--------------------------------------------------------------------------------


 

Name of
Subsidiary

Jurisdiction of
Formation

Holder(s) of ownership
interests (and
percentage of
ownership)

 

Native
American
Subsidiary
(Yes/No)

Ownership
interests of
Subsidiary
pledged
(Yes/No)

Immaterial
Subsidiary

Restricted
or
Unrestricted
Subsidiary

Park LLC

 

(100%)

 

 

 

 

 

NP Inspirada LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

No

Restricted

NP Lake Mead LLC

 

Nevada

NP Opco LLC (100%)

 

No

Yes

No

Restricted

NP LML LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

Yes

Restricted

NP Magic Star LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Mt. Rose LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

No

Restricted

NP Northern NV Acquisitions LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Past Enterprises LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Rancho LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

Yes

Restricted

NP Reno Convention Center LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

No

Restricted

NP River Central LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP ROTMA LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

Yes

Restricted

NP Santa Fe LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

No

Restricted

NP Sonoma Land Holdings LLC

 

California

NP Opco LLC (100%)

 

Yes

Yes

No

Restricted

NP Steamboat LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

No

Restricted

 

Schedule 5.12

 

--------------------------------------------------------------------------------


 

Name of
Subsidiary

Jurisdiction of
Formation

Holder(s) of ownership
interests (and
percentage of
ownership)

 

Native
American
Subsidiary
(Yes/No)

Ownership
interests of
Subsidiary
pledged
(Yes/No)

Immaterial
Subsidiary

Restricted
or
Unrestricted
Subsidiary

NP Sunset Lindell LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Texas LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

No

Restricted

NP Town Center LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

No

Restricted

SC Butte Development, LLC

 

California

NP Opco LLC (100%)

No

Yes

Yes

Restricted

SC Butte Management, LLC

 

California

NP Opco LLC (100%)

No

Yes

Yes

Restricted

SC Madera Development, LLC

 

California

NP Opco LLC (100%)

Yes

Yes

No

Restricted

SC Madera Management, LLC

 

California

NP Opco LLC (100%)

Yes

Yes

No

Restricted

SC Michigan, LLC

 

Nevada

NP Opco LLC (100%)

Yes

Yes

No

Restricted

SC Rancho Development, LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

Yes

Restricted

SC Sonoma Development, LLC

 

California

NP Opco LLC (100%)

Yes

Yes

No

Restricted

SC Sonoma Management, LLC

 

California

NP Opco LLC (100%)

Yes

Yes

No

Restricted

Sonoma Land Acquisition Company, LLC

 

California

NP Opco LLC (100%)

Yes

Yes

Yes

Restricted

NP Opco Holdings LLC

 

Nevada

Station Casinos LLC (100%)

 

No

Yes

No

Restricted

 

 

Schedule 5.12

 

--------------------------------------------------------------------------------


 

Name of
Subsidiary

Jurisdiction of
Formation

Holder(s) of ownership
interests (and
percentage of
ownership)

 

Native
American
Subsidiary
(Yes/No)

Ownership
interests of
Subsidiary
pledged
(Yes/No)

Immaterial
Subsidiary

Restricted
or
Unrestricted
Subsidiary

NP Opco LLC

Nevada

NP Opco Holdings LLC (100%)

 

No

Yes

No

Restricted

NP Losee Elkhorn Holdings LLC

 

Nevada

Station Casinos LLC (100%)

No

Yes

Yes

Restricted

Station Development, LLC

 

California

NP Opco LLC (100%)

No

Yes

Yes

Restricted

NP Palace LLC

Nevada

Station Casinos LLC (100%)

 

No

Yes

No

Restricted

NP Red Rock LLC

Nevada

Station Casinos LLC (100%)

 

No

Yes

No

Restricted

Station GVR Acquisition, LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

No

Restricted

CV PropCo, LLC

Nevada

NP Landco Holdco LLC (100%)

 

No

No

N/A

Unrestricted

NP Boulder LLC

Nevada

Station Casinos LLC (100%)

 

No

Yes

No

Restricted

NP Tropicana LLC

Nevada

NP Landco Holdco LLC (100%)

 

No

No

N/A

Unrestricted

NP IP Holdings LLC

 

Nevada

Station Casinos LLC (100%)

No

Yes

No

Restricted

NP Landco Holdco LLC

 

Nevada

Station Casinos LLC (100%)

No

Yes

N/A

Unrestricted

NP Development LLC

 

Nevada

Station Casinos LLC (100%)

No

Yes

Yes

Restricted

Station California, LLC

California

NP Opco LLC (100%)

 

No

Yes

Yes

Restricted

SC SP Holdco LLC

Nevada

NP Opco LLC (100%)

 

No

Yes

Yes

Restricted

NP Sunset LLC

Nevada

Station Casinos LLC (100%)

 

No

Yes

No

Restricted

 

 

Schedule 5.12

 

--------------------------------------------------------------------------------


 

Name of
Subsidiary

Jurisdiction of
Formation

Holder(s) of ownership
interests (and
percentage of
ownership)

 

Native
American
Subsidiary
(Yes/No)

Ownership
interests of
Subsidiary
pledged
(Yes/No)

Immaterial
Subsidiary

Restricted
or
Unrestricted
Subsidiary

SC Interactive Investor LLC

 

Nevada

NP Opco LLC (100%)

No

Yes

N/A

Unrestricted

SC SP 1 LLC

Nevada

SC SP Holdco LLC (100%)

 

No

No

Yes

Restricted

SC SP 2 LLC

Nevada

SC SP Holdco LLC (100%)

 

No

No

Yes

Restricted

SC SP 3 LLC

Nevada

SC SP Holdco LLC (100%)

 

No

No

Yes

Restricted

SC SP 4 LLC

Nevada

SC SP Holdco LLC (100%)

 

No

No

Yes

Restricted

SC SP 5 LLC

Nevada

SC SP Holdco LLC (100%)

 

No

No

Yes

Restricted

Fertitta Interactive LLC

Delaware

SC Interactive Investor LLC (50.1%)

 

No

No

N/A

Unrestricted

Fertitta Acquisitionco LLC

Delaware

Fertitta Interactive LLC (95%)

 

No

No

N/A

Unrestricted

 

 

Schedule 5.12

 

--------------------------------------------------------------------------------


 

Schedule 5.15(a)
Intellectual Property

 

 

 

NONE

 

 

Schedule 5.15(a)

 

--------------------------------------------------------------------------------


 

Schedule 5.15(c)
Data Security

 

NONE

 

 

Schedule 5.15(c)

 

--------------------------------------------------------------------------------


 

Schedule 5.17
Insurance

 

The following is a true, complete and correct description of all insurance
maintained by or on behalf of the Borrower and the other Loan Parties as of the
Closing Date:

 

[Please see attached.]

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

 

 

 

INSURANCE SUMMARY

 

 

 

Prepared for

 

Station Casinos LLC

 

 

 

[g99041kg157i001.jpg]

 

 

 

 

Presented by

 

 

Greg McKinley

 

 

Cragin & Pike

2603 W. Charleston Blvd.

Las Vegas, NV  89102

(702) 877-1111

 

NAMED INSURED SCHEDULE

 

 

 

Important information about Named Insureds

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

The first named insured is given certain rights and responsibilities by the
policy contract language.  If more than one insured is named, the one intended
to receive these rights and responsibilities should be named first.

 

All legal entities or individuals owning property or involved in the business
operations to be insured must be specifically named to be covered.  All changes
in ownership must be reported to us immediately.  The coverage’s outlined in the
summary apply only to those entities identified below.

 

Named Insured:

Station Casinos LLC

 

 

 

GVR Holdco 1 LLC

 

Station GVR Acquisition, LLC

 

 

 

NP Opco Holdings LLC

 

NP Opco LLC

 

Station Development, LLC

 

NP Auburn Development LLC

 

NP Centerline Holdings LLC

 

NP Durango LLC

 

NP FH Excess LLC

 

NP Fiesta LLC

 

NP Fresno Land Acquisitions LLC

 

NP Gold Rush LLC

 

NP Green Valley LLC

 

NP Hanger Leaseco LLC

 

NP Horizon Park LLC

 

NP Inspirada LLC

 

NP Lake Mead LLC

 

NP LML LLC

 

NP Magic Star LLC

 

NP Mt. Rose LLC

 

NP Northern NV Acquisitions LLC

 

NP Past Enterprises LLC

 

NP Rancho LLC

 

NP Reno Convention Center LLC

 

NP River Central LLC

 

NP ROTMA LLC

 

NP Santa Fe LLC

 

NP Sonoma Land Holdings LLC

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

NAMED INSURED SCHEDULE, CONTINUED

 

 

 

 

NP Steamboat LLC

NP Sunset Lindell LLC

NP Texas LLC

NP Town Center LLC

SC Butte Development, LLC

SC Butte Management, LLC

SC Madera Development, LLC

SC Madera Management, LLC

SC Michigan, LLC

SC Rancho Development, LLC

SC Sonoma Development, LLC

SC Sonoma Management, LLC

Sonoma Land Acquisition Company, LLC

 

 

 

 

 

And subsidiary, affiliated, associated or allied companies, corporations, firms,
or organizations as now or hereafter constituted for which the named insured has
a controlling interest and has the responsibility of placing insurance and for
which coverage is not otherwise specifically provided.

 

 

Additional Named Insureds associated with Renovation Project exposure on
Property Program:

 

“Owner or General Contractor and Subcontractors, Sub Subcontractors, and
material men, as their interests may appear.”

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

LOCATION SCHEDULE

 

 

 

 

Loc. #

 

 

Location Description

 

 

Ownership Entity

 

 

4

Texas Station Hotel and Casino

2101 Texas Star Lane, Las Vegas, NV  89030

 

NP Opco LLC

6

Barley’s Casino and Brewing Co.

4500 East Sunset Road, Las Vegas, NV  89121

 

NP Opco LLC

12

Durango Site – Real Estate Property – (26 acres)

Pharaoh’s Mountain, Parcels 17605601, 002

003, 011, 012, 013, 014 & 015, Las Vegas, NV

 

NP Opco LLC

13

Real Estate Property – (42 acres)

Adjacent to Rhodes Ranch – Pharaoh’s Mountain, Las Vegas, NV

 

NP Opco LLC

14

Santa Fe Hotel & Casino

4949 N. Rancho Drive, Las Vegas, NV  89130

 

NP Opco LLC

15

Vacant Land – (60 acres)

W. Flamingo & Towncenter Drive, Summerlin, NV

 

NP Opco LLC

16

Fiesta Rancho Hotel & Casino

2400 N. Rancho Drive, Las Vegas, NV  89130

 

NP Opco LLC

17

Fiesta Henderson Hotel & Casino

777 West Lake Mead Drive, Henderson, NV  89015

 

NP Opco LLC

18

NDOT Right-of-Way Lease – (0.22 acres – Fiesta Henderson)

Lake Mead Drive & Reserve Blvd., Henderson, NV

 

NP Opco LLC

19

Green Valley Ranch Station Casino

2300 Paseo Verde, Henderson, NV  89012

 

GVR Holdco 1 LLC

20

Vacant Land Parcel (Athens A) – (50 acres)

Intersection of Athens & Industrial Road, Placer County, Lincoln CA

 

NP Opco LLC

22

Vacant Land – (90 acres)

Section 4, Township 11 North, Range 6 East, Lincoln, CA

 

NP Opco LLC

23

Wildfire Casino

1901 N. Rancho Drive, Las Vegas, NV  89106

 

NP Opco LLC

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

LOCATION SCHEDULE, CONTINUED

 

 

 

 

Loc. #

 

 

Location Description

 

 

Ownership Entity

 

 

46

Wildfire Boulder (Magic Star Casino)

2000 S. Boulder Hwy, Henderson, NV

 

NP Opco LLC

47

Wildfire Sunset

1195 W. Sunset Road, Henderson, NV

 

NP Opco LLC

49

Castaways – (Vacant Land – 30.3 acres)

Freemont Street, Henderson, NV

 

NP Opco LLC

50

Reno Land – Steamboat (Vacant Land – 100.16 acres)

Parcels 017-011-02; 017-011-03; 017-011-20; 017-011-21; 017-011-23

Geiger Road & South Virginia Rd, Reno, NV

 

NP Opco LLC

68

Horizon Trailer Park – (Boulder) (Real Estate Prop – 8 acres)

2950 S. Sandhill, LV, NV

 

NP Opco LLC

72

Reno Land (Convention Center)– (7.96 Acres)

Intersection of US HWY 395 & Mt Rose Hwy, Washoe County, NV

 

NP Opco LLC

73

CA Land (Graton) – (321.83 Acres)

(5) Parcels, Sonoma County CA

 

NP Opco LLC

74

CA Land (Graton)– (271 Acres)

4600 Langer Ave and 5000 Whistler Ave,, Rhonert Park, CA

 

NP Opco LLC

78

Greens Café

2241 N. Green Valley Pkwy, LV

 

NP Opco LLC

82

Hangar

5220 Haven Street, Las Vegas, NV,

 

NP Opco LLC

85

Wildfire Lanes & LRO (Strip Mall)

4565 E. Sunset Road, Henderson, NV

 

NP Opco LLC

86

Vacant Land – )10.26 Acres)

E. of the SE Corner of Sunset & Lindell, Las Vegas, NV

 

NP Opco LLC

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

LOCATION SCHEDULE, CONTINUED

 

 

 

 

Loc. #

 

 

Location Description

 

 

Ownership Entity

 

 

89

Vacant Land (Castaways - 3.58 Acres)

2960 Fremont Street, Las Vegas, NV

 

NP Opco LLC

91

Lake Mead Lounge -

846 E. Lake Mead Parkway, Henderson, NV

 

NP Opco LLC

92

LRO (Reno Shopping Center) –

4555 S. Virginia Road, Reno, NV

 

NP Opco LLC

99

Mechoopda Land for Chico Tribe (650 Acres)

NE Corner of 99 & 149 (Parcels: 038-150-026 & 041-198-020)

Chico, CA

 

NP Opco LLC

100

Madera Land for Northfork of Mono Tribe (305.49 Acres) -

(Parcels: 033-030-010, 033-030-013, 033-030-014, 033-030-015 &

030-030-017), Mardra County, CA

 

NP Opco LLC

101

LRO (Reno Shopping Center)

4145 S. Virginia Street, Reno, NV

 

NP Opco LLC

102

CA Land (Graton) – 5 Acres Vacant

Parcel #045-077-015, Park Court, Rohnert Park, CA

 

NP Opco LLC

104

CA Land (Graton)- .23 Acres

4630 Labath Avenue, Santa Rosa, CA

 

NP Opco LLC

105

CA Land (Graton) - .35 Acres

186 Wilfred Land, Santa Rosa, CA

 

NP Opco LLC

107

CA Land (Graton) - .98 Acres

148 Wilfred Avenue, Santa Rosa, CA

 

NP Opco LLC

109

Vacant Land – 83.61 Acres

Parcels:  #049-392-11; 049-392-12: 049-392-13 & 017-011-05

Reno, NV

 

NP Opco LLC

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

LOCATION SCHEDULE, CONTINUED

 

 

 

 

Loc. #

 

 

Location Description

 

 

Ownership Entity

 

 

113

Vacant Land (Reno Shopping Center) - .47 Acres

4135 S. Virginia Street, Reno, NV

 

NP Opco LLC

114

Vacant Land – Inspirada - 45.74 Acres

Parcel 11 & 29 in Inspirada, Henderson, NV

 

NP Opco LLC

115

LRO (Reno Shopping Center)

4101 S. Virginia Street, Reno, NV

 

NP Opco LLC

118

CA Land (Graton) – 1.49 Acres

152 Wilfred Lane, Santa Rosa, CA 94507

 

NP Opco LLC

119

Vacant Land (Reno Shopping Center) - .074 Acres

4455 S. Virginia Street, Reno, NV

 

NP Opco LLC

121

LRO (Reno Shopping Center)

180 W. Peckham Lane, Reno, NV

 

NP Opco LLC

122

LRO (Marinello Beauty School)

4451 E. Sunset Road, Henderson, NV

 

NP Opco LLC

129

CA Land (Graton)

4646 Labath Avenue , Santa Rosa, CA

 

NP Opco LLC

131

Mini Storage – Wildfire Sunset

1101 Stufflebean Avenue, Henderson, NV

 

NP Opco LLC

133

CA Land (Graton)

170 Wilfred Avenue , Santa Rosa, CA

 

NP Opco LLC

134

CA Land (Graton)

150 Wilfred Avenue , Santa Rosa, CA

 

NP Opco LLC

135

NDOT Right-of-Way Lease – (1.69 acres – Wildfire Casino - Boulder) Boulder
Highway, Henderson, NV

 

NP Opco LLC

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------

 


 

 

Cragin & Pike

 

 

PROPERTY INSURANCE

 

 

 

Property coverage protects against loss of, or damage to property owned by your
business or used in your operations, subject to all policy terms, conditions,
and exclusions.  Buildings, furniture and fixtures, machinery, raw stock and
finished goods all fall within this category.

 

EXPOSURE

 

Location

Building/Signs

Contents

Bus. Income

Total

 

 

 

 

 

#4 Texas Station - 2101 Texas Star Lane (HPR)

196,299,350

68,452,550

38,623,000

303,374,900

#6 Barley’s Casino - 4500 E. Sunset Rd

408,250

11,355,350

8,633,000

20,396,600

#12 Pharoah Mtn - Durnago Site

 

35,000

 

35,000

#14 Santa Fe - 4949 N. Rancho Dr. (HPR)

268,916,000

97,209,850

98,896,000

465,021,850

#16 Fiesta Rancho - 2400 N. Rancho Dr., (HPR)

67,966,000

23,608,100

22,939,000

114,513,100

#17 Fiesta Henderson - 777 W. Lake Mead (HPR)

137,474,000

52,290,100

30,463,000

220,227,100

#19 Green Valley Ranch - 2500 Pasoe Verde (HPR)

423,841,195

128,415,000

122,517,000

674,773,195

#23 Wildfire Rancho - 1901 N. Rancho Rd

4,311,800

3,370,600

3,957,000

11,639,400

#46 Wildfire Boulder - 2000 S. Boulder Hwy, LV

1,962,650

3,389,700

2,319,000

7,671,350

#47 Wildfire Sunset - 1195 W. Sunset Rd., Henderson

1,100,200

2,371,650

1,813,000

5,284,850

#78 Greens Café - 2241 N. Green Valley Pkwy, LV

 

1,155,000

830,000

1,985,000

#82 Hangar - 5220 Haven Street, LV

5,452,750

115,500

 

5,568,250

#85 Wildfire Lanes - 4565 E. Sunset Rd., Henderson

15,120,000

3,500,000

6,278,000

24,898,000

#91 Lake Mead Lounge - 846 E. Lake Mead Pkwy

831,600

438,900

457,000

1,727,500

#92 Real Estate - 4555 S. Virginia Street, Reno

500,000

 

Incl in Loc #106

500,000

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

PROPERTY INSURANCE, CONTINUED

 

 

 

Property coverage protects against loss of, or damage to property owned by your
business or used in your operations, subject to all policy terms, conditions,
and exclusions.  Buildings, furniture and fixtures, machinery, raw stock and
finished goods all fall within this category.

 

EXPOSURE

 

Location

Building/Signs

Contents

Bus. Income

Total

#101 Real Estate - 4145 S. Virginia Street, Reno

525,000

 

Incl in Loc #106

525,000

#113 Real Estate - 4135 S. Virgina Street, Reno

525,000

 

Incl in Loc #106

525,000

#115 Real Estate - 4101 S. Virginia Street, LV

525,000

 

Incl in Loc #106

525,000

#122 Real Estate - 4451 E. Sunset Rd., Henderson

1,250,000

 

Incl in Loc #106

1,250,000

#131 Leased Space - 1101 Stufflebean Avenu, LV

 

100,000

 

100,000

 

 

 

 

 

Total

$1,127,008,795

$395,807,300

$337,725,000

$1,860,541,095

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------

 


 

 

Cragin & Pike

 

 

PROPERTY INSURANCE, CONTINUED

 

 

 

POLICY LIMIT:  $1,000,000,000

 

In no event shall liability under this policy arising out of one occurrence
exceed the policy limit stated above.  Nor shall liability in any one occurrence
for any one Building, any one Structure or Business Personal Property at any one
location exceed 150% of the individually stated value for such property as shown
in the latest Statement of Values or other documentation on file with the
Company, nor shall liability exceed any specific Limit of Insurance applying to
any insured loss, coverage or location(s).

 

All limits below are per occurrence unless otherwise stated.

 

 

PROPERTY COVERAGES

 

LIMITS

 

 

 

BUILDINGS

 

Included in policy limit

BUSINESS PERSONAL PROPERTY (EXCLUDING PROPERTY OF OTHERS)

 

Included in policy limit

BUSINESS INCOME – (18 Months)

 

$337,725,000

MAXIMUM DAILY LIMIT

 

$500,000

ORDINARY PAYROLL – 120 DAYS

 

Included

EXTENDED BUSINESS INCOME

 

365 Days

CIVIL AUTHORITY

 

30 Days

DEPENDENT PROPERTY

 

$100,000

ORDINANCE OR LAW-INCREASED PERIOD OF RESTORATION

 

$250,000

NEWLY ACQUIRED LOCATIONS (NUMBER OF DAYS 120)

 

$500,000

UNDESCRIBED PREMISES

 

$100,000

CLAIM DATA

 

$25,000

EXTRA EXPENSE

 

$10,000,000

CIVIL AUTHORITY

 

30 Days

DEPENDENT PROPERTY

 

$50,000

ORDINANCE OR LAW-INCREASED PERIOD OF RESTORATION

 

$50,000

NEWLY ACQUIRED LOCATIONS (NUMBER OF DAYS 120)

 

$50,000

UNDESCRIBED PREMISES

 

$50,000

CLAIM DATA

 

$25,000

ELECTRONIC DATA PROCESSING EQUIPMENT & ELECTRONIC DATA PROCESSING DATA & MEDIA

 

$25,000,000

ACCOUNTS RECEIVABLE

 

$25,000,000

VALUABLE PAPERS

 

$25,000,000

FINE ARTS

 

$2,585,000

MAXIMUM PER ITEM LIMIT (per Schedule on File)

 

$50,000

NEWLY CONSTRUCTED OR ACQUIRED PROPERTY

 

 

AT ANY ONE BUILDING

 

$25,000,000

NUMBER OF DAYS

 

120

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

PROPERTY INSURANCE, CONTINUED

 

 

 

PROPERTY COVERAGES, CONTINUED

 

LIMITS

 

 

 

OUTDOOR PROPERTY INCLUDING DEBRIS REMOVAL

 

$1,000,000

TREES, SHRUBS & PLANTS MAXIMUM ANY ONE ITEM

 

$5,000

PERSONAL EFFECTS OF OFFICERS & EMPLOYEES

 

$100,000

COVERED PROPERTY AT UNDESCRIBED PREMISES

 

$1,000,000

COVERED PROPERTY IN TRANSIT

 

$5,000,000

DEBRIS REMOVAL (ADDITIONAL)

 

$250,000

POLLUTANT CLEANUP & REMOVAL (AGGREGATE IN ANY ONE POLICY YEAR)

 

$100,000

CLAIM DATA EXPENSE

 

$50,000

BUILDING ORDINANCE OR LAW

 

 

LOSS TO UNDAMAGED PORTION

 

$10,000,000

DEMOLITION

 

Included

INCREASED COST OF CONSTRUCTION

 

Included

EARTHQUAKE, VOLCANIC ERUPTION, LANDSLIDE & MINE SUBSIDENCE-AGGREGATE IN ANY ONE
POLICY YEAR

 

 

OCCURRING IN ALASKA HAWAII OR PUERTO RICO

 

Not Covered

OCCURRING IN CALIFORNIA

 

Not Covered

OCCURRING IN COUNTIES IDENTIFIED AS HIGH & MODERATE

 

 

HAZARD COUNTIES AS PER MS C6 09

 

Not Covered

OCCURRING IN COVERED TERRITORY OTHER THAN ABOVE

 

$50,000,000

FLOOD – AGGREGATE IN ANY ONE POLICY YEAR:

 

$50,000,000

OCCURRING AT ALL INSURED PREMISES, EXCEPT ZONES

 

 

PREFIXED A OR V AS CLASSIFIED UNDER THE NATIONAL

 

 

FLOOD INSURANCE PROGRAM

 

 

LIMITED “FUNGUS,” WET ROT, DRY ROT & BACTERIA COVERAGE

 

 

DIRECT DAMAGE AGGREGATE IN ANY ONE POLICY YEAR

 

$100,000

BUSINESS INCOME & EXTRA EXPENSE NUMBER OF DAYS

 

30 Days

RENOVATION PROJECTS

 

 

MAXIMUM AT ANY ONE RENOVATION SITE:

 

$20,000,000

MAXIMUM AT ALL RENOVARION SITES:

 

$20,000,000

RENOVATION PROPERTY AT TEMPORARY STORAGE LOC:

 

$100,000

RENOVATION PROPERTY IN TRANSIT:

 

$100,000

 

 

 

CONTRACTORS EQUIPMENT IN ANY ONE OCCURRENCE

 

$100,000

NEWLY ACQUIRED CONTRACTORS EQUIPMENT

 

$100,000

EQUIPMENT RENTAL EXPENSE

 

$100,000

 

 

 

ERRORS & OMISSIONS

 

$500,000

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

PROPERTY INSURANCE, CONTINUED

 

 

 

PROPERTY COVERAGES, CONTINUED

 

LIMITS

 

 

 

INGRESS & EGRESS-TIME ELEMENT

 

$5,000,000

UTILITY SERVICES

 

 

DIRECT DAMAGE, INCLUDING BOILER & MACHINERY

 

$10,000,000

TIME ELEMENT, INCLUDING BOILDER & MACHINERY

 

$10,000,000

PRIZE GIVE-A-WAYS

 

$100,000

 

 

 

LIMITED TERRORISM CAUSE OF LOSS COVERAGE CERTIFIED ACTS & OTHER ACTS OF
TERRORISM, AGGREGATE IN ANY ONE POLICY YEAR

 

$400,000,000

 

 

 

 

DEDUCTIBLES

 

BUSINESS INCOME COVERAGE

 

24 Hours

EXTRA EXPENSE COVERAGE

 

24 Hours

EARTHQUAKE, VOLCANIC ERUPTION, LANDSLIDE & MINE SUBSIDENCE (AS RESPECTS TO
BUSINESS INCOME & EXTRA EXPENSE, THE DEDUCTIBLE IS INCLUDED)

 

$250,000

FLOOD (AS RESPECTS TO BUSINESS INCOME & EXTRA EXPENSE, THE DEDUCTIBLE IS
INCLUDED)

 

$250,000

CONTRACTORS EQUIPMENT

 

$5,000

TO ANY OTHER COVERED LOSS

 

$50,000

UTILITY SERVICES-TIME ELEMENT

 

24 Hours

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

BOILER & MACHINERY COVERAGE

 

 

 

This coverage expands the property insurance to include explosion and mechanical
breakdown of insured equipment, subject to all policy terms, exclusions and
conditions.

 

The following coverage’s and limits apply to all locations listed on the
Schedule of Covered Locations.

 

 

Coverage’s/Limits:

 

All coverage’s combined, maximum in any one accident

$100,000,000

Property Damage, in any one accident

Included

Business Income, in any one accident

Included

Extra Expense, in any one accident

Included

Expediting Expenses, any one accident

$100,000

Hazardous Substance, in any one accident

 

Ammonia Contamination

$100,000

Any other substance

$100,000

Water Damage, in any one accident

$100,000

Consequential Damage, in any one accident

$100,000

 

 

 

 

Deductibles:

 

Direct Damage, any one accident

$50,000

Business Income, any one accident

24 Hours

Extra Expense, any one accident

24 Hours

Utility Services – Time Element, any one accident

24 Hours

 

 

Form:                   Extended Comprehensive Policy form (including production
machines), covering such objects as boilers, fired vessels, unfired vessels, hot
water heaters, electric steam generators, boiler piping, valves, fittings, traps
and separators, refrigeration systems, air conditioning units, air conditioning
and refrigeration vessels, coils and piping that contain refrigerant, deep well
pump units, motors, engines, compressors, miscellaneous machines, transformers,
induction feeder regulators, miscellaneous electrical apparatus, production and
process equipment and computer equipment that is used to operate an insured
object.

 

 

Exclusions:                      Refer to Policy form for complete list

Exclusion of Nuclear Hazard, War, Military Action, Electronic Vandalism &
Pathogenic or Poisonous Biological or Chemical Materials

Exclusion-Certain Computer Related Losses due to dates or times

Exclusion of Certified Acts & Other Acts of Terrorism (with limited Terrorism
Coverage)

Fungus, Wet Rot, Dry Rot, & Bacteria Exclusion

Computer Virus Exclusion

Programming Errors or Omissions Exclusion

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

GENERAL LIABILITY COVERAGE

 

 

 

Commercial General Liability coverage form:

 

This coverage protects your business from third party claims arising from
alleged bodily injury, personal injury or property damage liability, subject to
all policy terms, exclusions and conditions.  It provides coverage for services
you render or products you sell.  Damage payments can include judgments,
attorney fees, court costs, and other related expenses.

 

The charge made for this coverage is based on your annual sales, payroll, number
of employees, square footage or acreage occupied, leased or owned.  A schedule
of exposure bases used for each location follows.  The common terms and
conditions are shown below:

 

 

 

Coverage’s/Limits:

$ 2,000,000

General Aggregate

 

$ 2,000,000

Products/Completed Operations Aggregate

 

$ 1,000,000

Personal and Advertising Injury

 

$ 1,000,000

Bodily Injury/Property Damage - Per Occurrence

 

$    100,000

Fire Damage Legal Liability - any one fire

 

    Excluded

Medical Expense - any one person

 

$ 2,000,000

Liquor Liability - Aggregate Limit

 

$ 1,000,000

Liquor Liability - Each Common Cause Limit

 

 

 

 

$ 1,000,000

Spa Liability (Hospitality Professional Liability)

 

 

Green Valley Ranch Station Casino

 

 

Red Rock Casino Hotel & Spa

 

 

 

Self-Insured Retention:

$ 350,000

Per Occurrence

 

$ 25,000

Applies to the following locations:

 

(Barleys Casino; Wildfire Casino; Wildfire Boulder; Wildfire Sunset; Greens
Café; Wildfire Lanes & Lake Mead Lounge)

 

 

FORM EXTENDED TO INCLUDE:

Per Location Endorsement

 

Blanket Additional Insured (as required by contract)

 

 

NOTE: General Liability is rated by number of Rooms.   Any additional rooms
added will be adjusted by Audit at end of policy term.

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

GENERAL LIABILITY COVERAGE, CONTINUED

 

 

 

Employee Benefits Liability (Claims Made) coverage form:

 

This form provides protection from third party claims arising from alleged
improper administration of employee benefits plans, subject to all policy terms,
conditions and exclusions.  The coverage is written on a Claims Made Form.

 

 

 

Coverage/Limits:

$ 1,000,000.

Each Claim Limit

 

$ 2,000,000.

Aggregate Limit

 

 

 

 

 

 

 

 

 

 

 

 

Deductible:

$ 250,000

Per Claim

 

 

 

 

 

 

 

 

 

 

 

 

Retro Date:

June 1, 1998

 

 

 

 

 

Exclusions:

Refer to Policy form for a complete list

 

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------

 


 

 

Cragin & Pike

 

 

BUSINESS AUTOMOBILE INSURANCE

 

 

 

This insurance protects your business from third party claims arising from the
ownership, maintenance or use of a vehicle, and protection for accidental loss
of, or destruction of the insured auto by certain causes of loss, subject to all
policy terms, conditions, and exclusions.  Liability coverage provides for
damages you are legally obligated to pay, as the result of bodily injury or
property damage, caused by an accident.  Selected Physical Damage coverages
pertain to damage to a covered auto.

 

COVERAGE

LIMIT OF INSURANCE

 

Owned Automobiles

 

 

 

Liability - Bodily Injury and Property Damage

Combined Single Limit

 

$ 1,000,000.

 

 

Uninsured/Underinsured Motorist -

Bodily Injury

1,000,000.

 

 

Medical Payments, per person

Excluded

 

 

Physical Damage - Per Attached Schedule

 

 

 

Non-Owned Automobiles

 

 

 

Liability - Bodily Injury and Property Damage

Combined Single Limit

1,000,000.

 

 

Hired Automobiles

 

 

 

Liability - Bodily Injury and Property Damage

Combined Single Limit

 

1,000,000.

 

 

Physical Damage - Maximum Per Vehicle

Comprehensive Deductible

Collision Deductible

100,000.

100.

1,000.

 

AUTO LIABILITY DEDUCTIBLE: $ 10,000. - per accident

 

AUTO COMPREHENSIVE & COLLISON DEDUCTIBLE:  Based on Cost of Vehicles

 

$1 - $ 49,999

$ 1,000 Comp / $ 1,000 Coll. Deductibles

$ 50,000 - $ 99,999

$ 2,500 Comp / $ 2,500 Coll. Deductibles

$ 100,000 +

$ 5,000 Comp / $ 5,000 Coll. Deductibles

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

GARAGE / GARAGEKEEPERS LIABILITY

 

 

 

This insurance protects your business for loss due to physical damage of an
automobile belonging to others in your care, custody, or control, subject to all
policy terms, conditions and exclusions.

 

 

COVERAGE

LIMIT OF INSURANCE

Basis of Payment:   Legal Liability

 

$ 1,000,000.

Locations (Valet Parking):

 

Texas Station – 2101 Texas Star Lane, Las Vegas NV  89030

Santa Fe Station – 4949 N. Rancho Dr., Las Vegas NV  89130

Fiesta Rancho – 2400 N. Rancho Dr., Las Vegas NV  89130

Fiesta Henderson – 777 W. Lake Mead Dr., Henderson NV  89015

Green Valley Ranch Station – 2300 Paseo Verde, Henderson NV  89012

 

 

 

 

 

 

DEDUCTIBLES:

 

 

 

Comprehensive:

each auto

$ 2,500.

 

 

 

 

maximum any one event

2,500.

 

 

 

Collision:

each auto

2,500.

 

 

 

EXCLUSIONS:                                         Refer to Policy for a
complete list

Loss to sound reproducing equipment (unless permanently installed), tapes, CD’s

Loss to sound receiving equipment, including antennas, unless permanently
installed

Contractual liability

Defective parts or materials and faulty work

Theft

Nuclear Energy Liability

War

Certified Acts of Terrorism

Punitive Damages Related to Certified Acts of Terrorism

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

CRIME INSURANCE

 

 

 

Locations:       All Scheduled Locations

 

 

 

Type of

Limit of

 

Location

Insurance

Insurance

Deductible

 

 

 

 

All

A.

Blanket Employee Dishonesty

$ 5,000,000.

$ 100,000.

 

 

 

 

 

 

B.

Forgery or Alteration includes

5,000,000.

100,000.

 

 

 

 

 

 

C.

Theft, Disappearance and Destruction

 

 

 

 

 

 

 

 

 

1. Inside the Premises

5,000,000.

100,000.

 

 

2. Outside the Premises

5,000,000.

100,000.

 

 

 

 

 

 

D.

Robbery and Safe Burglary

 

 

 

 

1. Inside- Robbery & Safe Burglary

5,000,000.

100,000.

 

 

2. Outside-Robbery of a Messenger

5,000,000.

100,000.

 

 

 

 

 

 

F.

Computer Fraud - (Includes Wire Fund Transfer)

5,000,000.

100,000.

 

 

 

 

 

 

K.

Hotel Safety Deposit Box

100,000.

5,000.

 

 

 

 

 

 

L.

Innkeepers Legal Liability

 

 

 

 

Limit Per Guest

2,000.

500.

 

 

Aggregate

100,000.

5,000.

 

 

 

 

 

 

Credit Card Forgery

100,000.

5,000.

 

ERISA Plans – Coverage for both plans are included in the renewal program:

 

Station Casinos, Inc., 401K Plan

Green Valley Ranch Gaming, LLC, 401K Plan

 

Change to program – Discovery Form

Policy Bridge Discovery Replacing Loss Sustained

 

SPECIAL CONDITIONS:

 

1.  Description of Building is amended to include Gaming Vessels

 

2.  Definition of Money is amended to include Chips, Tokens, and Markers

 

 

Schedule 5.17

 

--------------------------------------------------------------------------------

 


 

 

Cragin & Pike

 

 

EXCESS LIABILITY INSURANCE

 

 

 

This insurance provides broadened protection against liability loss through
increased limits of insurance for liability, subject to all policy terms,
conditions and exclusions.

 

 

COVERAGE

LIMITS OF INSURANCE

Combined Bodily Injury & Property Damage

Each Occurrence

$ 302,000,000

 

 

Annual General Aggregate (Per location subject to Cap)

$ 302,000,000

 

 

SELF INSURED RETENTION:

$ 10,000. Each Occurrence

$ 1,000,000 Terrorism

 

 

UNDERLYING INSURANCE

Commercial Excess Liability over and above:

 

Coverage

Exposure and Limits

 

 

 

 

General Liability

Policy – TBD

 

 

Bodily Injury & Property Damage, Combined Single Limit

$1,000,000.

$2,000,000.

$2,000,000.

$1,000,000.

Each Occ.

Gen. Agg.

Prods. Agg.

Pers/Adv Injury.

 

Automobile Liability

Policy – TBD

 

 

Bodily Injury & Property Damage, Combined Single Limit

 

$1,000,000.

 

Each Accident

 

Employers Liability

Policy – TBD

 

 

Bodily Injury by Accident

Bodily Injury by Disease

Bodily Injury by Disease

 

$1,000,000.

$1,000,000.

$1,000,000.

 

Each Accident

Policy Limit

Each Employee

 

Employee Benefit Liability

Policy – TBD

 

Claims Made Coverage

 

$1,000,000.

$2,000,000.

 

Per Person

Aggregate

 

Liquor Liability

Policy – TBD

 

Claims Made Coverage

 

$1,000,000.

$1,000,000.

 

Each Common Cause

Aggregate

 

DEFENSE:                  First-dollar defense

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

EXCESS WORKERS COMPENSATION INSURANCE

 

 

 

This insurance provides coverage for liability of an employer for work related
injuries sustained by an employee, subject to all policy terms, conditions, and
exclusions.

 

 

 

COVERAGE

 

LIMIT OF INSURANCE

 

 

 

A)        Workers’ Compensation Limit

 

Statutory each accident

 

 

 

B)        Employers Liability Limit

 

1,000,000. per occurrence

 

 

 

C)        Self-Insured Retention:

United States Longshoremen’s and Harbor

All Other Occurrences

 

 

500,000. each accident

400,000. each accident

 

 

INSURANCE:

 

A.                                 Workers’ Compensation Benefits - To pay, when
due, compensation and other benefits required by the insured by the Workers’
Compensation laws of the state of Nevada.

 

B.                                  Employer’s Liability - To pay on behalf of
the insured all sums which the insured shall become legally obligated to pay as
damages because of bodily injury by accident, disease or death, at any time,
arising out of and in the course of employment by the insured, subject to all
policy terms, exclusions, and conditions.

 

C.                                 Self-Insured Retention - Represent the amount
of a loss the insured must pay out of pocket.  The insurance company pays the
remainder of each covered loss, up to the policy limit.

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

 

Cragin & Pike

 

 

CORPORATE COUNSEL PROFESSIONAL LIABILITY

 

 

 

To pay on behalf of the Employed Lawyer all sums which the Employed Lawyer shall
become legally obligated to pay as Damages because of any Claim or Claims,
including Claims for Personal Injury, first made against the Employed Lawyer and
reported in writing to the Company during the policy period, arising out of any
Wrongful Act of the Employed Lawyer in rendering or failing to render
professional services as a lawyer while acting in the course of the said
Employed Lawyer’s employed by the Employer.

 

INSURER:      National Union Fire Insurance Company of Pittsburgh, PA (Admitted)

 

LIMITS OF LIABILITY:

 

$ 1,000,000.    Aggregate: Aggregate for all coverage’s combined (including
defense costs)

 

$ 1,000,000.    Per Claim: for each claim (other than a securities claim)
arising out of the same wrongful acts or series of continuous, repeated or
related wrongful acts

 

NIL                 Securities Claim Sub-limit: aggregate for all securities
claims

 

 

RETENTION:

NONE

Non-Indemnifiable Loss

 

 

 

 

$ 25,000.

All Other Damages & Defense Costs

(Per Lawyer/Corporate)

 

RETROACTIVE DATE:

June 1, 1994

 

 

 

 

ENDORSEMENTS:

Policy Form

 

Coverage Territory Endorsement (OFAC)

 

Exclusion (j) Amendatory Endorsement

 

Absolute Sec Exclusion

 

Total Terrorism Exclusion Endorsement

 

Schedule of Corporate Counsel Coverage Endorsement:

 

Schedule of Corporate Counsel as follows:

 

 

 

1. Jeremy B. Hilsabeck

 

25% Minimum Earned Premium

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

4/28/2016

 

 

Cragin & Pike

 

 

KDINAP & RANSOM

 

 

 

LIMITS OF LIABILITY:

 

Limit – Special Coverage

$ 5,000,000

Limit – Custody Coverage

$ 5,000,000

Limit – Expense Coverage

$ 5,000,000

Sub-limit for Recall Expenses

$ 1,000,000

Sub-Limit for Rest and Rehabilitation Expense

$ 50,000

 

 

Limit – Accidental Loss Coverage

 

Loss of Life Benefit Amount

$ 50,000

Event Benefit Amount

$ 250,000

Mutilation (Percentage of Loss of Life Benefit Amount)

25%

Accidental Loss other than Mutilation or Loss of Live

 

(Percentage of Loss of Life Benefit Amount)

50%

 

 

Limit – Legal Liability Costs Coverage

$ 5,000,000

Limit – SPEC COV – Threat Response Endt Coverage

$ 100,000

Limit – SPEC COV – Emergence Political Repatriation Endorsement

$ 100,000

Limit – SPEC COV – Threat Response Endorsement Coverage

$ 100,000

 

 

Retention

NONE

 

ENDORSEMENTS:

 

14-02-10179

Amend Definition of Insured Person Endorsement

14-02-11774

Amend Definition of Hijacking Endorsement

14-02-14224

Amend Definition of Wrongful Detention Endorsement

14-02-15519

Hostage Crisis Endorsement ($100,000 Sublimit)

14-02-15538

Disappearance Investigation Endorsement

14-02-2180 K&R

K & R Notice

14-02-7771

Emergency Political Response Expense Coverage

14-02-7821

Threat Response Expense Coverage

14-02-7853

Business Income Coverage

14-02-8014

Amend Definition of Relative Endorsement

14-02-8797

Amend Definition of Employee Endorsement

 

Schedule 5.17

 

--------------------------------------------------------------------------------


 

Schedule 5.20
Location of Real Property

 

Address of Real Property

Owned or Leased

Leased Property:
Landlord Name

Leased
Property: –
Date of Lease

Leased
Property:
Lease
Expiration
Date

 

Fiesta Henderson Casino Hotel

 

777 West Lake Mead Parkway, Henderson, Nevada

Owned

N/A

N/A

N/A

Fiesta Rancho Casino Hotel

 

2400 North Rancho Drive, North Las Vegas, Nevada

Owned

N/A

N/A

N/A

Wildfire Sunset (previously known as Gold Rush

Casino)

1195 West Sunset Road, Henderson, Nevada

Owned

N/A

N/A

N/A

Lake Mead Casino

 

842 East Lake Mead Parkway, Henderson, Nevada

Owned

N/A

N/A

N/A

Wildfire Casino – Boulder Highway

 

2000 South Boulder Highway, Henderson, Nevada

Owned

N/A

N/A

N/A

Wildfire Casino – Boulder Highway – NDOT

 

1.69 acres located adjacent to Wildfire Casino – Boulder Highway located at 2000
South Boulder Highway, Henderson, Nevada

Leased

State of Nevada, acting through its Department of Transportation

August 18, 1998

Month-to-month

Santa Fe Station Hotel & Casino

 

4949 North Rancho Drive, Las Vegas, Nevada

Owned

N/A

N/A

N/A

Texas Station Gambling Hall & Hotel

 

2101 Texas Star Lane, North Las Vegas, Nevada

Leased

Texas Gambling Hall & Hotel, Inc.

June 1, 1995

May 31, 2060

Wildfire Casino

 

Owned

N/A

N/A

N/A

 

Schedule 5.20

 

--------------------------------------------------------------------------------


 

1901 North Rancho Drive, Las Vegas, Nevada

 

 

 

 

Fiesta Henderson – Excess Land

 

10.54 acres located adjacent to Fiesta Henderson Casino Hotel located at 777
West Lake Mead Parkway, Henderson, Nevada

Owned

N/A

N/A

N/A

Fiesta Henderson – NDOT

 

0.68 acres located adjacent to Fiesta Henderson Casino Hotel located at 777 West
Lake Mead Parkway, Henderson, Nevada

Leased

State of Nevada, acting through its Department of Transportation

May 13, 2002

May 31, 2016

Las Vegas – Castaways Site

 

2800 Fremont Street, Las Vegas, Nevada 2960 Fremont Street, Las Vegas, Nevada

Owned

N/A

N/A

N/A

Las Vegas – Durango Site

 

70.98 acres located at the southwest corner of the intersection of Clark County
Road 215 and Durango Drive in Clark County, Nevada

Owned

N/A

N/A

N/A

Las Vegas – Flamingo/Town Center Site

 

58.27 acres located at the southwest corner of the intersection of Clark County
Road 215 and Town Center Drive in Clark County, Nevada

Owned

N/A

N/A

N/A

Las Vegas – Horizon Trailer Park Site

 

7.96 acres located at 2950 South Sandhill Road, Las Vegas, Nevada

Owned

N/A

N/A

N/A

Las Vegas – Inspirada Site

 

45.74 acres located in the Inspirada master-planned community in Henderson,
Nevada

Owned

N/A

N/A

N/A

Las Vegas – Sunset/Lindell Property

 

10.26 acres located southeast of the intersection of Sunset Road and Lindell
Road in Clark County, Nevada

Owned

N/A

N/A

N/A

 

Schedule 5.20

 

--------------------------------------------------------------------------------


 

Las Vegas – Hangar

 

Approximately 25,958 square feet airplane hangar (Hangar #3) located at 5220
Haven Street, Las Vegas, Nevada

Leased

County of Clark (Master Landlord)

 

Paradise Aviation Owners’ Association, LLC (Sublandlord)

March 20, 2006

November 19, 2042

Reno Shopping Center Site

 

180 West Peckham Lane, Reno, Nevada
4101 South Virginia Street, Reno, Nevada
4455 South Virginia Street, Reno, Nevada
4555 South Virginia Street, Reno, Nevada
4135 South Virginia Street, Reno, Nevada
4145 South Virginia Street, Reno, Nevada

Owned

N/A

N/A

N/A

Reno Convention Center

 

4809 Kietzke Lane, Reno, Nevada

Owned

N/A

N/A

N/A

Reno – Bayer Site

 

88.66 acres located on the southwest corner of Mount Rose Highway and South
Virginia Street in Reno, Nevada
14575 US 395 Highway, Reno, Nevada

Owned

N/A

N/A

N/A

Reno – Steamboat Site

 

100.16 acres located on the southeast corner of Geiger Grade Road and South
Virginia Street in Reno, Nevada
including without limitationthe following

14800 South Virginia Street, Reno, Nevada
14530 South Virginia Street, Reno, Nevada
600 Geiger Grade Road, Reno, Nevada
14600 South Virginia Street, Reno, Nevada

Owned

N/A

N/A

N/A

Thunder Valley – Development Site

 

Approximately 132 acres located near the southwest corner of Athens Avenue and
Industrial Avenue in Placer County, California

Owned

N/A

N/A

N/A

 

Schedule 5.20

 

--------------------------------------------------------------------------------


 

Graton Site (and Graton-related acquisition)

 

Approximately 35.59 acres bound generally by Wilfred Avenue on the north,
Dowdell Avenue on the east, Business Park Drive on the south, and LaBath Avenue
on the west in Rohnert Park, California, including, without limitation, the
following:
186 Wilfred Lane, Santa Rosa, California
4630 LaBath Avenue, Santa Rosa, California
4646 LaBath Avenue, Santa Rosa, California
170 Wilfred Avenue, Santa Rosa, California
148 Wilfred Avenue, Santa Rosa, California
152 Wilfred Avenue, Santa Rosa, California
150 Wilfred Avenue, Santa Rosa, California

4647 Dowdell Avenue, Santa Rosa, California

104 Wilfred Avenue, Santa Rosa, California

 

Owned

N/A

N/A

N/A

Palace Station Hotel & Casino

 

2401 W. Sahara Avenue, Las Vegas, Nevada

2411 W. Sahara Avenue, Las Vegas, Nevada

2501 W. Sahara Avenue, Las Vegas, Nevada

2501 Wyandotte Street, Las Vegas, Nevada.

2550 S. Rancho Drive, Las Vegas, Nevada

2750 S. Rancho Drive, Las Vegas, Nevada

Owned

N/A

N/A

N/A

Red Rock Casino Resort Spa

 

11011 West Charleston Boulevard, Las Vegas, Nevada

Owned

N/A

N/A

N/A

Sunset Station Hotel & Casino

 

1301 West Sunset Road, Henderson, Nevada

Owned

N/A

N/A

N/A

Palace Station –

NDOT

 

A parcel of land in the Southwest Quadrant of Sahara Avenue and Rancho Drive,
also known as the old Texaco Site

Leased

State of Nevada, acting through its Department of Transportation

October 3, 2002

October 14, 2012 (Station is holding over by agreement with NDOT while a new
lease is

 

Schedule 5.20

 

--------------------------------------------------------------------------------


 

 

 

 

 

completed)

Las Vegas – Mail Center

 

10,500 rentable square feet of office and warehouse space in the building
located at 3236 Meade Avenue, Las Vegas, Nevada

Leased

JHS, LLC (successor-in-interest to The Gill Family Trust, dated February 28,
1989, as amended)

June 6, 2000

February 28, 2018

Boulder Station Hotel & Casinos

 

3993 Boulder Highway, Las Vegas, Nevada

4111 Boulder Highway, Las Vegas, Nevada

4127 Boulder Highway, Las Vegas, Nevada

 

Owned and Leased

KB Enterprises

June 1, 1993

June 30, 2058

Las Vegas - Corporate Office Building

 

1505 South Pavilion Center Drive, Las Vegas, Nevada

Leased

Cole SO Las Vegas NV, LLC

November 1, 2007

October 31, 2027

Green Valley Ranch Resort Casino Spa

 

2300 Paseo Verde Parkway, Henderson, Nevada

Owned

N/A

N/A

N/A

 

Schedule 5.20

 

--------------------------------------------------------------------------------


 

Schedule 7.01(b)
Existing Liens

 

Liens existing pursuant to the following:

 

Nature of Indebtedness

 

Original Principal Amount

 

Amount Outstanding

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-111-011

 

$1,229,613.25

 

$356,535.61

 

 

 

 

 

Improvement District No. 128
Assessment No. 7572
APN No. 164-01-111-011

 

$2,768,666.17

 

$1,575,500.17

 

 

 

 

 

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-210-003

 

$97,070.73

 

$28,145.57

 

 

 

 

 

Improvement District No. 128
Assessment No. 7572
APN No. 164-01-210-003

 

$218,569.89

 

$124,375.70

 

 

 

 

 

NP Town Center LLC

 

$1,524,490

 

$899,590.11

 

 

 

 

 

Station GVR Acquisition, LLC

 

$2,358,250

 

$1,508,475.49

 

 

 

 

 

Office Lease dated November 1, 2007, entered into between Cole So Las Vegas
NY, Inc, as landlord, and Station Casinos, Inc. as tenant, which lease was
assigned to Borrower on June 16, 2011 the lease pertains to the offices at 1505
Pavilion Center Drive, Las Vegas, NV.

 

$41,800,000

 

$39, 252,548.64

 

 

 

 

 

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-21-0004

 

 

 

$18,450

 

 

 

 

 

Improvement District No. 108
Assessment No. 7572
APN No. 164-01-21-0004

 

 

 

$81,532

 

 

Debtor

Jurisdiction

Secured Party

File Date

Filing

Number

Description of

Lien

STATION CASINOS INC. AS PREDECESSOR BY

NV – SECRETARY OF STATE

CIT TECHNOLOGY FINANCING SERVICES, INC.

04/29/2008

2008013777-8

Covers certain office equipment and products, computers, security systems and
other

 

Schedule 7.01(b)

 

--------------------------------------------------------------------------------


 

Debtor

Jurisdiction

Secured Party

File Date

Filing

Number

Description of

Lien

ASSIGNMENT TO BORROWER

 

 

 

 

items of equipment now and hereafter leased to and/or financed for Debtor/Lessee
by Secured Party/Lessor, and including all replacements, upgrades and
substitutions hereafter occurring to all of the foregoing equipment and all now
existing and future attachments, parts, accessories and add-ons for all of the
foregoing items and types of equipment, and all proceeds and products thereof.

 

STATION CASINOS INC. AS PREDECESSOR BY ASSIGNMENT TO BORROWER

NV – SECRETARY OF STATE

INLAND HOBBS MATERIAL HANDLING, INC

12/30/2008

2008039000-3

Covers certain storage equipment and supplies.

 

STATION CASINOS, INC. AS PREDECESSOR BY ASSIGNMENT TO BORROWER

NV – SECRETARY OF STATE

LONIAN GALLERY, LLC

05/19/2009

2009012606-8

Covers certain works of art which are more particularly described on Schedule I
attached to the original financing statement.

 

STATION CASINOS, INC. AS PREDECESSOR BY ASSIGNMENT

NV – SECRETARY OF STATE

RED ROCK GALLERY, LLC

05/19/2009

2009012609-4

Covers certain works of art which are more particularly described on Schedule I
attached

 

Schedule 7.01(b)

 

--------------------------------------------------------------------------------


 

Debtor

Jurisdiction

Secured Party

File Date

Filing

Number

Description of

Lien

TO BORROWER

 

 

 

 

to the original financing statement.

 

STATION CASINOS, INC. AS PREDECESSOR BY ASSIGNMENT TO BORROWER

NV – SECRETARY OF STATE

WMS GAMING, INC

09/29/2010

2010024662-3

Covers (i) certain gaming devices with top boxes, as more specifically
identified with a name plate bearing the words “WMS Gaming” and whether for sale
on extended credit terms or leased or identified as revenue participation games;
and (ii) all other equipment and inventory leased or sold by Secured Party to
Debtor to service such games, and all accessions, additions, replacements and
substitutions thereto and therefore, and all proceeds thereof, including
insurance proceeds.

 

STATION CASINOS LLC

NV – SECRETARY OF STATE

XEROX CORPORATION

12/28/2011

2011034877-2

Covers certain leased Xerox equipment together with all parts, attachments,
additions, replacements and repairs incorporated in or affixed thereto.

 

 

Schedule 7.01(b)

 

--------------------------------------------------------------------------------


 

Debtor

Jurisdiction

Secured Party

File Date

Filing

Number

Description of

Lien

STATION CASINOS LLC

NV – SECRETARY OF STATE

KONAMI GAMING, INC.

11/02/2012

2012028953-8

Covers certain gaming machines and/or associated equipment, parts, software and
accessories leased to Station Casinos LLC and located at Texas Station Gambling
Hall and Hotel, pursuant to that certain Konami Gaming Participation Equipment
Order #SB12-00120P, dated May 30, 2012

STATION CASINOS LLC

NV – SECRETARY OF STATE

KONAMI GAMING, INC.

11/02/2012

2012028954-0

Covers certain gaming machines and/or associated equipment, parts, software and
accessories leased to Station Casinos LLC and located at Santa Fe Station
Hotel & Casino, pursuant to that certain Konami Gaming Participation Equipment
Order #SB11-0181-P, dated April 16, 2012

STATION CASINOS LLC

NV – SECRETARY OF STATE

KONAMI GAMING, INC.

STATION CASINOS LLC

01/24/2013

Covers certain gaming machines and/or associated equipment, parts, software and
accessories leased to Station Casinos LLC and located at Boulder Station Hotel &
Casino, pursuant to that certain Konami Gaming

 

Schedule 7.01(b)

 

--------------------------------------------------------------------------------


 

Debtor

Jurisdiction

Secured Party

File Date

Filing

Number

Description of

Lien

 

 

 

 

 

Participation Equipment Order #SB11-0136-TWO, dated November 8, 2012

 

Schedule 7.01(b)

 

--------------------------------------------------------------------------------


 

Schedule 7.02(f)
Existing Investments

 

 

Holder of Investment

 

Nature of Investment

 

Jurisdiction of Formation
or Issue

 

 

 

 

 

SC Michigan, LLC

 

Equity Interest in MPM Enterprises, L.L.C.

 

Michigan

 

 

 

 

 

NP Green Valley LLC

 

Equity Interest in Greens Café, LLC

 

Nevada

 

 

 

 

 

NP Green Valley LLC

 

Equity Interest in Town Center Amusements, Inc., A Limited Liability Company

 

Nevada

 

 

 

 

 

NP Green Valley LLC

 

Equity Interest in Sunset GV, LLC

 

Nevada

 

 

 

 

 

NP Green Valley LLC

 

Equity Interest in Losee Elkhorn Properties, LLC

 

Nevada

 

 

 

 

 

NP Opco LLC

 

Equity Interest in SC Interactive Investor LLC

 

Nevada

 

 

 

 

 

 

Schedule 7.02(f)

 

--------------------------------------------------------------------------------


 

Schedule 7.02(p)

 

Certain Native American Investments:  Summary of Non-Reimbursable Tribal-Related
Payments To Be Made

 

Gun Lake:

 

Pursuant to that certain Membership Interest Purchase Agreement dated
November 13, 2003 between SC Michigan, LLC (“Station”) and MPM Enterprises,
L.L.C. (“MPM”), Station must pay the original members of MPM, as additional
compensation for Station’s purchase of a 50% membership interest in MPM,
(i) $6,000,000 on the first day of the sixth year of the term of the management
agreement (which based an opening date of February 6, 2011, means the payment
will be due on February 6, 2016), and (ii) $6,000,000 on the first day of the
seventh year of the term of the management agreement (which, based an opening
date of February 6, 2011, means the payment will be due on February 6, 2017).

 

Schedule 7.02(p)

 

--------------------------------------------------------------------------------


 

Schedule 7.02(r)
Real Estate to be Invested by Native American Subsidiaries

 

Part 1

 

None

 

Part 2

 

Item 1

 

The Federated Indians of Graton Rancheria

Approximately 35.59 acres bound generally by Wilfred Avenue on the north,
Dowdell Avenue on the east, Business Park Drive on the south, and LaBath Avenue
on the west in Rohnert Park, California, including, without limitation, the
following:

186 Wilfred Lane, Santa Rosa, California
4630 LaBath Avenue, Santa Rosa, California
4646 LaBath Avenue, Santa Rosa, California
170 Wilfred Avenue, Santa Rosa, California
148 Wilfred Avenue, Santa Rosa, California
152 Wilfred Avenue, Santa Rosa, California
150 Wilfred Avenue, Santa Rosa, California
4647 Dowdell Avenue, Santa Rosa, California
104 Wilfred Avenue, Santa Rosa, California

 

Item 2

 

The Federated Indians of Graton Rancheria

 

321.83 acres located on the corner of Highway 37 and Lakeville Highway in Sonoma
County, California.

 

Schedule 7.02(r)

 

--------------------------------------------------------------------------------


 

Schedule 7.03(b)
Existing Indebtedness

 

 

 

Nature of Indebtedness

 

Original Principal Amount

 

Amount Outstanding

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-111-011

 

$1,229,613.25

 

$356,535.61

 

 

 

 

 

Improvement District No. 128
Assessment No. 7572
APN No. 164-01-111-011

 

$2,768,666.17

 

$1,575,500.17

 

 

 

 

 

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-210-003

 

$97,070.73

 

$28,145.57

 

 

 

 

 

Improvement District No. 128
Assessment No. 7572
APN No. 164-01-210-003

 

$218,569.89

 

$124,375.70

 

 

 

 

 

NP Town Center LLC

 

$1,524,490

 

$899,590.11

 

 

 

 

 

Station GVR Acquisition, LLC

 

$2,358,250

 

$1,508,475.49

 

 

 

 

 

Office Lease dated November 1, 2007, entered into between Cole So Las Vegas
NY, Inc, as landlord, and Station Casinos, Inc. as tenant, which lease was
assigned to Borrower on June 16, 2011 the lease pertains to the offices at 1505
Pavilion Center Drive, Las Vegas, NV.

 

$41,800,000

 

$39,252,548.64

 

 

 

 

 

Improvement District No. 108
Assessment No. 7502
APN No. 164-01-21-0004

 

 

 

$18,450

 

 

 

 

 

Improvement District No. 108
Assessment No. 7572
APN No. 164-01-21-0004

 

 

 

$81,532

 

Schedule 7.03(b)

 

--------------------------------------------------------------------------------


 

Schedule 7.08
Transactions with Affiliates

 

 

That certain Ground Lease dated June 1, 1995, between TEXAS GAMBLING HALL &
HOTEL, INC., a Nevada corporation (“Texas Landlord”), as landlord, and STATION
CASINOS, INC., a Nevada corporation (“SCI”), as tenant, (a) as assigned by SCI
to Texas Station, Inc., a Nevada corporation (“TS, Inc.”), which thereafter
merged with and into Texas Station, LLC, a Nevada limited liability company (“TS
LLC”), as further assigned to NP Texas LLC, a Nevada limited liability company
(“NP Texas”), pursuant to the Assignment and Assumption Agreement, dated as of
June 16, 2011, (b) as evidenced of record by that certain Memorandum of Lease
dated as of June 1, 1995, recorded in the land records of the County of Clark,
State of Nevada, on July 6, 1995, as Book 950706, Instrument No. 00814, and
(c) as amended by that certain: (i) First Amendment to Ground Lease dated
June 30, 1995, between Texas Landlord and SCI, (ii) Lease Amendment No. 1 dated
December 23, 1996, between Texas Landlord and TS, Inc., (iii) Second Amendment
to Ground Lease dated January 7, 1997, between Texas Landlord and TS, Inc.,
(iv) letter agreement dated May 12, 2000 between TS, Inc. and TGH&H Real Estate
Trust, (v) letter dated August 1, 2005 from William J. Bullard on behalf of
Texas Landlord to Glenn C. Christenson of SCI, and (vi)  Third Amendment to
Ground Lease dated June 16, 2011, between Texas Landlord and NP Texas.

 

That certain Ground Lease and Sublease, dated as of June 1, 1993, between KB
ENTERPRISES, a Nevada corporation (“Boulder Landlord”), as landlord, and BOULDER
STATION, INC., a Nevada corporation (“BSI”), as tenant, (i) as assigned by BSI
to Boulder Propco, LLC (which thereafter merged with and into FCP PROPCO, LLC, a
Delaware limited liability company (“FCP Propco”)) pursuant to that certain
Assignment of Lessee’s Interest in Lease dated November 7, 2007, recorded in the
land records of the County of Clark, State of Nevada, on November 7, 2007, in
Book 20071107, as Document No. 000025 and as further assigned by FCP Propco to
NP Boulder LLC, a Nevada limited liability company (“NP Boulder”), pursuant to
the Assignment and Assumption Agreement, dated as of June 16, 2011, (ii) as
evidenced by that certain Memorandum of Lease dated as of June 1, 1993, recorded
in the land records of the County of Clark, State of Nevada, on July 5, 1995, as
Book 950705, Instrument No. 00674 and (iii) as amended by that certain:
(a) First Amendment to Ground Lease and Sublease dated as of June 30, 1995,
between Boulder Landlord and BSI; (b) Lease Amendment No. 1 dated December 23,
1996, between Boulder Landlord and BSI; (c) Second Amendment to Ground Lease and
Sublease dated as of January 7, 1997, between Boulder Landlord and BSI; and
(d) letter dated March 28, 2003 from Glenn C. Christensen on behalf of BSI, to
William J. Bullard, of KB Enterprises.

 

On November 13, 2012, SC Interactive Investor LLC entered into an agreement to
acquire 50.1% of the equity of Fertitta Interactive LLC from affiliates of Frank
J. Fertitta, III and Lorenzo J. Fertitta, which affiliates continue to own 25%
of Fertitta Interactive LLC.  This acquisition closed on November 15, 2012.

 

Schedule 7.08

 

--------------------------------------------------------------------------------


 

Schedule 7.09
Existing Restrictions

 

NONE

 

Schedule 7.09

 

--------------------------------------------------------------------------------


 

Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

If to Administrative Agent, L/C Issuer or Swing Line Lender:

 

Deutsche Bank AG Cayman Islands Branch
60 Wall Street
New York, NY 10005
Attention:  MaryKay Coyle, Managing Director
Fax Number:  212-250-5690
Telephone Number:  212-250-6039

 

with a copy to:

 

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA  92130
Attention: Sony Ben-Moshe, Esq.
Telephone:  858-523-5400
Facsimile:  858-523-5450

 

If to Borrower:

 

Station Casinos LLC
1505 South Pavilion Center Drive
Las Vegas, Nevada 89135
Attention:  Marc J. Falcone
Fax Number:  702-495-3612
Telephone Number:  702-495-3600

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, CA 90017-5735
Attention:  Kenneth J. Baronsky
Telephone Number:  213-892-4333
Email:  kbaronsky@milbank.com
Fax Number:  213-892-4733

 

Schedule 10.02

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Amendment to Pledge Agreement

 

[attached]

 

Exhibit C

 

--------------------------------------------------------------------------------


 

[g99041kg181i001.gif][g99041kg181i001.gif]FIRST AMENDMENT TO PLEDGE AGREEMENT

 

This First Amendment to Pledge Agreement, dated as of [___], 2016 (this
“Amendment”), is made and entered into by and among Deutsche Bank AG Cayman
Islands Branch, as Administrative Agent under the Credit Agreement referenced
below (together with its successors and assigns in such capacity, the “Agent”)
and the undersigned Pledgors. Capitalized terms used herein without definition
have the meanings assigned to such terms in the Pledge Agreement (defined
below).

 

WHEREAS, Station Casinos LLC, a Nevada limited liability company (the
“Borrower”), the Agent and the financial institutions party thereto entered into
that certain Credit Agreement, dated as of March 1, 2013, as amended by that
certain First Amendment to Credit Agreement, dated as of March 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Agent and the undersigned
Pledgors, including Station Voteco LLC, a Delaware limited liability company
(“Voteco”), entered into that certain Pledge Agreement dated as of March 1, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”);

 

WHEREAS, the Borrower, the Agent, certain financial institutions party thereto
and the other parties party thereto propose to enter into that certain Second
Amendment to Credit Agreement to be dated on or around the date hereof (the
“Second Amendment to Credit Agreement”);

 

WHEREAS, concurrent with the effectiveness of the Second Amendment to Credit
Agreement, Voteco will assign and transfer all of the voting Equity Interests in
the Borrower to Red Rock Resorts, Inc., a Delaware corporation,  and will no
longer be a Holding Company under the Credit Agreement or the Pledge Agreement
(the “Voteco Transaction”); and

 

WHEREAS, in accordance with Article VI of the Pledge Agreement, the parties
hereto desire to amend the Pledge Agreement to, among other things, reflect the
Voteco Transaction.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto agree that the foregoing
recitals are true and correct, and further agree as follows:

 

Section 1.01    Amendment.  The Pledge Agreement shall be amended as follows:

 

(a)        In order to facilitate joinder to the Pledge Agreement by successors
to the original Holding Companies in addition to new Subsidiaries:

 

(i)   the preamble to the Pledge Agreement is hereby amended and restated to
read as follows:

 

--------------------------------------------------------------------------------


 

“THIS PLEDGE AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Pledge Agreement”) is entered into
as of March 1, 2013 by and among Station Casinos LLC, a Nevada limited liability
company (the “Borrower”), Station Holdco LLC, a Delaware limited liability
company (“Holdco”), Station Voteco LLC, a Delaware limited liability company
(“Voteco”), the Subsidiaries of the Borrower listed on the signature
pages hereto (together with the Borrower, Voteco and Holdco, the “Initial
Pledgors,” and together with any additional Subsidiary, whether now existing or
hereafter formed or acquired, and/or any direct or indirect successor or assign
of Holdco or Voteco (Holdco and Voteco, together with such successors and
assigns, the “Holding Companies”), in each case that becomes a party to this
Pledge Agreement from time to time, in accordance with the terms of the Credit
Agreement (as defined below), by executing a Pledge Agreement Supplement hereto
in substantially the form of Annex I, the “Pledgors”), and Deutsche Bank AG
Cayman Islands Branch, in its capacity as administrative agent under the Credit
Agreement referred to below (together with its successors and assigns in such
capacity, the “Administrative Agent”) for itself and for the Secured Parties (as
defined in the Credit Agreement referred to below).”

 

(ii)  Article VI of the Pledge Agreement is hereby amended and restated to read
as follows:

 

“No delay or omission of the Administrative Agent or any other Secured Party to
exercise any right or remedy granted under this Pledge Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Pledge Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent and each Pledgor
directly affected thereby, and then only to the extent in such writing
specifically set forth, provided that the addition of any Person as a Pledgor
hereunder by execution of a Pledge Agreement Supplement in the form of Annex I
(with such modifications as shall be acceptable to the Administrative Agent),
and the supplementing or updating of the Exhibits hereto pursuant thereto, shall
not require receipt of any consent from or execution of any documentation by the
Administrative Agent or any Pledgor party hereto.  All rights and remedies
contained in this Pledge Agreement or by law afforded shall be cumulative and
all shall be available to the Administrative Agent and the other Secured Parties
until this Pledge Agreement shall have terminated pursuant to Section 8.12.”

 

(iii)  Subsection (e) in the definition of “Pledged Collateral” in Section 1.3
of the Pledge Agreement is hereby amended and restated to read as follows:

 

“(e) all Proceeds of any of the foregoing; provided, however, (i) that that in
no event shall “Pledged Collateral” include any Excluded Assets (other than
Proceeds or right to Proceeds of Excluded Assets which shall constitute Pledged
Collateral hereunder, unless such Proceeds or right to Proceeds independently
constitute Excluded Assets) and (ii) that solely with respect to Red Rock
Resorts, Inc. (“PubCo”), as Pledgor, and its permitted successors and assigns,
“Pledged Equity” shall refer only to Equity Interests of the Borrower and the
certificates or other securities representing such Equity Interests (it being
acknowledged that PubCo may own other Equity Interests that do not constitute
Pledged Equity).”

 

--------------------------------------------------------------------------------


 

(b)        Voteco hereby retires and withdraws from the Pledge Agreement, is
discharged from any and all obligations thereunder, and shall not be a party
thereto for any purpose from and after the date hereof, provided that the Pledge
Agreement shall otherwise remain in full force and effect.

 

(c)        Agreement References.  Effective as of the date hereof, references in
the Pledge Agreement (including references to “this Pledge Agreement” and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Pledge Agreement as amended by this Amendment.

 

Section 1.02    Miscellaneous.  Except as provided for herein, the Pledge
Agreement shall remain unchanged and in full force and effect.  This Amendment
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same document.  This
Amendment shall be governed by and construed in accordance with, the laws of the
State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

 

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as the Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Pages to Pledge Agreement Amendment]

 

--------------------------------------------------------------------------------


 

 

 

STATION CASINOS LLC, as a Pledgor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Pages to Pledge Agreement Amendment]

 

--------------------------------------------------------------------------------


 

 

 

STATION HOLDCO LLC, as a Pledgor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

STATION VOTECO LLC, as a retiring Pledgor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Pages to Pledge Agreement Amendment]

 

--------------------------------------------------------------------------------


 

NP BOULDER LLC

NP CENTERLINE HOLDINGS LLC

NP DURANGO LLC

NP FIESTA LLC

NP INSPIRADA LLC

NP IP HOLDINGS LLC

NP LAKE MEAD LLC

NP MT. ROSE LLC

NP OPCO LLC

NP OPCO HOLDINGS LLC

NP PALACE LLC

NP RED ROCK LLC

NP RENO CONVENTION CENTER LLC

NP SANTA FE LLC

NP STEAMBOAT LLC

NP SUNSET LLC

NP TEXAS LLC

NP TOWN CENTER LLC

STATION GVR ACQUISITION, LLC

 

each as Pledgor

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Pages to Pledge Agreement Amendment]

 

--------------------------------------------------------------------------------


 

SC MICHIGAN, LLC

NP SONOMA LAND HOLDINGS LLC

SC MADERA DEVELOPMENT, LLC

SC MADERA MANAGEMENT, LLC

SC SONOMA DEVELOPMENT, LLC

SC SONOMA MANAGEMENT, LLC

 

each as Pledgor

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Pages to Pledge Agreement Amendment]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Amendment to Borrower Operating Agreement

 

[attached]

 

Exhibit D

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 
OF

 
STATION CASINOS LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I FORMATION OF THE COMPANY

4

Section 1.1

Formation of the Company

4

Section 1.2

Name

4

Section 1.3

Business of the Company

4

Section 1.4

Location of Principal Place of Business; Records Office

4

Section 1.5

Registered Agent and Registered Office

4

Section 1.6

Term

4

 

 

 

ARTICLE II DEFINITIONS

4

Section 2.1

Definitions

4

Section 2.2

Rules of Interpretation

8

 

 

 

ARTICLE III UNITS; CAPITAL CONTRIBUTIONS

9

Section 3.1

Classes of Units; Unit Certificates

9

Section 3.2

Capital Contributions

10

Section 3.3

Interest on Capital Contributions

10

Section 3.4

Withdrawal and Return of Capital Contributions

10

 

 

 

ARTICLE IV ALLOCATION OF NET INCOME AND NET LOSS

11

Section 4.1

Net Income and Net Loss

11

Section 4.2

Tax Classification

11

 

 

 

ARTICLE V DISTRIBUTIONS

11

Section 5.1

Distributions Generally

11

Section 5.2

Limitations on Distributions

11

Section 5.3

Reserves

11

 

 

 

ARTICLE VI BOOKS OF ACCOUNT, RECORDS AND REPORTS, FISCAL YEAR

11

Section 6.1

Books and Records

11

Section 6.2

Fiscal Year

12

 

 

 

ARTICLE VII POWERS, RIGHTS AND DUTIES OF THE MEMBERS; VOTING

12

Section 7.1

Limitations

12

Section 7.2

Liability

12

Section 7.3

Priority

12

Section 7.4

Voting

12

Section 7.5

Standard of Care

12

 

 

 

ARTICLE VIII MANAGEMENT

12

Section 8.1

The Managing Member; Delegation of Authority and Duties

12

Section 8.2

Officers

14

Section 8.3

Existence and Good Standing

15

Section 8.4

Investment Company Act

15

Section 8.5

Indemnification of the Managing Member, Officers and Agents

15

Section 8.6

Certain Costs and Expenses

16

 

1

--------------------------------------------------------------------------------


 

ARTICLE IX TRANSFERS OF INTERESTS BY MEMBERS

16

Section 9.1

Transfer

16

Section 9.2

Transfer of Interests

17

Section 9.3

Consequences of Transfers Generally

18

Section 9.4

Interests; Units

18

Section 9.5

Additional Filings

18

 

 

 

ARTICLE X WITHDRAWAL OF MEMBERS; TERMINATION OF COMPANY; LIQUIDATION AND
DISTRIBUTION OF ASSETS

18

Section 10.1

Resignation of Members

18

Section 10.2

Dissolution of Company

19

Section 10.3

Distribution in Liquidation

19

Section 10.4

Final Reports

20

Section 10.5

Rights of Members

20

Section 10.6

Deficit Restoration

21

Section 10.7

Termination

21

 

 

 

ARTICLE XI EXCULPATION

21

Section 11.1

Exculpation

21

 

 

 

ARTICLE XII AMENDMENT OF AGREEMENT

21

Section 12.1

Amendments

21

Section 12.2

Amendment of Articles

21

 

 

 

ARTICLE XIII MISCELLANEOUS

21

Section 13.1

Entire Agreement

21

Section 13.2

Governing Law

22

Section 13.3

Effect

22

Section 13.4

Partial Enforceability

22

Section 13.5

Counterparts

22

Section 13.6

Waiver of Partition

22

Section 13.7

No Third-Party Beneficiaries

22

Section 13.8

Waiver of Judicial Dissolution

22

Section 13.9

Waiver of Trial by Jury

22

Section 13.10

Binding Arbitration

22

Section 13.11

Notices

23

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 

OF

 

STATION CASINOS LLC

 

This SECOND AMENDED AND RESTATED OPERATING AGREEMENT of Station Casinos LLC, is
made and entered into as of [•], 2016, by and among the parties identified on
the signature pages hereto.

 

RECITALS

 

WHEREAS, the Articles were filed with the Office of the Secretary of State of
Nevada on August 9, 2010 under the name “NP Propco LLC”;

 

WHEREAS, the Company filed an Amendment to the Articles with the Office of the
Secretary of State of Nevada on November 12, 2010, changing the name of the
Company to “Station Casinos LLC;”

 

WHEREAS, the Company previously entered into that certain Operating Agreement of
the Company, dated as of August 9, 2010 and subsequently entered into that
certain Amended and Restated Operating Agreement of the Company, dated as of
June 16, 2011 (the “First A&R Agreement”);

 

WHEREAS, Red Rock Resorts, Inc., a Delaware corporation (“RRR”), intends to
consummate an initial public offering of its Class A Common Stock, par value
$0.01 per share (the “IPO”);

 

WHEREAS, in connection with the consummation of the IPO, Station Voteco LLC, a
Delaware limited liability company, will transfer all of its Voting Units (as
defined herein) to RRR; and

 

WHEREAS, in connection with the IPO, the Members desire to amend and restate the
First A&R Agreement on the terms and conditions herein set forth effective
concurrently with the closing of the IPO to, among other things, reflect the
designation of RRR as the managing member of the Company (the “Managing Member”)
and provide for the conduct of the Company’s business and affairs from and after
the date hereof.

 

AGREEMENT

 

NOW, THEREFORE, the Members hereby consent to adopt this Agreement to replace
and supersede the First A&R Agreement to read as follows:

 

3

--------------------------------------------------------------------------------


 

ARTICLE I

 

FORMATION OF THE COMPANY

 

Section 1.1      Formation of the Company.  The Company was formed as a limited
liability company under the Act by the filing of the Articles with the Office of
the Secretary of State of Nevada on August 9, 2010.  The Company shall
accomplish all filing, recording, publishing and other acts necessary or
appropriate for compliance with all requirements for operation of the Company as
a limited liability company under this Agreement and the Act and under all other
laws of the State of Nevada and such other jurisdictions in which the Company
determines that it may conduct business.

 

Section 1.2      Name.  The name of the Company is “Station Casinos LLC” and
such name may be modified from time to time by the Managing Member as it may
deem advisable.

 

Section 1.3      Business of the Company.  Subject to the limitations on the
activities of the Company otherwise specified in this Agreement, the purpose and
business of the Company shall be the conduct of any business or activity that
may be conducted by a limited liability company organized pursuant to the Act,
including the ownership of Equity Interests in Persons which conduct, operate
and manage hotels and casinos.

 

Section 1.4      Location of Principal Place of Business; Records Office.  The
principal office of the Company in the United States shall be at such place as
the Managing Member may designate from time to time, which need not be in the
State of Nevada, and the Company shall maintain records there or such other
place as the Managing Member shall designate.  The Company may have such other
offices as the Managing Member may designate.  The Company shall continuously
maintain in the State of Nevada a Records Office.  As of the date of this
Agreement, the Records Office is 1505 South Pavilion Center Drive, Las Vegas,
Nevada 89135.  The Records Office may be changed to another location within the
State of Nevada as the Managing Member may from time to time determine.

 

Section 1.5      Registered Agent and Registered Office.  The registered agent
for the Company shall be as set forth in the Articles, or such other registered
agent as the Managing Member may designate from time to time.  The Company shall
have as its registered office in the State of Nevada the street address of its
registered agent.

 

Section 1.6      Term.  The term of the Company commenced on the date of the
filing of the Articles and shall be perpetual unless the Company is earlier
dissolved and terminated in accordance with the provisions of this Agreement.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.1      Definitions.  The following terms used in this Agreement shall
have the following meanings.

 

“AAA” has the meaning set forth in Section 13.10.

 

4

--------------------------------------------------------------------------------


 

“Act” means Chapter 86 of the NRS.

 

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person.  For the purpose of this definition, the term “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, either through the
ownership of a majority of such Person’s voting stock, by contract or otherwise.

 

“Agreement” means this Second Amended and Restated Operating Agreement, as
amended, modified or supplemented from time to time.

 

“Articles” means the Articles of Organization of the Company as filed with the
office of the Nevada Secretary of State, as amended.

 

“Assignees” has the meaning set forth in Section 9.2(d).

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in New York City, New York.

 

“Capital Contribution” means any contribution (whether in cash, property or a
combination thereof) to the capital of the Company.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests in a limited liability company, partnership or other Person
(other than a corporation), and any and all securities, warrants, options or
other rights to purchase or acquire, or that are convertible into, any of the
foregoing.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any succeeding law).

 

“Company” means the limited liability company formed by the filing of the
Articles and governed by the Act and this Agreement under the name “Station
Casinos LLC.”

 

“Company Property” means all assets and property, whether tangible or intangible
and whether real, personal or mixed, at any time owned by or held for the
benefit of the Company.

 

“Covered Person” means (a) each Member and each Affiliate of such Member,
(b) each director, officer, manager and employee of the Company, (c) each
stockholder, partner, member, director, manager, officer and employee of a
Member or any Affiliate of such Member, and (d) each Person who was, at the time
of the act or omission in question, a Person described in any of the preceding
clauses (a) through (c).

 

5

--------------------------------------------------------------------------------


 

“Equity Interests” of any Person means the Capital Stock of such Person or
warrants, options, securities or instruments convertible into or exchangeable
for Capital Stock, or other rights to acquire Capital Stock of such Person.

 

“First A&R Agreement” has the meaning set forth in the recitals.

 

“Fiscal Year” has the meaning set forth in Section 6.2.

 

“Gaming Authority” means all governmental authorities or agencies with
regulatory control or jurisdiction over all or any portion of the gaming
activities of the Company or any of its subsidiaries, or over ownership of an
interest in an entity engaged in gaming activities, or any successor to any such
authority, including, as applicable, (i) in the State of Nevada, the Nevada
Gaming Commission, the Nevada State Gaming Control Board, the Clark County
Liquor and Gaming Licensing Board, the Henderson City Council, the City of Las
Vegas City Council and all other state and local regulatory and licensing
agencies or bodies with authority over gaming, gaming activities and gaming
devices, mobile gaming systems and associated equipment in the State of Nevada,
the City of Henderson, the City of Las Vegas, the City of Reno, Clark County,
Nevada or Washoe County, Nevada, and (ii) the National Indian Gaming Commission
and the applicable gaming regulatory authority established by the Federated
Indians of Graton Rancheria, the Match-E-Be-Nash-She-Wish Band of Pottawatomi
Indians of Michigan, and the North Fork Rancheria of Mono Indians.

 

“Gaming Laws” means any federal, state, tribal, local or foreign statute,
ordinance, rule, regulation, requirement, directive, judgment, order, decree,
injunction or other authorization, and any Gaming License, governing or relating
to casino and gaming activities and operations of the Company or any of its
subsidiaries or the ownership of an interest therein.

 

“Gaming License” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises,
entitlements, exemptions, waivers and orders of registration approved or issued
by any Gaming Authority under Gaming Laws necessary for or relating to the
conduct of activities or the ownership of an interest in an entity engaged in
activities under the Gaming Laws, including any condition or limitation placed
thereon.

 

“Holdco” means Station Holdco LLC, a Delaware limited liability company.

 

“Indemnified Party” has the meaning set forth in Section 8.5(a).

 

“Interest,” when used in reference to an interest in the Company, means the
entire member’s interest (as defined in the Act) of the Non-Voting Member in the
Company at any particular time, including, without limitation, its ownership
interest in the capital, profits, losses and distributions of the Company.  All
Interests shall be represented by Units.

 

“IPO” has the meaning set forth in the recitals.

 

“Liquidator” has the meaning set forth in Section 10.2(b).

 

“Managing Member” has the meaning set forth in the recitals.

 

6

--------------------------------------------------------------------------------


 

“Member” means each of the Persons that is a member listed on the signature
pages hereto, including all Voting Members and the Non-Voting Member, and each
other Person that may hereafter become a Substituted Member of the Company in
accordance with the terms of this Agreement.

 

“Membership Certificate” has the meaning set forth in Section 3.1(d).

 

“Non-Voting Member” means the sole Member holding Non-Voting Units.

 

“Non-Voting Units” has the meaning set forth in Section 3.1(a).

 

“NRS” means the Nevada Revised Statutes.

 

“NVUCC” has the meaning set forth in Section 3.1(e).

 

“Officer” has the meaning set forth in Section 8.2(a).

 

“Person” means any individual, partnership, limited liability company,
association, corporation, trust or other entity.

 

“Records Office” means an office of the Company in Nevada, which may but need
not be a place of its business, at which it shall keep all records identified in
NRS 86.241, except that in lieu of keeping a list of members at the Records
Office, the Company may keep a statement with the registered agent, setting
forth the name and address of the custodian of such records.

 

“Regulation” means a Treasury Regulation promulgated under the Code.

 

“RRR” has the meaning set forth in the recitals.

 

“Substituted Member” means any Person admitted to the Company as a Substituted
Member pursuant to the provisions of Article IX.

 

“Tax Distribution Agreement” means the Tax Distribution Agreement, dated as of
June 16, 2011, by and among the Company and Holdco.

 

“Transfer” means the sale, assignment, pledge or other disposal of, or the
creation or suffering of the creation of a security interest in or any
encumbrance on, any Equity Interest or debt interest.

 

“Transferee” means any Person to whom a Transfer is effected.

 

“Transferor” means any Person who effects a Transfer.

 

“Units” means the Units representing an Interest in the Company, which shall be
issued in the form of Non-Voting Units and Units representing each Voting
Member’s percentage voting rights, which shall be issued in the form of Voting
Units.

 

7

--------------------------------------------------------------------------------


 

“Value” of any Company Property as of any date means the fair market value of
such Company Property as of such date as determined in good faith by the
Managing Member on a reasonable basis.  Any determination of the Value or of the
fair market value of Company Property or an Interest made by the Managing Member
in good faith shall be binding on all of the Members for all purposes under this
Agreement.

 

“Void Transfer” has the meaning set forth in Section 9.1.

 

“Voting Member” means a noneconomic member (as defined in the Act) holding
Voting Units.  The Members agree that because the Voting Members have no
economic interest in the Company that the Voting Members shall not be treated as
partners in the Company for Federal income tax purposes.

 

“Voting Units” has the meaning set forth in Section 3.1(a).

 

“Withdrawing Member” has the meaning set forth in Section 9.2(d).

 

Section 2.2      Rules of Interpretation.  Unless the context otherwise clearly
requires: (a) a term has the meaning assigned to it; (b) “or” is not exclusive;
(c) wherever from the context it appears appropriate, each term stated in either
the singular or the plural shall include the singular and the plural, and
pronouns stated in either the masculine, feminine or neuter shall include the
masculine, feminine and neuter; (d) provisions apply to successive events and
transactions; (e) all references in this Agreement to “include” or “including”
or similar expressions shall be deemed to mean “including without limitation”;
(f) all references in this Agreement to designated “Articles,” “Sections,”
“paragraphs,” “clauses” and other subdivisions are to the designated Articles,
Sections, paragraphs, clauses and other subdivisions of this Agreement, and the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, paragraph,
clause or other subdivision; and (g) any definition of or reference to any
agreement, instrument, document, statute or regulation herein shall be construed
as referring to such agreement, instrument, document, statute or regulation as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
herein).  The headings in this Agreement are inserted for convenience only and
are in no way intended to describe, interpret, define, or limit the scope,
extent or intent of this Agreement or any provisions contained herein.  This
Agreement is among financially sophisticated and knowledgeable parties and is
entered into by the parties in reliance upon the economic and legal bargains
contained herein and shall be interpreted and construed in a fair and impartial
manner without regard to such factors as the party who prepared, or cause the
preparation of, this Agreement or the relative bargaining power of the parties. 
Wherever in this Agreement a Member is empowered to take or make a decision,
direction, consent, vote, determination, election, action or approval in its
capacity as such under this Agreement, such Member is entitled to consider,
favor and further such interests and factors as it desires, including its own
interests, and has no duty or obligation to consider, favor or further any
interest of any other Person, except to the extent provided in other agreements
to which such Member is a party.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

 

UNITS; CAPITAL CONTRIBUTIONS

 

Section 3.1      Classes of Units; Unit Certificates.

 

(a)        The Company’s authorized capitalization consists of 100 voting Units
(“Voting Units”) and 100 non-voting Units (“Non-Voting Units”).  Interests in
the Company shall be only issued in the form of Non-Voting Units.  Units issued
on account of Capital Contributions shall be issued only in the form of
Non-Voting Units.

 

(b)        Each holder of Voting Units shall have one vote for each Voting Unit
held.  All of the issued and outstanding Voting Units shall be transferred by
Station Voteco LLC to RRR on the date hereof, and RRR shall thereafter be the
sole Voting Member.

 

(c)        Non-Voting Units shall have all of the rights set forth in this
Agreement except the Non-Voting Member shall have no voting rights with respect
to its Non-Voting Units.  All of the issued and outstanding Non-Voting Units are
currently held by Holdco, and Holdco shall be the sole Non-Voting Member.

 

(d)       The Company has issued or shall issue one or more certificates to the
Members to evidence the Units in the form attached as Annex I (a “Membership
Certificate”).  Each certificate representing a Unit shall (i) be signed on
behalf of the Company by the Chief Executive Officer, President or Secretary of
the Company and (ii) set forth whether such certificate represents Voting Units
or Non-Voting Units and the number of such Units represented thereby.  In case
the officer of the Company who has signed or whose facsimile signature has been
placed on such Membership Certificate shall have ceased to be an officer of the
Company before such Membership Certificate is issued, it may be issued by the
Company with the same effect as if such person were an officer of the Company at
the time of its issue.  The Membership Certificate shall contain a legend with
respect to any restrictions on transfer, as well as all required gaming legends.

 

(e)        Each Unit in the Company shall constitute a “security” within the
meaning of, and governed by, (i) Article 8 of the Uniform Commercial Code  as in
effect from time to time in the State of Nevada (the “NVUCC”) (including NRS
104.8102(1)(n)), and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.  Notwithstanding any provision of
this Agreement to the contrary, to the extent that any provision of this
Agreement is inconsistent with any non-waivable provision of Article 8 of the
NVUCC, such provision of Article 8 of the NVUCC shall be controlling.  Each
Membership Certificate evidencing Units shall bear the following legend:

 

“This Certificate evidences a limited liability company interest in Station
Casinos LLC and shall constitute a “security” within the meaning of, and
governed by, (i) Article 8 of the Uniform

 

9

--------------------------------------------------------------------------------


 

Commercial Code as in effect from time to time in the State of Nevada (including
Nevada Revised Statutes 104.8102(1)(n)), and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.”

 

No change to this provision shall be effective until all outstanding Membership
Certificates have been surrendered for cancellation and any new certificates
thereafter issued shall not bear the foregoing legend.

 

(f)        The Company shall issue a new Membership Certificate in place of any
Membership Certificate previously issued if the holder of the Units in the
Company represented by such Membership Certificate, as reflected on the books
and records of the Company:

 

(i)         makes proof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Membership Certificate has been lost,
stolen or destroyed;

 

(ii)        requests the issuance of a new Membership Certificate before the
Company has notice that such previously issued Membership Certificate has been
acquired by a purchaser for value in good faith and without notice of an adverse
claim;

 

(iii)       if requested by the Company, delivers to the Company a bond, in form
and substance satisfactory to the Company, with such surety or sureties as the
Company may direct, to indemnify the Company against any claim that may be made
on account of the alleged loss, destruction or theft of the previously issued
Membership Certificate; and

 

(iv)       satisfies any other reasonable requirements imposed by the Company.

 

Section 3.2      Capital Contributions.  From time to time, as and when and in
the amounts determined by the Managing Member, the Non-Voting Member shall make
Capital Contributions to the Company.

 

Section 3.3      Interest on Capital Contributions.  No Member shall be entitled
to interest from the Company on or with respect to any Capital Contribution.

 

Section 3.4      Withdrawal and Return of Capital Contributions.  Except as
provided in this Agreement, no Member shall be entitled to withdraw any part of
such Member’s Capital Contribution or to receive distributions from the Company.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ALLOCATION OF NET INCOME AND NET LOSS

 

Section 4.1      Net Income and Net Loss.  The Company’s profits and losses for
any period shall be allocated to the Non-Voting Member.

 

Section 4.2      Tax Classification.  It is intended that the Company be
disregarded as an entity separate from the Non-Voting Member for Federal and all
relevant state and local income tax purposes as provided for by Regulations
Section 301.7701-3 and comparable provisions of applicable state tax law.

 

ARTICLE V

 

DISTRIBUTIONS

 

Section 5.1      Distributions Generally.  Subject to the provisions of Sections
5.2 and 5.3, the Company shall make distributions at such times and in such
amounts as determined by the Managing Member and shall make all distributions
required to be made pursuant to the Tax Distribution Agreement.  Any such
distribution shall be made to the Non-Voting Member.  The Voting Member shall
have no right to any distributions under this Agreement.

 

Section 5.2      Limitations on Distributions.

 

(a)        Notwithstanding anything herein contained to the contrary, no
distribution pursuant to this Agreement shall be made if such distribution would
result in a violation of the Act or any other applicable law or would cause a
breach or default under any agreement or instrument to which the Company is a
party or by which its assets are bound.

 

(b)        In the event that a distribution is not made as a result of the
application of paragraph (a) of this Section 5.2, all amounts so retained by the
Company shall continue to be subject to all of the debts and obligations of the
Company.  The Company shall make such distribution (with accrued interest
actually earned thereon) as soon as such distribution would not be prohibited
pursuant to this Section 5.2.

 

Section 5.3      Reserves.  The Company may establish reserves in such amounts
and for such time periods as the Managing Member determines reasonably necessary
for estimated accrued Company expenses and any contingent, conditional,
unmatured or unforeseen Company liabilities or obligations.

 

ARTICLE VI

 

BOOKS OF ACCOUNT, RECORDS AND REPORTS, FISCAL YEAR

 

Section 6.1      Books and Records.  Proper and complete records and books of
account shall be kept by the Company in which shall be entered fully and
accurately all transactions and other matters relative to the Company’s business
as are usually entered into records and books of account maintained by Persons
engaged in businesses of a like character.  The Company books

 

11

--------------------------------------------------------------------------------


 

and records shall be kept in a manner determined by the Managing Member in its
sole discretion to be most beneficial for the Company.

 

Section 6.2      Fiscal Year.  The fiscal year of the Company (the “Fiscal
Year”) shall be the same as the fiscal year of Holdco; provided, however, that
the last Fiscal Year of the Company shall end on the date on which the Company
is terminated.

 

ARTICLE VII

 

POWERS, RIGHTS AND DUTIES OF THE MEMBERS; VOTING

 

Section 7.1      Limitations.  Other than as set forth in this Agreement, the
Members (other than the Managing Member, in its capacity as such) shall not
participate in the management or control of the Company’s business nor shall
they transact any business for the Company, nor shall they have the power to act
for or bind the Company, said powers being vested solely and exclusively in the
Managing Member.

 

Section 7.2      Liability.  Subject to the provisions of the Act, no Member
shall be liable for the repayment, satisfaction or discharge of any Company
liabilities.  No Member shall be personally liable for the return of any portion
of the Capital Contributions (or any return thereon) of any other Member.

 

Section 7.3      Priority.  Except as expressly provided in this Agreement, no
Member shall have priority over any other Member as to Company allocations or
distributions.

 

Section 7.4      Voting.  RRR shall hold all Voting Units and be the only Voting
Member.  Any action requiring the affirmative vote of Members under this
Agreement, unless otherwise specified herein, may be taken by vote at a meeting
or, in lieu thereof, by written consent of Members holding the requisite number
of Voting Units.  If expressly required by this Agreement or by applicable law,
such written consent shall be unanimous.  Prompt notice of the approval of any
action by written consent shall be provided to the Members who did not consent
to such action in such written consent.

 

Section 7.5      Standard of Care.  Any duties (including fiduciary duties) that
the Members would otherwise owe in their capacities as Members to one another
and to the Company are expressly eliminated and disclaimed by the Company and
the Members to the fullest extent permitted by NRS 86.286(5); provided, that the
foregoing shall not operate to eliminate the implied covenants of good faith and
fair dealing.

 

ARTICLE VIII

 

MANAGEMENT

 

Section 8.1      The Managing Member; Delegation of Authority and Duties.

 

(a)        Authority of Managing Member.  Subject to the provisions of this
Agreement, the business, property and affairs of the Company shall be managed
under the sole, absolute and exclusive direction of the Managing Member. 
Without limiting the foregoing

 

12

--------------------------------------------------------------------------------


 

provisions of this Section 8.1(a) and subject to the provisions of this
Agreement, the Managing Member shall have the sole power to manage or cause the
management of the Company, including, without limitation, the power and
authority to effectuate the sale, lease, transfer, exchange or other disposition
of any, all or substantially all of the assets of the Company (including, but
not limited to, the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Company) or the merger, consolidation, reorganization or
other combination of the Company with or into another entity.

 

(b)        Other Members.  No Member who is not also a Managing Member, in his
or her or its capacity as such, shall participate in or have any control over
the business of the Company.  Except as expressly provided herein, the Units or
the fact of a Member’s admission as a member of the Company do not confer any
rights upon the Members to participate in the management of the affairs of the
Company.  Except as expressly provided herein, no Member other than the Managing
Member shall have any right to approve or otherwise consent to any matter
involving the Company, including with respect to any merger, consolidation,
combination or conversion of the Company, or any other matter that a Member
might otherwise have the ability to vote or consent with respect to under the
Act, at law, in equity or otherwise.  The conduct, control and management of the
Company shall be vested exclusively in the Managing Member.  In all matters
relating to or arising out of the conduct of the operation of the Company, the
decision of the Managing Member shall be the decision of the Company.  Except as
required by law or by separate agreement with the Company, no Member who is not
also a Managing Member (and acting in such capacity) shall take any part in the
management or control of the operation or business of the Company in its
capacity as a Member, nor shall any Member who is not also a Managing Member
(and acting in such capacity) have any right, authority or power to act for or
on behalf of or bind the Company in his or her or its capacity as a Member in
any respect or assume any obligation or responsibility of the Company or of any
other Member.

 

(c)        Delegation by Managing Member.  The Managing Member shall have the
power and authority to delegate to one or more other Persons the Managing
Member’s rights and powers to manage and control the business and affairs of the
Company, including to delegate to agents and employees of the Member or the
Company, and to delegate by a management agreement or another agreement with, or
otherwise to, other Persons.  The Managing Member may authorize any Person
(including any Officer of the Company or the Managing Member) to enter into and
perform any document on behalf of the Company.

 

(d)       Fiduciary Obligations.  The Managing Member shall owe the same
fiduciary duties to the Members and the Company and, as applicable, the
creditors of the Company, as are owed by directors of a Nevada corporation to
such corporation and the stockholders and, as applicable, the creditors of such
corporation; provided, however, that the Managing Member shall not be liable to
the Company or the Members or such creditors for monetary damages for breach of
fiduciary duty as the Managing Member, except for liability (A) for any breach
of the Managing Member’s duty of loyalty to the Company or the Members or such
creditors, (B) for acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law, or (C) under NRS 78.300
(as if the Company were a Nevada corporation and the Managing Member was such
corporation’s sole director).  In furtherance of the foregoing, creditors of the
Company shall have the express right to bring

 

13

--------------------------------------------------------------------------------


 

claims directly or on behalf of the Company for breach of the fiduciary duties
of the Managing Member to the same extent such creditors would have such right
if the Company were a Nevada corporation (and if creditors of a Nevada
corporation would not have the right to bring any such claim, the creditors of
the Company will have no right to bring such claim against the Company). 
Notwithstanding anything to the contrary set forth in this Agreement, to the
extent that the Managing Member has any fiduciary or similar duties to the
Company pursuant to the laws of the State of Nevada, whether in law or in
equity, that result solely from the fact that such Person is a Managing Member
of the Company and that are more expansive than those contemplated by this
Section 8.1(d), such duties are hereby modified to the extent permitted under
the Act to those contemplated by this Section 8.1(d).

 

Section 8.2      Officers.

 

(a)        Designation and Appointment.  Subject to applicable Gaming Laws, the
Managing Member may, from time to time, employ and retain Persons as may be
necessary or appropriate for the conduct of the Company’s business, including
employees, agents and other Persons (any of whom may be a Member) who may be
designated as officers of the Company (each, an “Officer” and, collectively,
“Officers”), with such titles as and to the extent authorized by the Managing
Member.  Any number of offices may be held by the same Person.  In its
discretion, the Managing Member may choose not to fill any office for any period
as it may deem advisable.  Any Officers so designated shall have such authority
and perform such duties as the Managing Member may from time to time delegate to
them.  The Managing Member may assign titles to particular Officers.  Each
Officer shall hold office until his successor shall be duly designated and shall
qualify or until his death or until he shall resign or shall have been removed
in the manner hereinafter provided.  The salaries or other compensation, if any,
of the Officers of the Company shall be fixed from time to time by the Managing
Member.  Designation of an Officer shall not of itself create any contractual or
employment rights.

 

(b)        Resignation and Removal.  Any Officer may resign as such at any
time.  Such resignation shall be made in writing and shall take effect at the
time specified therein, or if no time is specified, at the time of its receipt
by the Managing Member.  The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation.  Any
Officer may be removed as such, either with or without cause at any time by the
Managing Member.

 

(c)        Standard of Care.

 

(i)         The officers of the Company shall owe the same fiduciary duties to
the Members and the Company and, as applicable, the creditors of the Company, as
are owed by officers of a Nevada corporation to such corporation and the
stockholders and, as applicable, the creditors of such corporation; provided,
however, that an officer of the Company shall not be personally liable to the
Company or the Members or such creditors for monetary damages for breach of
fiduciary duty as an officer of the Company, except for liability (A) for any
breach of such officer’s duty of loyalty to the Company or the Members or such
creditors, (B) for acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law, or (C) for any transaction
from which such officer derived any improper personal benefit.  In furtherance
of the

 

14

--------------------------------------------------------------------------------


 

foregoing, creditors of the Company shall have the express right to bring claims
directly or on behalf of the Company for breach of the fiduciary duties of the
officers of the Company to the same extent such creditors would have such right
if the Company were a Nevada corporation (and if creditors of a Nevada
corporation would not have the right to bring any such claim, the creditors of
the Company will have no right to bring such claim against the Company).

 

(ii)        Notwithstanding anything to the contrary set forth in this
Agreement, to the extent that officers of the Company have any fiduciary or
similar duties to the Company pursuant to the laws of the State of Nevada,
whether in law or in equity, that result solely from the fact that such
individual is an officer of the Company and that are more expansive than those
contemplated by this Section 8.2(c), such duties are hereby modified to the
extent permitted under the Act to those contemplated by this Section 8.2(c).

 

Section 8.3      Existence and Good Standing.  The Managing Member may take all
action which may be necessary or appropriate (i) for the continuation of the
Company’s valid existence as a limited liability company under the laws of the
State of Nevada (and of each other jurisdiction in which such existence is
necessary to enable the Company to conduct the business in which it is engaged)
and (ii) for the maintenance, preservation and operation of the business of the
Company in accordance with the provisions of this Agreement and applicable laws
and regulations.  The Managing Member may file or cause to be filed for
recordation in the office of the appropriate authorities of the State of Nevada,
and in the proper office or offices in each other jurisdiction in which the
Company is formed or qualified, such certificates (including certificates of
limited liability companies and fictitious name certificates) and other
documents as are required by the applicable statutes, rules or regulations of
any such jurisdiction or as are required to reflect the identity of the Members
and the amounts of their respective capital contributions.

 

Section 8.4      Investment Company Act.  The Managing Member shall use its best
efforts to assure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act of 1940, as amended.

 

Section 8.5      Indemnification of the Managing Member, Officers and Agents.

 

(a)        The Company shall indemnify and hold harmless the Managing Member and
its Affiliates, and the former and current officers, agents and employees of the
Company, the Managing Member and each such Affiliate (each, an “Indemnified
Party”), from and against any loss, expense, damage or injury suffered or
sustained by them, by reason of any acts, omissions or alleged acts or omissions
arising out of their activities on behalf of the Company or in furtherance of
the interests of the Company, including any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim if the
acts, omissions or alleged acts or omissions upon which such actual or
threatened action, proceeding or claims are based were not a result of fraud,
gross negligence or willful misconduct by such Indemnified Party.  Any
indemnification pursuant to this Section 8.5 shall only be from the assets of
the Company.

 

15

--------------------------------------------------------------------------------


 

(b)        Expenses (including reasonable attorneys’ fees) incurred by an
Indemnified Party in a civil or criminal action, suit or proceeding shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding; provided that if an Indemnified Party is advanced such expenses and
it is later determined that such Indemnified Party was not entitled to
indemnification with respect to such action, suit or proceeding, then such
Indemnified Party shall reimburse the Company for such advances.

 

(c)        No amendment, modification or deletion of this Section 8.5 shall
apply to or have any effect on the right of any Indemnified Party to
indemnification for or with respect to any acts or omissions of such Indemnified
Party occurring prior to such amendment, modification or deletion.

 

Section 8.6      Certain Costs and Expenses.  The Company shall (i) pay, or
cause to be paid, all costs, fees, operating expenses and other expenses of the
Company (including the costs, fees and expenses of attorneys, accountants or
other professionals and the compensation of all personnel providing services to
the Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company and (ii) to the extent that such payments may be made
in compliance with the terms of the agreements governing the Company’s debt
obligations and applicable law, the Company shall pay or reimburse the Managing
Member for (A) all costs, fees or expenses incurred by the Managing Member in
connection with the IPO, other than the payment obligations of the Managing
Member under the Tax Receivable Agreement and the income, franchise (except as
provided in this Section 8.6) or similar tax obligations of the Managing Member,
and (B) all costs, fees or expenses incurred by the Managing Member in
connection with serving as the Managing Member.  To the extent that the Managing
Member determines in good faith that such expenses are related to the business
and affairs of the Company or any of its subsidiaries (including expenses that
relate to the business and affairs of the Company or any of its subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including costs of securities offerings not borne directly by Members,
compensation and meeting costs of the board of directors of the Managing Member,
costs relating to periodic reports to stockholders of the Managing Member,
litigation costs and damages arising from litigation, accounting and legal costs
incurred by the Managing Member and franchise taxes arising from the existing or
business activities of the Managing Member, provided that the Company shall not
pay or bear any income or similar tax obligations of the Managing Member.

 

ARTICLE IX

 

TRANSFERS OF INTERESTS BY MEMBERS

 

Section 9.1      Transfer.  Subject to Section 9.2, no Member may Transfer all
or a portion of its Units in the Company (i) without the consent of the Managing
Member, (ii) the receipt of all required Gaming Licenses and (iii) other than in
accordance with the terms of this Article IX.  Any Transfer or purported
Transfer of a Unit in the Company not made in accordance with this Agreement and
applicable Gaming Laws (a “Void Transfer”) shall be null and void and of no
force or effect whatsoever.  Any amounts otherwise distributable under Article V
or Article X in respect of the Non-Voting Units in the Company that have been
the subject of a Void Transfer

 

16

--------------------------------------------------------------------------------


 

may be withheld by the Company until the Void Transfer has been rescinded,
whereupon the amount withheld (after reduction by any damages suffered by the
Company attributable to such Void Transfer) shall be distributed without
interest.

 

Section 9.2      Transfer of Interests.

 

(a)        The Transferee of all or any portion of a Member’s Units pursuant to
a Transfer made in accordance with the terms of this Agreement shall be admitted
to the Company as a “Substituted Member.”  Unless a Transferee of a Member’s
Units is admitted as a Substituted Member under this Section 9.2(a), such
Transferee shall have none of the powers of a Member hereunder and shall have
only such rights of an assignee under the Act as are consistent with this
Agreement.  No Transferee of a Member’s Units shall become a Substituted Member
unless such Transfer shall be made in compliance with this Article IX.

 

(b)        Notwithstanding anything contained herein to the contrary, but
subject in each instance to and in accordance with all applicable Gaming Laws,
each Member shall be permitted to pledge or hypothecate any or all of its Units
to any lender to the Company (or any lender to an affiliate of the Company) or
any agent acting on such lender’s behalf, and any Transfer of such Units
pursuant to any such lender’s (or agent’s) exercise of remedies in connection
with any such pledge or hypothecation shall be permitted under this Agreement
with no further action or approval required hereunder except as required by
applicable Gaming Laws.  Upon the exercise of remedies in connection with such
pledge or hypothecation, (a) such lender (or agent) or Transferee of such lender
(or agent), as the case may be, shall, subject to applicable Gaming Laws and the
receipt of all applicable Gaming Licenses, become a Member under this Agreement
and shall be a Substituted Member and shall succeed to all of the rights,
including the right to participate in the management of the business of the
Company, and shall be bound by all of the obligations of a Member under this
Agreement without taking any further action on the part of such lender (or
agent) or Transferee, as the case may be, and (b) without complying with any
other procedures set forth in this Agreement, and following such exercise of
remedies, subject to applicable Gaming Laws, the pledging Member shall cease to
be a Member and shall have no further rights or obligations under this
Agreement.  The execution and delivery of this Agreement by a Member shall
constitute any necessary approval of such Member under the Act to the provisions
of this Section 9.2.  This Section 9.2 may not be amended or modified so long as
any of the Units is subject to a pledge or hypothecation without the pledgee’s
(or the Transferee of such pledgee’s) prior written consent.

 

(c)        Upon the Transfer of all of the Units of a Member and effective upon
the admission of its Transferee as a Substituted Member, the Transferor shall be
deemed to have resigned from the Company as a Member.

 

(d)       Upon the death, dissolution, withdrawal or resignation in
contravention of Section 10.1 or the bankruptcy of a Member (the “Withdrawing
Member”), the Company shall have the right to treat such Member’s
successor(s)-in-interest as assignee(s) of such Member’s Units, with none of the
powers of a Member hereunder and with only such rights of an assignee under the
Act as are consistent with this Agreement, until such time a replacement member
is admitted in accordance with the terms of this Agreement.  For purposes of
this Section 9.2(d), if a Withdrawing Member’s Units are held by more than one
Person (the “Assignees”), the

 

17

--------------------------------------------------------------------------------


 

Assignees shall appoint one Person with full authority to accept notices and
distributions with respect to such Units in the Company on behalf of the
Assignees and to bind them with respect to all matters in connection with the
Company or this Agreement.

 

Section 9.3      Consequences of Transfers Generally.

 

(a)        In the event of any Transfer or Transfers permitted under this
Article IX, the Transferor and the Units that are the subject of such Transfer
shall remain subject to this Agreement, and the Transferee shall hold such Units
subject to all unperformed obligations of the Transferor.  Any successor or
Transferee hereunder shall be subject to and bound by this Agreement as if
originally a party to this Agreement.

 

(b)        Unless a Transferee of a Member’s Units becomes a Substituted Member,
such Transferee shall have no right to obtain or require any information or
account of Company transactions, or to inspect the Company’s books or to vote on
Company matters.  Such a Transfer shall, subject to the last sentence of
Section 9.1, merely entitle the Transferee to receive the share of
distributions, and profits and losses to which the Transferor Member otherwise
would have been entitled.  Each Member agrees that such Member will, upon
request of the Managing Member, execute such certificates or other documents and
perform such acts as the Managing Member deems appropriate after a Transfer of
such Member’s Units (whether or not the Transferee becomes a Substituted Member)
to preserve the limited liability of the Members under the laws of the
jurisdictions in which the Company is doing business.

 

(c)        The Transfer of a Member’s Interests and the admission of a
Substituted Member shall not be cause for dissolution of the Company.

 

Section 9.4      Interests; Units.  Any Transferee of a Member under this
Article IX shall, subject to Section 9.1, succeed to the portion of the Interest
and Units so Transferred to such Transferee.

 

Section 9.5      Additional Filings.  Upon the admission of a Substituted Member
pursuant to Section 9.4, the Company shall cause to be executed, filed and
recorded with the appropriate governmental agencies such documents (including
amendments to this Agreement) as are required to accomplish such substitution.

 

ARTICLE X

 

WITHDRAWAL OF MEMBERS; TERMINATION OF COMPANY;
LIQUIDATION AND DISTRIBUTION OF ASSETS

 

Section 10.1    Resignation of Members.  Except as otherwise specifically
permitted in this Agreement (including a transfer permitted in accordance with
Section 9.2(b)), a Member may not resign or withdraw from the Company unless
agreed to in writing by the Managing Member.  Any Member resigning, retiring or
withdrawing in contravention of this Section 10.1 shall indemnify, defend and
hold harmless the Company, the Managing Member and all other Members (other than
a Member who is, at the time of such withdrawal, in default under this
Agreement) from and against any losses, expenses, judgments, fines, settlements
or damages

 

18

--------------------------------------------------------------------------------


 

suffered or incurred by the Company and such other Members arising out of or
resulting from such resignation, retirement or withdrawal.

 

Section 10.2    Dissolution of Company.

 

(a)        The Company shall be dissolved, wound up and terminated as provided
herein upon the first to occur of the following:

 

(i)         the determination of the Managing Member to dissolve the Company; or

 

(ii)        the occurrence of any other event that would make it unlawful for
the business of the Company to be continued.

 

Except as expressly provided herein or as otherwise required by Nevada law, the
Members shall have no power to dissolve the Company.

 

(b)        In the event of the dissolution of the Company for any reason, the
Managing Member or a liquidating agent or committee appointed by the Managing
Member shall act as a liquidating agent (the Managing Member or such liquidating
agent or committee, in such capacity, is hereinafter referred to as the
“Liquidator”), and shall commence to wind up the affairs of the Company and to
liquidate the Company assets.  The Liquidator shall have full right and
unlimited discretion to determine the time, manner and terms of any sale or
sales of Company assets pursuant to such liquidation, giving due regard to the
activity and condition of the relevant market and general financial and economic
conditions.

 

(c)        The Liquidator shall have all of the rights and powers with respect
to the Company Property in connection with the liquidation and termination of
the Company that the Managing Member would have with respect to the property
Company Property during the term of the Company, and the Liquidator is hereby
expressly authorized and empowered to execute any and all documents necessary or
desirable to effectuate the liquidation and termination of the Company and the
transfer of any Company Property.

 

(d)       Notwithstanding the foregoing, a Liquidator which is not a Member
shall not be deemed a Member and shall not have any of the economic interests in
the Company of a Member; and such Liquidator shall be compensated for its
services to the Company at normal, customary and competitive rates for its
services to the Company, as reasonably determined by the Managing Member.

 

Section 10.3    Distribution in Liquidation.  The Company Property shall be
applied in the following order of priority:

 

(a)        first, to pay the costs and expenses of the winding up, liquidation
and termination of the Company;

 

(b)        second, to creditors of the Company, including Members who are
creditors to the extent permitted by law, in the order of priority provided by
law, including fees, indemnification payments and reimbursements payable to the
Members or their Affiliates, but

 

19

--------------------------------------------------------------------------------


 

not including those liabilities for distributions to the Members in their
capacity as Members under Section 86.341 or 86.331(2) of the Act;

 

(c)        third, to establish reserves reasonably adequate to meet any and all
contingent, conditional, unmatured or unforeseen liabilities or obligations of
the Company; provided, however, that at the expiration of such period of time as
the Liquidator may deem advisable, the balance of such reserves remaining after
the payment of such contingencies or liabilities shall be distributed as
hereinafter provided;

 

(d)       fourth, to the extent (without duplication) not permitted under clause
(b) above, to the Members in satisfaction of liabilities or obligations of the
Company to the Members; and

 

(e)        fifth, the remainder to the Members pursuant to Section 5.1.

 

If the Liquidator, in its sole discretion, determines that Company Property
other than cash is to be distributed, then the Liquidator shall cause the Value
of the assets not so liquidated to be determined (with any such determination
normally made by the Managing Member in accordance with the definition of
“Value” being made instead by the Liquidator).  Such assets shall be retained or
distributed by the Liquidator as follows:

 

(i)         The Liquidator shall retain assets having a value, net of any
liability related thereto, equal to the amount by which the net proceeds of
liquidated assets are insufficient to satisfy the requirements of subparagraphs
(a), (b), (c) and (d) of this Section 10.3; and

 

(ii)        The remaining assets shall be distributed to the Members in the
manner specified in subparagraph(e) of this Section 10.3.

 

If the Liquidator, in its sole discretion, deems it neither feasible nor
desirable to distribute to each Member its allocable share of each asset, the
Liquidator may allocate and distribute specific assets to one or more Members as
the Liquidator shall reasonably determine to be fair and equitable, taking into
consideration, inter alia, the Value of such assets and the tax consequences of
the proposed distribution upon each of the Members (including both distributees
and others, if any).  Any distributions in kind shall be subject to such
conditions relating to the disposition and management thereof as the Liquidator
deems reasonable and equitable.

 

Section 10.4    Final Reports.  Within a reasonable time following the
completion of the liquidation of all Company Property, the Liquidator shall
deliver to each of the Members a statement which shall set forth the assets and
liabilities of the Company as of the date of complete liquidation and each
Member’s portion of distributions pursuant to Section 10.3.

 

Section 10.5    Rights of Members.  Each Member shall look solely to Company
Property for all distributions with respect to the Company and such Member’s
Capital Contribution (including return thereof), and such Member’s share of
profits or losses thereon, and shall have no recourse therefor (upon dissolution
or otherwise) against any other Member.  No Member shall have any right to
demand or receive property other than cash upon dissolution and termination of
the Company.

 

20

--------------------------------------------------------------------------------


 

Section 10.6    Deficit Restoration.  Notwithstanding any other provision of
this Agreement to the contrary, upon liquidation of a Member’s Interest in the
Company (whether or not in connection with a liquidation of the Company), no
Member shall have any liability to restore any deficit that its capital account
would have had, had the Company maintained capital accounts.

 

Section 10.7    Termination.  The Company shall terminate when all property
owned by the Company shall have been disposed of and the assets shall have been
distributed as provided in Section 10.3.  Any manager so requested by the
Liquidator shall then execute and cause to be filed Articles of Dissolution of
the Company.

 

ARTICLE XI

 

EXCULPATION

 

Section 11.1    Exculpation.  No Covered Person shall be personally liable for
the return of any portion of the Capital Contributions (or any return thereon)
of any Member.  The return of such Capital Contributions (or any return thereon)
shall be made solely from the Company’s property.  No Covered Person shall be
required to pay any amount to the Company or to any Member upon dissolution of
the Company or otherwise.  No Member shall have the right to demand or receive
property other than cash for its Interest in the Company.  To the fullest extent
permitted under the Act, but subject to Sections 8.1(d) and 8.2(c), no Covered
Person shall be liable, responsible or accountable in damages or otherwise to
the Company or any Member for any loss incurred as a result of any act or
failure to act by such Person on behalf of the Company; provided, that, for the
avoidance of doubt, no Covered Person shall have the benefit of this
Section 11.1 in respect of such Covered Person’s breach of any contractual
agreement with the Company or any other Member or any of its or their
Affiliates.

 

ARTICLE XII

 

AMENDMENT OF AGREEMENT

 

Section 12.1    Amendments.  This Agreement may be amended, supplemented, waived
or modified by the written consent of the Managing Member in its sole discretion
without the approval of any other Member or other Person.

 

Section 12.2    Amendment of Articles.  In the event that this Agreement shall
be amended, supplemented or modified pursuant to this Article XII, the Managing
Member shall amend, supplement or modify the Articles to reflect such change if
the Managing Member deems such amendment, supplement or modification of the
Articles to be necessary or appropriate.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.1    Entire Agreement.  This Agreement constitutes the entire
agreement among the Members with respect to the subject matter hereof and
supersedes any prior

 

21

--------------------------------------------------------------------------------


 

agreement or understandings among them with respect to the subject matter
hereof, and it may not be modified or amended in any manner other than as set
forth herein.

 

Section 13.2    Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of Nevada, without regard to principles of
conflicts of law.

 

Section 13.3    Effect.  Except as herein otherwise specifically provided, this
Agreement shall be binding upon and inure to the benefit of the Members and
their legal representatives, successors and permitted assigns.

 

Section 13.4    Partial Enforceability.  If any provision of this Agreement, or
the application of such provision to any Person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to Persons or circumstances other than those to which it is held invalid, shall
not be affected thereby.

 

Section 13.5    Counterparts.  This Agreement may contain more than one
counterpart of the signature page and this Agreement may be executed by the
affixing of the signatures of each of the Members to one of such counterpart
signature pages.  All of such counterpart signatures pages shall be read as
though one, and they shall have the same force and effect as though all of the
signers had signed a single signature page.

 

Section 13.6    Waiver of Partition.  The Members hereby agree that the Company
assets are not and will not be suitable for partition.  Accordingly, each of the
Members hereby irrevocably waives any and all rights (if any) that such Member
may have to maintain any action for partition of any of such assets.

 

Section 13.7    No Third-Party Beneficiaries.  Except as set forth in Sections
8.1, 8.2 and 9.2(b) and except for the Covered Persons, this Agreement is not
intended to confer upon any Person, except for the parties hereto and their
successors and permitted assigns, any rights or remedies hereunder.

 

Section 13.8    Waiver of Judicial Dissolution.  Each Member agrees that
irreparable damage would occur if any Member should bring or have brought on its
behalf an action for judicial dissolution of the Company.  Accordingly, each
Member accepts the provisions under this Agreement as such Member’s sole
entitlement on dissolution of the Company and waives and renounces all rights to
seek or have sought for such Member a court decree of dissolution or to seek the
appointment by a court of a liquidator for the Company.

 

Section 13.9    Waiver of Trial by Jury.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH MEMBER HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTER-CLAIM, ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

 

Section 13.10  Binding Arbitration.  Any dispute, claim or controversy arising
out of or relating to this Agreement that cannot be resolved amicably by the
parties, including the scope or applicability of this agreement to arbitrate,
shall be determined by binding arbitration pursuant to Section 349 of the
Rules of the Court of Chancery of the State of Delaware if it is eligible for

 

22

--------------------------------------------------------------------------------


 

such arbitration.  If the dispute claim or controversy is not eligible for such
arbitration, it. shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its commercial rules and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Any AAA arbitration proceeding shall be conducted
in the State of Delaware.  The AAA arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including the issuance of an injunction or other equitable relief. 
However, any party may, without inconsistency with this arbitration provision,
apply to any court having jurisdiction hereof and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved.  Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both parties.

 

Section 13.11  Notices.  All notices, demands or requests required or permitted
under this Agreement must be in writing, and shall be made by hand delivery,
certified mail, overnight courier service, electronic mail or facsimile to the
address, electronic mail address or facsimile number set forth in the signature
pages hereto, but any party may designate a different address, electronic mail
address or facsimile number by a notice similarly given to the Company and the
other Members.  Any such notice or communication shall be deemed given when
delivered by hand, if delivered on a Business Day, the next Business Day after
delivery by hand if delivered by hand on a day that is not a Business Day; four
(4) Business Days after being deposited in the United States mail, postage
prepaid, return receipt requested, if mailed; on the next Business Day after
being deposited for next day delivery with Federal Express or a similar
overnight courier; when receipt is acknowledged, whether by facsimile
confirmation or return electronic mail, if sent by facsimile or electronic mail
on a Business Day; and the next Business Day following the day on which receipt
is acknowledged whether by facsimile confirmation or return electronic mail, if
sent by facsimile or electronic mail on a day that is not a Business Day.

 

[Signature Pages Follow]

 

23

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
OPERATING AGREEMENT OF
STATION CASINOS LLC

 

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Second Amended and Restated Operating Agreement of Station Casinos
LLC to be duly executed as of the date first above written.

 

 

 

 

RED ROCK RESORTS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address:

1505 South Pavilion Center Drive

 

 

 

Las Vegas, Nevada 89135

 

 

Email:

 

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
OPERATING AGREEMENT OF
STATION CASINOS LLC

 

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Second Amended and Restated Operating Agreement of Station Casinos
LLC to be duly executed as of the date first above written.

 

 

 

 

STATION HOLDCO LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

Email:

 

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

Number of Units: ____

 

Certificate Number: ____

 

Form of Certificate

 

 

CERTIFICATE OF MEMBER’S INTEREST

 

Station Casinos LLC, a Nevada limited liability company (the “Company”), hereby
certifies that __________________________ (the “Holder”) is the registered owner
of [____] units of the [voting/non-voting] member’s interests in the Company
(the “Interests”).  The rights, powers, preferences, restrictions and
limitations of the Interests are set forth in, and this Certificate and the
Interests represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Second Amended and Restated Operating Agreement
of the Company dated as of [•], 2016, as the same may be amended or modified
from time to time (the “Operating Agreement”).  By acceptance of this
Certificate, and as a condition to being entitled to any rights and/or benefits
with respect to the Interests evidenced hereby, the Holder is deemed to have
agreed to comply with and be bound by all the terms and conditions of the
Operating Agreement.  The Company will furnish a copy of the Operating Agreement
to the Holder without charge upon written request to the Company at its
principal place of business.

 

The Interests represented by this Certificate are transferable only on the books
of the Company by the holder hereof in person or by power of attorney upon
surrender of this Certificate properly endorsed.

 

This Certificate shall be governed by and construed in accordance with the laws
of the State of Nevada without regard to principles of conflicts of laws.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Certificate to be duly executed
and signed this __ day of _______________, 20__.

 

Station Casinos LLC

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

THIS CERTIFICATE EVIDENCES A MEMBER’S INTEREST IN STATION CASINOS LLC AND SHALL
CONSTITUTE A “SECURITY” WITHIN THE MEANING OF, AND GOVERNED BY, (I) ARTICLE 8 OF
THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN THE STATE OF
NEVADA (INCLUDING NEVADA REVISED STATUTES 104.8102(1)(N)), AND (II) ARTICLE 8 OF
THE UNIFORM COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION THAT NOW OR
HEREAFTER SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO ARTICLE 8 THEREOF AS
ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE NATIONAL CONFERENCE OF
COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN BAR ASSOCIATION
ON FEBRUARY 14, 1995.

 

THE SALE, ASSIGNMENT, TRANSFER, PLEDGE OR EXERCISE OF ANY OPTION TO PURCHASE OR
OTHER DISPOSITION OF AN INTEREST IN THIS LIMITED LIABILITY COMPANY IS
INEFFECTIVE UNLESS APPROVED IN ADVANCE BY THE NEVADA GAMING COMMISSION (THE
“COMMISSION”).  IF AT ANY TIME THE COMMISSION FINDS THAT A MEMBER IS UNSUITABLE
TO HOLD AN INTEREST IN THIS COMPANY, SUCH MEMBER MUST DISPOSE OF SUCH INTEREST
AS PROVIDED BY THE GAMING LAWS OF THE STATE OF NEVADA AND THE REGULATIONS
PROMULGATED THEREUNDER, OR, IF THE COMMISSION CONSENTS, IN ACCORDANCE WITH THE
COMPANY’S ARTICLES OF ORGANIZATION OR OPERATING AGREEMENT.  BEGINNING ON THE
DATE THAT THE COMMISSION SERVES NOTICE OF A DETERMINATION OF UNSUITABILITY
PURSUANT TO APPLICABLE LAW, IT IS UNLAWFUL FOR THE UNSUITABLE MEMBER (A) TO
RECEIVE ANY DIVIDEND OR INTEREST OR ANY PAYMENT OR DISTRIBUTION OF ANY
KIND, INCLUDING OF ANY SHARE OF THE DISTRIBUTION OF PROFITS OR CASH OR ANY OTHER
PROPERTY, OR PAYMENTS UPON DISSOLUTION, FROM THE COMPANY, OTHER THAN A RETURN OF
CAPITAL; (B) TO EXERCISE DIRECTLY OR THROUGH ANY PROXY, TRUSTEE OR NOMINEE ANY
VOTING RIGHT CONFERRED BY THE MEMBER’S INTEREST IN THE COMPANY; OR (C) TO
RECEIVE ANY REMUNERATION IN ANY FORM FROM THE COMPANY OR FROM ANY COMPANY
HOLDING A GAMING LICENSE FOR SERVICES RENDERED OR OTHERWISE.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Amendment to Holdco Operating Agreement

 

[attached]

 

Exhibit E

 

--------------------------------------------------------------------------------


 

FORM OF
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

 

 

OF

 

 

 

STATION HOLDCO LLC

 

 

 

Dated as of [_____ __], 2016

 

 

 

THE UNITS REPRESENTED BY THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH UNITS MAY NOT BE
SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND APPLICABLE LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
STATION HOLDCO LLC

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1. CONTINUATION OF THE COMPANY

 

2

Section 1.1

 

Continuation of the Company

 

2

Section 1.2

 

Name

 

2

Section 1.3

 

Business of the Company

 

2

Section 1.4

 

Location of Principal Place of Business

 

2

Section 1.5

 

Registered Agent

 

2

Section 1.6

 

Term

 

3

 

 

 

 

 

ARTICLE 2. DEFINITIONS

 

3

Section 2.1

 

Definitions

 

3

Section 2.2

 

Rules of Interpretation

 

13

 

 

 

 

 

ARTICLE 3. CAPITALIZATION

 

13

Section 3.1

 

Units; Initial Capitalization; Schedule of Members

 

13

Section 3.2

 

Authorization and Issuance of Additional Units

 

16

Section 3.3

 

Repurchase or Redemption of Class A Common Stock

 

17

Section 3.4

 

Changes in Class A Common Stock

 

17

Section 3.5

 

Capital Contributions

 

18

Section 3.6

 

No Interest on Capital Contributions

 

18

Section 3.7

 

Withdrawal and Return of Capital Contributions

 

18

Section 3.8

 

Capital Accounts

 

18

 

 

 

 

 

ARTICLE 4. ALLOCATION OF NET INCOME AND NET LOSS

 

19

Section 4.1

 

Allocations of Net Income and Net Losses

 

19

Section 4.2

 

Special Allocations

 

19

Section 4.3

 

Allocations for Income Tax Purposes

 

20

Section 4.4

 

Tax Withholding

 

20

Section 4.5

 

Allocations to Transferred Interests

 

21

 

 

 

 

 

ARTICLE 5. DISTRIBUTIONS

 

21

Section 5.1

 

Distributions

 

21

Section 5.2

 

Successors

 

21

Section 5.3

 

Distributions In-Kind

 

21

Section 5.4

 

Tax Distributions

 

21

 

 

 

 

 

ARTICLE 6. BOOKS OF ACCOUNT, RECORDS AND REPORTS, FISCAL YEAR, TAX MATTERS

 

22

Section 6.1

 

Books and Records

 

22

 

i

--------------------------------------------------------------------------------


 

Section 6.2

 

Annual Reports

 

22

Section 6.3

 

Tax Elections

 

22

Section 6.4

 

Fiscal Year

 

23

Section 6.5

 

Tax Matters Partner

 

23

 

 

 

 

 

ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE MEMBERS

 

23

Section 7.1

 

Limitations

 

23

Section 7.2

 

Liability

 

24

Section 7.3

 

Priority

 

24

Section 7.4

 

Member Standard of Care

 

24

 

 

 

 

 

ARTICLE 8. MANAGEMENT

 

24

Section 8.1

 

The Managing Member; Delegation of Authority and Duties

 

24

Section 8.2

 

Officers

 

25

Section 8.3

 

Duties of Officers

 

26

Section 8.4

 

Existence and Good Standing

 

26

Section 8.5

 

Investment Company Act

 

27

Section 8.6

 

Indemnification of the Managing Member, Officers and Agents

 

27

Section 8.7

 

Certain Costs and Expenses

 

27

 

 

 

 

 

ARTICLE 9. TRANSFERS OF INTEREST BY MEMBERS

 

28

Section 9.1

 

Restrictions on Transfers of Interests by Members

 

28

Section 9.2

 

Transfer of Interest of Members

 

28

Section 9.3

 

Further Requirements

 

29

Section 9.4

 

Exchange

 

30

Section 9.5

 

Consequences of Transfers Generally

 

30

Section 9.6

 

Capital Account; Percentage Interest

 

31

Section 9.7

 

Additional Filings

 

31

 

 

 

 

 

ARTICLE 10. REGISTRATION RIGHTS

 

31

Section 10.1

 

Demand Registrations

 

31

Section 10.2

 

Piggyback Registrations

 

34

Section 10.3

 

[Reserved]

 

35

Section 10.4

 

Obligations of Station Corp

 

35

Section 10.5

 

Obligations of Holder

 

39

Section 10.6

 

Expenses of Registration

 

39

Section 10.7

 

Indemnification

 

40

Section 10.8

 

Survival of Obligations

 

42

 

 

 

 

 

ARTICLE 11. CERTAIN COMPENSATION MATTERS

 

42

Section 11.1

 

Non-Equity Compensation

 

42

Section 11.2

 

Equity Compensation

 

43

Section 11.3

 

Company and Managing Member Obligation

 

43

 

 

 

 

 

ARTICLE 12. RESIGNATION OF MEMBERS; TERMINATION OF COMPANY; LIQUIDATION AND
DISTRIBUTION OF ASSETS

 

44

Section 12.1

 

Resignation of Members

 

44

 

ii

--------------------------------------------------------------------------------


 

Section 12.2

 

Dissolution of Company

 

44

Section 12.3

 

Distribution in Liquidation

 

45

Section 12.4

 

Final Reports

 

46

Section 12.5

 

Rights of Members

 

46

Section 12.6

 

Deficit Restoration

 

46

Section 12.7

 

Termination

 

46

 

 

 

 

 

ARTICLE 13. NOTICES AND CONSENT OF MEMBERS

 

46

Section 13.1

 

Notices

 

46

Section 13.2

 

Consents and Approvals

 

47

 

 

 

 

 

ARTICLE 14. AMENDMENT OF AGREEMENT

 

47

Section 14.1

 

Amendments

 

47

Section 14.2

 

Amendment of Certificate

 

47

Section 14.3

 

Power of Attorney

 

47

 

 

 

 

 

ARTICLE 15. MISCELLANEOUS

 

48

Section 15.1

 

Entire Agreement

 

48

Section 15.2

 

Governing Law

 

48

Section 15.3

 

Severability

 

48

Section 15.4

 

Effect

 

48

Section 15.5

 

Captions

 

48

Section 15.6

 

Counterparts

 

49

Section 15.7

 

Waiver of Partition

 

49

Section 15.8

 

Waiver of Judicial Dissolution

 

49

Section 15.9

 

Consent to Jurisdiction; Waiver of Trial by Jury

 

49

Section 15.10

 

Binding Arbitration

 

49

Section 15.11

 

Gaming Redemption

 

49

Section 15.12

 

Non-Occurrence of IPO

 

51

 

 

 

 

 

 

 

 

 

 

Schedule I         -        Capital Accounts

 

 

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

STATION HOLDCO LLC

 

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of STATION
HOLDCO LLC (the “Company”), dated as of [______ __], 2016, is adopted, executed
and agreed to, for good and valuable consideration, by and among the members
listed on the Schedule of Members (as defined below), and shall be effective as
of the Effective Time (as defined below).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in Section 2.1.

 

RECITALS

 

 

WHEREAS, the Certificate of Formation of the Company was filed with the Office
of the Secretary of State of Delaware on August 9, 2010 under the name “NP
Propco Holdings LLC”;

 

WHEREAS, the Company filed a Certificate of Amendment to the Certificate of
Formation with the Office of the Secretary of State of Delaware on November 12,
2010, changing the name of the Company to “Station Holdco LLC”;

 

WHEREAS, the Members previously entered into that certain Second Amended and
Restated Limited Liability Company Agreement of the Company, dated as of July 1,
2012 and amended as of July 15, 2012, August 1, 2012, September 4, 2012,
October 1, 2012, April 25, 2013, July 31, 2013, August 26, 2014, November 6,
2014 and September 29, 2015 (as amended, the “Prior Agreement”) on the terms and
conditions therein set forth providing for the conduct of the Company’s business
and affairs;

 

WHEREAS, Members holding the requisite percentage of the outstanding Units (as
defined in the Prior Agreement) of the Company have duly consented to the
execution and delivery of this Agreement, which shall amend and restate the
Prior Agreement in its entirety;

 

WHEREAS, Red Rock Resorts, Inc., a Delaware corporation (“Station Corp.”), and
the Company intend to enter into an underwriting agreement (i) to issue and sell
to the several Underwriters named therein shares of Class A Common Stock, par
value $0.01 per share, of Station Corp. (the “Class A Common Stock”) and (ii) to
make a public offering of such shares of Class A Common Stock (collectively, the
“IPO”);

 

WHEREAS, in connection with the IPO, the Members desire to amend and restate the
Prior Agreement effective immediately prior to the time that the Securities and
Exchange Commission declares the registration statement with respect to the IPO
effective (the “Effective Time”) to, among other things, reflect the designation
of Station Corp. as the sole manager of the Company (the “Managing Member”);

 

--------------------------------------------------------------------------------


 

WHEREAS, immediately after the IPO, Station Corp. will purchase (a) newly-issued
Units from the Company and (b) Units held by certain of the Members, in each
case using the net proceeds from the IPO; and

 

WHEREAS, in connection with the IPO, each FE Senior Executive is expected to
enter into an Executive Employment Agreement with Station Casinos LLC, a Nevada
limited liability Company and wholly owned subsidiary of the Company (“Station
Casinos”),  and Station Corp., and the Members desire to impose certain
limitations upon the compensation of the FE Senior Executives and the other
executives and employees of Station Casinos.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the parties hereto agree as follows:

 

ARTICLE 1. CONTINUATION OF THE COMPANY

 

Section 1.1      Continuation of the Company.  The Company was previously formed
as a limited liability company under the Act by the filing of the Certificate
with the Office of the Secretary of State of Delaware on August 9, 2010.  Each
Member agrees to be bound by the terms and conditions of this Agreement.  The
Members hereby agree to continue the Company as a limited liability company
under the Act for the purposes and upon the terms and conditions hereinafter set
forth.  To the extent that the rights, powers, duties, obligations and
liabilities of any Member are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control.

 

Section 1.2      Name.  The name of the Company is “Station Holdco LLC,” as such
name may be modified from time to time by the Managing Member as it may deem
advisable.

 

Section 1.3      Business of the Company.  Subject to the limitations on the
activities of the Company otherwise specified in this Agreement, the purpose and
business of the Company shall be the conduct of any business or activity that
may be conducted by a limited liability company organized pursuant to the Act,
including the ownership of equity interests in Persons which conduct, operate
and manage hotels and casinos.

 

Section 1.4      Location of Principal Place of Business.  The location of the
principal place of business of the Company is 1505 South Pavilion Center Drive,
Las Vegas, Nevada, 89135 or such other location as may be determined by the
Managing Member.  In addition, the Company may maintain such other offices as
the Managing Member may deem advisable at any other place or places within or
without the State of Delaware.

 

Section 1.5      Registered Agent.  The registered agent for the Company is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, in the
City of Wilmington, County of New Castle, Delaware 19801.  The Managing Member
may change the registered agent from time to time as it deems appropriate.

 

2

--------------------------------------------------------------------------------


 

Section 1.6      Term.  The term of the Company commenced on the date of filing
of the Certificate, and shall be perpetual unless the Company is earlier
dissolved and terminated in accordance with the provisions of this Agreement.

 

ARTICLE 2. DEFINITIONS

 

Section 2.1      Definitions.  The following terms used in this Agreement shall
have the following meanings.

 

“AAA” has the meaning set forth in Section 15.10.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. Code §18-101 et
seq., as in effect on the date hereof and as it may be amended hereafter from
time to time.

 

“Adjusted Capital Account” means, with respect to any Member, the Member’s
Capital Account at such time (x) increased by the sum of (A) the amount of the
Member’s share of partnership minimum gain (as defined in Regulation
section 1.704-2(g)(1) and (3)), (B) the amount of the Member’s share of partner
nonrecourse debt minimum gain (as defined in Regulation section 1.704-2(i)(5))
and (C) any amount of the deficit balance in its Capital Account that the Member
is treated as obligated to restore pursuant to Regulation
section 1.704-1(b)(2)(ii)(c) and (y) decreased by reasonably expected
adjustments, allocations and distributions described in Regulation
sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).  This definition shall be
interpreted consistently with Regulation section 1.704-1(b)(2)(ii)(d).

 

“Adverse Disclosure” has the meaning set forth in Section 10.1(f).

 

“Affected Interests” means Equity Securities that are owned or controlled
directly or indirectly by an Unsuitable Person or an Affiliate of an Unsuitable
Person.

 

“Affected Member” means a Member who is an Unsuitable Person or is an Affiliate
of an Unsuitable Person.

 

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person.  For the purpose of this definition, the term “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, either through the
ownership of a majority of such Person’s voting stock, by contract or otherwise.

 

“Agreement” means this Third Amended and Restated Limited Liability Company
Agreement, as amended, modified or supplemented from time to time.

 

“Assignees” has the meaning set forth in Section 9.2(d).

 

“Assumed Tax Rate” means a rate determined by the Managing Member for the
applicable Fiscal Year, which shall not exceed the greater of the highest
effective combined marginal U.S. federal, state and local income tax rate
(taking into account the tax imposed by

 

3

--------------------------------------------------------------------------------


 

Code section 1411) applicable during such Fiscal Year to a natural person
residing in or corporation doing business in New York, New York (after giving
effect to any differences in rates applicable to ordinary income and capital
gains and any U.S. federal income tax deduction for such state and local income
taxes).

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in New York City, New York.

 

“Capital Account” means, with respect to any Member, the account maintained by
the Company with respect to such Member in accordance with Section 3.8.

 

“Capital Contribution” means any contribution (whether in cash, property or a
combination thereof) to the capital of the Company.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests in a limited liability company, partnership or other Person
(other than a corporation), and any and all securities, warrants, options or
other rights to purchase or acquire, or that are convertible into, any of the
foregoing.

 

“Certificate” means the Certificate of Formation of the Company, as amended,
modified or supplemented from time to time.

 

“Change of Control” has the meaning set forth for such term under the Exchange
Agreement.

 

“Class A Common Stock” has the meaning set forth in the Recitals.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of Station Corp.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the shares of Class A Common Stock, including any shares of
capital stock into which Class A Common Stock may be converted (as a result of a
recapitalization, share exchange or similar event) or that are issued with
respect to Class A Common Stock (including, without limitation, with respect to
any stock split or stock dividend, or a successor security).

 

“Company” has the meaning set forth in the preamble hereof.

 

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Regulations section 1.704-2(d).

 

“DB Holder” means (a) German American Capital Corporation, Deutsche Bank AG and
each Affiliate of Deutsche Bank AG that becomes a Member and (b) any Person that
receives or acquires any Units from a DB Holder to the extent that such
Transferring DB Holder assigns rights pursuant to Article 10 hereof to such
Person; provided, that such designation shall

 

4

--------------------------------------------------------------------------------


 

not become effective until the delivery of notice of such assignment to the
Company (it being understood that such Transferee shall be so deemed to be such
a DB Holder only with respect to such Units so Transferred).

 

“DB Majority Holder” has the meaning set forth in the definition of “Major
Holder”.

 

“Demand Registration” has the meaning set forth in Section 10.1(a).

 

“Depreciation” has the meaning set forth in the definition of “Net Income” or
“Net Loss” under paragraph (e) therein.

 

“DEUCC” has the meaning set forth in Section 3.1(f).

 

“Distribution” means each distribution after the Effective Time made by the
Company to a Member, whether in cash, property or securities of the Company,
pursuant to, or in respect of, Article 5 or Article 10.

 

“Effective Time” has the meaning set forth in the Recitals.

 

“Equity Incentive Plan” means the Red Rock Resorts, Inc. 2016 Equity Incentive
Plan.

 

“Equity Securities” means all Common Stock of Station Corp. and Units and any
and all securities of the Company, Station Corp. or any of their respective
subsidiaries, convertible into, or exchangeable or exercisable for, options,
warrants or other rights to acquire, shares of Common Stock or Units.

 

“Exchange Agreement” means the Exchange Agreement, effective on or about the
Effective Time, among the Company, Station Corp. and the Company Unitholders (as
defined therein) from time to time party thereto, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Exercising Holders” has the meaning set forth in Section 10.1(a).

 

“Fair Market Value” means, except as otherwise provided for herein, as of any
given date of determination, the cash price, as determined in good faith by the
Managing Member using any reasonable method of valuation and taking into account
any relevant facts and circumstances then prevailing and in accordance with this
Agreement, at which a willing seller would sell, and a willing buyer would buy,
each being apprised of all relevant facts and neither acting under compulsion,
such assets or properties in an arm’s-length negotiated transaction with an
unaffiliated third party without time constraints.

 

“Family Group” means, for any individual, such individual’s current or former
spouse, their respective parents, descendants of such parents (whether natural
or adopted) and the spouses of such descendants, and any trust, limited
partnership, corporation or limited liability company established solely for the
benefit of such individual or such individual’s current or

 

5

--------------------------------------------------------------------------------


 

former spouse, their respective parents, descendants of such parents (whether
natural or adopted) or the spouses of such descendants.

 

“FE Senior Executive” means each of Frank J. Fertitta III, Lorenzo Fertitta,
Stephen L. Cavallaro, Marc J. Falcone and Richard J. Haskins.

 

“Fertitta Entertainment” has the meaning set forth in Section 11.1.

 

“Fertitta Holder” means each of (a) FI Station Investor LLC and each Affiliate
of FI Station Investor LLC that becomes a Member, (b) Frank J. Fertitta III,
(c) Lorenzo J. Fertitta, (d) each Affiliate or member of the Family Group of
Frank J. Fertitta III or Lorenzo J. Fertitta and (e) any Person that receives or
acquires any Units from a Fertitta Holder to the extent that such Transferring
Fertitta Holder assigns rights pursuant to Article 10 hereof to such Person;
provided, that such designation shall not become effective until the delivery of
notice of such assignment to the Company (it being understood that such
Transferee shall be so deemed to be such a Fertitta Holder only with respect to
such Units so Transferred).

 

“Fertitta Majority Holder” has the meaning set forth in the definition of “Major
Holder”.

 

“Fiscal Year” has the meaning set forth in Section 6.4.

 

“Gaming Authority” means all governmental authorities or agencies with
regulatory control or jurisdiction over all or any portion of the gaming
activities of the Company or any of its subsidiaries, or over ownership of an
interest in an entity engaged in gaming activities, or any successor to any such
authority, including, as applicable, (i) in the State of Nevada, the Nevada
Gaming Commission, the Nevada State Gaming Control Board, the Clark County
Liquor and Gaming Licensing Board, the Henderson City Council, the City of Las
Vegas City Council and all other state and local regulatory and licensing
agencies or bodies with authority over gaming, gaming activities and gaming
devices, mobile gaming systems and associated equipment in the State of Nevada,
the City of Henderson, the City of Las Vegas, the City of Reno, Clark County,
Nevada or Washoe County, Nevada, and (ii) the National Indian Gaming Commission
and the applicable gaming regulatory authority established by the Federated
Indians of Graton Rancheria, the Match-E-Be-Nash-She-Wish Band of Pottawatomi
Indians of Michigan and the North Fork Rancheria of Mono Indians.

 

“Gaming Laws” means any federal, state, tribal, local or foreign statute,
ordinance, rule, regulation, requirement, directive, judgment, order, decree,
injunction or other authorization, and any Gaming License, governing or relating
to casino and gaming activities and operations of the Company or any of its
subsidiaries or the ownership of an interest therein.

 

“Gaming License” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises,
entitlements, exemptions, waivers and orders of registration approved or issued
by any Gaming Authority under Gaming Laws necessary for or relating to the
conduct of activities or the ownership of an interest in an entity engaged in
activities under the Gaming Laws, including any condition or limitation placed
thereon.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authority” means any governmental, regulatory or administrative
authority, whether foreign, federal, state or local, or any agency or commission
or any court, tribunal, or judicial or arbitral body (or any subdivision of any
of the foregoing) having jurisdiction or authority with respect to the
particular matter at issue in its context, including any Gaming Authority.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)        the initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross Fair Market Value of such asset on the date of
the contribution;

 

(b)        the Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross Fair Market Values as of the following times:

 

(i)         the acquisition of an additional interest in the Company after the
Effective Time by a new or existing Member in exchange for more than a de
minimis Capital Contribution, if the Managing Member reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

 

(ii)        the grant of an interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company or any of its subsidiaries by an existing or a new Member acting
in a “partner capacity,” or in anticipation of becoming a “partner” (in each
case within the meaning of Regulations section 1.704-1(b)(2)(iv)(d));

 

(iii)       the Distribution by the Company to a Member of more than a de
minimis amount of Company property as consideration for an interest in the
Company, if the Managing Member reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members in the Company; and

 

(iv)       the liquidation of the Company within the meaning of Regulations
section 1.704-1(b)(2)(ii)(g);

 

(c)        the Gross Asset Value of any Company asset distributed to a Member
shall be the gross Fair Market Value of such asset on the date of Distribution;

 

(d)       the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code section 734(b) or Code section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the Managing Member determines that an adjustment pursuant to
subparagraph (b) of this definition of Gross Asset Value is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (d); and

 

7

--------------------------------------------------------------------------------


 

(e)        with respect to any asset that has a Gross Asset Value that differs
from its adjusted tax basis, Gross Asset Value shall be adjusted by the amount
of Depreciation rather than any other depreciation, amortization or other cost
recovery method.

 

“Holder” means each holder of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 8.6(a).

 

“Interest” when used in reference to an interest in the Company, means the
entire ownership interest of a Member in the Company at any particular time,
including its interest in the capital, profits, losses and distributions of the
Company.

 

“IPO” has the meaning set forth in the Recitals.

 

“Liquidator” has the meaning set forth in Section 12.2(b).

 

“Long-Form Registration” has the meaning set forth in Section 10.1(a).

 

“Major Holder” means any of (a) the holder of a majority of the Units held by
the Fertitta Holders (the “Fertitta Majority Holder”) and (b) the holder of a
majority of the Units held by the DB Holders (the “DB Majority Holder”).

 

“Managing Member” has the meaning set forth in the Recitals.

 

“Member” means each of the Persons listed on the Schedule of Members and each
other Person who is hereafter admitted as a Member in accordance with the terms
of this Agreement and the Act.  The Members shall constitute the “members” (as
such term is defined in the Act) of the Company.  Any reference in this
Agreement to any Member shall include a Substituted Member to the extent such
Substituted Member was admitted to the Company in accordance with the provisions
of this Agreement.

 

“Member Minimum Gain” means minimum gain attributable to Member Nonrecourse Debt
determined in accordance with Regulations section 1.704-2(i).

 

“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations section 1.704-2(b)(4).

 

“Membership Certificate” has the meaning set forth in Section 3.1(e).

 

“Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Code section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code section 703(a)(1) shall be included in such taxable
income or loss), with the following adjustments:

 

(a)        any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be added to such taxable income
or loss;

 

8

--------------------------------------------------------------------------------


 

(b)        any expenditures of the Company described in Code section
705(a)(2)(B) or treated as Code section 705(a)(2)(B) expenditures pursuant to
Regulations section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Income or Net Loss pursuant to this definition of Net Income or
Net Loss shall be subtracted from such taxable income or loss;

 

(c)        in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (b) or (c) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain (if the adjustment
increases the Gross Asset Value of the asset) or loss (if the adjustment
decreases the Gross Asset Value of the asset) from the disposition of such asset
for purposes of computing Net Income or Net Loss;

 

(d)       gain or loss resulting from any disposition of property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e)        in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, with
respect to a Company asset having a Gross Asset Value that differs from its
adjusted basis for tax purposes, “Depreciation” with respect to such asset shall
be computed by reference to the asset’s Gross Asset Value in accordance with
Regulation section 1.704-1(b)(2)(iv)(g);

 

(f)        to the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code section 734(b) or 743(b) is required pursuant to
Regulations section 1.704-1(b)(2)(iv)(m) to be taken into account in determining
Capital Accounts as a result of a Distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss; and

 

(g)        any item of income, gain, credit, loss, deduction or expenditure
allocated under Section 4.2 shall be excluded from the computation of Net Income
and Net Loss.

 

“Non-Equity Compensation” means, with respect to any person, the aggregate
amount of all salaries, bonuses, potential severance payments and perquisites
directly or indirectly applicable to such person in its capacity as employee,
officer, director or otherwise.

 

“Non-Equity Compensation Thresholds” has the meaning set forth in Section 11.1.

 

“Officer” and “Officers” have the meanings set forth in Section 8.2(a).

 

“Partnership Audit Adjustment” has the meaning set forth in Section 6.6.

 

“Percentage Interest” means, with respect to each Member, as of the applicable
date of determination, a fraction (expressed as a percentage), the numerator of
which is the

 

9

--------------------------------------------------------------------------------


 

number of Units held by such Member and the denominator of which is the total
number of Units held by all Members.

 

“Permitted Transferee” means, with respect to any Member, (a) its Affiliates
(including, in the case of any Member that is an entity, any distribution by
such Member to its members, partners or shareholders (the “Member’s Owners”) or
any redemption of the interests in such Member held by one or more of the
Member’s Owners, and any related distributions or redemptions by the Member’s
Owners to their respective members, partners or shareholders), (b) in the case
of an individual, any member of its Family Group.

 

“Person” means any individual, partnership, limited liability company,
association, corporation, trust or other entity.

 

“Prior Agreement” has the meaning set forth in the Recitals.

 

“Public Sale” means any sale of Registrable Securities to the public pursuant to
an offering registered under the Securities Act or to the public through a
broker, dealer or market maker pursuant to the provisions of Rule 144 adopted
under the Securities Act.

 

“Quarterly Estimated Tax Periods” means the two, three, and four calendar month
periods with respect to which Federal quarterly estimated tax payments are
made.  The first such period begins on January 1 and ends on March 31.  The
second such period begins on April 1 and ends on May 31.  The third such period
begins on June 1 and ends on August 31.  The fourth such period begins on
September 1 and ends on December 31.

 

“Redemption Date” shall mean the date specified in a Redemption Notice as the
date on which Affected Interests of an Affected Member are to be redeemed by the
Company, which Redemption Date shall be determined by the Managing Member and
may be extended to the extent required in connection with any actions required
to be taken under any Gaming Law; provided, that, unless otherwise directed by a
Gaming Authority, in no event shall the Redemption Date be more than one hundred
eighty (180) days after the date such Affected Member receives the Redemption
Notice.

 

“Redemption Notice” shall mean that notice of redemption given by the  Managing
Member to an Affected Member pursuant to Section 15.11.  Each Redemption Notice
shall set forth (i) the Redemption Date; (ii) the Affected Interests to be
redeemed; (iii) the Redemption Price and the manner of payment therefor;
(iv) the place where certificates, if any, shall be surrendered for payment; and
(v) any other requirements of surrender of the certificates, including how they
are to be endorsed, if at all.

 

“Redemption Price” shall mean the price specified in the Redemption Notice to be
paid by the Company for the redemption of Affected Interests to be redeemed
pursuant to Section 15.11, which shall be that price (if any and to the extent
applicable) required to be paid by the Gaming Authorities making the finding of
unsuitability, or if the Gaming Authorities do not require a certain price to be
paid, the amount reasonably determined by the Managing Member to be the fair
value of the Affected Interests to be redeemed; provided that, unless a Gaming
Authority requires otherwise, the Redemption Price per Unit shall be equal to
the product of (i) the Exchange Rate (as defined in the Exchange Agreement) and
(ii) the

 

10

--------------------------------------------------------------------------------


 

hypothetical Redemption Price (solely for purposes of this clause (ii), as
defined in the Amended and Restated Certificate of Incorporation of the Managing
Member, as in effect immediately following the IPO (the “Charter”)) in respect
of one share of Class A Common Stock redeemed in accordance with the terms of
the Charter at the same time as the applicable Unit is redeemed.  The Redemption
Price may be paid in cash, by promissory note, or both, as required by the
Gaming Authorities and, if not so required, as the Managing Member reasonably
determines.  Any promissory note shall contain such terms and conditions as the
Managing Member reasonably determines to be necessary or advisable to comply
with any law or regulation then applicable to the Company or any Affiliate
thereof, or to prevent a default under, or acceleration of, any loan, note,
mortgage, indenture, line of credit or other debt or financing agreement. 
Subject to the foregoing, (i) the principal amount of the promissory note
together with any unpaid interest shall be due and payable no later than the
ten-year anniversary of the delivery of the note, (ii) interest on the unpaid
principal thereof shall be payable at maturity at a rate per annum equal to the
applicable federal rate within the meaning of Code section 1274(d) for debt with
a maturity of over nine years, as in effect at the date of such issuance,
compounded annually, until the Redemption Price has been paid in full and
(iii) the promissory note shall provide that at any time prior to the 15-month
anniversary of the date of issuance, if the promissory note is Transferred to a
Person that immediately after such Transfer would not be an Unsuitable Person,
such promissory note may, at the election of the holder thereof prior to such
15-month anniversary (but with such 15-month period being subject to reasonable
extensions up to six months in the aggregate for all such extensions in order to
procure any required Gaming Licenses or other regulatory approvals being
diligently pursued in good faith), converted into the Interests for which such
promissory note was issued as the Redemption Price upon the cash payment by such
holder to the Company in an amount equal to the sum of (x) all cash amounts paid
to the original holder thereof as part of the Redemption Price and (y) all
interest paid on such promissory note prior to such conversion.  If the
Redemption Price is being determined with respect to a redemption of at least
10% of the Units then outstanding, the Redemption Price shall be at least equal
to the value as determined by a valuation procured by the Company from a
nationally recognized investment banking firm.

 

“Registrable Securities” means any shares of Common Stock of Station Corp.
issued or issuable upon the conversion or exchange of Units, including pursuant
to the Exchange Agreement.  As to any particular securities that are Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been distributed to the public pursuant to a Public Sale.

 

“Registration Expenses” has the meaning set forth in Section 10.6.

 

“Registration Statement” means, in connection with the public offering and sale
of Capital Stock of Station Corp., a registration statement (including pursuant
to Rule 415 under the Securities Act) pursuant to the Securities Act.

 

“Regulation” means a Treasury Regulation promulgated under the Code.

 

“Regulatory Allocations” has the meaning set forth in Section 4.2(g).

 

“Schedule of Members” has the meaning set forth in Section 3.1(b).

 

11

--------------------------------------------------------------------------------


 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Registration Statement” has the meaning set forth in Section 10.1(e)(i).

 

“Shelf Takedown Prospectus Supplement” has the meaning set forth in
Section 10.1(e)(ii).

 

“Short-Form Registration” has the meaning set forth in Section 10.1(a).

 

“Station Casinos” has the meaning set forth in the Recitals.

 

“Station Corp.” has the meaning set forth in the Recitals.

 

“Substituted Member” means any Person admitted to the Company as a substituted
Member pursuant to the provisions of Article 9.

 

“Tax Distribution” has the meaning set forth in Section 5.4.

 

“Tax Matters Partner” has the meaning set forth in Section 6.5.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, effective on or
about the Effective Time, among the Company, Station Corp., and the Members (as
defined therein) from time to time party thereto, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Transfer,” “Transferee” and “Transferor” have the respective meanings set forth
in Section 9.1.

 

“True-Up Amount” means, in respect of a particular U.S. federal income tax year
of the Company, an amount (but not less than zero) equal to (i) the product of
(x) the taxable income of the Company for such tax year (determined by
disregarding any adjustment to the taxable income of any Member that arises
under Code section 743(b) and is attributable to the acquisition by such Member
of an interest in the Company in a transaction described in Code section 743(a))
multiplied by (y) the Assumed Tax Rate minus (ii) the aggregate amount of
distributions made in respect of such tax year (treating any Tax Distribution
made with respect to income for such tax year, regardless of when made, and any
distribution other than a Tax Distribution made during such tax year, as being
made in respect of such tax year).

 

“Unit” has the meaning set forth in Section 3.1(a).

 

“Unsuitable Person” means a Person, including any member, shareholder, partner,
manager, director, officer or employee of a Person (a) who is denied or
disqualified from eligibility for a Gaming License by any applicable Gaming
Authority or who is determined by any applicable Gaming Authority to be
unsuitable to own or control an Equity Security in Station Corp. or the Company
or to be affiliated or connected with or in the gaming business of Station Corp.
or the Company, (b) whose ownership of an Equity Security in Station Corp. or
the

 

12

--------------------------------------------------------------------------------


 

Company or affiliation or involvement with or in the business of Station Corp.
or the Company in any capacity causes Station Corp. or the Company to lose or to
be threatened by any applicable Gaming Authority with the loss or denial of a
Gaming License, (c) who is deemed likely, as determined in good faith by the
Managing Member based on verifiable information received from any applicable
Gaming Authority or other Governmental Authority having jurisdiction over
Station Corp. or the Company, to preclude or materially delay, impede or impair,
or jeopardize or threaten the loss of, or result in the imposition of materially
burdensome terms and conditions on, any Gaming License of Station Corp. or the
Company or on such Person’s application for, or right to the use of, entitlement
to or ability to obtain or retain any Gaming License in any jurisdiction or
(d) who is deemed likely, as determined in good faith by the Managing Member
without taking into account the votes of directors affiliated or associated with
the Unsuitable Person, to result in the disapproval, cancellation, rescission,
termination, material adverse modification or non-renewal of any material
contract between Station Corp. or the Company, on one hand, and a third party
that is not an Affiliate of the Company or any Member, on the other hand.

 

“Violation” has the meaning set forth in Section 10.7(a).

 

“Void Transfer” has the meaning set forth in Section 9.1.

 

“Withdrawing Member” has the meaning set forth in Section 9.2(d).

 

Section 2.2      Rules of Interpretation.  Unless the context otherwise clearly
requires:  (a) a term has the meaning assigned to it; (b) “or” is not exclusive;
(c) wherever from the context it appears appropriate, each term stated in either
the singular or the plural shall include the singular and the plural, and
pronouns stated in either the masculine, feminine or neuter shall include the
masculine, feminine and neuter; (d) provisions apply to successive events and
transactions; (e) all references in this Agreement to “include” or “including”
or similar expressions shall be deemed to mean “including without limitation”;
(f) all references in this Agreement to designated “Articles,” “Sections,”
“paragraphs,” “clauses” and other subdivisions are to the designated Articles,
Sections, paragraphs, clauses and other subdivisions of this Agreement, and the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, paragraph,
clause or other subdivision; and (g) any definition of or reference to any
agreement, instrument, document, statute or regulation herein shall be construed
as referring to such agreement, instrument, document, statute or regulation as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
herein).  This Agreement is among financially sophisticated and knowledgeable
parties and is entered into by the parties in reliance upon the economic and
legal bargains contained herein and shall be interpreted and construed in a fair
and impartial manner without regard to such factors as the party who prepared,
or caused the preparation of, this Agreement or the relative bargaining power of
the parties.

 

ARTICLE 3. CAPITALIZATION

 

Section 3.1      Units; Initial Capitalization; Schedule of Members.

 

13

--------------------------------------------------------------------------------


 

(a)        Each Member’s interest in the Company, including such Member’s
interest, if any, in the capital, income, gains, losses, deductions and expenses
of the Company, shall be represented by Units of limited liability company
interest (each, a “Unit”).  As of the Effective Time, the Company shall have one
authorized class of Units.  All Units shall have identical rights and privileges
in all respects.  The Company shall have the authority to issue an unlimited
number of Units.  Immediately following the IPO, the Company will issue Units to
Station Corp. in exchange for a contribution of the net proceeds received by
Station Corp. from the IPO (less any proceeds used to purchase Units from
Members) to the Company, such that following the sale of Units by any Members
and the issuance of Units by the Company the total number of Units held by
Station Corp. will equal the total number of outstanding shares of Class A
Common Stock.  Following such purchase of Units by Station Corp. in connection
with the IPO, Units shall only be issued to Station Corp. in accordance with
Section 3.2(c) or Section 3.2(d).

 

(b)        The aggregate number of outstanding Units and the aggregate amount of
cash Capital Contributions that have been made by the Members and the Fair
Market Value of Capital Contributions in the form of any property other than
cash contributed by the Members with respect to the Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) shall be set forth on a schedule
maintained by the Company.  The Company shall also maintain a schedule setting
forth (i) the name and address of each Member, (ii) the number and class of
Units owned by such Member, and (iii) with respect to each Transfer permitted
under this Agreement, the date of such Transfer, the number of Units Transferred
and the identity of the Transferor and Transferee(s) of such Units (such
schedule, the “Schedule of Members”).  The Schedule of Members shall be the
definitive record of ownership of each Unit or other Capital Stock of the
Company and all relevant information with respect to each Member.  The Company
shall be entitled to recognize the exclusive right of a Person registered on its
records as the owner of Units or other Capital Stock of the Company for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in Units or other Capital Stock of the Company on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Act.

 

(c)        At the Effective Time, all of the Common Units and Profit Units (each
as defined in the Prior Agreement) held by each Member immediately prior to the
Effective Time shall, at the Effective Time, be automatically reverse split into
the number of Units of the Company set forth opposite such Member’s name on the
Schedule of Members and each Member that holds Profit Units will be issued
restricted Shares of Class A Common Stock of Station Corp. in substitution of
such Profit Units and Station Corp will be issued a number of Units equal to the
number of Shares of Class A Common Stock so issued to holders of Profit Units. 
Substantially concurrently therewith, each Member (other than the Managing
Member) shall purchase for nominal consideration a number of shares of Class B
Common Stock equal to the number of Units held by such Member.

 

(d)       In the event of a dividend, split, recapitalization, reorganization,
merger, consolidation, combination, exchange of all or any class of Units of the
Company, liquidation, spin-off, or other change in organizational structure
affecting the Units (including any conversion of the Company to a corporation,
whether by merger, filing of a certificate of

 

14

--------------------------------------------------------------------------------


 

conversion or otherwise), the number and class of Units shall be appropriately
adjusted for the benefit of Members by the Managing Member.

 

(e)        The Company may, in the discretion of the Managing Member, issue one
or more certificates to the Members to evidence the Units in the form attached
as Annex I (a “Membership Certificate”).  Each certificate representing a Unit
shall (i) be signed on behalf of the Company by the Chief Executive Officer,
President or Secretary of the Company and (ii) set forth the number of such
Units represented thereby.  In case the officer of the Company who has signed or
whose facsimile signature has been placed on such Membership Certificate shall
have ceased to be an officer of the Company before such Membership Certificate
is issued, it may be issued by the Company with the same effect as if such
person were an officer of the Company at the time of its issue.  The Membership
Certificate shall contain a legend with respect to any restrictions on transfer,
as well as all required gaming legends.

 

(f)        Each Unit in the Company shall constitute a “security” within the
meaning of, and governed by, (i) Article 8 of the Uniform Commercial Code as in
effect from time to time in the State of Delaware (the “DEUCC”) (including
Section 8-102(a)(15)), and (ii) Article 8 of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes
the 1994 revisions to Article 8 thereof as adopted by the American Law Institute
and the National Conference of Commissioners on Uniform State Laws and approved
by the American Bar Association on February 14, 1995.  Notwithstanding any
provision of this Agreement to the contrary, to the extent that any provision of
this Agreement is inconsistent with any non-waivable provision of Article 8 of
the DEUCC, such provision of Article 8 of the DEUCC shall be controlling.  Each
Membership Certificate evidencing Units shall bear the following legend:

 

“This Certificate evidences a limited liability company interest in Station
Holdco LLC and shall constitute a “security” within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code as in effect from time to time
in the State of Delaware (including Section 8-102(a)(15)), and (ii) Article 8 of
the Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.”

 

No change to this provision shall be effective until all outstanding Membership
Certificates have been surrendered for cancellation and any new certificates
thereafter issued shall not bear the foregoing legend.

 

(g)        The Company shall issue a new Membership Certificate in place of any
Membership Certificate previously issued if the holder of the Units in the
Company represented by such Membership Certificate, as reflected on the books
and records of the Company:

 

15

--------------------------------------------------------------------------------


 

(i)         makes proof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Membership Certificate has been lost,
stolen or destroyed;

 

(ii)        requests the issuance of a new Membership Certificate before the
Company has notice that such previously issued Membership Certificate has been
acquired by a purchaser for value in good faith and without notice of an adverse
claim;

 

(iii)       if requested by the Company, delivers to the Company a bond, in form
and substance satisfactory to the Company, with such surety or sureties as the
Company may direct, to indemnify the Company against any claim that may be made
on account of the alleged loss, destruction or theft of the previously issued
Membership Certificate; and

 

(iv)       satisfies any other reasonable requirements imposed by the Company.

 

Section 3.2      Authorization and Issuance of Additional Units.

 

(a)        The Managing Member is authorized to (i) issue additional Units,
including upon the exercise of warrants to purchase Units outstanding on the
date hereof, (ii) create additional classes of Units, (iii) subdivide the Units
of any such class into one or more series, (iv) fix the designations, powers,
preferences and rights of the Units of each such class or series and any
qualifications, limitations or restrictions thereof, and (v) subject to
Article 12, amend this Agreement to reflect such actions and the resulting
designations, powers, and relative preferences and rights of all the classes and
series thereafter authorized under this Agreement.

 

(b)        The authority of the Managing Member with respect to each such class
and series created in accordance with this Section 3.2 shall include
establishing the following:  (i) the number of Units or securities constituting
that class or series and the distinctive designation thereof, (ii) whether or
not the Units or securities of such class or series shall be redeemable, and if
so, the terms and conditions of such redemption, including the date or dates
upon or after which they shall be redeemable and the amount per Unit or security
payable in case of redemption, which amount may vary under different conditions
and at different redemption dates, (iii) the rights and preferences of the Units
or securities of that class or series in the event of voluntary or involuntary
liquidation, dissolution or winding—up of the Company, (iv) the relative rights
of priority, if any, of allocations of income or loss or of payment with respect
to Units or securities of that class or series and (v) any other relative
rights, preferences and limitation of that class or series.

 

(c)        If, following the IPO, Station Corp. issues shares of Class A Common
Stock (other than an issuance of the type covered by Section 3.2(d) or pursuant
to the Exchange Agreement), unless such net proceeds are used to purchase Units
from Members, Station Corp. shall promptly contribute to the Company all the net
proceeds and property (if any) received by Station Corp. with respect to such
Class A Common Stock.  Upon the contribution by Station Corp. to the Company of
all (but not less than all) of such net proceeds and property (if any) so
received by Station Corp., the Managing Member shall cause the Company to issue
a number of

 

16

--------------------------------------------------------------------------------


 

Units equal to the number of shares of Class A Common Stock so issued,
registered in the name of Station Corp., such that, at all times, the number of
Units held by Station Corp. equals the number of outstanding shares of Class A
Common Stock.

 

(d)       At any time that Station Corp. issues one or more shares of Class A
Common Stock in connection with an equity incentive program, whether such share
or shares are issued upon exercise (including cashless exercise) of an option,
settlement of a restricted stock unit, as restricted stock or otherwise, the
Managing Member shall cause the Company to issue to Station Corp. an equal
number of Units, registered in the name of Station Corp.; provided that Station
Corp. shall be required to contribute all (but not less than all) the net
proceeds and property (if any) received by Station Corp. from or otherwise in
connection with such issuance of one or more shares of Class A Common Stock,
including the exercise price of any option exercised, to the Company.  If any
such shares of Class A Common Stock so issued by Station Corp. in connection
with an equity incentive program are subject to vesting or forfeiture
provisions, then the Units that are issued by the Company to Station Corp. in
connection therewith in accordance with the preceding provisions of this
Section 3.2(d) shall be subject to vesting or forfeiture on the same basis; if
any of such shares of Class A Common Stock vest or are forfeited, then an equal
number of Units issued by the Company in accordance with the preceding
provisions of this Section 3.2(d) shall automatically vest or be forfeited.  Any
cash or property held by either Station Corp. or the Company or on either’s
behalf in respect of dividends paid on restricted Class A Common Stock that fail
to vest shall be returned to the Company upon the forfeiture of such restricted
Class A Common Stock.

 

(e)        For purposes of this Section 3.2, “net proceeds” means gross proceeds
to Station Corp. from the issuance of Class A Common Stock or other securities
less any underwriting or similar discounts or commissions and all bona fide
out-of-pocket expenses of Station Corp., the Company and their respective
subsidiaries in connection with such issuance.

 

(f)        Notwithstanding anything to the contrary in this Section 3.2, the
Company shall not, and the Managing Member shall cause it not to, issue any
Capital Stock in the Company other than Units that (i) have rights and
privileges identical to those of the Units outstanding at the Effective Time
except for any vesting or forfeiture provisions established in accordance with
Section 3.2(d) and (ii) are issued in accordance with Section 3.2(c) or (d).

 

Section 3.3      Repurchase or Redemption of Class A Common Stock.  If, at any
time, any shares of Class A Common Stock are repurchased or redeemed (whether by
exercise of a put or call, pursuant to an open market purchase, automatically or
by means of another arrangement) by Station Corp. for cash or other
consideration and subsequently cancelled, then the Managing Member shall cause
the Company, immediately prior to such repurchase or redemption of Class A
Common Stock, to redeem an equal number of Units held by Station Corp., at an
aggregate redemption price equal to the aggregate purchase or redemption price
of the Class A Common Stock being repurchased or redeemed by Station Corp. (plus
any expenses related thereto) and upon such other terms as are the same for the
Class A Common Stock being repurchased or redeemed by Station Corp.

 

Section 3.4      Changes in Class A Common Stock.  Any subdivision (by stock
split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse

 

17

--------------------------------------------------------------------------------


 

stock split, reclassification, recapitalization or otherwise) of Class A Common
Stock shall be accompanied by an identical subdivision or combination, as
applicable, of Units.

 

Section 3.5      Capital Contributions.  Except as expressly provided in
Section 3.2(c) and Section 3.2(d) with respect to the Managing Member and in the
Exchange Agreement, no Member shall be required to make any Capital
Contributions without such Member’s consent.

 

Section 3.6      No Interest on Capital Contributions.  No Member shall be
entitled to interest on or with respect to any Capital Contribution.

 

Section 3.7      Withdrawal and Return of Capital Contributions.  Except as
provided in this Agreement, no Member shall be entitled to withdraw any part of
such Member’s Capital Contribution or to receive distributions from the Company.

 

Section 3.8      Capital Accounts.

 

(a)        A separate Capital Account shall be maintained for each Member on the
books of the Company, and adjustments to such Capital Accounts shall be made as
follows:

 

(i)         A Member’s Capital Account shall be credited with any amounts of
cash contributed by the Member to the Company, the Fair Market Value of any
other property contributed to the Company (net of liabilities secured by the
property that the Company is considered to assume or take subject to under Code
section 752), the amount of any Company liabilities assumed by the Member (other
than liabilities that are secured by any Company property distributed to such
Member), and the Member’s allocable share of any Net Income and items of income
or gain allocated to that Member; and

 

(ii)        A Member’s Capital Account shall be debited with the amount of cash
distributed to the Member, the Fair Market Value of other Company property
distributed to the Member (net of liabilities secured by such property that the
Member is considered to assume or take subject to under Code section 752), the
amount of any liabilities of the Member assumed by the Company (other than
liabilities that are secured by property contributed by such Members), and the
Member’s allocable share of Net Losses and items of loss, expense, or deduction
allocated to that Member.

 

(b)        The foregoing provisions of this Section 3.8 and Sections 4.1 through
4.2 are intended to comply with section 1.704-1(b)(2)(iv) of the Regulations and
shall be interpreted and applied in a manner consistent with such Regulations. 
If the Managing Member, with the advice of the Company’s tax advisors, shall
determine that it is prudent to modify the manner in which the Capital Accounts
are computed in order to comply with section 1.704-1(b)(2)(iv) of the
Regulations, the Managing Member may make such modification to the minimum
extent necessary; provided that the Members are notified in writing of such
modification prior to its effective date; provided, further, that the Managing
Member shall have no liability to any Member for any exercise of or failure to
exercise any such discretion to make any modifications permitted under this
Section 3.8.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 4. ALLOCATION OF NET INCOME AND NET LOSS

 

Section 4.1      Allocations of Net Income and Net Losses.  Except as otherwise
provided in Section 4.2, Net Income and Net Losses (and items thereof) for any
Fiscal Year (or other applicable period) shall be allocated among the Members in
a manner such that the Capital Account of each Member, immediately after giving
effect to such allocation, is, as nearly as possible, equal (proportionately) to
the amount of the distributions that would be made to such Member during such
Fiscal Year (or other applicable period) pursuant to Section 5.1, based on the
assumptions that (i) the Company is dissolved and terminated, (ii) its affairs
are wound-up and each asset of the Company is sold for cash equal to its Fair
Market Value, (iii) all Company liabilities are satisfied (limited with respect
to each nonrecourse liability to the book value of the asset(s) securing such
liability), and (iv) the net assets of the Company are distributed in accordance
with Section 5.1 to the Members immediately after giving effect to such
allocation (taking into account distributions made during such Fiscal Year or
other applicable period).

 

Section 4.2      Special Allocations.

 

(a)        Losses, deduction and expenditures attributable to Member Nonrecourse
Debt shall be allocated in the manner required by Regulations section
1.704-2(i).  If there is a net decrease during a taxable year in Member Minimum
Gain, income and gain for such taxable year (and, if necessary, for subsequent
taxable years) shall be allocated to the Members in the amounts and of such
character as is determined according to Regulations section 1.704-2(i)(4).  This
Section 4.2(a) is intended to be a “partner nonrecourse debt minimum gain
chargeback” provision that complies with the requirements of Regulations section
1.704-2(i)(4), and shall be interpreted in a manner consistent therewith.

 

(b)        Except as otherwise provided in Section 4.2(a), if there is a net
decrease in Company Minimum Gain during any taxable year, each Member shall be
allocated income and gain for such taxable year (and, if necessary, for
subsequent taxable years) in the amounts and of such character as is determined
according to Regulations section 1.704-2(f).  This Section 4.2(b) is intended to
be a “minimum gain chargeback” provision that complies with the requirements of
Regulations section 1.704-2(f), and shall be interpreted in a manner consistent
therewith.

 

(c)        If any Member that unexpectedly receives an adjustment, allocation or
distribution described in Regulations section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) has a deficit balance in its Adjusted Capital Account as of the end of any
taxable year, computed after the application of Section 4.2(a) and
Section 4.2(b) but before the application of any other provision of Section 4.1,
Section 4.2 and Section 4.3, then income for such taxable year shall be
allocated to such Member in proportion to, and to the extent of, such deficit
balance.  This Section 4.2(c) is intended to be a “qualified income offset”
provision as described in Regulations section 1.704-1(b)(2)(ii)(d) and shall be
interpreted in a manner consistent therewith.

 

(d)       “Nonrecourse deductions” (as defined in Regulation sections
1.704-2(b)(1) and (c)) shall be allocated among the Members pro rata in
accordance with their respective Percentage Interests.

 

19

--------------------------------------------------------------------------------


 

(e)        No Net Loss (or items thereof) shall be allocated to a Member to the
extent such allocation would cause or increase a deficit balance in the Adjusted
Capital Account of such Member.  Instead, such Net Loss (and items thereof)
shall be allocated among the other Members that have positive account balances
in the same ratios that such other Members are allocated Net Loss for such year
under Section 4.1 until all such positive balances have been reduced to zero.

 

(f)        The adjustments described in clause (d) of the definition of Gross
Asset Value shall be allocated in a manner consistent with the manner that the
adjustments to the Capital Accounts are required to be made pursuant to
Regulations section 1.704-1(b)(2)(iv)(m).

 

(g)        The allocations set forth in Section 4.2(a) through
Section 4.2(f) inclusive (the “Regulatory Allocations”) are intended to comply
with certain requirements of section 1.704-1(b) and 1.704-2 of the Regulations. 
The Regulatory Allocations may not be consistent with the manner in which the
Members intend to allocate Net Income and Net Loss of the Company or to make
Distributions.  Accordingly, notwithstanding the other provisions of
Section 4.1, Section 4.2 and Section 4.3, but subject to the Regulatory
Allocations, items of Net Income and Net Loss of the Company shall be allocated
among the Members so as to eliminate the effect of the Regulatory Allocations
and thereby cause the respective Capital Account balances of the Members to be
in the amounts (or as close thereto as possible) they would have been if Net
Income and Net Loss had been allocated without reference to the Regulatory
Allocations.  In general, the Members anticipate that this shall be accomplished
by specially allocating other Net Income and Net Loss among the Members so that
the net amount of Regulatory Allocations and such special allocations to each
such Member is zero.

 

Section 4.3      Allocations for Income Tax Purposes.  The income, gains,
losses, deductions and credits of the Company for any Fiscal Year shall be
allocated to the Members in the same manner as Net Income and Net Loss were
allocated to the Members for such Fiscal Year pursuant to Sections 4.1 and 4.2;
provided, however, that solely for Federal, state and local income and franchise
tax purposes and not for book or Capital Account purposes, income, gain, loss
and deduction with respect to any Company asset properly carried on the
Company’s books at a value other than the tax basis of such Company asset shall
be allocated for Federal, state and local income tax purposes in accordance with
the “traditional method” described in section 1.704-3(b) of the Regulations.

 

Section 4.4      Tax Withholding and Entity-Level Taxes.  To the extent the
Company is required by applicable law to withhold or to make tax payments on
behalf of or with respect to any Member, the Managing Member is hereby
authorized to withhold such amounts and make such tax payments as so required. 
All amounts withheld pursuant to applicable law with respect to any Member or
payable by the Company pursuant to Code section 6225 (or any similar provision
of state, local or foreign law) that (as reasonably determined in good faith by
the Managing Member based upon this Agreement) are attributable to or allocable
to any Member (and, in each case, not paid to the Company by such Member
pursuant to the immediately following sentence) shall be treated as distributed
to such Member pursuant to Section 5.1 or Section 5.4, as reasonably determined
by the Managing Member, for all purposes of this Agreement and shall reduce
amounts such Member would otherwise be entitled to receive under Section 5.1 or
Section 5.4, as applicable.  To the extent that at any time any such withheld

 

20

--------------------------------------------------------------------------------


 

or paid amounts exceeds the distributions that such Member would have received
but for such withholding or payment, such Member shall, upon demand by the
Company, as determined by the Managing Member, promptly pay to the Company the
amount of such excess.  Each Member hereby agrees, severally and not jointly, to
indemnify and hold harmless the Company and the other Members from and against
any liability (including any liability for taxes, penalties, additions to tax or
interest) with respect to income attributable to or distributions or other
payments to such Member.

 

Section 4.5      Allocations to Transferred Interests.  If any Units in the
Company are Transferred, increased or decreased during a Fiscal Year, all items
of income, gain, loss, deduction and credit recognized by the Company for such
Fiscal Year shall be allocated among the Members to take into account their
varying interests during the Fiscal Year in any manner approved by the Managing
Member, as then permitted by the Code.

 

ARTICLE 5. DISTRIBUTIONS

 

Section 5.1      Distributions.  Distributions shall be made to the Members, as
and when determined by the Managing Member, pro rata in accordance with their
respective Percentage Interests.  Except (i) for pro rata distributions to its
Members in accordance with Sections 5.1 through 5.3, (b) for tax distributions
in accordance with Section 5.4 or (iii) as authorized by written consent of each
Member, the Company shall not make, and shall cause its subsidiaries not to
make, any distributions (in cash or in kind), dividend payments or asset
transfers to any Member or any direct or indirect equity holder of any Member.

 

Section 5.2      Successors.  For purposes of determining the amount of
Distributions, each Member shall be treated as having made the Capital
Contributions and as having received the Distributions made to or received by
its predecessors in respect of any of such Member’s Units.

 

Section 5.3      Distributions In-Kind.  To the extent that the Company makes
pro rata distributions of property in-kind to the Members, the Company shall be
treated as making a Distribution equal to the Fair Market Value of such property
for purposes of Section 5.1 and such property shall be treated as if it were
sold for an amount equal to its Fair Market Value.  Any resulting gain or loss
shall be allocated to the Members’ Capital Accounts in accordance with
Article 4.

 

Section 5.4      Tax Distributions.

 

(a)        Subject to the limitations set forth in any indenture or other
credit, or other financing and warehousing or similar agreement governing
indebtedness or other liabilities of the Company or any of its subsidiaries, no
later than the tenth (10th) day following the end of each Quarterly Estimated
Tax Period of each Fiscal Year, the Company shall, to the extent of available
cash of the Company, make a distribution in cash (each, a “Tax Distribution”),
pro rata in accordance with the Percentage Interests in effect on the date of
such Tax Distribution, in an amount equal to the excess of (i) the product of
(x) the taxable income of the Company attributable to such period and all prior
quarterly periods in such Fiscal Year, based upon (I) the information returns
filed by the Company, as amended or adjusted to date, and (II) estimated

 

21

--------------------------------------------------------------------------------


 

amounts, in the case of periods for which the Company has not yet filed
information returns (determined by disregarding any adjustment to the taxable
income of any Member that arises under Code section 743(b) and is attributable
to the acquisition by such Member of an interest in the Company in a transaction
described in Code section 743(a)), multiplied by (y) the Assumed Tax Rate, over
(ii) the aggregate amount of distributions made by the Company with respect to
such Fiscal Year (treating any Tax Distribution made with respect to income for
such Fiscal Year, regardless of when made, and any distribution other than a Tax
Distribution made during such Fiscal Year, as being made with respect to such
Fiscal Year).

 

(b)        If, at any time after the end of a U.S. federal income tax year of
the Company, the Company has a True-Up Amount, then subject to the limitations
set forth in any indenture or other credit, or other financing and warehousing
or similar agreement governing indebtedness or other liabilities of the Company
or any of its subsidiaries, the Company shall, to the extent of available cash
of the Company, make a Tax Distribution in an amount equal to the True-Up Amount
pro rata in accordance with the Percentage Interests in effect on the date of
such Tax Distribution.

 

ARTICLE 6. BOOKS OF ACCOUNT, RECORDS
AND REPORTS, FISCAL YEAR, TAX MATTERS

 

Section 6.1      Books and Records.  Proper and complete records and books of
account shall be kept by the Company in which shall be entered fully and
accurately all transactions and other matters relative to the Company’s business
as are usually entered into records and books of account maintained by Persons
engaged in businesses of a like character, including the Capital Account
established for each Member.  The Company’s books and records shall be kept in a
manner determined by the Managing Member in its sole discretion to be most
beneficial for the Company.  The books and records shall at all times be
maintained at the principal office of the Company and shall be open to the
inspection and examination of the Members or their duly authorized
representatives for a proper purpose as set forth in Section 18-305 of the Act
during reasonable business hours and at the sole cost and expense of the
inspecting or examining Member.

 

Section 6.2      Annual Reports.  The Company shall prepare or cause to be
prepared all Federal, state and local tax returns that the Company is required
to file.  The Company shall use its best efforts to send to each Person who was
a Member at any time during each Fiscal Year a copy of Schedule K-1 to Internal
Revenue Service Form 1065 (or any successor form) indicating such Member’s share
of the Company’s income, loss, gain, expense and other items relevant for
Federal income tax purposes and corresponding analogous state and local tax
forms within ninety (90) days after the end of such Fiscal Year.

 

Section 6.3      Tax Elections.  The Company shall make on the first
U.S. federal income tax return due after the date hereof, and keep in effect, a
valid election under Code section 754.  The Managing Member shall have the
authority to make any and all other tax elections and other decisions relating
to tax matters for Federal, state and local purposes.

 

22

--------------------------------------------------------------------------------


 

Section 6.4      Fiscal Year.  The fiscal year of the Company (the “Fiscal
Year”) shall be the calendar year; provided, however, that the last Fiscal Year
of the Company shall end on the date on which the Company is terminated.

 

Section 6.5      Tax Matters Partner.  For purposes of Code
section 6231(a)(7) as in effect prior to the enactment of the Bipartisan Budget
Act of 2015 and Code section 6223(a) as amended by the Bipartisan Budget Act of
2015, the Company and each Member hereby designate Station Corp. as the “tax
matters partner” and the “partnership representative,” respectively
(collectively, the “Tax Matters Partner”).  The Managing Member may remove or
replace the Tax Matters Partner at any time and from time to time.  The Tax
Matters Partner is specifically directed and authorized to take whatever steps
may be necessary or desirable to perfect such designation, including filing any
forms or documents with the Internal Revenue Service and taking such other
action as may from time to time be required under the Regulations.  The Company
shall indemnify and reimburse, to the fullest extent permitted by law, the Tax
Matters Partner for all expenses (including legal and accounting fees) incurred
as Tax Matters Partner while acting in good faith pursuant to this Section 6.5.

 

Section 6.6      Amended Returns.  In the event of an adjustment by the Internal
Revenue Service of any item of income, gain, loss, deduction or credit of the
Company for a taxable year of the Company beginning after December 31, 2017
under Code section 6225(a) (a “Partnership Audit Adjustment”) that results, or
would with the passing of time result, in a final assessment under Code section
6232, unless the Managing Member elects not to apply the provisions of this
Section 6.6, upon the receipt of an amended Schedule K-1 from the Partnership
(other than pursuant to Code section 6226), each Member (and each former Member)
agrees to file an amended return as provided under Code section
6225(c)(2) taking into account all Partnership Audit Adjustments allocated to
such Member (or former Member) as proposed in the Partnership Audit Adjustment
(or, for the avoidance of doubt, as otherwise allocated pursuant to this
Agreement if not allocated in the Partnership Audit Adjustment), and to pay the
amount of any tax (including any interest and penalties thereon) due with
respect to such amended return in such a manner and in such amount that the
amount of any “imputed underpayment” of the Company, within the meaning of Code
section 6225(a)(1), otherwise resulting from the Member’s (or former Member’s)
allocable share of the Partnership Audit Adjustment is determined without regard
to the portion of the Partnership Audit Adjustment taken into account by such
Member (or former Member) on such amended return.

 

ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE MEMBERS

 

Section 7.1      Limitations.  Other than as set forth in this Agreement, the
Members shall not participate in the management or control of the Company’s
business nor shall they transact any business for the Company, nor shall they
have the power to act for or bind the Company, said powers being vested solely
and exclusively in the Managing Member.  The Managing Member shall constitute
the “Manager” of the Company within the meaning of the Act.  The Members shall
have no interest in the properties or assets of the Managing Member, or any
equity therein, or in any proceeds of any sales thereof (which sales shall not
be restricted in any respect), by virtue of acquiring or owning an Interest in
the Company.

 

23

--------------------------------------------------------------------------------


 

Section 7.2      Liability.  Subject to the provisions of the Act, no Member
shall be liable for the repayment, satisfaction or discharge of any Company
liabilities in excess of the balance of such Member’s Capital Account.  No
Member shall be personally liable for the return of any portion of the Capital
Contributions (or any return thereon) of any other Member.

 

Section 7.3      Priority.  Except as otherwise provided in this Agreement, no
Member shall have priority over any other Member as to Company allocations or
distributions.

 

Section 7.4      Member Standard of Care.  To the fullest extent permitted by
law, no Member other than the Managing Member, but solely in its capacity as
Managing Member, shall, in its capacity as a Member, have any fiduciary or other
duties to the Company or to any other Member, other than any duties expressly
set forth in this Agreement.  To the extent that any Member, other than the
Managing Member in its capacity as such, has any liabilities or duties at law or
in equity in its capacity as a Member, including fiduciary duties or other
standards of care, such liabilities and duties are hereby expressly eliminated
and disclaimed by the Company and the Members to the fullest extent permitted by
law.

 

ARTICLE 8. MANAGEMENT

 

Section 8.1      The Managing Member; Delegation of Authority and Duties.

 

(a)        Authority of Managing Member.  Subject to the provisions of this
Agreement, the business, property and affairs of the Company shall be managed
under the sole, absolute and exclusive direction of the Managing Member. 
Without limiting the foregoing provisions of this Section 8.1(a) and subject to
the provisions of this Agreement, the Managing Member shall have the sole power
to manage or cause the management of the Company, including, without limitation,
the power and authority to effectuate the sale, lease, transfer, exchange or
other disposition of any, all or substantially all of the assets of the Company
(including, but not limited to, the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Company) or the merger, consolidation,
reorganization or other combination of the Company with or into another entity.

 

(b)        Other Members.  No Member who is not also a Managing Member, in his
or her or its capacity as such, shall participate in or have any control over
the business of the Company.  Except as expressly provided herein, the Units,
other Capital Stock in the Company, or the fact of a Member’s admission as a
member of the Company do not confer any rights upon the Members to participate
in the management of the affairs of the Company.  Except as expressly provided
herein, no Member other than the Managing Member shall have any right to approve
or otherwise consent to any matter involving the Company, including with respect
to any merger, consolidation, combination or conversion of the Company, or any
other matter that a Member might otherwise have the ability to vote or consent
with respect to under the Act, at law, in equity or otherwise.  The conduct,
control and management of the Company shall be vested exclusively in the
Managing Member.  In all matters relating to or arising out of the conduct of
the operation of the Company, the decision of the Managing Member shall be the
decision of the Company.  Except as required by law or by separate agreement
with the Company, no Member who is not also a Managing Member (and acting in
such capacity) shall take any part in the

 

24

--------------------------------------------------------------------------------


 

management or control of the operation or business of the Company in its
capacity as a Member, nor shall any Member who is not also a Managing Member
(and acting in such capacity) have any right, authority or power to act for or
on behalf of or bind the Company in his or her or its capacity as a Member in
any respect or assume any obligation or responsibility of the Company or of any
other Member.

 

(c)        Delegation by Managing Member.  The Managing Member shall have the
power and authority to delegate to one or more other Persons the Managing
Member’s rights and powers to manage and control the business and affairs of the
Company, including to delegate to agents and employees of the Member or the
Company, and to delegate by a management agreement or another agreement with, or
otherwise to, other Persons.  The Managing Member may authorize any Person
(including any Member or Officer of the Company or the Managing Member) to enter
into and perform any document on behalf of the Company.

 

(d)       Fiduciary Obligations.  The Managing Member shall owe the same
fiduciary duties to the Members and the Company and, as applicable, the
creditors of the Company, as are owed by directors of a Delaware corporation to
such corporation and the stockholders and, as applicable, the creditors of such
corporation; provided, however, that the Managing Member shall not be liable to
the Company or the Members or such creditors for monetary damages for breach of
fiduciary duty as the Managing Member, except for liability (A) for any breach
of such member’s duty of loyalty to the Company or the Members or such
creditors, (B) for acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law, (C) under Section 174 of
the General Corporation Law of the State of Delaware, or (D) for any transaction
from which such member derived any improper personal benefit.  In furtherance of
the foregoing, creditors of the Company shall have the express right to bring
claims directly or on behalf of the Company for breach of the fiduciary duties
of the Managing Member to the same extent such creditors would have such right
if the Company were a Delaware corporation (and if creditors of a Delaware
corporation would not have the right to bring any such claim, the creditors of
the Company will have no right to bring such claim against the Company).

 

Section 8.2      Officers.

 

(a)        Designation and Appointment.  Subject to applicable Gaming Laws, the
Managing Member may, from time to time, employ and retain Persons as may be
necessary or appropriate for the conduct of the Company’s business, including
employees, agents and other Persons (any of whom may be a Member) who may be
designated as officers of the Company (each, an “Officer” and, collectively,
“Officers”), with such titles as and to the extent authorized by the Managing
Member.  Any number of offices may be held by the same Person.  In its
discretion, the Managing Member may choose not to fill any office for any period
as it may deem advisable.  Officers need not be residents of the State of
Delaware or Members.  Any Officers so designated shall have such authority and
perform such duties as the Managing Member may from time to time delegate to
them.  The Managing Member may assign titles to particular Officers.  Each
Officer shall hold office until his successor shall be duly designated and shall
qualify or until his death or until he shall resign or shall have been removed
in the manner hereinafter provided.  The salaries or other compensation, if any,
of the Officers of the

 

25

--------------------------------------------------------------------------------


 

Company shall be fixed from time to time by the Managing Member.  Designation of
an Officer shall not of itself create any contractual or employment rights.

 

(b)        Resignation and Removal.  Any Officer may resign as such at any
time.  Such resignation shall be made in writing and shall take effect at the
time specified therein, or if no time is specified, at the time of its receipt
by the Managing Member.  The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation.  Any
Officer may be removed as such, either with or without cause at any time by the
Managing Member.

 

(c)        Standard of Care.

 

(i)         The officers of the Company shall owe the same fiduciary duties to
the Members and the Company and, as applicable, the creditors of the Company, as
are owed by officers of a Delaware corporation to such corporation and the
stockholders and, as applicable, the creditors of such corporation; provided,
however, that an officer of the Company shall not be personally liable to the
Company or the Members or such creditors for monetary damages for breach of
fiduciary duty as an officer of the Company, except for liability (A) subject to
paragraph (ii) below, for any breach of such officer’s duty of loyalty to the
Company or the Members or such creditors, (B) for acts or omissions not in good
faith or which involve intentional misconduct or a knowing violation of law, or
(C) for any transaction from which such officer derived any improper personal
benefit.  In furtherance of the foregoing, creditors of the Company shall have
the express right to bring claims directly or on behalf of the Company for
breach of the fiduciary duties of the officers of the Company to the same extent
such creditors would have such right if the Company were a Delaware corporation
(and if creditors of a Delaware corporation would not have the right to bring
any such claim, the creditors of the Company will have no right to bring such
claim against the Company).

 

(ii)        Notwithstanding anything to the contrary set forth in this
Agreement, to the extent that officers of the Company have any fiduciary or
similar duties to the Company pursuant to the laws of the State of Nevada or the
State of Delaware, whether in law or in equity, that result solely from the fact
that such individual is an officer of the Company and that are more expansive
than those contemplated by this Section 8.4(c), such duties are hereby modified
to the extent permitted under the Act to those contemplated by this
Section 8.4(c).

 

Section 8.3      Duties of Officers.  The Officers, in the performance of their
duties as such, shall owe to the Company duties of loyalty and due care of the
type owed by officers of a Delaware corporation pursuant to the laws of the
State of Delaware.

 

Section 8.4      Existence and Good Standing.  The Managing Member may take all
action which may be necessary or appropriate (i) for the continuation of the
Company’s valid existence as a limited liability company under the laws of the
State of Delaware (and of each other jurisdiction in which such existence is
necessary to enable the Company to conduct the business in which it is engaged)
and (ii) for the maintenance, preservation and operation of the business of the
Company in accordance with the provisions of this Agreement and applicable

 

26

--------------------------------------------------------------------------------


 

laws and regulations.  The Managing Member may file or cause to be filed for
recordation in the office of the appropriate authorities of the State of
Delaware, and in the proper office or offices in each other jurisdiction in
which the Company is formed or qualified, such certificates (including
certificates of limited liability companies and fictitious name certificates)
and other documents as are required by the applicable statutes, rules or
regulations of any such jurisdiction or as are required to reflect the identity
of the Members and the amounts of their respective capital contributions.

 

Section 8.5      Investment Company Act.  The Managing Member shall use its best
efforts to assure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act of 1940, as amended.

 

Section 8.6      Indemnification of the Managing Member, Officers and Agents.

 

(a)        The Company shall indemnify and hold harmless the Managing Member and
its Affiliates, and the former and current officers, agents and employees of the
Company, the Managing Member and each such Affiliate (each, an “Indemnified
Party”), from and against any loss, expense, damage or injury suffered or
sustained by them, by reason of any acts, omissions or alleged acts or omissions
arising out of their activities on behalf of the Company or in furtherance of
the interests of the Company, including any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim if the
acts, omissions or alleged acts or omissions upon which such actual or
threatened action, proceeding or claims are based were not a result of fraud,
gross negligence or willful misconduct by such Indemnified Party.  Any
indemnification pursuant to this Section 8.6 shall only be from the assets of
the Company.

 

(b)        Expenses (including reasonable attorneys’ fees) incurred by an
Indemnified Party in a civil or criminal action, suit or proceeding shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding; provided that if an Indemnified Party is advanced such expenses and
it is later determined that such Indemnified Party was not entitled to
indemnification with respect to such action, suit or proceeding, then such
Indemnified Party shall reimburse the Company for such advances.

 

(c)        No amendment, modification or deletion of this Section 8.6 shall
apply to or have any effect on the right of any Indemnified Party to
indemnification for or with respect to any acts or omissions of such Indemnified
Party occurring prior to such amendment, modification or deletion.

 

Section 8.7      Certain Costs and Expenses.  The Company shall (i) pay, or
cause to be paid, all costs, fees, operating expenses and other expenses of the
Company (including the costs, fees and expenses of attorneys, accountants or
other professionals and the compensation of all personnel providing services to
the Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company and (ii) to the extent that such payments may be made
in compliance with the terms of the agreements governing the Company’s debt
obligations and applicable law, the Company shall pay or reimburse the Managing
Member for (A) all costs, fees or expenses incurred by the Managing Member in
connection with the IPO, other than the payment obligations of the Managing
Member under the Tax Receivable

 

27

--------------------------------------------------------------------------------


 

Agreement and the income, franchise (except as provided in this Section 8.7) or
similar tax obligations of the Managing Member, and (B) all costs, fees or
expenses incurred by the Managing Member in connection with serving as the
Managing Member.  To the extent that the Managing Member determines in good
faith that such expenses are related to the business and affairs of the Company
or any of its subsidiaries (including expenses that relate to the business and
affairs of the Company or any of its subsidiaries and that also relate to other
activities of the Managing Member), the Managing Member may cause the Company to
pay or bear all expenses of the Managing Member, including costs of securities
offerings not borne directly by Members, compensation and meeting costs of the
board of directors of the Managing Member, costs relating to periodic reports to
stockholders of the Managing Member, litigation costs and damages arising from
litigation, accounting and legal costs incurred by the Managing Member and
franchise taxes arising from the existing or business activities of the Managing
Member, provided that the Company shall not pay or bear any income or similar
tax obligations of the Managing Member.

 

ARTICLE 9. TRANSFERS OF INTEREST BY MEMBERS

 

Section 9.1      Restrictions on Transfers of Interests by Members.  No Member
may sell, assign, pledge or in any manner dispose of or create or suffer the
creation of a security interest in or any encumbrance (it being agreed that no
provision under the Exchange Agreement shall constitute an encumbrance for
purposes hereof) on all or a portion of its Interest in the Company (the
commission of any such act being referred to as a “Transfer,” any person who
effects a Transfer being referred to as a “Transferor” and any person to whom a
Transfer is effected being referred to as a “Transferee”) except in accordance
with the terms and conditions set forth in this Article 9.  No Transfer of an
Interest in the Company shall be effective until such time as all requirements
of this Article 9 in respect thereof have been satisfied and, if consents,
approvals or waivers are required under this Agreement by the Managing Member,
all of the same shall have been confirmed in writing by the Managing Member. 
Any Transfer or purported Transfer of an Interest in the Company not made in
accordance with this Agreement (a “Void Transfer”) shall be null and void and of
no force or effect whatsoever.  Any amounts otherwise distributable under
Article 5 or Article 10 in respect of an Interest in the Company that has been
the subject of a Void Transfer may be withheld by the Company until the Void
Transfer has been rescinded, whereupon the amount withheld (after reduction by
any damages suffered by the Company attributable to such Void Transfer) shall be
distributed without interest to the rightful holder of such Interest.

 

Section 9.2      Transfer of Interest of Members.

 

(a)        A Member may not Transfer all or any portion of its Interest in the
Company to any Person without the consent of the Managing Member (which consent
shall not be unreasonably withheld, conditioned or delayed); provided that,
subject to Section 9.3, a Member may, without the consent of the Managing Member
or any other Member, Transfer all or a portion of its Interest in the Company
(i) to one or more of its Permitted Transferees or (ii) pursuant to the Exchange
Agreement.

 

(b)        The Transferee of a Member’s Interest in the Company may be admitted
to the Company as a Substituted Member upon the prior written consent of the
Managing

 

28

--------------------------------------------------------------------------------


 

Member (which consent shall not be unreasonably withheld, conditioned or
delayed).  Unless a Transferee of a Member’s Interest in the Company is admitted
as a Substituted Member under this Section 9.2(b), it shall have none of the
powers of a Member hereunder and shall have only such rights of an assignee
under the Act as are consistent with this Agreement.  No Transferee of a
Member’s Interest shall become a Substituted Member unless such Transfer shall
be made in compliance with Sections 9.2(a) and 9.3.

 

(c)        Upon the Transfer of the entire Interest in the Company of a Member
and effective upon the admission of its Transferee as a Member, the Transferor
shall be deemed to have withdrawn from the Company as a Member.

 

(d)       Upon the death, dissolution, resignation or withdrawal in
contravention of Section 12.1, or the bankruptcy of a Member (the “Withdrawing
Member”), the Company shall have the right to treat such Member’s
successor(s)-in-interest as assignee(s) of such Member’s Interest in the
Company, with none of the powers of a Member hereunder and with only such rights
of an assignee under the Act as are consistent with this Agreement.  For
purposes of this Section 9.2(d), if a Withdrawing Member’s Interest in the
Company is held by more than one Person (for purposes of this clause (d), the
“Assignees”), the Assignees shall appoint one Person with full authority to
accept notices and distributions with respect to such Interest in the Company on
behalf of the Assignees and to bind them with respect to all matters in
connection with the Company or this Agreement.

 

(e)        Upon request of the Company, each Member agrees to provide to the
Company information regarding its adjusted tax basis in its Interests along with
documentation substantiating such amount, and any other information,
documentation and certification necessary for the Company to comply with Code
section 743 and the Regulations thereunder.

 

(f)        The Company shall reflect each Transfer and admission of a Member
authorized under this Article 9 by amending the Schedule of Members maintained
pursuant to Section 3.1.

 

(g)        To the extent that any Units are Transferred in accordance with this
Article 9 by any Member (other than the Managing Member), the Transferor shall
Transfer to the Transferee an equal number of shares of Class B Common Stock. 
No Member (other than the Managing Member) shall Transfer any such shares except
to a Transferee of an equal number of Units pursuant to a Transfer made in
accordance with this Article 9.

 

Section 9.3      Further Requirements.  In addition to the other requirements of
Section 9.2, and unless waived in whole or in part by the Managing Member, no
Transfer of all or any portion of an Interest in the Company may be made unless
the following conditions are met:

 

(a)        The Transferor or Transferee shall have paid all reasonable costs and
expenses, including attorneys’ fees and disbursements and the cost of the
preparation, filing and publishing of any joinder or amendment to this Agreement
or the Certificate, incurred by the Company in connection with the Transfer;

 

29

--------------------------------------------------------------------------------


 

(b)        The Transferor shall have delivered to the Company a fully executed
copy of all documents relating to the Transfer, executed by both the Transferor
and the Transferee, and the agreement of the Transferee in writing and otherwise
in form and substance reasonably acceptable to the Managing Member to:

 

(i)         be bound by the terms imposed upon such Transfer by the terms of
this Agreement; and

 

(ii)        assume all obligations of the Transferor under this Agreement
relating to the Interest in the Company that is the subject of such Transfer;

 

(c)        The Managing Member shall have been reasonably satisfied, including,
at its option, having received an opinion of counsel to the Company reasonably
acceptable to the Managing Member, that:

 

(i)         the Transfer will not cause the Company to be treated as an
association taxable as a corporation for Federal income tax purposes;

 

(ii)        the Transfer will not cause the Company to be treated as a “publicly
traded partnership” within the meaning of Code section 7704;

 

(iii)       any such Transfer that does not constitute an exchange pursuant to
the Exchange Agreement will not cause a termination of the Company under Code
Section 708; and

 

(iv)       the Transfer does not require registration under the Securities Act
or any rules or regulations thereunder.

 

Any waivers from the Managing Member under this Section 9.3 shall be given or
denied as reasonably determined by the Managing Member.

 

Section 9.4      Exchange.

 

(a)        Each Member, other than Station Corp., that is not party to the
Exchange Agreement shall be entitled to exchange Units and shares of Class B
Common Stock on the terms and conditions set forth in the Exchange Agreement as
if such Member were party thereto.

 

(b)        The Managing Member may require all Members (other than the Managing
Member) holding Units to exchange all such Units and shares of Class B Common
Stock held by them subject to the terms and conditions of the Exchange Agreement
or, if such Member is not a party to the Exchange Agreement, on terms
substantially similar to the Exchange Agreement, in connection with a Change of
Control.

 

Section 9.5      Consequences of Transfers Generally.

 

(a)        In the event of any Transfer or Transfers permitted under this
Article 9, the Transferor and the Interest in the Company that is the subject of
such Transfer shall remain subject to this Agreement, and the Transferee shall
hold such Interest in the Company subject to

 

30

--------------------------------------------------------------------------------


 

all unperformed obligations of the Transferor.  Any successor or Transferee
hereunder shall be subject to and bound by this Agreement as if originally a
party to this Agreement.

 

(b)        Unless a Transferee of a Member’s Interest becomes a Substituted
Member, such Transferee shall have no right to obtain or require any information
or account of Company transactions, or to inspect the Company’s books or to
exercise any rights of approval reserved only to admitted Members of the Company
with respect to Company matters.  Such a Transfer shall, subject to the last
sentence of Section 9.1, merely entitle the Transferee to receive the share of
distributions, Net Income, Net Loss and items of income, gain, deduction and
loss to which the Transferor otherwise would have been entitled.  Each Member
agrees that such Member will, upon request of the Managing Member, execute such
certificates or other documents and perform such acts as the Managing Member
deems appropriate after a Transfer of such Member’s Interest in the Company
(whether or not the Transferee becomes a Substituted Member) to preserve the
limited liability of the Members under the laws of the jurisdictions in which
the Company is doing business.

 

(c)        The Transfer of a Member’s Interest in the Company and the admission
of a Substituted Member shall not be cause for dissolution of the Company.

 

Section 9.6      Capital Account; Percentage Interest.  Any Transferee of a
Member under this Article 9 shall, subject to the last sentence of Section 9.1,
succeed to the portion of the Capital Account and Percentage Interest so
Transferred to such Transferee.

 

Section 9.7      Additional Filings.  Upon the admission of a Substituted Member
under Section 9.2, the Company shall cause to be executed, filed and recorded
with the appropriate governmental agencies such documents (including amendments
to this Agreement) as are required to accomplish such substitution.

 

ARTICLE 10. REGISTRATION RIGHTS

 

Section 10.1    Demand Registrations.

 

(a)        Timing of Demand Registrations.  Subject to the obligations of
Station Corp. and the Company under Section 5(h) of the Underwriting Agreement
dated on or about the date hereof and applicable Gaming Laws, any Major Holder,
acting alone or jointly with other Major Holders (the “Exercising Holders”), may
request registration under the Securities Act (a “Demand Registration”) of the
offer and sale of all or any portion of such Major Holders’ Registrable
Securities on Form S-1 or any similar long-form registration (a
“Long-Form Registration”) or, if available, on Form S-3 or any similar
short-form registration (a “Short-Form Registration”) or pursuant to a Shelf
Takedown Prospectus Supplement.

 

(b)        Numbers and Allocation of Demand Registrations.

 

(i)         Long-Form Registrations.  Each of the Fertitta Majority Holder and
the DB Majority Holder shall be entitled to request three
Long-Form Registrations pursuant to this Section 10.1.

 

31

--------------------------------------------------------------------------------


 

(ii)        Short-Form Registrations.  The Major Holders shall be entitled to
request an unlimited number of Short-Form Registrations and Shelf Takedown
Prospectus Supplements pursuant to this Section 10.1.  Demand Registrations will
be Short-Form Registrations whenever Station Corp. is permitted to use any
applicable short form and Shelf Takedown Prospectus Supplements whenever Station
Corp. has a Shelf Registration Statement filed pursuant to Section 10.1(e) that
is effective.

 

(c)        Participation.  Within five (5) days of the receipt of any request
for a Demand Registration (including any Shelf Takedown Prospectus Supplement
with respect to an underwritten offering), Station Corp. shall give written
notice of such request to all Holders.  Subject to the provisions of this
Section 10.1 (including Section 10.1(d)), Station Corp. shall include in such
Demand Registration all Registrable Securities that the Holders request to be
registered in a written request from such Holders received by Station Corp.
within (x) five (5) days following the mailing of Station Corp.’s notice
pursuant to this Section 10.1(c) with respect to any Shelf Takedown Prospectus
Supplement with respect to an underwritten offering and (y) thirty (30) days of
the mailing of Station Corp.’s notice pursuant to this Section 10.1(c) with
respect to any other registration.  Subject to Section 10.1(d), Station Corp.
may include in such Demand Registration securities for sale for its own account
or for the account of other security holders.  Notwithstanding the foregoing,
Station Corp. shall not be required under this Section 10.1(c) to include any
Holder’s Registrable Securities in any underwritten offering made pursuant to
this Section 10.1(c) unless such Holder accepts the terms of the underwriting as
agreed upon between the Major Holders and the underwriters selected by them and
enters into an underwriting agreement in customary form with an underwriter or
underwriters selected by the Major Holders.

 

(d)       Priority on Demand Registrations.  Station Corp. shall not include in
any Demand Registration any securities which are not Registrable Securities of a
Holder without the prior written consent of the Exercising Holder(s).  If a
Demand Registration is an underwritten offering and the managing underwriters
advise Station Corp. in writing that in their opinion the number of Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such offering exceeds the number of Registrable Securities and other
securities, if any, which can be sold in an orderly manner in such offering
within a price range acceptable to the Exercising Holder(s), Station Corp. shall
include in such Demand Registration (i) first, the Registrable Securities of the
Holders on a pro rata basis based on the number of Registrable Securities
requested to be included by such Holders in such Demand Registration;
(ii) second, shares of Class A Common Stock or other shares of capital stock
proposed to be sold by Station Corp.; and (iii) third, if permitted hereunder,
any other securities requested to be included in such Demand Registration which
securities, in the opinion of such underwriters, can be sold in an orderly
manner within the price range of such offering; provided, that, in the event the
Holders are not permitted as a result of such underwriter’s advice to include at
least 90% of the Registrable Securities requested to be included in such
registration by such Holders, then such request and related registration shall
not count towards the number of Demand Registrations which the Major Holders are
entitled to request pursuant to Section 10.1(b).

 

(e)        Shelf Registration.   (i) As promptly as practicable following the
expiration of the period set forth in Section 5(h) of the Underwriting
Agreement, and provided that the Company is then eligible to file a registration
statement in accordance with Rule 415

 

32

--------------------------------------------------------------------------------


 

under the Securities Act or any similar rule that may be adopted by the SEC (a
“Shelf Registration Statement”),  the Company shall file a Shelf Registration
Statement registering the sale of all Registrable Securities of each Holder with
respect to which the Company receives a written request for inclusion therein
(together with all duly completed and executed questionnaires and other
documents reasonably requested by the Company and necessary to enable it to
include such Holder as a selling stockholder) within thirty (30) days after the
date that the Company delivers notice to each Holder of Registrable Securities
of its intention to file such Shelf Registration Statement, which notice the
Company shall deliver no less than thirty (30) days prior to the expiration of
the period set forth in Section 5(h) of the Underwriting Agreement.  The Company
shall use its best efforts to have such Shelf Registration Statement declared
effective by the SEC as soon as practicable thereafter and shall,
notwithstanding Sections 10.4(a) and 10.4(k), keep such Shelf Registration
Statement continuously effective (and supplemented and amended as required by
the provisions of Section 10.4) to the extent necessary to ensure that it is
available for resales of Registrable Securities included in such registration,
and to ensure that it conforms with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the SEC as announced
from time to time, from the effective date of such Shelf Registration Statement
until the earlier of (i) the date all Registrable Securities covered by such
Shelf Registration Statement have been sold in the manner set forth and as
contemplated in such Shelf Registration Statement and (ii) the Registrable
Securities held by the Major Holders have been sold pursuant to Rule 144 of the
Securities Act.

 

(ii)  Subject to the provisions of Section 10.1(f), the Major Holders may, at
any time and from time to time, request in writing (which request shall specify
the Registrable Securities intended to be disposed of by such Major Holders and
the intended method of distribution thereof) to sell pursuant to a prospectus
supplement (a “Shelf Takedown Prospectus Supplement”) Registrable Securities of
such Major Holders available for sale pursuant to such Shelf Registration
Statement.  The Company shall use its commercially reasonable efforts to, not
later than the seventh (7th) Business Day after the receipt of the initial
request to file a Shelf Takedown Prospectus Supplement from the applicable Major
Holder, cause to be filed the Shelf Takedown Prospectus Supplement.

 

(iii)  Notwithstanding the foregoing, the Company may, for valid business
reasons, including that the continued use of the Shelf Registration Statement or
Shelf Takedown Prospectus Supplement at any time would require Station Corp. to
make an Adverse Disclosure, notify Holders that the Shelf Registration Statement
or any Prospectus included therein, including a Shelf Takedown Prospectus
Supplement, is not effective or useable for offers or resales of Registrable
Securities; provided, however, that Station Corp. shall not be permitted to
exercise such a suspension in the event of an Adverse Disclosure (i) more than
two times during any twelve (12)-month period, or (ii) for a period exceeding
forty-five (45) days on any one occasion.  Each Holder agrees that upon receipt
of any such notice pursuant to this Section 10.1(e)(iii), it will discontinue
use of the Prospectus contained in the Shelf Registration Statement until
receipt of copies of the amended Prospectus relating thereto or until advised in
writing by the Company that the use of the Prospectus may be resumed.

 

(f)        Restrictions on Demand Registrations.  Station Corp. shall not be
obligated to effect any Demand Registration pursuant to this Section 10.1
(including filing a

 

33

--------------------------------------------------------------------------------


 

Registration Statement or any Shelf Takedown Prospectus Supplement) within three
months after the effective date of a previous Demand Registration or Shelf
Takedown Prospectus Supplement pursuant to this Section 10.1 or a previous
registration under which the Holders had piggyback rights pursuant to
Section 10.2 hereof (irrespective of whether such rights were exercised). 
Station Corp. may postpone for up to two months the filing or the effectiveness
of a Registration Statement for a Demand Registration (including any Shelf
Takedown Prospectus Supplement) if, based on the good-faith judgment of Station
Corp.’s Board of Directors (after consultation with its legal and financial
advisors), such Demand Registration would reasonably be expected to have a
material adverse effect on any proposal or plan by Station Corp. or any of its
subsidiaries to engage in any acquisition of assets (other than in the ordinary
course of business) or any merger, consolidation, tender offer, reorganization,
joint venture or other transaction material to the business of Station Corp., as
determined by the Board of Directors of Station Corp. in its good-faith
reasonable judgment (an “Adverse Disclosure”); provided, that in such event, the
Exercising Holders(s) initially requesting such Demand Registration shall be
entitled to withdraw such request and, if such request is withdrawn, such
Exercising Holder(s) shall retain their rights pursuant to this Section 10.1 as
if the request for such Demand Registration was not made and any related
registration shall not count as one of the permitted Demand Registrations of the
Major Holders under this Section 10.1 and Station Corp. shall pay all
Registration Expenses in connection with such registration; provided, further,
that, following the postponement of a filing or the effectiveness of a
Registration Statement pursuant to this sentence (whether or not the request for
the applicable Demand Registration is subsequently withdrawn), Station Corp. may
not, in the same calendar year, postpone the filing or effectiveness of any
other Registration Statement under this sentence other than in respect of any
requests for Demand Registrations made within two months of the initial request
that was subject to the postponement.  Station Corp. shall provide written
notice to the Holders of (x) any postponement or withdrawal of the filing or
effectiveness of a Registration Statement pursuant to this Section 10.1(f),
(y) Station Corp.’s decision to file or seek effectiveness of such Registration
Statement following such withdrawal or postponement and (z) the effectiveness of
such Registration Statement.

 

(g)        Selection of Underwriters.  The Major Holders participating in any
underwritten offering pursuant to this Section 10.1 shall collectively select
the managing underwriter or underwriters to administer the corresponding
offering with the consent of the Company, which shall not be unreasonably
withheld.

 

Section 10.2    Piggyback Registrations.

 

(a)        Piggyback Rights.  If (but without any obligation to do so) Station
Corp. proposes to register, whether or not for its own account, any Capital
Stock in Station Corp. in connection with the public offering for cash of such
securities (but excluding any (i) registration made pursuant to Section 10.1,
(ii) registration relating solely to the sale of securities to participants in a
Company sponsored benefit plan on Form S-1 or Form S-8 under the Securities Act
or similar forms that may be promulgated under the Securities Act in the future
and (iii) registration relating to a corporate reorganization, acquisition or
other transaction under Rule 145 of the Securities Act on Form S-4 under the
Securities Act or similar forms that may be promulgated under the Securities Act
in the future), Station Corp. shall, at such time, promptly give each Holder
written notice of such registration.  Upon the written request of each Holder

 

34

--------------------------------------------------------------------------------


 

given in writing to Station Corp. within fifteen (15) days after receipt of such
notice by Station Corp., Station Corp. shall, subject to the provisions of this
Section 10.2, include in the Registration Statement all of the Registrable
Securities that each such Holder has requested to be registered.

 

(b)        Right to Terminate Registration.  Station Corp. shall have the right
to terminate or withdraw any registration initiated by it under this
Section 10.2 prior to the effectiveness of such registration and the
commencement of the public offer of the securities covered by such registration
whether or not any Holder has elected to include securities in such
registration.  The expenses of such withdrawn registration shall be borne by
Station Corp. in accordance with Section 10.5 hereof.  Any such withdrawal shall
be without prejudice to the rights of any Holder to request that a registration
be effected under Section 10.1 or to be included in subsequent registrations
under Section 10.2(a).

 

(c)        Underwriting Requirements.  In connection with any offering involving
an underwriting of shares of common stock for the benefit of Station Corp. or
any security holder of Station Corp., Station Corp. shall not be required under
this Section 10.2 to include any of the Holders’ Registrable Securities in such
underwriting pursuant to this Section 10.2 unless they accept the terms of the
underwriting as agreed upon between Station Corp. and the underwriters selected
by it and enter into an underwriting agreement in customary form with an
underwriter or underwriters selected by Station Corp.  Notwithstanding any other
provision of this Section 10.2, if the managing underwriters with respect to the
proposed offering advise Station Corp. in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number of securities which can be sold in such offering without being likely to
have a material adverse effect on the offering of securities as then
contemplated (including a material adverse effect on the price at which it is
proposed to sell the securities), then Station Corp. shall so advise all holders
of securities that would otherwise be included in such registration, and the
number of shares that may be included in the registration shall be allocated: 
(i) first, to securities being sold for the account of Station Corp.,
(ii) second, pro rata among the Holders electing to participate in such
registration in accordance with this Section 10.2 according to the total amount
of Registrable Securities requested to be included in such registration, and
(iii) last, pro rata among the other selling security holders of Station Corp.
according to the total amount of securities requested to be included in such
registration.

 

(d)       Selection of Underwriters.  Station Corp. shall have the right to
select the managing underwriter or underwriters to administer any offering
pursuant to this Section 10.2.

 

Section 10.3    [Reserved.]

 

Section 10.4    Obligations of Station Corp.  Whenever required under this
Article 5 to effect the registration of any Registrable Securities, Station
Corp. shall, as expeditiously as reasonably possible:

 

(a)        prepare and file with the SEC a Registration Statement with respect
to such Registrable Securities and use its best efforts to cause such
Registration Statement to become effective, and, subject to Section 10.1(e),
keep such Registration Statement effective for

 

35

--------------------------------------------------------------------------------


 

a period of up to one hundred eighty (180) days or, if earlier, until the
distribution contemplated in the Registration Statement has been completed;

 

(b)        prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
registration as may be necessary to comply with the provisions of the Securities
Act with respect to disposition of all securities covered by such Registration
Statement for the period set forth in paragraph (a) above or Section 10.1(e), as
applicable;

 

(c)        furnish to each selling Holder and their counsel selected in
accordance with Section 10.6 copies of all documents proposed to be filed with
the SEC in connection with such registration, which documents will be provided
to such counsel and each selling Holder prior to the filing thereof;

 

(d)       furnish to the selling Holders, without charge, such number of
(i) conformed copies of the Registration Statement and of each amendment or
supplement thereto (in each case including all exhibits and documents filed
therewith), and (ii) copies of the prospectus included in such Registration
Statement, including each preliminary prospectus and any summary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, in each case, as they may reasonably request in order to facilitate
the disposition of Registrable Securities held by them in accordance with the
intended method or methods of such disposition;

 

(e)        in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement or placement agreement,
as applicable, in usual and customary form, with the managing underwriters or
placement agent, as applicable, of such offering and enter into such other
agreements and take such other actions in order to expedite or facilitate the
disposition of such Registrable Securities, including preparing for, and
participating in, “road shows” and all other customary selling efforts, all as
the underwriters reasonably request;

 

(f)        notify each selling Holder covered by such Registration Statement, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the issuance or, to its knowledge, threatened
issuance of any stop order by the SEC in respect of such Registration Statement
(and use every reasonable effort to prevent the entry of such stop order or
obtain the lifting of any such stop order at the earliest possible moment),
(ii) any period when the Registration Statement ceases to be effective, or
(iii) the happening of any event as a result of which the prospectus included in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and, as promptly as is practicable, prepare and
furnish to such selling Holder a reasonable number of copies of any supplement
to or amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;

 

36

--------------------------------------------------------------------------------


 

(g)        cause all such Registrable Securities registered hereunder to be
listed on each securities exchange or any automated quotation system on which
similar securities issued by Station Corp. are then listed or, if not so listed,
use its commercially reasonable efforts to cause such Registrable Securities
registered hereunder to be listed on a securities exchange or any automated
quotation system selected by the Board of Directors;

 

(h)        enter into reasonable “lock-up” agreements restricting Station
Corp.’s right to issue or sell the Equity Securities or any rights or derivative
contracts with respect thereto for a period not to exceed one hundred eighty
(180) days from the effective date of the Registration Statement relating to the
IPO, plus any applicable extension of such period as may be provided for in a
customary “booster shot” provision provided for in such lock-up agreement, which
extends such time period under certain circumstances; provided, that for any
subsequent underwritten offerings, the lock-up period shall be reduced to be a
maximum of ninety (90) days, plus any applicable extension of such period as may
be provided for in a customary “booster shot” provision provided for in such
lock-up agreement, which extends such time period under certain circumstances;

 

(i)         provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereto and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(j)         use its best efforts to register and qualify the securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions in the United States as shall be reasonably requested by the
selling Holders and such other jurisdictions as shall be reasonably requested by
the managing underwriters (or obtain an exemption from registration or
qualification under such laws) and do any and all other acts and things which
may be necessary or advisable to enable such selling Holders to consummate the
disposition of the Registrable Securities in such jurisdictions in accordance
with the intended method or methods of distribution thereof; provided, however,
that Station Corp. shall not be required in connection therewith or as a
condition thereto to qualify to do business, where not otherwise required, or to
file a general consent to service of process or become subject to taxation in
any such states or jurisdictions;

 

(k)        use its best efforts to cause all Registrable Securities covered by
such Registration Statement to be registered with or approved by such other
Governmental Authorities, including the Gaming Authorities, as may be necessary
by virtue of the business and operations of Station Corp. and its subsidiaries
to enable each selling Holder thereof to consummate the disposition of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof;

 

(l)         otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement of Station Corp. (in form
complying with the provisions of Rule 158 under the Securities Act) covering,
subject to Section 10.1(e), the period of at least 12 months, but not more than
18 months, beginning with the first month after the effective date of the
Registration Statement;

 

37

--------------------------------------------------------------------------------


 

(m)       use its best efforts to take all other reasonable and customary steps
typically taken by issuers to effect the registration and disposition of such
Registrable Securities as contemplated hereby;

 

(n)        during the period of time referred to in Section 10.4(a) above, use
its commercially reasonable efforts to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as practicable;

 

(o)        enter into customary agreements and take all other action in
connection therewith in order to expedite or facilitate the distribution of the
Registrable Securities included in such Registration Statement;

 

(p)        in connection with any sale or transfer of the Registrable Securities
(whether or not pursuant to a Registration Statement) that will result in the
securities being delivered no longer constituting Registrable Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing the Registrable Securities to be sold, which
certificates shall not bear any transfer restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as the Holders may request at least three Business Days prior to any sale of the
Registrable Securities;

 

(q)        in connection with any underwritten offering, use its best efforts to
obtain a “comfort” letter from the independent public accountants for Station
Corp. and any acquisition target of Station Corp. whose financial statements are
required to be included or incorporated by reference in any Registration
Statement, in form and substance customarily given by independent certified
public accountants in an underwritten public offering, addressed to the
underwriters, if any, and to the Holders of the Registrable Securities being
sold pursuant to each Registration Statement;

 

(r)        execute and deliver all instruments and documents (including  an
underwriting agreement or placement agent agreement, as applicable in customary
form) and take such other actions and obtain such certificates and opinions as
sellers of the Registrable Securities being sold reasonably request in order to
effect a public offering of such Registrable Securities and in such connection,
if the offering is an underwritten offering, (i) make such representations and
warranties to the holders of such Registrable Securities and the underwriters,
if any, with respect to the business of Station Corp. and its subsidiaries, and
the Registration Statement and documents, if any, incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings, and, if true, confirm the
same if and when requested, and (ii) use its reasonable best efforts to furnish
to the selling holders and underwriters of such Registrable Securities opinions
and negative assurance letters of counsel to Station Corp. and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any ), covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and any such
underwriters; and

 

38

--------------------------------------------------------------------------------


 

(s)        upon reasonable request by a Holder, Station Corp. shall file an
amendment to any applicable Registration Statement (or Prospectus supplement, as
applicable), to name additional Holders of Registrable Securities or otherwise
update the information provided by any such Holder in connection with such
Holder’s disposition of Registrable Securities.

 

Section 10.5    Obligations of Holder.

 

(a)        Information from Holder.  It shall be a condition precedent to the
obligations of Station Corp. to take any action pursuant to this Article 10 with
respect to the Registrable Securities of any selling Holder that such Holder
shall, within ten (10) Business Days of a request by Station Corp., furnish to
Station Corp. such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as shall be
reasonably required by Station Corp. to effect the registration of such Holder’s
Registrable Securities.

 

(b)        Participation in Underwritten Registrations.  No Holder may
participate in any registration hereunder which is underwritten unless such
Holder (a) agrees to sell such Holder’s securities on the basis provided in any
customary underwriting arrangements approved by the Person(s) entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

(c)        Each Holder shall enter into reasonable “lock-up” agreements
restricting such Holder’s right to transfer the Equity Securities or any rights
or derivative contracts with respect thereto for a period not to exceed one
hundred eighty (180) days from the effective date of the Registration Statement
relating to the IPO, plus any applicable extension of such period as may be
provided for in a customary “booster shot” provision provided for in such
lock-up agreement, which extends such time period under certain circumstances;
provided, that for any subsequent offerings, the lock-up period shall be reduced
to be a maximum of ninety (90) days, plus any applicable extension of such
period as may be provided for in a customary “booster shot” provision provided
for in such lock-up agreement, which extends such time period under certain
circumstances.

 

Section 10.6    Expenses of Registration.  All expenses (other than underwriting
discounts and commissions) incurred in connection with registrations pursuant to
Sections 10.1 and 10.2, including all registration, filing and qualification
fees, printers’ and accounting fees, fees and disbursements of counsel for
Station Corp., all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by Station
Corp. and the reasonable fees and disbursements of one counsel for the selling
Holders selected by Holders holding a majority of the Registrable Securities
being sold in such offering included in such registration (collectively,
“Registration Expenses”), shall be borne by Station Corp.; provided that, in the
event that both a Fertitta Major Holder and a DB Major Holder participates in an
offering, each of them shall be entitled to separate counsel, whose reasonable
fees and disbursements shall be borne by Station Corp.; provided, further, that
the selection of such counsel shall be subject to the consent of Station Corp.,
not to be unreasonably withheld, conditioned or delayed.

 

39

--------------------------------------------------------------------------------


 

Section 10.7    Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Article 10:

 

(a)        To the fullest extent permitted by law, Station Corp. will indemnify
and hold harmless each Holder, the partners, members, managers, officers and
directors of each Holder, each Observer, any underwriter (as defined in the
Securities Act) for such Holder and each Person, if any, who controls such
Holder or underwriter, within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, expenses or liabilities (joint or
several) (or actions, proceedings or settlements in respect thereof), to which
they may become subject under the Securities Act, the Exchange Act or other
federal, state or foreign securities laws, or common law, insofar as such
losses, claims, damages, expenses or liabilities (or actions proceeding or
settlements in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations (collectively, a “Violation”) by
Station Corp.:  (i) any untrue statement or alleged untrue statement of a
material fact contained in such Registration Statement, including any
preliminary prospectus or final prospectus (or similar offering documents)
contained therein or any amendments or supplements thereto, or any other
document required in connection therewith or any qualification or compliance
associated therewith; (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation of the
Securities Act, the Exchange Act, any state or foreign securities laws or any
rule or regulation promulgated under the Securities Act, the Exchange Act or
other federal, state or foreign securities laws or common law; and Station Corp.
will reimburse each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending or
settling any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 10.7(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of Station Corp. (which consent shall not be unreasonably withheld,
delayed or conditioned), nor shall Station Corp. be liable in any such case for
any such loss, claim, damage, liability or action to the extent that it arises
out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, underwriter or controlling Person.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Person seeking indemnity and shall survive the
transfer of such securities by any such Person.

 

(b)        To the extent permitted by law, each selling Holder, on a several and
not joint basis, will indemnify and hold harmless Station Corp., each of its
directors, each of its officers who signed the Registration Statement, each
Person, if any, who controls Station Corp. within the meaning of the Securities
Act, and any underwriter against any losses, claims, damages, expenses or
liabilities (joint or several) (or actions, proceedings or settlements in
respect thereof) to which any of the foregoing Persons may become subject, under
the Securities Act, the Exchange Act or other federal, state or foreign
securities laws, or common law, insofar as such losses, claims, damages or
liabilities (or actions proceedings or settlements in respect thereto) arise out
of or are based upon any Violation (but excluding clause (iii) of the definition
thereof), in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will reimburse any Person intended to

 

40

--------------------------------------------------------------------------------


 

be indemnified pursuant to this Section 10.7(b) for any legal or other expenses
reasonably incurred by such Person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 10.7(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld, delayed or conditioned); provided, further that in
no event shall any indemnity under this Section 10.7(b) exceed the net proceeds
from the offering received by such Holder.

 

(c)        Promptly after receipt by an indemnified party under this
Section 10.7 of written notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 10.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict, together with one local counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 10.7 only to the extent of such material prejudice, but the
omission to so deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 10.7.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an indemnified party,
(iii) does not include any undertaking or obligation to act or to refrain from
acting by the indemnified party and (iv) is for monetary damages only.

 

(d)       If the indemnification provided for in this Section 10.7 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of and, except as to
Station Corp. where Station Corp. does not participate in the offering, the
relative benefits received by the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that resulted in such loss, liability, claim, damage or expense, as well as any
other relevant equitable considerations; provided, that no Person guilty of
fraud shall be entitled to contribution.  The relative fault of the indemnifying
party and of the indemnified party

 

41

--------------------------------------------------------------------------------


 

shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission. 
The relative benefits received by the indemnifying party and the indemnified
party shall be determined by reference to the net proceeds and underwriting
discounts and commissions from the offering received by each such party.  In no
event shall any contribution of any Holder under this Section 10.7(d) exceed the
net proceeds from the offering received by such Holder, less any amounts paid
under Section 10.7(b).

 

(e)        Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into by Station Corp. and a Holder in connection with an underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control with respect to Station Corp. and such
Holder.

 

(f)        The obligations of Station Corp. and Holders under this Section 10.7
shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Article 10and the termination of this
Agreement.

 

(g)        The obligations of the parties under this Section 10.7 shall be in
addition to any liability which any party may otherwise have to any other party.

 

Section 10.8    Survival of Obligations.  The obligations of Station Corp.
pursuant to this Article 10 shall apply to Registrable Securities held by any
Person who was a Member pursuant to the Prior Agreement and to Registrable
Securities issued upon an Exchange and shall be enforceable by the Holder
thereof even if such Holder is not a Member or party to this Agreement.

 

ARTICLE 11. CERTAIN COMPENSATION MATTERS

 

Section 11.1    Non-Equity Compensation.  The Company and the Members agree with
respect to the employment of the FE Senior Executives, other executives and
employees of Station Casinos (a) the aggregate Non-Equity Compensation of Frank
J. Fertitta III shall remain unchanged for two (2) years following the
consummation of the IPO; (b) the aggregate Non-Equity Compensation of Lorenzo J.
Fertitta shall be fixed for two (2) years following the consummation of the IPO
at Five Hundred Thousand Dollars ($500,000.00) per year; and (c) for so long as
the DB Holder(s) and their Affiliates shall collectively beneficially own at
least five percent (5%) of the outstanding Class A Common Stock (determined
assuming that all of the outstanding Units, other than those held by Station
Corp., were exchanged (together with an equivalent number of shares of Class B
Common Stock) for shares of Class A Common Stock in accordance with the terms
and conditions of the Exchange Agreement), the aggregate Non-Equity Compensation
payable to all other executives and employees (including, but not limited to,
the FE Senior Executives other than Frank Fertitta and Lorenzo Fertitta)
employed by Fertitta Entertainment LLC, a Delaware limited liability company
(“Fertitta Entertainment”), immediately prior to the IPO, (i) shall remain
unchanged for the first year following the consummation of the IPO and (ii) for
the second year following the consummation of the IPO,

 

42

--------------------------------------------------------------------------------


 

shall not exceed 105% of the aggregate Non-Equity Compensation received by all
such individuals, taken in the aggregate, during the first year following the
consummation of the IPO (collectively, the “Non-Equity Compensation
Thresholds”); provided, however, that the Non-Equity Compensation Thresholds
shall not apply to any employees hired for new business or strategic
opportunities that are outside of the ordinary course of the existing business
of Station Casinos.  Following the expiration of such two (2) year period, the
foregoing restrictions shall cease to apply and all matters of Non-Equity
Compensation shall be subject to the discretion and oversight of the
Compensation Committee of the Board of Directors of Station Corp.

 

Section 11.2    Equity Compensation.

 

(a)        Subject to Section 11.2(b), the Company and the Members agree that,
for a period of one (1) year following the consummation of the IPO, no form of
equity compensation shall be granted by Station Casinos or any of its Affiliates
to any executives or employees employed by Fertitta Entertainment (including,
without limitation, the FE Senior Executives) immediately prior to the IPO other
than the initial grants that become effective upon the consummation of the IPO;
provided, that no initial grants shall be made to either of Frank J. Fertitta
III or Lorenzo J. Fertitta. Following the expiration of such one (1) year
period, the foregoing restrictions shall cease to apply and, subject to
Section 11.2(b), all matters of equity compensation with respect to executives
or employees employed by Fertitta Entertainment (including, without limitation,
the FE Senior Executives) immediately prior to the IPO shall be subject to the
discretion and oversight of the Compensation Committee of the Board of Directors
of Station Corp.

 

(b)        The Company and the Members agree that, for a period of two (2) years
following the consummation of the IPO, no form of equity compensation shall be
granted by Station Casinos or any of its Affiliates to either of Frank J.
Fertitta III or Lorenzo J. Fertitta.  Following the expiration of such two
(2) year period, the foregoing restrictions shall cease to apply and all matters
of equity compensation with respect to Frank J. Fertitta III and Lorenzo J.
Fertitta shall be subject to the discretion and oversight of the Compensation
Committee of the Board of Directors of Station Corp.

 

(c)        The Company and the Members agree that, for a period of two (2) years
following the consummation of the IPO, the aggregate number of shares of Class A
Common Stock issued or issuable in connection with awards made pursuant to the
Equity Incentive Plan, any successor plan thereto, or otherwise (including, for
the avoidance of doubt, any initial grants referenced in Section 11.2(a)) shall
not exceed fifty percent (50%) of the total number of shares of Class A Common
Stock reserved for issuance pursuant to the Equity Incentive Plan.  Following
the expiration of such two (2) year period, the foregoing restrictions shall
cease to apply and all matters of equity compensation shall be subject to the
discretion and oversight of the Compensation Committee of the Board of Directors
of Station Corp.

 

Section 11.3    Company and Managing Member Obligation  Notwithstanding anything
to the contrary in Article VIII hereof, each of the Company and the Managing
Member shall comply with, and cause Station Casinos and any of their other
Affiliates to comply with, the terms and provisions of the preceding Sections
11.1 and 11.2.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 12. RESIGNATION OF MEMBERS;
TERMINATION OF COMPANY; LIQUIDATION
AND DISTRIBUTION OF ASSETS

 

Section 12.1    Resignation of Members.  Except as otherwise specifically
permitted in this Agreement, a Member may not resign or withdraw from the
Company unless unanimously agreed to in writing by all other Members.  The
Managing Member shall reflect any such resignation or withdrawal by amending the
Schedule of Members maintained pursuant to Section 3.1(b), dated as of the date
of such resignation or withdrawal, and the resigning or withdrawing Member (or
such Member’s successors-in-interest) shall have none of the powers of a Member
hereunder and shall only have such rights of an assignee of a limited liability
company interest under the Act as are consistent with the other terms and
provisions of this Agreement and with no other rights under this Agreement.  The
remaining Members may, in their sole discretion, cause the Company to distribute
to the resigning or withdrawing Member the balance in its Capital Account on the
date of such resignation or withdrawal.  Upon the distribution to the resigning
or withdrawing Member of the balance in his Capital Account, the resigning or
withdrawing Member shall have no further rights with respect to the Company. 
Any Member resigning or withdrawing in contravention of this Section 12.1 shall
indemnify, defend and hold harmless the Company, the Managing Member and all
other Members from and against any losses, expenses, judgments, fines,
settlements or damages suffered or incurred by the Company or any such other
Member arising out of or resulting from such resignation or withdrawal.

 

Section 12.2    Dissolution of Company.

 

(a)        The Company shall be dissolved, wound up and terminated as provided
herein upon the first to occur of the following:

 

(i)         a decree of dissolution of the Court of Chancery of the State of
Delaware pursuant to Section 18-802 of the Act;

 

(ii)        the determination of the Managing Member to dissolve the Company; or

 

(iii)       the occurrence of any other event that would make it unlawful for
the business of the Company to be continued.

 

Except as expressly provided herein or as otherwise required by the Act, the
Members shall have no power to dissolve the Company.

 

(b)        In the event of the dissolution of the Company for any reason, the
Managing Member or a liquidating agent or committee appointed by the Managing
Member shall act as a liquidating agent (the Managing Member or such liquidating
agent or committee, in such capacity, is hereinafter referred to as the
“Liquidator”) and shall commence to wind up the affairs of the Company and to
liquidate the Company assets.  The Members shall continue to share all income,
losses and distributions during the period of liquidation in accordance with
Articles 4 and 5.  The Liquidator shall have full right and unlimited discretion
to determine the time, manner and terms of any sale or sales of Company assets
pursuant to such liquidation,

 

44

--------------------------------------------------------------------------------


 

giving due regard to the activity and condition of the relevant market and
general financial and economic conditions.

 

(c)        The Liquidator shall have all of the rights and powers with respect
to the assets and liabilities of the Company in connection with the liquidation
and termination of the Company that the Managing Member would have with respect
to the assets and liabilities of the Company during the term of the Company, and
the Liquidator is hereby expressly authorized and empowered to execute any and
all documents necessary or desirable to effectuate the liquidation and
termination of the Company and the transfer of any Company assets.

 

(d)       Notwithstanding the foregoing, a Liquidator which is not a Member
shall not be deemed a Member and shall not have any of the economic interests in
the Company of a Member; and such Liquidator shall be compensated for its
services to the Company at normal, customary and competitive rates for its
services to the Company, as reasonably determined by the Managing Member.

 

Section 12.3    Distribution in Liquidation.  The Company’s assets shall be
applied in the following order of priority:

 

(a)        first, to pay the costs and expenses of the winding—up, liquidation
and termination of the Company;

 

(b)        second, to creditors of the Company, in the order of priority
provided by law, including fees, indemnification payments and reimbursements
payable to the Members or their Affiliates, but not including those liabilities
(other than liabilities to the Members for any expenses of the Company paid by
the Members or their Affiliates, to the extent the Members are entitled to
reimbursement hereunder) to the Members in their capacity as Members;

 

(c)        third, to establish reserves reasonably adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company; provided,
however, that at the expiration of such period of time as the Liquidator may
deem advisable, the balance of such reserves remaining after the payment of such
contingencies or liabilities shall be distributed as hereinafter provided; and

 

(d)       fourth, the remainder to the Members in accordance with Section 5.1.

 

If the Liquidator, in its sole discretion, determines that Company assets other
than cash are to be distributed, then the Liquidator shall cause the Fair Market
Value of the assets not so liquidated to be determined (with any such
determination normally made by the Managing Member in accordance with the
definition of “Fair Market Value” being made instead by the Liquidator).  Such
assets shall be retained or distributed by the Liquidator as follows:

 

(i)         the Liquidator shall retain assets having a value, net of any
liability related thereto, equal to the amount by which the cash net proceeds of
liquidated assets are insufficient to satisfy the requirements of clauses (a),
(b), and (c) of this Section 12.3; and

 

45

--------------------------------------------------------------------------------


 

(ii)        the remaining assets shall be distributed to the Members in the
manner specified in clause (d) of this Section 12.3.

 

(e)        If the Liquidator, in its sole discretion, deems it not feasible or
desirable to distribute to each Member its allocable share of each asset, the
Liquidator may allocate and distribute specific assets to one or more Members as
the Liquidator shall reasonably determine to be fair and equitable, taking into
consideration, inter alia, the Fair Market Value of such assets and the tax
consequences of the proposed distribution upon each of the Members (including
both distributees and others, if any).  Any distributions in-kind shall be
subject to such conditions relating to the disposition and management thereof as
the Liquidator deems reasonable and equitable.

 

Section 12.4    Final Reports.  Within a reasonable time following the
completion of the liquidation of the Company’s assets, the Liquidator shall
deliver to each of the Members a statement which shall set forth the assets and
liabilities of the Company as of the date of complete liquidation and each
Member’s portion of distributions pursuant to Section 12.3.

 

Section 12.5    Rights of Members.  Each Member shall look solely to the
Company’s assets for all distributions with respect to the Company and such
Member’s Capital Contribution (including return thereof), and such Member’s
share of profits or losses thereon, and shall have no recourse therefor (upon
dissolution or otherwise) against any other Member or the Managing Member.

 

Section 12.6    Deficit Restoration.  Notwithstanding any other provision of
this Agreement to the contrary, upon liquidation of a Member’s Interest in the
Company (whether or not in connection with a liquidation of the Company), no
Member shall have any liability to restore any deficit in its Capital Account. 
In addition, no allocation to any Member of any loss, whether attributable to
depreciation or otherwise, shall create any asset of or obligation to the
Company, even if such allocation reduces the Capital Account of any Member or
creates or increases a deficit in such Capital Account; it is also the intent of
the Members that no Member shall be obligated to pay any such amount to or for
the account of the Company or any creditor of the Company.  No creditor of the
Company is intended as a third-party beneficiary of this Agreement nor shall any
such creditor have any rights hereunder.

 

Section 12.7    Termination.  The Company shall terminate when all property
owned by the Company shall have been disposed of and the assets shall have been
distributed as provided in Section 12.3.  The Liquidator shall then execute and
cause to be filed a Certificate of Cancellation of the Company.

 

ARTICLE 13. NOTICES AND CONSENT OF MEMBERS

 

Section 13.1    Notices.  All notices, demands or requests required or permitted
under this Agreement must be in writing, and shall be made by hand delivery,
certified mail, overnight courier service, electronic mail or facsimile to the
address, electronic mail address or facsimile number set forth in the Schedule
of Members, but any party may designate a different address, electronic mail
address or facsimile number by a notice similarly given to the Company.  Any
such notice or communication shall be deemed given when delivered by hand, if
delivered

 

46

--------------------------------------------------------------------------------


 

on a Business Day, the next Business Day after delivery by hand if delivered by
hand on a day that is not a Business Day; four (4) Business Days after being
deposited in the United States mail, postage prepaid, return receipt requested,
if mailed; on the next Business Day after being deposited for next day delivery
with Federal Express or a similar overnight courier; when receipt is
acknowledged, whether by facsimile confirmation or return electronic mail, if
sent by facsimile or electronic mail on a Business Day; and the next Business
Day following the day on which receipt is acknowledged whether by facsimile
confirmation or return electronic mail, if sent by facsimile or electronic mail
on a day that is not a Business Day.

 

Section 13.2    Consents and Approvals.  Any action requiring the consent or
approval of Members under this Agreement, unless otherwise specified herein, may
be taken at a meeting of Members or, in lieu thereof, by written consent of
Members holding the requisite Percentage Interest or, where expressly required
by this Agreement or by applicable law, by all of the Members.

 

ARTICLE 14. AMENDMENT OF AGREEMENT

 

Section 14.1    Amendments.  This Agreement may be amended, supplemented, waived
or modified by the written consent of the Managing Member in its sole discretion
without the approval of any other Member or other Person; provided, that to the
extent that any such amendment, supplement, waiver or modification would
adversely affect the rights of the holders of any given class of Units (other
than the Managing Member), such amendment shall require the consent of the
holders of a majority of the then outstanding Units of each such class held by
Members (other than, and, for purposes of determining whether holders of a
majority of the then outstanding Units have consented, excluding any Units that
are held by the Managing Member); provided, further, that (x) Articles X and XI,
and any other provisions governing the rights or obligations of any DB Holder or
DB Majority Holder in its capacity as such shall not be amended, supplemented,
modified or waived, nor shall any other modifications to this Agreement be made
that would have a similar effect, without the prior written consent of the DB
Majority Holder and (y) Article X and any other provisions governing the rights
or obligations of any Fertitta Holder or Fertitta Majority Holder in its
capacity as such shall not be amended, supplemented, modified or waived, nor
shall any other modifications to this Agreement be made that would have a
similar effect, without the prior written consent of the Fertitta Majority
Holder.

 

Section 14.2    Amendment of Certificate.  In the event that this Agreement
shall be amended, supplemented or modified pursuant to this Article 14, the
Managing Member shall amend, supplement or modify the Certificate to reflect
such change if the Managing Member deems such amendment, supplement or
modification of the Certificate to be necessary or appropriate.

 

Section 14.3    Power of Attorney.  Each Member hereby irrevocably constitutes
and appoints the Managing Member as its true and lawful attorney-in-fact, with
full power of substitution, in its name, place and stead to make, execute, sign,
acknowledge (including swearing to), verify, deliver, record and file, on its
behalf, the following:  (i) any amendment, supplement or modification to this
Agreement which complies with the provisions of Section 14.1 of this Agreement;
and (ii) the Certificate and any amendment, supplement or modification thereof
required because this Agreement is amended, including an amendment, supplement
or

 

47

--------------------------------------------------------------------------------


 

modification to effectuate any change in the membership of the Company or in the
Capital Contributions of the Members.  This power-of-attorney is a special
power-of-attorney and is coupled with an interest in favor of the Managing
Member and, as such:  (A) shall be irrevocable and continue in full force and
effect notwithstanding the subsequent death or incapacity of any party granting
this power-of-attorney, regardless of whether the Company or the Managing Member
shall have had notice thereof; (B) may be exercised for a Member by facsimile
signature of the Managing Member or, after listing all of the Members, including
such Member, by a single signature of the Managing Member acting as
attorney-in-fact for all of them; and (C) shall survive the delivery of an
assignment by a Member of the whole or any portion of its Interest in the
Company, except that where the assignee thereof has been approved by the
Managing Member for admission to the Company as a Substituted Member, this
power-of-attorney given by the assignor shall survive the delivery of such
assignment for the sole purpose of enabling the Managing Member to execute,
acknowledge and file any instrument necessary to effect such substitution.

 

ARTICLE 15. MISCELLANEOUS

 

Section 15.1    Entire Agreement.  This Agreement, together with the Exchange
Agreement, the Tax Receivable Agreement and the Registration Rights Agreement,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes any prior agreement or understandings among them
with respect to the subject matter hereof (including the Prior Agreement), and
it may not be modified or amended in any manner other than as set forth herein.

 

Section 15.2    Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed by, and interpreted in accordance with, the law of
the State of Delaware.

 

Section 15.3    Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced as a result of any rule of
law or public policy, all other terms and other provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
by this Agreement are fulfilled to the greatest extent possible.

 

Section 15.4    Effect.  Except as herein otherwise specifically provided, this
Agreement shall be binding upon and inure to the benefit of the parties and
their legal representatives, successors and permitted assigns.

 

Section 15.5    Captions.  Captions contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit or extend the scope
or intent of this Agreement or any provision hereof.

 

48

--------------------------------------------------------------------------------


 

Section 15.6    Counterparts.  This Agreement may contain more than one
counterpart of the signature page and this Agreement may be executed by the
affixing of the signatures of each of the Members, which may be delivered via
facsimile or .pdf, to one of such counterpart signature pages.  All of such
counterpart signatures pages shall be read as though one, and they shall have
the same force and effect as though all of the signers had signed a single
signature page.

 

Section 15.7    Waiver of Partition.  The Members hereby agree that the Company
assets are not and will not be suitable for partition.  Accordingly, each of the
Members hereby irrevocably waives any and all rights (if any) that such Member
may have to maintain any action for partition of any of such assets.

 

Section 15.8    Waiver of Judicial Dissolution.  Each Member agrees that
irreparable damage would occur if any Member should bring or have brought on its
behalf an action for judicial dissolution of the Company.  Accordingly, each
Member accepts the provisions under this Agreement as such Member’s sole
entitlement on dissolution of the Company and waives and renounces all rights to
seek or have sought for such Member a court decree of dissolution or to seek the
appointment by a court of a liquidator for the Company.

 

Section 15.9    Consent to Jurisdiction; Waiver of Trial by Jury.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

 

Section 15.10  Binding Arbitration.  Any dispute, claim or controversy arising
out of or relating to this Agreement that cannot be resolved amicably by the
parties, including the scope or applicability of this agreement to arbitrate,
shall be determined by binding arbitration pursuant to Section 349 of the
Rules of the Court of Chancery of the State of Delaware if it is eligible for
such arbitration.  If the dispute claim or controversy is not eligible for such
arbitration, it shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its commercial rules and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Any AAA arbitration proceeding shall be conducted
in the State of Delaware.  The AAA arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including the issuance of an injunction or other equitable relief. 
However, any party may, without inconsistency with this arbitration provision,
apply to any court having jurisdiction hereof and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved.  Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both parties.

 

Section 15.11  Gaming Redemption.

 

(a)        The Affected Interests owned or controlled directly or indirectly by
an Unsuitable Person or an Affiliate of an Unsuitable Person (the “Affected
Member”) shall be

 

49

--------------------------------------------------------------------------------


 

subject to redemption by the Company, out of funds legally available therefor,
to the extent required by the Gaming Authority making the determination of
unsuitability or reasonably deemed necessary or advisable by the Managing
Member.  If the Gaming Authority or the Managing Member making the determination
of unsuitability requires or deems it reasonably necessary or advisable to
redeem the Affected Interests, the Managing Member shall give a Redemption
Notice to the Affected Member and shall thereafter proceed to purchase the
Affected Interests on the Redemption Date for the Redemption Price, subject to
any approvals, conditions or limitations under applicable Gaming Laws.  The
Affected Member shall surrender any certificates representing the Affected
Interests to be redeemed in accordance with the requirements of the Redemption
Notice.

 

(b)        Notwithstanding any other provision in this Agreement, commencing on
the date that a Member becomes an Affected Member, and until the Affected
Interests of such Affected Member are redeemed or are transferred to a Person
who is not an Unsuitable Person in a transfer permitted by the terms of this
Agreement, such Affected Member:  (i) shall not be entitled to receive any
distributions with regard to such Affected Interests; (ii) shall not be entitled
to exercise, directly or indirectly or through any proxy, trustee, or nominee,
any voting or other right conferred by such Affected Interests, and Affected
Interests shall not for any purposes be included in the Equity Securities of the
Company entitled to vote; (iii) shall not be entitled to receive any
remuneration in any form from the Company, the Members or any Affiliate of any
of them for services rendered or otherwise; and (iv) to the extent not treated
as a partner for federal income tax purposes under applicable law, shall not be
allocated any Net Income or Net Loss with respect to such Affected Member’s
Affected Interests other than, to the extent permitted under applicable law,
special allocations of Net Loss (or items of deduction or loss) up to an amount
equal to the Net Income (or items of income or gain) allocated to the Affected
Member during the period beginning on the date immediately following the close
of the period to which the most recent distribution under Section 5.4 relates
and ending on the date on which the Member becomes an Affected Member.

 

(c)        All notices given pursuant to this Section, including Redemption
Notices, shall be in writing and shall be given in accordance with Section 13.1.

 

(d)       Each Affected Member shall indemnify and hold harmless the Company,
the Members and their respective Affiliates for any and all losses, costs and
expenses, including attorneys’ fees, incurred by them as a result of, or arising
out of, such Affected Member’s refusal or failure to comply with the provisions
of this Section, or failure to promptly divest itself of any Affected Interests
when required to do so by this Section 15.11.

 

(e)        The right of redemption provided in this Section shall not be
exclusive of any other rights the Company or its members or their respective
Affiliates may have under this Agreement or hereafter acquire under any other
agreement or otherwise.

 

(f)        Nothing contained in this Section shall limit the authority of the
Company to take such other action to the extent permitted by law as it deems
necessary or advisable to protect the Company or its Affiliates from the denial
or threatened denial or loss or threatened loss of any Gaming Licenses or as
required by any Gaming Authority.  Without limiting the generality of the
foregoing the Managing Member may, to the extent permitted by law, from

 

50

--------------------------------------------------------------------------------


 

time to time establish, modify, amend or rescind regulations, and procedures of
the Company not inconsistent with the express provisions of this Section for the
purpose of determining whether any Person is an Unsuitable Person and, as
applicable, for the orderly application, administration and implementation of
the provisions of this Section.

 

(g)        Except as may be required by any applicable Gaming Laws or a Gaming
Authority, the Company may waive any of the rights or any restrictions contained
in this Section in any instance in which the Managing Member determines that a
waiver would be in the best interests of the Company.  Except as may be required
by a Gaming Authority, nothing in this Section shall be deemed or construed to
require the Company to repurchase any Affected Interest of an Affected Member.

 

Section 15.12  Non-Occurrence of IPO.  Notwithstanding any other provision of
this Agreement (including Section 14.1), in the event that the IPO is not
consummated prior to the date that is fifteen (15) Business Days after the date
of this Agreement, then this Agreement shall automatically, with no action
required by any Member, on such date be amended and restated in its entirety
back to the Prior Agreement and, upon such automatic amendment and restatement
of this Agreement, this Agreement shall be of no force and effect.

 

51

--------------------------------------------------------------------------------


 

[FORM OF SIGNATURE PAGE]

 

DATED AS OF:  ____________

 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of _____, 2016, to be duly executed as of the date
first above written.

 

 

[NAME OF MEMBER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Phone:

 

 

 

Fax:

 

 

 

e-mail:

 

 

 

--------------------------------------------------------------------------------


 

DATED AS OF:  ____________

 

LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned has caused this counter-part signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of _____, 2016, to be duly executed as of the date
first above written.

 

 

RED ROCK RESORTS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins, President

 

 

 

 

Phone:

(702) 495-4256

 

Fax:

(702) 795-4245

 

e-mail:

rhaskins@fertitta.com

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Form of Certificate

 

THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VOTING AGREEMENTS,
TRANSFER RESTRICTIONS AND OTHER TERMS CONTAINED IN AN EQUITYHOLDERS AGREEMENT,
DATED AS OF
JUNE ___, 2011 (AS AMENDED FROM TIME TO TIME), AMONG THE COMPANY, CERTAIN OF ITS
AFFILIATES AND CERTAIN HOLDERS OF UNITS OF THE COMPANY.  A COPY OF SUCH
AGREEMENT IS ON FILE AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES.

 

Number of Units: ____

 

Certificate Number: ____

 

CERTIFICATE OF LIMITED LIABILITY COMPANY INTEREST

 

Station Holdco LLC, a Delaware limited liability company (the “Company”), hereby
certifies that __________________________ (the “Holder”) is the registered owner
of [____] Units representing limited liability company interests in the Company
(the “Interests”).  The rights, powers, preferences, restrictions and
limitations of the Interests are set forth in, and this Certificate and the
Interests represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Third Amended and Restated Limited Liability
Company Agreement of the Company dated as of ___________, 2015, as the same may
be amended or modified from time to time (the “LLC Agreement”).  By acceptance
of this Certificate, and as a condition to being entitled to any rights and/or
benefits with respect to the Interests evidenced hereby, the Holder is deemed to
have agreed to comply with and be bound by all the terms and conditions of the
LLC Agreement.  The Company will furnish a copy of the LLC Agreement to the
Holder without charge upon written request to the Company at its principal place
of business.

 

The member’s interests represented by this Certificate are transferable only on
the books of the Company by the holder hereof in person or by power of attorney
upon surrender of this Certificate properly endorsed.

 

This Certificate shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to principles of conflicts of laws

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Certificate to be duly executed
and signed this __ day of _______________, 20__.

 

Station Holdco LLC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

THIS CERTIFICATE EVIDENCES A MEMBER’S INTEREST IN STATION HOLDCO LLC AND SHALL
CONSTITUTE A “SECURITY” WITHIN THE MEANING OF, AND GOVERNED BY, (I) ARTICLE 8 OF
THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN THE STATE OF
DELAWARE (INCLUDING SECTION 8-102(A)(15)), AND (II) ARTICLE 8 OF THE UNIFORM
COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION THAT NOW OR HEREAFTER
SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO ARTICLE 8 THEREOF AS ADOPTED BY THE
AMERICAN LAW INSTITUTE AND THE NATIONAL CONFERENCE OF COMMISSIONERS ON
UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN BAR ASSOCIATION ON FEBRUARY 14,
1995.

 

THE SALE, ASSIGNMENT, TRANSFER, PLEDGE OR EXERCISE OF ANY OPTION TO PURCHASE OR
OTHER DISPOSITION OF AN INTEREST IN THIS LIMITED LIABILITY COMPANY IS
INEFFECTIVE UNLESS APPROVED IN ADVANCE BY THE NEVADA GAMING COMMISSION (THE
“COMMISSION”).  IF AT ANY TIME THE COMMISSION FINDS THAT A MEMBER IS UNSUITABLE
TO HOLD AN INTEREST IN THIS COMPANY, SUCH OWNER MUST DISPOSE OF SUCH INTEREST AS
PROVIDED BY THE GAMING LAWS OF THE STATE OF NEVADA AND THE REGULATIONS
PROMULGATED THEREUNDER, OR, IF THE COMMISSION CONSENTS, IN ACCORDANCE WITH THE
COMPANY’S ARTICLES OR OPERATING AGREEMENT.  BEGINNING ON THE DATE WHEN THE
COMMISSION SERVES NOTICE OR A DETERMINATION OF UNSUITABILITY PURSUANT TO
APPLICABLE LAW, IT IS UNLAWFUL FOR THE UNSUITABLE MEMBER (A) TO RECEIVE ANY
DIVIDEND OR INTEREST OR ANY PAYMENT OR DISTRIBUTION OF ANY KIND, INCLUDING OF
ANY SHARE OF THE DISTRIBUTION OF PROFITS OR CASH OR ANY OTHER PROPERTY, OR
PAYMENTS UPON DISSOLUTION, FROM THE COMPANY, OTHER THAN A RETURN OF CAPITAL;
(B) TO EXERCISE DIRECTLY OR THROUGH ANY PROXY, TRUSTEE OR NOMINEE ANY VOTING
RIGHT CONFERRED BY THE MEMBER’S INTEREST IN THE COMPANY; OR (C) TO RECEIVE ANY
REMUNERATION IN ANY FORM FROM THE COMPANY OR FROM ANY COMPANY HOLDING A GAMING
LICENSE FOR SERVICES RENDERED OR OTHERWISE.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

PubCo Pledge Agreement Supplement

 

[attached]

 

Exhibit F

 

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT SUPPLEMENT

 

Reference is hereby made to the Pledge Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), dated as
of March 1, 2013, made by each of Station Casinos LLC, a Nevada limited
liability company (the “Borrower”), Station Holdco LLC, a Delaware limited
liability company, Station Voteco LLC, a Delaware limited liability company, the
Subsidiaries of the Borrower listed on the  signature pages thereto, and any
additional parties, including the undersigned, which become parties thereto by
executing a Pledge Agreement Supplement in substantially the form hereof, in
favor of the Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Agreement. By its execution
below, the undersigned, Red Rock Resorts, Inc., a Delaware corporation (the “New
Pledgor”) agrees to become, and does hereby become, a “Pledgor” and a “Holding
Company,” in each case as defined in and for purposes of the Agreement and
agrees to be bound by the Agreement as if originally a party thereto in such
capacities.  Without limiting the generality of the foregoing, the New Pledgor
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the benefit of the Secured Parties, a security interest in all of New
Pledgor’s right, title and interest, whether now owned or hereafter acquired, in
and to the Pledged Collateral to secure the prompt and complete payment and
performance of the Obligations.  For the avoidance of doubt, (i) such security
interest is granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor or any other Person with respect to or
arising out of the Pledged Collateral or any agreements related thereto and
(ii) New Pledgor shall not by reason of this Pledge Agreement Supplement or its
joinder to the Agreement become a “Holding Company” under the Credit Agreement. 
By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof. New Pledgor represents
and warrants that the supplements to the Exhibits to the Agreement attached
hereto as Exhibit A are true and correct in all respects and the Exhibits to the
Agreement, as so supplemented, set forth all information required to be
scheduled under the Agreement. New Pledgor shall take all steps necessary and
required under the Agreement to perfect, in favor of the Administrative Agent, a
first-priority security interest in and lien against New Pledgor’s Pledged
Collateral.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has executed and delivered this Pledge
Agreement Supplement as of this [•] day of _____________, 2016.

 

 

 

 

RED ROCK RESORTS, INC.

 

 

 

 

 

By:

 

 

Name: Richard Haskins

 

Title: President

 

[Signature Page to Pledge Supplement — Red Rock Resorts]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Exhibit Supplements

 

[attached]

 

Exhibit A

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Supplement to Custodian Agreement

 

[attached]

 

Exhibit G

 

--------------------------------------------------------------------------------


 

Supplement to Custodian Agreement

 

March [ ˜ ], 2016

 

Reference is hereby made to the Custodian Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), dated as
of March 1, 2013, made by each of Station Voteco LLC, a Delaware limited
liability company (“Voteco”), Station Holdco LLC, a Delaware limited liability
company (“Holdco”), Station Casinos LLC, a Nevada limited liability company (the
“Borrower”), NP Opco Holdings LLC, a Nevada limited liability company (“Opco
Holdings”), NP Opco LLC, a Nevada limited liability company (“Opco”), the other
pledgors party thereto (together with Voteco, Holdco, the Borrower, Opco
Holdings and Opco, the “Pledgors”), Deutsche Bank AG Cayman Islands Branch, as
Administrative Agent (the “Administrative Agent”), and Wilmington Trust,
National Association, as Custodian (the “Custodian”).  Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Agreement.

 

In accordance with Section 1.02(c) of the Agreement, the parties hereto desire
to amend and restate Schedule A and Schedule B to the Agreement to reflect the
licensure or registration of NP LML LLC, a Nevada limited liability company, and
SC SP Holdco LLC, a Nevada limited liability company, heretofore included on
Schedule B, with the Nevada Gaming Authorities pursuant to the Pledge Agreement.

 

In accordance with Section 3.06 of the Agreement, the parties hereto desire to
amend and restate Schedule A to the Agreement to reflect (i) the transfer by
Voteco to, and the new pledge by Red Rock Resorts, Inc., a Delaware corporation
(“Red Rock Pledgor”) of certain Equity Interests in the Borrower, (ii) the new
pledge by the Borrower of Equity Interests in Fertitta Entertainment LLC, and
(iii) the new pledge by Fertitta Entertainment LLC, a Delaware limited liability
company (“Fertitta Pledgor”, and together with Red Rock Pledgor, the “New
Pledgors”), of Equity Interests in FE Landco Management LLC, a Delaware limited
liability company, each pursuant to the Pledge Agreement.

 

In accordance with Section 3.06 of the Agreement, (i) each of Red Rock Pledgor
and Fertitta Pledgor desires to become a “Pledgor” under the Agreement and to
deliver the membership certificates evidencing certain Equity Interests in the
Borrower and FE Landco Management LLC, respectively, and any corresponding stock
powers or assignments separate from certificate related thereto, to the
Custodian, to be held in accordance with the Agreement, as supplemented hereby,
(ii) the Borrower desires to deliver the membership certificates evidencing the
Equity Interests in Fertitta Pledgor, and any corresponding stock powers or
assignments separate from certificate related thereto, to the Custodian, to be
held in accordance with the Agreement, as supplemented hereby, and (iii) the
parties hereto desire to amend and restate Schedules A and B to the Agreement to
reflect (a) the delivery of such membership certificates and any corresponding
stock powers or assignments separate from certificate to the Custodian and
(b) the cancellation of certain other membership certificates evidencing Equity
Interests in the Borrower and the corresponding stock powers or assignments
separate from certificate, in each case that are currently held by the
Custodian.

 

Accordingly, each New Pledgor agrees as follows:

 

--------------------------------------------------------------------------------


 

In accordance with Section 3.06 of the Agreement, each New Pledgor by its
signature below becomes a “Pledgor” under the Agreement with the same force and
effect as if originally named therein as a “Pledgor” and each New Pledgor hereby
agrees to all of the terms and provisions of the Agreement applicable to it as a
“Pledgor” thereunder.  Each reference to a “Pledgor” in the Agreement shall be
deemed to include each New Pledgor.

 

In connection with the foregoing, the Pledgors and each New Pledgor (jointly and
severally) hereby certify as follows, as of the date hereof:

 

(a)        all of the issuers set forth on Schedule A hereto are licensed by or
registered with the Nevada Gaming Authorities;

 

(b)        none of the issuers set forth on Schedule B hereto are licensed by or
registered with the Nevada Gaming Authorities;

 

(c)        Voteco has transferred to Red Rock Pledgor all of its interest in the
Equity Interests previously evidenced by Certificate No. 1 of the Borrower
currently held by the Custodian;

 

(d)       the Pledgors and New Pledgors, as applicable, have delivered the
membership certificates evidencing the Equity Interests in the Borrower,
Fertitta Pledgor and FE Landco Management LLC, and any corresponding stock
powers or assignments separate from certificate related thereto to the
Custodian, to be held in accordance with the Agreement (as supplemented hereby).

 

The parties hereto further agree as follows:

 

(a)        Certificate No. 1 of the Borrower, issued in favor of Voteco and now
held by the Custodian, shall be released by the Custodian and returned to the
Borrower for cancellation.

 

(b)        Voteco hereby retires and withdraws from the Agreement, is discharged
from any and all obligations thereunder, and shall not be a party thereto for
any purpose from and after the date hereof, provided that the Agreement shall
otherwise remain in full force and effect.

 

Upon execution of this Supplement to Custodian Agreement by each of the
signatories hereto, Schedules A and B of the Agreement shall be amended and
replaced by Schedules A and B hereto effective as of the date first set forth
above.  In accordance with Sections 2.03(a) and (b) of the Agreement, the Agent,
the Pledgors and the New Pledgors hereby authorize and direct the Custodian to
execute and deliver this Supplement and to take the actions set forth herein. 
The Custodian’s actions in accordance herewith shall be covered by the indemnity
provided to it under Section 2.06 of the Agreement.

 

- 3 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgors and the New Pledgors have executed and
delivered this Supplement to Custodian Agreement as of the date first set forth
above.

 

 

 

STATION HOLDCO LLC, as a Pledgor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STATION VOTECO LLC, as a Pledgor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STATION CASINOS LLC, as a Pledgor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NP OPCO HOLDINGS LLC, as a Pledgor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NP OPCO LLC, as a Pledgor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Supplement to Custodian Agreement]

 

--------------------------------------------------------------------------------


 

 

FERTITTA ENTERTAINMENT LLC,

 

as a New Pledgor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

RED ROCK RESORTS, INC.,

 

as a New Pledgor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Supplement to Custodian Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Supplement to Custodian Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Licensed Equity

 

Name of Issuer

 

Name of Owner

 


Certificate
Number

 


Number
of Units

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

Station Casinos LLC

 

Station Holdco LLC

 

2

 

100

 

100%
economic
non-voting

 

 

 

 

 

 

 

 

 

Station Casinos LLC

 

Red Rock Resorts, Inc.

 

[1]

 

100

 

100% non-
economic
voting

 

 

 

 

 

 

 

 

 

NP Boulder LLC

 

Station Casinos LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NP Landco Holdco LLC

 

Station Casinos LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Opco Holdings LLC

 

Station Casinos LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Palace LLC

 

Station Casinos LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Red Rock LLC

 

Station Casinos LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Sunset LLC

 

Station Casinos LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NP Opco LLC

 

NP Opco Holdings LLC

 

1

 

N/A

 

100%

NP Fiesta LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Gold Rush LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Green Valley LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Lake Mead LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP LML LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Magic Star LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Rancho LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

--------------------------------------------------------------------------------


 

NP River Central LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Santa Fe LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

NP Texas LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

SC SP Holdco LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

Station GVR Acquisition, LLC

 

NP Opco LLC

 

2

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fertitta Entertainment LLC

 

Station Casinos LLC

 

[__]1

 

[__]

 

100%

 

 

 

 

 

 

 

 

 

FE Landco Management LLC

 

Fertitta Entertainment LLC

 

[__]

 

[__]

 

100%

 

--------------------------------------------------------------------------------

1  NTD: Update with respect to number of units and certificate number.

 

- 8 -

--------------------------------------------------------------------------------


 

Schedule B

 

Unlicensed Equity

 

 

Name of Issuer

 

Name of Owner

 

Certificate
Number

 

Number
of Shares

 

Percentage
Ownership

SC Interactive Investor LLC

 

NP Opco LLC

 

1

 

N/A

 

100%

 

- 9 -

--------------------------------------------------------------------------------